Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 1 of
                                      338




                                   In the Matter Of:

           SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS
                                       0:19-cv-60487-MGC




                                KELLON GOODSON

                                    January 09, 2020




                                     EXHIBIT 5
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 2 of
                                      338
     KELLON GOODSON                                             January 09, 2020
     SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                 1

·1·   · · · · · · · UNITED STATES DISTRICT COURT
· ·   · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA
·2
· ·   · · · · · · · ·CASE NO.: 0:19-cv-60487-MGC
·3
· ·   ·SOLU-MED, INC.,
·4
· ·   · · · · · · · Plaintiff,
·5
· ·   ·vs.
·6
· ·   ·YOUNGBLOOD SKIN CARE
·7·   ·PRODUCTS, LLC.,

·8· · · · · · · · Defendant.

·9· ·----------------------------/

10

11· · · · · · · · · ·Fort Lauderdale, Florida
· · · · · · · · · · · · ·January 9, 2020
12· · · · · · · · · · 8:11 a.m. - 11:26 a.m.

13

14· · · · · · · · · · · - - - - - - - - -

15· · · · · · · · · · VIDEOTAPED DEPOSITION

16· · · · · · · · · · · · · · · OF

17· · · · · · · · · · · · KELLON GOODSON

18· · · · · · · · · · · - - - - - - - - -

19

20

21

22·   ·JOB NO: J4842062
· ·   ·Reported By:
23·   ·Evan A. Ferguson, RPR
· ·   ·Notary Public, State of Florida
24·   ·Esquire Deposition Solutions
· ·   ·Fort Lauderdale Office
25·   ·Phone 954.331.4400


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 3 of
                                      338
     KELLON GOODSON                                             January 09, 2020
     SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                 2

·1· ·APPEARANCES:

·2· ·FOR THE PLAINTIFF:

·3
· ·   ·   ·   ·BLACK LAW, P.A.
·4·   ·   ·   ·BY:· KELSEY K. BLACK, ESQUIRE,
· ·   ·   ·   ·1401 East Broward Boulevard
·5·   ·   ·   ·Victoria Park Centre, Suite 204
· ·   ·   ·   ·Fort Lauderdale, Florida 33301
·6·   ·   ·   ·Tel:· 954.320.6220
· ·   ·   ·   ·Fax:· 954.320.6024
·7·   ·   ·   ·Email: kelsey@kkbpa.com
· ·   ·   ·   ·Appearing on behalf of the Plaintiff.
·8

·9

10· ·FOR THE DEFENDANT:

11·   ·   ·   ·COLE, SCOTT & KISSANE, P.A.,
· ·   ·   ·   ·BY:· JONATHAN VINE, ESQUIRE,
12·   ·   ·   ·Esperante Building
· ·   ·   ·   ·222 Lakeview Avenue, Suite 120
13·   ·   ·   ·West Palm Beach, Florida 33401
· ·   ·   ·   ·Tel:· 561.383.9203
14·   ·   ·   ·Fax:· 561.683.8977
· ·   ·   ·   ·Email: jonathan.vine@csklegal.com
15·   ·   ·   ·Appearing on behalf of the Defendant.

16

17· ·ALSO PRESENT:

18·   ·   ·   ·DONALD C. SAVOY, VIDEOGRAPHER
· ·   ·   ·   ·Esquire Deposition Solutions
19·   ·   ·   ·Fort Lauderdale Office
· ·   ·   ·   ·Phone 954.331.4400
20

21

22

23

24

25


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 4 of
                                      338
     KELLON GOODSON                                             January 09, 2020
     SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                 3

·1· · · · · · · · · · · · · I-N-D-E-X

·2· ·WITNESS:· · · · · · · · · · · · · · · · · · · · · PAGE:

·3· ·KELLON GOODSON

·4· ·DIRECT EXAMINATION BY MR. VINE:· · · · · · · · · · ·5

·5· ·CROSS EXAMINATION BY MS. BLACK:· · · · · · · · · ·147

·6· ·REDIRECT EXAMINATION BY MR. VINE:· · · · · · · · ·157

·7· · · · · · · · · · · ·E-X-H-I-B-I-T-S

·8· ·DEFENDANT'S· · · · · · · · · · · · · ·FOR IDENTIFICATION

·9· ·NO.· 1· Life & Health Source Storefront Page· · · ·45

10· ·NO.· 2· Condition Guidelines from Amazon· · · · · ·57

11·   ·NO.· 3· Cosmetics & Skin/Hair Care Policy· · · · · 62
· ·   · · · · ·from Amazon.
12
· ·   ·NO.· 4· Product Authenticity and Quality· · · · · ·62
13·   · · · · ·Guidelines from Amazon.

14· ·NO.· 5· Amazon Anti-Counterfeiting Policy· · · · · 69

15·   ·NO.· 6· Amazon Selling Policies and Seller· · · · ·82
· ·   · · · · ·Code of Conduct.
16
· ·   ·NO.· 7· Other Complaints Composite from Amazon· · ·89
17
· ·   ·NO.· 8· Bates No: CONFIDENTIAL AMZN_00003· · · · ·103
18
· ·   ·NO.· 9· Bates No:· PL00046· · · · · · · · · · · · 104
19
· ·   ·NO. 10· Bates No:· PL00047· · · · · · · · · · · · 104
20
· ·   ·NO. 11· Bates No:· PL00048· · · · · · · · · · · · 110
21
· ·   ·NO. 12· Bates No:· PL00049· · · · · · · · · · · · 115
22
· ·   ·NO. 13· Bates Nos: PL000051 - PL000053· · · · · · 123
23
· ·   ·NO. 14· Bates No:· PL000344· · · · · · · · · · · ·158
24

25· ·(***All Exhibits to be Marked Confidential.***)


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 5 of
                                      338
     KELLON GOODSON                                             January 09, 2020
     SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                 4

·1· · · · · · ·Videotaped deposition of KELLON GOODSON, a
·2· ·witness of lawful age, taken by the Defendant, for the
·3· ·purpose of discovery and for use as evidence in the
·4· ·above-entitled cause, wherein SOLU-MED, INC. is the
·5· ·Plaintiff, and YOUNGBLOOD SKIN CARE PRODUCTS, LLC. is
·6· ·the Defendant, pending in the United States District
·7· ·Court, Southern District of Florida, pursuant to notice
·8· ·heretofore filed, before EVAN FERGUSON, a Notary Public
·9· ·in and for the State of Florida at Large, at Cole, Scott
10· ·& Kissane, P.A., 110 Southeast 6th Street, Suite 2700,
11· ·Fort Lauderdale, Broward County, Florida, on the 9th day
12· ·of January 2020, commencing at 8:11 a.m.
13· · · · · · ·THE VIDEOGRAPHER:· We are now on the video
14· · · · record today is Thursday the 9th day of January of
15· · · · 2020.· The time is 8:11 a.m.
16· · · · · · ·We are here at 110 Southeast 6th Street, Suite
17· · · · 2700, in Fort Lauderdale, Florida, for the purpose
18· · · · of taking the videotaped deposition of Kellon
19· · · · Goodson.· The case is Solu-Med, Inc. versus
20· · · · Youngblood Skin Care Products, LLC.
21· · · · · · ·The court reporter is Evan Ferguson and the
22· · · · videographer is Don Savoy, both from Esquire
23· · · · Deposition Solutions.
24· · · · · · ·Will counsel please announce their appearances
25· · · · for the record?


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.comYVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 6 of
                                      338
     KELLON GOODSON                                             January 09, 2020
     SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                 5

·1· · · · · · ·MS. BLACK:· Kelsey Black on behalf of the
·2· · · · Plaintiff Solu-Med, Inc.
·3· · · · · · ·MR. VINE:· Jonathan Vine with the law firm of
·4· · · · Cole, Scott & Kissane on behalf of the Defendant
·5· · · · Youngblood.
·6· · · · · · · · · · · · - - - - - - -
·7· ·Thereupon:
·8· · · · · · · · · · · ·KELLON GOODSON,
·9· · · · · ·A witness named in the notice heretofore
10· ·filed, being a witness of lawful age, and being first
11· ·duly sworn in the above cause, testified under oath as
12· ·follows:
13· · · · · · · · · · · DIRECT EXAMINATION
14· ·BY MR. VINE:
15· · · · Q· · Can you please state your name for the record?
16· · · · A· · Kellon Goodson.
17· · · · Q· · Mr. Goodson, can you please give me your
18· ·current address?
19· · · · A· · 4657 Lakeside Terrace, Davie, Florida.· 33314.
20· · · · Q· · Are you currently employed?
21· · · · A· · Yes.
22· · · · Q· · Where are you employed?
23· · · · A· · Dart Container Corporation.
24· · · · Q· · What is Dart Container Corporation?
25· · · · A· · It's a company that sells packaging for food


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.comYVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 7 of
                                      338
     KELLON GOODSON                                             January 09, 2020
     SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                 6

·1· ·service and restaurants, things like that.
·2· · · · Q· · What do you do for them?
·3· · · · A· · I am director of sales eCommerce.
·4· · · · Q· · Prior to coming here today did you have any
·5· ·conversations with anyone from Solu-Med, Q Med or AGRO
·6· ·regarding your deposition?
·7· · · · A· · From AGRO, Solu-Med, Q Med, no.
·8· · · · Q· · Okay.· Anybody representing them?
·9· · · · A· · I spoke to Ms. Black last night.
10· · · · Q· · When did you -- so last night you spoke to
11· ·her?
12· · · · A· · Yes.
13· · · · Q· · For how long?
14· · · · A· · Probably 20, 25 minutes.
15· · · · Q· · And what did you guys talk about?
16· · · · A· · Just what to expect today and just to answer
17· ·truthfully and concisely.
18· · · · Q· · Did she tell you about the facts of the case?
19· · · · A· · Just the background of kind of what's going
20· ·on.
21· · · · Q· · What did she tell you about the case?
22· · · · A· · Just that there's a lawsuit still pending and
23· ·I needed to testify.
24· · · · Q· · Did she give you any specific facts of the
25· ·case?


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.comYVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 8 of
                                      338
     KELLON GOODSON                                             January 09, 2020
     SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                 7

·1· · · · A· · No.
·2· · · · Q· · Did she tell you about any of the deposition
·3· ·testimony?
·4· · · · A· · No.
·5· · · · Q· · Did she tell you about the type of questions
·6· ·you would be asked?
·7· · · · A· · She did say that she expected to ask
·8· ·questions, be answering questions about my time as
·9· ·director of eCommerce.
10· · · · Q· · Anything else?
11· · · · A· · That was it.
12· · · · Q· · Any questions you asked Ms. Black?
13· · · · A· · Just how long it was going to take and what
14· ·the kind of the layout was going to be and how we were
15· ·going to do it.
16· · · · Q· · Okay.· And so no substantive discussions about
17· ·the facts of this case?
18· · · · A· · No.
19· · · · Q· · Have you ever had a substantive discussion
20· ·with anybody, whether it be Ms. Black or anybody from
21· ·Solu-Med, Q Med or AGRO about the case?
22· · · · A· · As far as the my time working there and things
23· ·like that?
24· · · · Q· · Yes.
25· · · · A· · Previously when I worked with Solu-Med we did


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.comYVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 9 of
                                      338
     KELLON GOODSON                                             January 09, 2020
     SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                 8

·1· ·talk about the case.
·2· · · · Q· · When was that?
·3· · · · A· · I stopped working there November 1st.
·4· · · · Q· · And we'll get back to that.
·5· · · · A· · Okay.
·6· · · · Q· · Okay.· Can you give me a brief description of
·7· ·your educational background?
·8· · · · A· · I have a Bachelor's in Political Science and a
·9· ·Master's -- a Master's of Science in Business
10· ·Administration from the University of Florida.
11· · · · Q· · And when did you graduate?
12· · · · A· · 2005.
13· · · · Q· · And you got a BA and a Master's from the
14· ·University of Florida?
15· · · · A· · Yes.
16· · · · Q· · And after graduating from the University of
17· ·Florida, did you become employed?
18· · · · A· · Yes.
19· · · · Q· · Where?
20· · · · A· · Pulte Corporation.
21· · · · Q· · Pulte?
22· · · · A· · Yes, it's a home builder.
23· · · · Q· · P-U-L-T-E?
24· · · · A· · Yes.
25· · · · Q· · Pulte.· And what did you do for them?


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.comYVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 10 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                9

·1· · · · A· · I was in purchasing and sourcing.
·2· · · · Q· · Materials?
·3· · · · A· · Materials and subcontracting.
·4· · · · Q· · And how long did you work for them?
·5· · · · A· · A year and a half.
·6· · · · Q· · And that was until about 2007?
·7· · · · A· · 2006.
·8· · · · Q· · 2006, okay.
·9· · · · · · ·And then where did you go?
10· · · · A· · I worked for another home builder called
11· ·Centex Homes.
12· · · · Q· · Okay.· And what did you do for them?
13· · · · A· · The same, I did sourcing and purchasing.
14· · · · Q· · The same type of role?
15· · · · A· · Exactly the same type of role.
16· · · · Q· · And how long did you work for them?
17· · · · A· · One year.
18· · · · Q· · So about mid 2007?
19· · · · A· · Yes, towards the end of 2007.
20· · · · Q· · And then where did you go?
21· · · · A· · I worked for a company called Atlas Traffic
22· ·Management Systems, and it also was a construction
23· ·company, but it dealt with infrastructure construction,
24· ·road construction, light systems, things like that so I
25· ·was also there for a year.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 11 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               10

·1· · · · Q· · And what did do for them?
·2· · · · A· · Purchasing and sourcing.
·3· · · · Q· · So you were there until about the end of 2008?
·4· · · · A· · Yes.
·5· · · · Q· · And why did you leave there?
·6· · · · A· · The financial crisis happened, the company
·7· ·started having some trouble so I looked for other
·8· ·employment.
·9· · · · Q· · Why did you leave Centex?
10· · · · A· · The same thing, just the housing bust, things
11· ·weren't going well there so I decided to leave.
12· · · · Q· · And why did you leave Pulte?
13· · · · A· · There was actually a reduction in force and
14· ·they had a group of layoffs and I was part of like a
15· ·group of layoffs.
16· · · · Q· · So after Atlas did you become employed?
17· · · · A· · Yes, so I was employed by Q Med Corporation.
18· · · · Q· · In 2009 I guess?
19· · · · A· · In the very end of 2008, December of 2008.
20· · · · Q· · And what did you do for them?
21· · · · A· · I was an analyst.
22· · · · Q· · In doing what, analyst in what?
23· · · · A· · In looking at sales, vendor purchasing costs,
24· ·things like that.
25· · · · Q· · What type of materials were you purchasing at


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 12 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               11

·1· ·Q Med?
·2· · · · A· · Well, it's medical, medical supplies,
·3· ·disposables, things likes that.
·4· · · · Q· · And Q Med doesn't manufacture anything, isn't
·5· ·that correct?
·6· · · · A· · Q Med itself, no, it did not.
·7· · · · Q· · It buys products from resellers?
·8· · · · A· · Yes, from distributors or also from other
·9· ·distributors, right.
10· · · · Q· · It doesn't buy from retail or manufacturers
11· ·directly?
12· · · · A· · What do you mean by retail?
13· · · · Q· · Well, let's start with one question at a time.
14· · · · A· · Okay.
15· · · · Q· · Did it buy in your time directly from
16· ·manufacturers as opposed to distributors?
17· · · · A· · Q Med, no, it bought it from distribution.
18· · · · Q· · Okay.· And it was strictly in the medical
19· ·supply area?
20· · · · A· · Yes, medical and disposable supplies.
21· · · · Q· · And how long were you an analyst there?
22· · · · A· · From 2008 until about 2015 or '16, somewhere
23· ·in there.
24· · · · Q· · And what happened about 2015?
25· · · · A· · The eCommerce operation started, and I took


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 13 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               12

·1· ·the -- my roles and responsibilities changed, and I
·2· ·started up the eCommerce part of it.
·3· · · · Q· · You helped start the eCommerce department?
·4· · · · A· · That's right.
·5· · · · Q· · Okay.· And what was the eCommerce department
·6· ·at Q Med?
·7· · · · A· · So Solu-Med became the eCommerce operation for
·8· ·the organization.
·9· · · · Q· · But it originally was part of Q Med, correct?
10· · · · A· · No, it wasn't really ever just part of Q Med,
11· ·it was basically Solu-Med was the eCommerce operation.
12· ·Q Med really didn't have the eCommerce presence at all.
13· · · · Q· · But Solu-Med was within a department within
14· ·Q Med at the time?
15· · · · A· · It was within AGRO, so they were sister
16· ·companies I guess.
17· · · · Q· · When did it become a sister company?
18· · · · A· · I am not aware of that, I'm not sure.
19· · · · Q· · Okay.· And did you help begin the Solu-Med
20· ·eCommerce department?
21· · · · A· · Yes.
22· · · · Q· · And why don't you walk me through what
23· ·infrastructure you set up at Solu-Med to begin the
24· ·eCommerce department.
25· · · · A· · So we set up accounts for selling, so selling


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 14 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               13

·1· ·to marketplaces; we set up the systems to help to sell
·2· ·the product and so the software, things like that.
·3· · · · · · ·And then we used the Q Med had existing
·4· ·infrastructure for its ERP system and distribution
·5· ·systems so we had some shared services that already
·6· ·existed that we used that we just kind of tapped into
·7· ·existing Q Med, just Q Med personnel or functions.
·8· · · · Q· · What shared services that you said, I think
·9· ·you said you called it Q tip?
10· · · · A· · No, it would be like distribution,
11· ·distribution functions or the ERP, which is the
12· ·Enterprise Resource Software that runs the information
13· ·for products or purchasing, things like that.
14· · · · Q· · And that software was owned by Q Med?
15· · · · A· · Yes.
16· · · · Q· · And Solu-Med used it?
17· · · · A· · Yes.
18· · · · Q· · Did Solu-Med pay for that use?
19· · · · A· · I'm not aware of that.
20· · · · Q· · Okay.· What platforms did you have; you had
21· ·Amazon, correct?
22· · · · A· · Yes.
23· · · · Q· · And you had a storefront on Amazon, correct?
24· · · · A· · That's correct.
25· · · · Q· · And you also had ability to sell to Amazon


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 15 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               14

·1· ·directly if you wanted to?
·2· · · · A· · You mean as a first party to sell?
·3· · · · Q· · Instead of selling to consumers you could have
·4· ·sold directly to Amazon any product?
·5· · · · A· · Solu-Med did not have a direct relationship
·6· ·with them.
·7· · · · Q· · You could have, though?
·8· · · · A· · We could have, yes.
·9· · · · Q· · But Solu-Med chose not to do that?
10· · · · A· · You have to get a vendor account to sell
11· ·directly to them so you have to be invited.
12· · · · Q· · Did Solu-Med try to do that?
13· · · · A· · Not that I am aware of, no.
14· · · · Q· · So there was Amazon?
15· · · · A· · Uhm-hum.
16· · · · Q· · What other marketplace?
17· · · · A· · eBay.
18· · · · Q· · eBay.
19· · · · A· · Later on Wal-Mart.
20· · · · Q· · And did it have a storefront on Wal-Mart or
21· ·was it just selling products that it purchased and
22· ·resold on Wal-Mart's website?
23· · · · A· · So the Wal-Mart has a marketplace just like
24· ·Amazon does so it's a storefront for your products on
25· ·Wal-Mart's platform.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 16 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               15

·1· · · · Q· · And, again, Solu-Med doesn't manufacture any
·2· ·products so it's not your products, correct?
·3· · · · A· · Correct, we were reselling products.
·4· · · · Q· · In fact Solu-Med is just a reseller of other
·5· ·people's manufactured products, correct?
·6· · · · A· · That's correct.
·7· · · · Q· · And eBay, did it have a similar marketplace?
·8· · · · A· · Yes.
·9· · · · Q· · So Amazon, eBay, Wal-Mart, anybody else?
10· · · · A· · We had a Shopify account, which was our own
11· ·proprietary website.
12· · · · Q· · Okay.· And in the years 2017 until the time
13· ·you left, the bulk of the products being sold were
14· ·through the Amazon account?
15· · · · A· · That's correct.
16· · · · Q· · At your current job do you deal with the
17· ·Amazon marketplace?
18· · · · A· · No.
19· · · · Q· · When you started and opened up this Amazon
20· ·account through Solu-Med, did you take any courses that
21· ·were offered by Amazon?
22· · · · A· · Can you explain that a little bit further?
23· · · · Q· · Do you know what a course is?
24· · · · A· · Yes.
25· · · · Q· · Okay.· Are you aware that Amazon offered


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 17 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               16

·1· ·educational courses regarding its marketplace?
·2· · · · A· · There is some information on their, as far as
·3· ·their selling university and things like that, there's
·4· ·some of those demos and videos that I have watched, yes.
·5· · · · Q· · You have watched the videos, but did you
·6· ·attend any of the courses?
·7· · · · A· · No.
·8· · · · Q· · Do you know which video you watched?
·9· · · · A· · Maybe related to the packaging and materials
10· ·and the shipments, things that are related to
11· ·distribution.
12· · · · Q· · Any other video that you have watched that you
13· ·can recall as you sit here?
14· · · · A· · Not that I can recall.
15· · · · Q· · And did you receive any training to sell on
16· ·the Amazon marketplace?
17· · · · A· · No.
18· · · · Q· · And this obviously was all new to you because
19· ·previously you were doing what you would call were
20· ·sourcing and purchasing?
21· · · · A· · Q Med was analytics.
22· · · · Q· · Okay.· So analytics and sourcing and
23· ·purchasing --
24· · · · A· · Uhm-hum.
25· · · · Q· · -- Is different than setting up an eCommerce


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 18 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               17

·1· ·department?
·2· · · · A· · Yes.
·3· · · · Q· · Were you the individual in charge of running
·4· ·all of Solu-Med?
·5· · · · A· · I had the responsibilities for the eCommerce
·6· ·part of Solu-Med, that was my responsibility.
·7· · · · Q· · My question was were you the person at the
·8· ·head of all of Solu-Med?
·9· · · · A· · No, that would be Manny, he was the owner so
10· ·he was running it.
11· · · · Q· · I think you have -- have you ever been deposed
12· ·before by the way?
13· · · · A· · No.
14· · · · Q· · Okay.· I forgot to give you what the typical
15· ·ground rules are.
16· · · · · · ·I'll be asking you a series of questions.· If
17· ·you don't understand any of my questions feel free to
18· ·let me know.
19· · · · · · ·From time to time you may hear Ms. Black make
20· ·objections, you are still required to answer unless she
21· ·directs you not to, and then Ms. Black and I can have a
22· ·debate a different day.
23· · · · · · ·The court reporter is going to be taking down
24· ·our questions and answers and I'm going to try to go as
25· ·fast as I can, despite what the court reporter wants,


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 19 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               18

·1· ·because I know you have to get out of here.
·2· · · · A· · Uhm-hum.
·3· · · · Q· · But it's important for you to let me complete
·4· ·my question for the court reporter.
·5· · · · A· · Okay.
·6· · · · Q· · Even if you anticipate the answer because the
·7· ·court reporter can't take the two of us speaking at the
·8· ·same time.
·9· · · · · · ·It's also important that all your responses be
10· ·articulate and loud --
11· · · · A· · Okay.
12· · · · Q· · -- And verbal because otherwise the court
13· ·reporter can't take that down, okay?
14· · · · A· · Understood.
15· · · · Q· · And if you need a break at any time let me
16· ·know.
17· · · · A· · Okay.
18· · · · Q· · So we were talking about you were in charge of
19· ·the eCommerce department.
20· · · · · · ·You weren't in charge of the accounting of it,
21· ·correct?
22· · · · A· · Correct.
23· · · · Q· · You were in charge of the mechanics and
24· ·operations as it relates to the various platforms and
25· ·selling the, reselling products on those platforms,


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 20 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               19

·1· ·correct?
·2· · · · A· · Correct.
·3· · · · Q· · Any other job functions and job duties that
·4· ·you would have had?
·5· · · · A· · I did provide information to the accounting
·6· ·team as far as sales, sales summaries, things like that
·7· ·that they needed to complete some of their work, and
·8· ·then I did do some of the purchasing and sourcing.
·9· · · · Q· · Great point.· Was the bulk of the products
10· ·that Solu-Med purchased from Q Med?
11· · · · A· · Yes.
12· · · · Q· · Who else did Solu-Med purchase products from
13· ·that you can recall?
14· · · · A· · Solu-Med's purchasing was from Q Med.
15· · · · Q· · All of it?
16· · · · A· · Yes.
17· · · · Q· · So Q Med would purchase the products from
18· ·various distributors, correct?
19· · · · A· · Correct.
20· · · · Q· · Okay.· And then Q Med would sell it at cost to
21· ·Solu-Med, correct?
22· · · · · · ·MS. BLACK:· Form.
23· · · · · · ·THE WITNESS:· There's -- I'm not sure as far
24· · · · as the accounting part of it I will be honest.
25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 21 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               20

·1· ·BY MR. VINE:
·2· · · · Q· · So do you know if it was sold at cost or a
·3· ·markup between Q Med, do you know, because you said you
·4· ·were not sure, I just want to make the record is clear,
·5· ·because she made an objection I'm going to ask the
·6· ·question in a little clearer way.
·7· · · · · · ·Do you have specific knowledge as to whether
·8· ·Q Med sold the products to Solu-Med at cost or something
·9· ·else?
10· · · · A· · I don't have specific knowledge, no.
11· · · · Q· · When you say you were involved in the
12· ·purchasing and sourcing for products at Solu-Med, was it
13· ·that you would direct Q Med to purchase certain
14· ·products?
15· · · · A· · There were products that were specific for
16· ·Solu-Med that I was directing them to purchase basically
17· ·for the eCommerce sales.
18· · · · Q· · So I just want to make sure I understand.
19· · · · A· · Uhm-hum.
20· · · · Q· · Q Med would go out and purchase products based
21· ·upon your direction at Solu-Med, correct?
22· · · · A· · Yes, there were products that were purchased
23· ·at my direction for Solu-Med.
24· · · · Q· · Okay.· But Q Med purchased them, correct?
25· · · · A· · Correct.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 22 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               21

·1· · · · Q· · And then Q Med would transfer them over to
·2· ·Solu-Med, correct?
·3· · · · A· · Correct.
·4· · · · Q· · And this was all under the same warehouse,
·5· ·correct?
·6· · · · A· · Correct.
·7· · · · Q· · Do you know how much square footage Solu-Med
·8· ·used?
·9· · · · A· · I am not aware it, no.
10· · · · Q· · Do you know how much rent Solu-Med paid to
11· ·Q Med?
12· · · · A· · I'm not aware, no.
13· · · · Q· · Do you know how much expenses they paid for
14· ·utilities and those things?
15· · · · A· · I'm not sure.
16· · · · Q· · Anything as it related to operations from an
17· ·accounting standpoint you wouldn't be familiar with what
18· ·was paid or not paid, correct?
19· · · · A· · No, that was --
20· · · · Q· · I'm correct?
21· · · · A· · That's correct.
22· · · · Q· · Okay, thank you.
23· · · · · · ·When you transferred in 2015, '16 to Solu-Med
24· ·as an analyst to eCommerce manager did your paychecks
25· ·still say Q Med if you recall?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 23 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               22

·1· · · · A· · I don't recall.· Yes, I don't recall.
·2· · · · Q· · I guess the better way to ask this question
·3· ·did it ever change to Solu-Med?
·4· · · · A· · It did, yes.
·5· · · · Q· · Okay.· Do you know when?
·6· · · · A· · I don't recall when exactly it was.
·7· · · · Q· · Was that in 2019?
·8· · · · A· · It may have been.· I'm not fully remembering
·9· ·exactly.
10· · · · Q· · So you're familiar or you have a familiarity
11· ·with Amazon that it has a marketplace, correct?
12· · · · A· · Yes.
13· · · · Q· · Okay.· Like Amazon Wal-Mart has a marketplace?
14· · · · A· · Yes.
15· · · · Q· · Did you take any training for the Wal-Mart
16· ·marketplace?
17· · · · A· · The, again, just their videos and their kind
18· ·of self service model of training.
19· · · · Q· · They offer courses as well?
20· · · · A· · Yes.
21· · · · Q· · Did you take those courses?
22· · · · A· · Yes.
23· · · · Q· · So you took courses for the Wal-Mart one and
24· ·not the Amazon one?
25· · · · A· · Well, there were specific courses to start


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 24 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               23

·1· ·with Wal-Mart that they required us to view that we
·2· ·took.
·3· · · · Q· · Okay.· And you're saying Amazon didn't require
·4· ·them?
·5· · · · A· · There was no specific requirement to start an
·6· ·account and then to watch the video or watch the
·7· ·training.
·8· · · · Q· · So Wal-Mart required you to watch certain
·9· ·training?
10· · · · A· · Yes.
11· · · · Q· · And you took it?
12· · · · A· · Yes.
13· · · · Q· · And what were those?
14· · · · A· · How to list products, expectations on how to
15· ·present your products, the types of products that were
16· ·going to be sold through the marketplace and categories
17· ·that were related to the products sold.
18· · · · Q· · So just to make sure I understand, you took
19· ·the courses at Wal-Mart because it was required, and you
20· ·didn't take the courses at Amazon because it wasn't
21· ·required, is that correct?
22· · · · A· · Well, the Amazon courses that were -- that we
23· ·were doing were mostly related to like I said
24· ·distribution, Wal-Mart's were to bring the account
25· ·online so we had to do the...


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 25 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               24

·1· · · · Q· · Are you done?
·2· · · · A· · Yes.
·3· · · · Q· · Okay.· I just want to make sure.· You didn't
·4· ·really answer my question so we're going to go back to
·5· ·that.
·6· · · · · · ·Wal-Mart required you to take certain courses,
·7· ·correct?
·8· · · · A· · Yes.
·9· · · · Q· · Okay.· And you took those courses?
10· · · · A· · Yes.
11· · · · Q· · Amazon offered courses, you chose to take only
12· ·the courses regarding packaging and distributing,
13· ·correct?
14· · · · · · ·MS. BLACK:· Form.
15· · · · · · ·THE WITNESS:· That I am aware of.· I don't
16· · · · recall all the courses that I watched, but I do
17· · · · know that specifically for Amazon the distribution
18· · · · ones I watched all of those.
19· ·BY MR. VINE:
20· · · · Q· · Do you recall any of the other courses offered
21· ·by Amazon?
22· · · · A· · I don't recall at this point.
23· · · · Q· · Do you remember reading any of their
24· ·guidelines?
25· · · · A· · Yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 26 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               25

·1· · · · Q· · Did you have a printout of the guidelines in
·2· ·your office?
·3· · · · A· · A printout, no.
·4· · · · Q· · Did you save the guidelines to the computers
·5· ·at Solu-Med?
·6· · · · A· · As far as like an electronic copy on the hard
·7· ·drive, yes, we did.
·8· · · · Q· · So if we went back and did a search of your
·9· ·computer at Solu-Med we would be able to confirm the
10· ·accuracy of your testimony that you had saved guidelines
11· ·from Amazon, correct?
12· · · · · · ·MS. BLACK:· Form.
13· · · · · · ·THE WITNESS:· I want to be specific, as far as
14· · · · the guidelines for -- they have different
15· · · · guidelines for different things.
16· ·BY MR. VINE:
17· · · · Q· · Okay.· So you saved certain guidelines, not
18· ·all guidelines?
19· · · · A· · Correct.
20· · · · Q· · Did you save the Seller Code of Conduct
21· ·guideline?
22· · · · A· · I don't recall.
23· · · · Q· · Did you ever read the Seller Code of Conduct
24· ·guideline?
25· · · · A· · Yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 27 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               26

·1· · · · Q· · Did you save the guidelines regarding
·2· ·counterfeit items?
·3· · · · A· · I don't recall if I saved it.
·4· · · · Q· · Did you review it?
·5· · · · A· · Yes.
·6· · · · Q· · Okay.· When did you review that?
·7· · · · A· · Probably 2015.
·8· · · · Q· · Okay.· So from 2015 to 2018 you would have
·9· ·read it one time?
10· · · · A· · Yes, that is correct.
11· · · · Q· · Did you review any guidelines regarding
12· ·authenticity?
13· · · · A· · Yes.
14· · · · Q· · And was that also in 2015?
15· · · · A· · Yes.
16· · · · Q· · Would you have read all the guidelines
17· ·regarding from Amazon in 2015?
18· · · · A· · Yes.
19· · · · Q· · Would you have read them again thereafter?
20· · · · A· · I don't recall.
21· · · · Q· · You only recall reading them in 2015?
22· · · · A· · Correct.
23· · · · Q· · And as you sit here today can you tell me if
24· ·you had saved copies for your employees to review those
25· ·guidelines?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 28 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               27

·1· · · · A· · I don't recall if we have them saved.
·2· · · · Q· · Did you instruct your employees at Solu-Med to
·3· ·review the Amazon guidelines before posting and selling
·4· ·products on Amazon?
·5· · · · A· · No.
·6· · · · Q· · More specifically, did your -- did Solu-Med
·7· ·and its employees review the guidelines of Amazon
·8· ·regarding authenticity, counterfeit products and selling
·9· ·hair and makeup before it sold Youngblood products on
10· ·its Amazon storefront in 2018?
11· · · · A· · Can you ask the question again?
12· · · · Q· · Yes.· In 2018 Solu-Med sold Youngblood
13· ·products?
14· · · · A· · Yes.
15· · · · Q· · Okay.· On its storefront, right?
16· · · · A· · Yes.
17· · · · Q· · Okay.· Prior to posting and listing those
18· ·products did someone from Solu-Med re-review the
19· ·guidelines regarding authenticity?
20· · · · A· · You're saying specifically in 2018?
21· · · · Q· · Yes.
22· · · · A· · No.
23· · · · Q· · Did they review them regarding counterfeit
24· ·items?
25· · · · A· · No.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 29 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               28

·1· · · · Q· · Regarding the Seller Code of Conduct?
·2· · · · A· · No.
·3· · · · Q· · Regarding the sale of hair and makeup?
·4· · · · A· · No.
·5· · · · Q· · And we'll get to a couple of the others.
·6· · · · · · ·When you had -- strike that.· When someone put
·7· ·an item to be sold on Solu-Med's storefront on Amazon,
·8· ·who was the individual responsible in 2018 to post it on
·9· ·Amazon?
10· · · · A· · That would have been Adam Weinstein.
11· · · · Q· · And when did Adam Weinstein leave Solu-Med?
12· · · · A· · 2018.
13· · · · Q· · When in 2018?
14· · · · A· · December 2018.
15· · · · Q· · Why did he leave in December of 2018?
16· · · · A· · I believe he was let go.
17· · · · Q· · Do you know why he was let go?
18· · · · A· · I think it was because -- actually I'm not, I
19· ·don't recall exactly what the specifics were.
20· · · · Q· · Well, you were the manager so you were the
21· ·boss; did you terminate him?
22· · · · · · ·MS. BLACK:· Form.
23· ·BY MR. VINE:
24· · · · Q· · You were the boss of Adam Weinstein, correct?
25· · · · A· · I was not the manager of Solu-Med at that


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 30 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               29

·1· ·point.
·2· · · · Q· · Okay.· When did you become the manager of
·3· ·Solu-Med?
·4· · · · A· · Well, I was managing it in 2018, Cheri Seidle
·5· ·had responsibilities for Solu-Med as well.
·6· · · · Q· · Do you know why?
·7· · · · A· · I don't recall exactly.
·8· · · · Q· · Do you know generally why?
·9· · · · A· · I think it was because of reduction of our
10· ·sales because of the issues we had with our account.
11· · · · Q· · In December '18?
12· · · · A· · Yes.
13· · · · Q· · Did it have to do with poor performance?
14· · · · · · ·MS. BLACK:· Form.
15· · · · · · ·THE WITNESS:· I'm not aware.
16· ·BY MR. VINE:
17· · · · Q· · Have you spoken to Adam Weinstein since he has
18· ·left?
19· · · · A· · Yes.
20· · · · Q· · When was the last time you have spoken to him?
21· · · · A· · I don't recall exactly.
22· · · · Q· · What did you guys talk about?
23· · · · A· · Just how he's doing.
24· · · · Q· · Do you know where he is?
25· · · · A· · In Broward County somewhere.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 31 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               30

·1· · · · Q· · Do you know what job, where he's working?
·2· · · · A· · Oh, I don't know exactly, I just know he had a
·3· ·job working.· I know he's working, so that's about it.
·4· · · · Q· · Okay.· But you can't tell me where he is
·5· ·working?
·6· · · · A· · I don't know specifics, no.
·7· · · · Q· · When was the last time you spoke to him?
·8· · · · A· · I don't recall.
·9· · · · Q· · Was it in the year 2019?
10· · · · A· · Yes.
11· · · · Q· · Cheri Seidle doesn't work at Q Med anymore,
12· ·correct?
13· · · · A· · That's correct.
14· · · · Q· · And when was the last time you spoke to her?
15· · · · A· · The last time I spoke to her would have been
16· ·in June 2019 I believe.
17· · · · Q· · Is that when she left?
18· · · · A· · Yes.
19· · · · Q· · Do you know why she left?
20· · · · A· · She was also let go.
21· · · · Q· · She worked at Q Med, correct?
22· · · · A· · Yes.
23· · · · Q· · I'm waiting for a document, this is an Exhibit
24· ·that I need, okay.
25· · · · · · ·You set up the storefront on Amazon, correct?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 32 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               31

·1· · · · A· · Yes.
·2· · · · Q· · Okay.· And then Adam would be the one charged
·3· ·with the responsibility of putting the products on the
·4· ·website?
·5· · · · A· · Yes.
·6· · · · Q· · Okay.· Did you provide any training to Adam?
·7· · · · A· · We --
·8· · · · Q· · I asked if you did.
·9· · · · A· · Yes.
10· · · · Q· · What was the training that you did?
11· · · · A· · Basically the way that we would list the
12· ·products, the setup of the products, things like that.
13· · · · Q· · Did you give him a copy of all the Amazon
14· ·guidelines?
15· · · · A· · A copy, no.
16· · · · Q· · Do you know if he -- do you have specific
17· ·knowledge if he read the Amazon guidelines?
18· · · · A· · Specific knowledge, no.
19· · · · Q· · Did you direct him to read it, the Amazon
20· ·guidelines?
21· · · · A· · No.
22· · · · Q· · So do you know what a, let me get the Exhibit
23· ·for you so I don't butcher it, an ASIN is; do you know
24· ·what an ASIN is?
25· · · · A· · Yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 33 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               32

·1· · · · Q· · What is an ASIN?
·2· · · · A· · It's the Amazon, Amazon listing number or SKU
·3· ·that they use for their listings.
·4· · · · Q· · So they can match up the product, correct?
·5· · · · A· · Correct.
·6· · · · Q· · And each ASIN has a product page that when you
·7· ·list something you sell it must match up, correct?
·8· · · · A· · Yes.
·9· · · · Q· · And you agree with me it was Solu-Med's or
10· ·Life & Health Source responsibility to make sure that
11· ·any product they listed must be matched to the ASIN?
12· · · · A· · Specifically on the Amazon listing, yes.
13· · · · Q· · And if it didn't it would be a violation of
14· ·Amazon guidelines, correct?
15· · · · A· · Yes.
16· · · · Q· · Prior to acquiring Youngblood products, and I
17· ·think we -- in 2018 do you recall specifically reviewing
18· ·the selling -- strike that.
19· · · · · · ·Prior to acquiring Youngblood products did you
20· ·review the selling policies and Seller Code of Conduct
21· ·as posted in Amazon Seller Central System in 2018?
22· · · · A· · 2018?
23· · · · Q· · Yes.
24· · · · A· · I don't specifically remember.
25· · · · Q· · In 2017 did you do it?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 34 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               33

·1· · · · A· · I don't specifically remember.
·2· · · · Q· · 2016?
·3· · · · A· · Again, specifically I don't remember.
·4· · · · Q· · You only remember 2015, correct?
·5· · · · A· · Correct.
·6· · · · Q· · Okay.· You're familiar that there are selling
·7· ·policies and Seller Code of Conduct, correct?
·8· · · · A· · Yes.
·9· · · · Q· · Did you or people at Solu-Med review these
10· ·items before acquiring the Youngblood products?
11· · · · · · ·MS. BLACK:· Form.
12· · · · · · ·THE WITNESS:· It would have been in 2015?
13· ·BY MR. VINE:
14· · · · Q· · In 2018.
15· · · · A· · No, not in 2018.
16· · · · Q· · In 2017?
17· · · · A· · Not that I am aware of.
18· · · · Q· · Okay.· Prior to listing them were the
19· ·practices of the selling policies and Seller Code of
20· ·Conduct followed -- strike that.
21· · · · · · ·Prior to listing the Youngblood products sale
22· ·in 2018, were these practices followed?
23· · · · A· · Can you say it again?
24· · · · Q· · Yes.· Prior to listing the Youngblood products
25· ·in 2018, do you have specific knowledge as to whether


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 35 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               34

·1· ·the selling policies and Seller Code of Conduct were
·2· ·followed in 2018 as it relates to the Youngblood
·3· ·products?
·4· · · · A· · We would have followed the guidelines that we
·5· ·read in 2015 I am assuming.
·6· · · · Q· · So you would know, you said you assume, so you
·7· ·don't, do you have specific knowledge that you can
·8· ·recall?
·9· · · · A· · I don't have specific knowledge.
10· · · · Q· · Okay.· I think we talked about this, but I
11· ·want to make sure we understand.
12· · · · · · ·Did you complete Amazon Seller University
13· ·training entitled Best Practices in Product Authenticity
14· ·and Quality prior to acquiring Youngblood products and
15· ·listing them for sale on Amazon?
16· · · · A· · I don't remember.
17· · · · Q· · Did anyone at Solu-Med attend Best Practices
18· ·in Product Authenticity and Quality at Amazon Seller
19· ·University?
20· · · · A· · I am not aware.
21· · · · Q· · When you say you're not aware, you didn't do
22· ·that, correct?
23· · · · A· · I'm saying I don't remember which ones we
24· ·watched, so I don't have any specifics.
25· · · · Q· · Sir, I didn't ask that if you watched


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 36 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               35

·1· ·something, I asked if you attended Amazon Seller
·2· ·University?
·3· · · · A· · I want to be specific, so because these were
·4· ·usually like webinars, things like that.
·5· · · · · · ·Are you saying there's actually a class
·6· ·training?· I want to be specific about that.
·7· · · · Q· · Well, you only recall watching a video
·8· ·regarding distribution, correct?
·9· · · · · · ·MS. BLACK:· Form.
10· ·BY MR. VINE:
11· · · · Q· · No, package and distribution, that's what you
12· ·stated earlier?
13· · · · A· · Correct, those are the ones I specifically
14· ·remember.
15· · · · Q· · Okay.· And you don't recall any others,
16· ·correct?
17· · · · A· · Correct.
18· · · · Q· · Okay.· And I'm asking do you ever remember
19· ·attending a webinar or anything regarding Amazon
20· ·Seller's University's training?
21· · · · A· · I don't specifically remember.
22· · · · Q· · Did you ever receive a certificate from Amazon
23· ·acknowledging your attendance or anyone's attendance
24· ·from Amazon Seller University?
25· · · · A· · Not that I am aware of, no.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 37 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               36

·1· · · · Q· · Did Adam Weinstein before he started listing
·2· ·products on Amazon attend the Amazon Seller University?
·3· · · · A· · I am not sure.
·4· · · · Q· · Did you direct him as his manager to do that?
·5· · · · A· · No, I did not.
·6· · · · Q· · Why not?
·7· · · · A· · I don't remember honestly.
·8· · · · Q· · So it was your decision to purchase Youngblood
·9· ·products, correct?
10· · · · A· · Yes.
11· · · · Q· · Do you recall who you purchased Youngblood
12· ·products from?
13· · · · A· · The distributor was Innopex.
14· · · · Q· · Is that the only one you purchased it from?
15· · · · A· · Yes.
16· · · · Q· · And who at Innopex was your contact?
17· · · · A· · Joel, I can't pronounce his last name,
18· ·Milapinski.
19· · · · Q· · And do you recall your conversations with him
20· ·regarding the Youngblood products?
21· · · · A· · I don't.
22· · · · Q· · Did he tell you where he got the products
23· ·from?
24· · · · A· · He did not.
25· · · · Q· · Did he tell you if the products came with a


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 38 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               37

·1· ·warranty or not?
·2· · · · A· · I don't think so.
·3· · · · Q· · Okay.· Did you ask him if the products come
·4· ·with a warranty?
·5· · · · A· · I don't recall.
·6· · · · Q· · Are you aware if the products came with a
·7· ·warranty?
·8· · · · A· · No.
·9· · · · Q· · Why did you decide to purchase the Youngblood
10· ·products?
11· · · · A· · When the account was growing and we were
12· ·looking into new product lines to start, we looked at it
13· ·as an opportunity to expand into makeup.
14· · · · Q· · But why Youngblood?
15· · · · A· · It was a product line that was offered to us
16· ·through distribution.
17· · · · Q· · But why specifically the Youngblood line if
18· ·you can recall?
19· · · · A· · I don't recall.
20· · · · Q· · Was it because it was a luxury item?
21· · · · A· · I think it was specifically just to try to
22· ·expand into makeup.
23· · · · Q· · Okay.· Did Innopex sell you other products?
24· · · · A· · Yes.
25· · · · Q· · Did you ever receive a complaint from Amazon


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 39 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               38

·1· ·on any of the other products that you received from
·2· ·Innopex?
·3· · · · A· · I don't recall.
·4· · · · Q· · You're aware that Solu-Med in, just in the
·5· ·year 2018, received eight prior complaints regarding the
·6· ·products it was selling before the complaint at issue,
·7· ·correct?
·8· · · · A· · As far as Youngblood specifically?
·9· · · · Q· · There was a complaint in 2018, November of
10· ·2018 --
11· · · · A· · Right.
12· · · · Q· · -- Regarding the sale of Youngblood products,
13· ·correct?
14· · · · A· · Correct.
15· · · · Q· · Prior to that Solu-Med was notified about
16· ·selling other products and complaints relating to those
17· ·other products about eight times in the year of 2018
18· ·before the sale -- before the complaint in November of
19· ·2018, correct?
20· · · · A· · Correct.
21· · · · Q· · Were any of those products, non-Youngblood
22· ·products, come from Innopex?
23· · · · A· · I'm not aware.
24· · · · Q· · You don't know one way or the other?
25· · · · A· · No, I don't know.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 40 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               39

·1· · · · Q· · Did you purchase, you being Solu-Med, did
·2· ·Solu-Med purchase other products from Innopex?
·3· · · · A· · Yes.
·4· · · · Q· · What other products did you sell?
·5· · · · A· · Hair and beauty and skin care products mainly.
·6· · · · Q· · What steps did you take to verify the
·7· ·condition and authenticity of the Youngblood products
·8· ·prior to listing them for sale on the Amazon storefront,
·9· ·what were the specific steps?
10· · · · A· · So when we receive the product a employee
11· ·would receive the products in, break down the order and
12· ·look at the products and view the actual physical
13· ·product.
14· · · · · · ·Then the product would be viewed on listing
15· ·online, so Amazon's listing on ASIN, and the product
16· ·would be photographed and we would compare the product
17· ·that we have in the photograph to what was on the Amazon
18· ·listing to see that the item matched, and that there was
19· ·a UPC match to the item that we had compared to the ASIN
20· ·that was listed on Amazon.
21· · · · Q· · Anything else?
22· · · · A· · No, not that I am aware of.
23· · · · Q· · Did you ask for the sourcing information from
24· ·Innopex?
25· · · · A· · No.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 41 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               40

·1· · · · Q· · Did you ask where they purchased the product
·2· ·from?
·3· · · · A· · No.
·4· · · · Q· · Did you ask for any publications or warranty,
·5· ·written warranty information from the manufacturer?
·6· · · · A· · No.
·7· · · · Q· · Did anyone from Solu-Med reach out to
·8· ·Youngblood to verify that you were allowed to sell their
·9· ·product?
10· · · · A· · No.
11· · · · Q· · Did anyone from Solu-Med verify with
12· ·Youngblood whether the product came with a warranty?
13· · · · A· · No.
14· · · · Q· · Did anyone from Solu-Med ever look at the
15· ·website of Youngblood prior to the complaint in 2018?
16· · · · A· · Not that I am aware of.
17· · · · Q· · Did Solu-Med employees open the packaging to
18· ·look at the product?
19· · · · A· · There was product, there were products that we
20· ·would open to look at.
21· · · · Q· · So you broke the seal?
22· · · · A· · We would break a seal to look at one of the
23· ·products inside to see what it looked like.
24· · · · Q· · Did you resell the one that you broke the seal
25· ·on?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 42 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               41

·1· · · · A· · No.
·2· · · · Q· · Okay.· Did Solu-Med put its own SKU label on
·3· ·the product?
·4· · · · A· · There is an Amazon ASIN label that is required
·5· ·to put on products that are listed through Amazon's
·6· ·Prime FBA system that Amazon requires you to put on, but
·7· ·we do not specifically put on a Solu-Med label or
·8· ·relabel any products.
·9· · · · Q· · Okay.· Do you put that Amazon label over the
10· ·SKU of the Youngblood product?
11· · · · A· · Over the bar code, which is Amazon's
12· ·requirement.
13· · · · Q· · Where in Amazon does it say that you are
14· ·supposed to put it over Youngblood's bar code?
15· · · · A· · There were the videos and specifics on the
16· ·packaging so that Amazon's fulfillment center didn't
17· ·confuse on the scanning the bar code, that they are just
18· ·scanning their ASIN label.
19· · · · Q· · So if their guidelines say that you're not
20· ·supposed to cover the SKU from the manufacturer, those
21· ·guidelines are wrong?
22· · · · · · ·MS. BLACK:· Form.
23· · · · · · ·THE WITNESS:· It would have been whatever
24· · · · Amazon said, told us to do.
25· · · · (BY Mr. Vine)


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 43 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               42

·1· ·BY MR. VINE:
·2· · · · Q· · So are you a hundred percent sure they told
·3· ·you to put the Amazon label over the bar code of
·4· ·Youngblood's SKU?
·5· · · · A· · That was the specifics back at the time.· I'm
·6· ·not aware of what it is now to be honest.
·7· · · · Q· · Was that what was valid in 2018?
·8· · · · A· · Again, I'm not aware of what the updates were
·9· ·in 2018.
10· · · · Q· · Because you didn't review anything since 2015,
11· ·correct?
12· · · · A· · I'm not aware.
13· · · · Q· · You're not aware of reviewing anything since
14· ·2015?
15· · · · A· · That is correct.
16· · · · Q· · What specific information did you submit to
17· ·Amazon regarding Solu-Med's offering of Youngblood's
18· ·products for sale?
19· · · · A· · Can you say that again?
20· · · · Q· · What specific information did Solu-Med submit
21· ·to Amazon regarding Solu-Med's offering of Youngblood's
22· ·products for sale?
23· · · · A· · So the way that it works is an item is, like I
24· ·said, matched up in the UPC system.
25· · · · Q· · Right.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 44 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               43

·1· · · · A· · Then the listing basically links in with the
·2· ·existing information that's already on Amazon.
·3· · · · · · ·MS. BLACK:· Can we take a brief break?
·4· · · · · · ·MR. VINE:· Yes, okay.
·5· · · · · · ·MS. BLACK:· Is that okay?
·6· · · · · · ·MR. VINE:· Okay.· That's fine.
·7· · · · · · ·MS. BLACK:· Sorry.
·8· · · · · · ·THE VIDEOGRAPHER:· We are going off the video
·9· · · · record 8:55 a.m.
10· · · · · · (Whereupon, a short recess was had.)
11· · · · · · ·THE VIDEOGRAPHER:· We are back on the video
12· · · · record 9:01 a.m.
13· ·BY MR. VINE:
14· · · · Q· · We were talking about what specific
15· ·information did Amazon receive from Solu-Med before it
16· ·listed Youngblood products, and you've indicated that
17· ·you would try to match up the ASIN page, that wasn't my
18· ·question.
19· · · · · · ·My question is what did Solu-Med submit to
20· ·Amazon regarding the products that were sold, if you
21· ·know?
22· · · · A· · The price that we'd would sell it at, and the
23· ·quantity that was sought.
24· · · · Q· · Did you also advise that you were selling the
25· ·product as new?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 45 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               44

·1· · · · A· · Yes.
·2· · · · Q· · Did you also advise whether there would be a
·3· ·warranty?
·4· · · · A· · That was not part of the data submittal that
·5· ·Amazon asked for.
·6· · · · Q· · Are you aware that if a product is listed as
·7· ·new it must come with the warranty?
·8· · · · A· · I wasn't aware of that.
·9· · · · Q· · It's true that -- strike that.
10· · · · · · ·Did Life & Health Source at Solu-Med accept
11· ·returns on Youngblood products?
12· · · · A· · Yes.
13· · · · Q· · Are you aware that the Life & Health Source
14· ·storefront indicated that it would not accept return or
15· ·exchanges on personal hygiene items, hair care,
16· ·cosmetics, fragrance, skin care or toys?
17· · · · A· · Yes, there were some parameters that we put in
18· ·place for some returns.
19· · · · Q· · So makeup would fall within those categories,
20· ·correct?
21· · · · A· · Correct.
22· · · · Q· · Okay.· Youngblood products were makeup,
23· ·correct?
24· · · · A· · Correct.
25· · · · Q· · And on the Life & Health Source storefront


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 46 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               45

·1· ·it's stated on the Amazon website that it would not
·2· ·accept returns for exchanges for those products,
·3· ·correct?
·4· · · · A· · Correct.
·5· · · · Q· · Okay.· Yet you would still accept them?
·6· · · · A· · So I want to make a specific statement to
·7· ·that.
·8· · · · · · ·There is a requirement that when you sell
·9· ·items on Amazon that you adhere to their return policy.
10· · · · · · ·Youngblood's products were sold through
11· ·Amazon's FBA Prime program so they were all able to be
12· ·returned to Amazon.
13· · · · Q· · Then why did you tell the public that you
14· ·wouldn't accept it?
15· · · · A· · There were items that were not accepted as
16· ·returns because of some guidelines around usage of the
17· ·product, things like that, that we could not accept, so
18· ·we did put that statement out there to make sure that
19· ·there were people not using the products and trying to
20· ·return them and things like that that were not valid.
21· · · · Q· · But what you stated on the store -- well, why
22· ·don't I look at the Exhibit.
23· · · · · · (Whereupon, the below referred to document
24· · · · was marked as Defendant's Exhibit No. 1.)
25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 47 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               46

·1· ·BY MR. VINE:
·2· · · · Q· · We will mark as Exhibit 1 to the deposition a
·3· ·copy of the Life & Health Source Storefront page.
·4· · · · · · ·Have you seen this document before?
·5· · · · A· · Yes, I have.
·6· · · · Q· · Okay.· Did you draft this document?
·7· · · · A· · No.
·8· · · · Q· · Who drafted it?
·9· · · · A· · Adam Weinstein did.
10· · · · Q· · Okay.· So do you see the bold section where it
11· ·says Due to Federal regulations we are unable to accept
12· ·returns or exchanges on personal hygiene items, hair
13· ·care, cosmetics, fragrance, skin care or toys?
14· · · · A· · Yes.
15· · · · Q· · So this is a representation to the public that
16· ·you will not accept any returns or exchanges on
17· ·cosmetics, correct?
18· · · · A· · Correct.
19· · · · Q· · Who directed Adam to put that in there?
20· · · · A· · I did.
21· · · · Q· · Okay.· Who directed you to put that in there?
22· · · · A· · It was basically reading some information
23· ·about items that could be returned or issues receiving
24· ·items back through the postal service or things like
25· ·that.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 48 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               47

·1· · · · Q· · Okay.· So you're making a representation to
·2· ·the public that's not accurate, correct?
·3· · · · A· · Well, we would try to be as accurate as
·4· ·possible.· We didn't want to accept things that would be
·5· ·potentially a HAZMAT item, things like that in returns
·6· ·back.
·7· · · · Q· · Right.· But and then Mr. Aguero testified that
·8· ·the reason, one of the reasons why you put this on there
·9· ·was because you wanted to discourage returns?
10· · · · · · ·MS. BLACK:· Form.
11· ·BY MR. VINE:
12· · · · Q· · Isn't that correct?
13· · · · A· · Well, we wanted to try and mitigate the amount
14· ·of people that potentially using the products and then
15· ·sending it back saying it wasn't -- they weren't, they
16· ·didn't want to use it anymore.
17· · · · Q· · That was one of the reasons why you put that
18· ·there, correct?
19· · · · A· · Correct.
20· · · · Q· · Okay.· So you wanted to discourage returns,
21· ·correct?
22· · · · A· · Correct.
23· · · · Q· · And you told them that you wouldn't accept
24· ·returns, correct?
25· · · · A· · Correct.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 49 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               48

·1· · · · Q· · Yet in reality you had to accept returns,
·2· ·that's your statement under oath?
·3· · · · · · ·MS. BLACK:· Form.
·4· · · · · · ·THE WITNESS:· So I want to be specific, there
·5· · · · are items that were sold through the FBA program
·6· · · · that were under Amazon's terms in how they accept
·7· · · · the returns.
·8· · · · · · ·Well, this was what we were accepting through
·9· · · · our own fulfillment or our own selling directly to
10· · · · the customer.
11· · · · · · ·Amazon has its own return policy so.
12· ·BY MR. VINE:
13· · · · Q· · So that's what I understood because I thought
14· ·what you said earlier is you had to accept returns;
15· ·that's not true, correct?
16· · · · A· · Amazon FBA they would accept returns.
17· · · · Q· · What is FBA so that the ladies and gentlemen
18· ·of the jury know?
19· · · · A· · Fulfillment by Amazon, which is the program
20· ·where inventory that was, Solu-Med inventory would go to
21· ·an Amazon fulfillment center, and they would be
22· ·responsible for the fulfillment of those products that
23· ·they would ship it directly to the customer, and the
24· ·items would also be if they were returns they would
25· ·handle customer service, and they would handle any type


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 50 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               49

·1· ·of exchanges, things like that, but we were not involved
·2· ·in that process because Amazon handles that 100 percent.
·3· · · · Q· · Okay.· But what we're talking about is not the
·4· ·FBA program, correct?
·5· · · · · · ·MS. BLACK:· Form.
·6· · · · · · ·THE WITNESS:· Youngblood products were sold
·7· · · · through the FBA program, so that's where I wanted
·8· · · · to bring that into the answer.
·9· ·BY MR. VINE:
10· · · · Q· · So what was this bold, not relating to the FBA
11· ·program?
12· · · · A· · Correct, these were items that would be sold
13· ·directly to the customer returned to the Solu-Med
14· ·warehouse where we would accept the returns.
15· · · · Q· · So not everything on the storefront was sold
16· ·through the FBA program?
17· · · · A· · Correct.
18· · · · Q· · And all Youngblood products were sold through
19· ·the FBA program?
20· · · · A· · Correct.
21· · · · Q· · So Amazon required the acceptance of it,
22· ·correct?
23· · · · A· · Correct.
24· · · · Q· · Yet do you distinguish on your storefront that
25· ·through the FBA program we would accept cosmetics?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 51 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               50

·1· · · · A· · No, we do not.
·2· · · · Q· · So the public doesn't know that Amazon -- that
·3· ·Life & Health Source would accept returns --
·4· · · · · · ·MS. BLACK:· Form.
·5· ·BY MR. VINE:
·6· · · · Q· · -- Because you don't distinguish that,
·7· ·correct?
·8· · · · · · ·Let me ask you this, did Solu-Med make the
·9· ·public aware that the Youngblood products could be
10· ·accepted as a return?
11· · · · · · ·MS. BLACK:· Form.
12· · · · · · ·MR. VINE:· What's the form with that, does
13· · · · Solu-Med know?· I mean did Solu-Med tell the
14· · · · public, what is the form problem with that?
15· · · · · · ·MS. BLACK:· No, there's no problem.
16· · · · · · ·MR. VINE:· Okay.
17· · · · · · ·THE WITNESS:· Sorry, can you say it again?
18· ·BY MR. VINE:
19· · · · Q· · Does Solu-Med inform the public that
20· ·Youngblood products couldn't be returned?
21· · · · A· · Specifically Youngblood, no.
22· · · · Q· · Any product, any cosmetic products that can be
23· ·returned, does Solu-Med inform the public?
24· · · · A· · Solu-Med, no.
25· · · · Q· · On its storefront does Life & Health Source


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 52 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               51

·1· ·inform the public?
·2· · · · A· · No.
·3· · · · Q· · You can put that aside.
·4· · · · · · ·What steps did you take, being Solu-Med, to
·5· ·verify that the Youngblood products you were reselling
·6· ·met Amazon's definition of new?· Met Amazon's definition
·7· ·of new?
·8· · · · A· · That would have been the process of receiving
·9· ·them in and viewing the comparison of the item that we
10· ·received versus what was listed on Amazon's ASIN.
11· · · · Q· · Anything else?
12· · · · A· · No.
13· · · · Q· · Would you review the definition of new?
14· · · · A· · No.
15· · · · Q· · And you didn't investigate whether the product
16· ·had a manufacturer or any warranty that would apply?
17· · · · A· · No.
18· · · · Q· · And you didn't ask that question from the
19· ·supplier, correct?
20· · · · A· · No.
21· · · · Q· · I'm correct you didn't ask that question?
22· · · · A· · Correct.
23· · · · Q· · Right?
24· · · · A· · Correct.
25· · · · Q· · And you didn't ask that question of


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 53 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               52

·1· ·Youngblood, correct?
·2· · · · A· · Correct.
·3· · · · Q· · And did you speak to Youngblood about the
·4· ·customer support needed for its products?
·5· · · · A· · Sorry, say that again?
·6· · · · Q· · Did you speak to Youngblood about the customer
·7· ·support or customer services needed for its product?
·8· · · · A· · No.
·9· · · · Q· · Meaning how to apply the type of product?
10· · · · A· · No.
11· · · · Q· · What type of ingredients were included in the
12· ·product if not listed?
13· · · · A· · No.
14· · · · Q· · How it was manufactured?
15· · · · A· · No.
16· · · · Q· · So how would Life & Health Source be able to
17· ·answer the customer support service questions like that?
18· · · · A· · As far as the application of the product?
19· · · · Q· · As far as the application of the product.
20· · · · A· · I'm not aware.
21· · · · Q· · Couldn't do it, right?
22· · · · · · ·MS. BLACK:· Form.
23· · · · · · ·THE WITNESS:· No, there would be nothing that
24· · · · we would offer specifically on how to use the
25· · · · product.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 54 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               53

·1· ·BY MR. VINE:
·2· · · · Q· · Okay.· What about how the product was
·3· ·manufactured?
·4· · · · A· · Can you be more specific?
·5· · · · Q· · What about that question do you not
·6· ·understand?
·7· · · · · · ·MS. BLACK:· Form.
·8· · · · · · ·THE WITNESS:· I guess can you restate it?
·9· ·BY MR. VINE:
10· · · · Q· · Sure.
11· · · · A· · Okay.
12· · · · Q· · Okay.· How could you answer the question on
13· ·how the Youngblood product was manufactured?
14· · · · A· · We wouldn't.
15· · · · Q· · Okay.· You didn't have that information,
16· ·correct?
17· · · · A· · We wouldn't answer those questions anyway.
18· · · · Q· · So you couldn't provide customer service or
19· ·support in those two areas, correct?
20· · · · A· · Correct.
21· · · · Q· · What information in your listing did you
22· ·include regarding the original warranty?
23· · · · A· · We matched up to existing ASINs so we provided
24· ·no information.
25· · · · · · ·Whatever information existed on the listing is


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 55 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               54

·1· ·what we would have used.
·2· · · · Q· · But you weren't selling the product with a
·3· ·warranty, correct?
·4· · · · A· · No.
·5· · · · Q· · I'm correct?
·6· · · · A· · Correct, correct.
·7· · · · Q· · At some point you received an intellectual
·8· ·property notification from Amazon regarding a Youngblood
·9· ·issue, correct?
10· · · · A· · Correct.
11· · · · Q· · Did you review Amazon's intellectual property
12· ·policy at that time?
13· · · · A· · Yes.
14· · · · Q· · What about all the prior eight complaints?
15· · · · A· · Yes, we reviewed the intellectual property
16· ·specifications.
17· · · · Q· · Which ones?
18· · · · A· · Related to counterfeit products.
19· · · · Q· · So you would review it then?
20· · · · A· · Yes.
21· · · · Q· · And authenticity?
22· · · · A· · Yes.
23· · · · Q· · Are you guessing or you have specific
24· ·knowledge that you did?
25· · · · A· · I don't specifically know dates, but we did


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 56 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               55

·1· ·review it.
·2· · · · Q· · In 2018?
·3· · · · A· · I don't remember the specific dates.
·4· · · · Q· · I know you told me you reviewed the guidelines
·5· ·in 2015.
·6· · · · A· · Correct.
·7· · · · Q· · In 2018 when you received various
·8· ·notifications regarding various complaints of the
·9· ·products you were selling, do you have specific
10· ·recollection of you personally reviewing the
11· ·intellectual property policies at Amazon in 2018?
12· · · · A· · I don't have the specifics, no.
13· · · · Q· · Okay.· Do you have a specific recollection of
14· ·Adam Weinstein telling you that he reviewed them?
15· · · · A· · Not specifically, no.
16· · · · Q· · What steps did you take to verify the
17· ·condition of the product as new and authentic of the
18· ·Youngblood products when you received the notice from
19· ·Amazon?
20· · · · A· · It would have been the process of opening the
21· ·product, reviewing the product and the listing on the
22· ·Amazon listing.
23· · · · Q· · That's what you would have done?
24· · · · A· · Yes.
25· · · · Q· · When you got the notice?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 57 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               56

·1· · · · A· · Yes.
·2· · · · Q· · And do you have a specific recollection of
·3· ·doing that as it relates to the Youngblood product?
·4· · · · A· · I don't specifically remember.
·5· · · · Q· · Okay.· So you were just guessing just now?
·6· · · · · · ·MS. BLACK:· Form.
·7· ·BY MR. VINE:
·8· · · · Q· · Do you have a specific recollection of
·9· ·actually instructing someone when you received the
10· ·notice regarding the Youngblood product violation of
11· ·taking those steps?
12· · · · A· · I don't specifically recall.
13· · · · Q· · Do you know generally if you told somebody to
14· ·do that?
15· · · · A· · Generally we would do that.
16· · · · Q· · Not whether you would do that; generally do
17· ·you have a recollection of doing that?
18· · · · A· · Yes, there were times when we would -- sorry.
19· · · · Q· · Do you have a general recollection when the
20· ·Youngblood violation came in, meaning the notice of
21· ·violation to Solu-Med, that you instructed somebody to
22· ·verify the authenticity and new condition of the
23· ·Youngblood product?
24· · · · A· · When the Youngblood, when the Youngblood
25· ·complaint came in I don't specifically remember, no.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 58 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               57

·1· · · · Q· · You understand that it's a violation from
·2· ·Amazon when the listing is materially different than the
·3· ·product sold, correct?
·4· · · · A· · Yes.
·5· · · · Q· · That's one of the items, material difference,
·6· ·right?
·7· · · · A· · Yes.
·8· · · · Q· · And you know that a product that is being sold
·9· ·that is listed as new must come with a warranty,
10· ·correct?
11· · · · · · ·MS. BLACK:· Form.
12· · · · · · ·THE WITNESS:· Are we speaking specifically or
13· · · · generally about?
14· ·BY MR. VINE:
15· · · · Q· · Generally are you aware if it's listed as new
16· ·it should include the warranty if it were in like new
17· ·condition?
18· · · · A· · I wasn't aware of that, no.
19· · · · · · ·(Whereupon, the below referred to documents
20· · · · were marked as Defendant's Exhibit No. 2.)
21· ·BY MR. VINE:
22· · · · Q· · Marked as Exhibit 2 is the Condition
23· ·guidelines from Amazon.
24· · · · · · ·Have you ever seen this document before?
25· · · · A· · Yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 59 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               58

·1· · · · Q· · When was the last time you saw this?
·2· · · · A· · 2015.
·3· · · · Q· · So you have specific recollection of reviewing
·4· ·these guidelines in 2015?
·5· · · · A· · Yes.
·6· · · · Q· · Okay.· And can you read what the general
·7· ·Condition guidelines state regarding new?
·8· · · · A· · Just like it sounds.· A brand-new item.
·9· ·Original manufacturer's warranty, if any, still applies,
10· ·with warranty details included in the listing comments.
11· ·Original packaging is present for most New items but
12· ·certain items like shoes may be re-boxed.
13· · · · Q· · Do you see here this definition of new?
14· · · · A· · Yes.
15· · · · Q· · Youngblood products were listed as new?
16· · · · A· · Yes.
17· · · · Q· · And you already testified earlier that they
18· ·did not come with a warranty, correct?
19· · · · A· · Correct.
20· · · · Q· · Okay.· Do you see how that a Youngblood
21· ·product cannot be sold as new on Amazon unless it comes
22· ·with the warranty?
23· · · · · · ·MS. BLACK:· Form.
24· ·BY MR. VINE:
25· · · · Q· · This is all new to you, right?· No pun


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 60 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               59

·1· ·intended.
·2· · · · · · ·MS. BLACK:· Form.
·3· · · · · · ·THE WITNESS:· Correct.
·4· ·BY MR. VINE:
·5· · · · Q· · Okay, you can put that aside.
·6· · · · · · ·Had you known that Youngblood products came
·7· ·with a warranty, were supposed to come with a warranty
·8· ·if sold as new, would you have sold them as new on
·9· ·Amazon?
10· · · · · · ·MS. BLACK:· Form.
11· · · · · · ·THE WITNESS:· Can you say again, I'm sorry?
12· ·BY MR. VINE:
13· · · · Q· · You have already testified that you were
14· ·unaware that the Youngblood products came with a
15· ·warranty, are supposed to come with a warranty, correct?
16· · · · A· · Correct.
17· · · · Q· · Okay.· And you also testified that the
18· ·Youngblood products were listed as new, correct?
19· · · · A· · Correct.
20· · · · Q· · Okay.· Had you known and, sorry, and you see
21· ·from the General condition guidelines that if you're
22· ·listing it new it must come with that warranty, correct?
23· · · · A· · Correct.
24· · · · Q· · And you have already testified that the
25· ·Youngblood products you sold did not come with a


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 61 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               60

·1· ·warranty, correct?
·2· · · · A· · Correct.
·3· · · · Q· · Had you known that it was supposed to come
·4· ·with a warranty would you have listed the products as
·5· ·new?
·6· · · · A· · I honestly don't know what I would have done
·7· ·at that point.
·8· · · · Q· · Okay.· Or you would have chosen not to sell
·9· ·the products, correct?
10· · · · A· · Maybe, I'm not sure.
11· · · · Q· · Do you see how it's a violation of the
12· ·guidelines by listing it new and not selling it with the
13· ·warranty?
14· · · · · · ·MS. BLACK:· Form.
15· ·BY MR. VINE:
16· · · · Q· · You can answer.
17· · · · A· · Can you say it again?
18· · · · Q· · Sure.· After reviewing the guidelines and
19· ·listening to your testimony do you see how listing the
20· ·product as new when it doesn't come with a warranty is a
21· ·violation of the condition guidelines?
22· · · · · · ·MS. BLACK:· Form.
23· ·BY MR. VINE:
24· · · · Q· · You can answer.
25· · · · A· · Yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 62 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               61

·1· · · · Q· · Okay.· Put that aside.
·2· · · · · · ·Mark as Exhibit 2 is Program Policies
·3· ·regarding Cosmetics & Skin Care and/Hair Care from
·4· ·Amazon.
·5· · · · · · ·Have you seen this guideline before?
·6· · · · A· · Yes.
·7· · · · Q· · When did you see this?
·8· · · · A· · 2015.· In 2015.
·9· · · · Q· · So you would not have seen this at the time
10· ·you were selling the product, the Youngblood product in
11· ·2018?
12· · · · A· · Not that I am aware of.
13· · · · Q· · Okay.· Do you see that all cosmetics and skin
14· ·care products must be sold as new?
15· · · · · · ·If you look under Packaging, Number 2
16· ·Compliance Checklist?
17· · · · A· · Yes.
18· · · · Q· · It says cosmetics must be new?
19· · · · A· · Yes.
20· · · · Q· · So if you're selling Youngblood products they
21· ·must be sold as new, correct?
22· · · · A· · Yes.
23· · · · Q· · And in order to sell Youngblood products as
24· ·new it must come with a warranty, correct?
25· · · · A· · According to the Amazon terms of services,


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 63 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               62

·1· ·yes.
·2· · · · Q· · And Solu-Med wasn't doing that, correct?
·3· · · · · · ·MS. BLACK:· Form.
·4· ·BY MR. VINE:
·5· · · · Q· · You can answer.
·6· · · · A· · Can I have a minute to review this?
·7· · · · Q· · Yes, go ahead.· My question, though, was
·8· ·Solu-Med wasn't selling the product with a warranty,
·9· ·correct?
10· · · · A· · Correct.
11· · · · Q· · I will give you a second to look at that.
12· · · · · · ·I have given you an opportunity, correct?
13· · · · A· · Yes.
14· · · · · · ·(Whereupon, the below referred to documents
15· · · · were marked as Defendant's Exhibit No. 3.)
16· ·BY MR. VINE:
17· · · · Q· · It should be, just for the record so it's not
18· ·confusing, the Cosmetics & Skin Care/Hair Care policy
19· ·from Amazon is Exhibit 3.
20· · · · · · ·I just want to make sure, because I wrote 2,
21· ·but I assume I said 3, okay, great.
22· · · · · · (Whereupon, the below referred to documents
23· · · · were marked as Defendant's Exhibit No. 4.)
24· ·BY MR. VINE:
25· · · · Q· · Marked as Exhibit 4 is Amazon's Product


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 64 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               63

·1· ·Authenticity and Quality guidelines.
·2· · · · · · ·Are you familiar with these guidelines?
·3· · · · A· · Yes.
·4· · · · Q· · And these are the ones you would have seen in
·5· ·2015?
·6· · · · A· · Correct.
·7· · · · Q· · Would you have seen these at the time in 2018
·8· ·when you were selling the Youngblood product?
·9· · · · A· · I am not aware.
10· · · · Q· · You're not aware doing that, correct?
11· · · · A· · I'm not aware of doing that, no.
12· · · · Q· · Okay.· Do you want to take an opportunity to
13· ·look at it?
14· · · · A· · Yes.
15· · · · Q· · Okay, sure, go ahead.
16· · · · A· · Okay.
17· · · · Q· · You have had an opportunity to review the
18· ·Product Authenticity and Quality guidelines from Amazon,
19· ·correct?
20· · · · A· · Yes.
21· · · · Q· · And do you see on the top left hand corner,
22· ·like you have seen on Exhibit 2 and 3, here on Exhibit 4
23· ·it all talks about Amazon Seller Central, correct?
24· · · · A· · Yes.
25· · · · Q· · Okay.· And you knew where that was located on


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 65 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               64

·1· ·Amazon?
·2· · · · A· · Yes.
·3· · · · Q· · And when you listed the Youngblood products,
·4· ·we already talked about that you didn't review this for
·5· ·at least three years, correct?
·6· · · · A· · Yes, not that I am aware.
·7· · · · Q· · And in fact you're not aware of Adam reviewing
·8· ·it, correct?
·9· · · · A· · I'm not aware of it, no.
10· · · · Q· · Do you see under materially different product
11· ·condition violation; do you see that?
12· · · · A· · Yes.
13· · · · Q· · Okay.· There's intellectual property violation
14· ·and materially different product violation, correct?· Do
15· ·you see these?
16· · · · A· · Yes.
17· · · · Q· · Those are the two bullet points, right?
18· · · · A· · Yes, uhm-hum.
19· · · · Q· · And if you go above it it says Types of
20· ·violations, correct?
21· · · · A· · Correct.
22· · · · Q· · And do you see where it says violations
23· ·related to product authenticity?
24· · · · A· · Correct.
25· · · · Q· · So if a product is inauthentic or there's a --


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 66 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               65

·1· ·strike that.
·2· · · · · · ·What did you understand Amazon was saying when
·3· ·it said violations related to product authenticity?
·4· · · · · · ·MS. BLACK:· Form.
·5· ·BY MR. VINE:
·6· · · · Q· · Based upon this document?
·7· · · · · · ·MS. BLACK:· Form.
·8· · · · · · ·MR. VINE:· What's the form?
·9· · · · · · ·MS. BLACK:· Do you want me to say?
10· ·BY MR. VINE:
11· · · · Q· · What was his understanding based upon this
12· ·document?
13· · · · · · ·MS. BLACK:· But you are assuming this document
14· · · · was in place prior to the purchase of the
15· · · · Youngblood products, which is the problem with all
16· · · · these documents, which is going to be the --
17· · · · · · ·MR. VINE:· He already indicated that he
18· · · · reviewed them in 2015.
19· · · · · · ·MS. BLACK:· He may have reviewed a policy, but
20· · · · the identical policy?
21· · · · · · ·MR. VINE:· That's not what he said.
22· · · · · · ·MS. BLACK:· No, that's what you said.
23· · · · · · ·MR. VINE:· No, I asked him if he reviewed
24· · · · this.
25· · · · · · ·MS. BLACK:· Okay.· We will argue about it


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 67 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               66

·1· · · · later, that's why I asked you do you want me to
·2· · · · explain.
·3· ·BY MR. VINE:
·4· · · · Q· · Okay.· Go ahead.
·5· · · · A· · I'm sorry, can you repeat the question?
·6· · · · Q· · Sure.· You have now reviewed this a second
·7· ·time, correct?· The first time in 2015, correct?
·8· · · · A· · Correct.
·9· · · · Q· · Okay.· Now, what is your understanding
10· ·relating, based upon this document about violations
11· ·related to product authenticity based upon this
12· ·document?
13· · · · · · ·If you would like you could read that section,
14· ·it says violations.
15· · · · A· · Yes, I'm reading that section again.· That the
16· ·items cannot be materially different.
17· · · · Q· · Okay.· And that authenticity issues are
18· ·considered intellectual property violations, correct?
19· · · · A· · No.
20· · · · Q· · You don't see that?
21· · · · A· · Intellectual property and materially different
22· ·are two different violations.
23· · · · Q· · Look under where it says Types of violations.
24· · · · A· · Right.
25· · · · Q· · And then the second sentence, why don't you


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 68 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               67

·1· ·read that out loud for the ladies and gentlemen of the
·2· ·jury.
·3· · · · A· · The intellectual property violation?
·4· · · · Q· · No, once again where it says Types of
·5· ·violations.
·6· · · · A· · Right.
·7· · · · Q· · And then there is a paragraph before that
·8· ·section that says Amazon enforces sellers who violate
·9· ·our selling policies.
10· · · · A· · Right.
11· · · · Q· · Why don't you read that next sentence.
12· · · · A· · Violations related to product authenticity are
13· ·categorized as intellectual property violations.
14· · · · Q· · Okay.· Then read the next sentence.
15· · · · A· · Issue with the overall product quality,
16· ·including products that do not match their descriptions,
17· ·can be categorized as "materially different" violations.
18· · · · Q· · Okay.· So authenticity issues are
19· ·characterized as intellectual property violations,
20· ·correct?
21· · · · A· · Yes, violations related to product
22· ·authenticity are categorized as intellectual property
23· ·violations.
24· · · · Q· · Now, let's go to the issue of, and this is all
25· ·under authenticity guidelines, correct, if you look at


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 69 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               68

·1· ·the top, Amazon Product Authenticity and Quality?
·2· · · · A· · Yes.
·3· · · · Q· · Now, on the materially different product
·4· ·condition violation, it states that you can't -- it
·5· ·states that a violation would be listing your product in
·6· ·new condition when it's not, does not meet the
·7· ·definition of new, correct?
·8· · · · A· · Correct.
·9· · · · Q· · Okay, put that aside.
10· · · · · · ·In fact we went over the definition of new
11· ·already, correct?
12· · · · A· · Correct.
13· · · · Q· · And it has to come with that warranty,
14· ·correct?
15· · · · A· · Correct.
16· · · · Q· · And Solu-Med's product was being listed as
17· ·new, correct?
18· · · · A· · Correct.
19· · · · Q· · And it didn't come with that warranty,
20· ·correct?
21· · · · A· · The manufacturer warranty, no.
22· · · · Q· · It didn't come with any warranty from
23· ·Youngblood, correct?
24· · · · A· · No.
25· · · · Q· · Am I correct?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 70 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               69

·1· · · · A· · You're correct.
·2· · · · Q· · Okay.
·3· · · · · · ·(Whereupon, the below referred to document
·4· · · · was marked as Defendant's Exhibit No. 5.)
·5· ·BY MR. VINE:
·6· · · · Q· · Marked as Exhibit 5 is Amazon
·7· ·Anti-Counterfeiting Policy.
·8· · · · · · ·Have you ever seen this document before?
·9· · · · A· · Yes, I have.
10· · · · Q· · In 2015?
11· · · · A· · After 2015 I saw this document.
12· · · · Q· · In 2018?
13· · · · A· · I am not aware.· I'm not sure if it was 2018.
14· · · · Q· · Okay.· But you definitely have seen it before
15· ·selling Youngblood products?
16· · · · A· · Yes.
17· · · · Q· · Okay.· Do you see a sentence where it starts
18· ·failure to abide?
19· · · · A· · Yes.
20· · · · Q· · Okay.· And the last bullet point above, it
21· ·says you must provide records about the authenticity of
22· ·your products if Amazon requests that document, correct?
23· · · · A· · Yes.
24· · · · Q· · And one of the documents that Amazon would
25· ·want would be the sourcing documents, correct?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 71 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               70

·1· · · · A· · I am not sure.
·2· · · · Q· · Okay.· Well, you agree that Amazon requires
·3· ·you to keep the sourcing information from its
·4· ·distributors?
·5· · · · A· · Say that again?
·6· · · · Q· · Amazon requires Solu-Med to keep its sourcing
·7· ·information?
·8· · · · A· · I am not aware of that.
·9· · · · Q· · Okay.· If you turn to the next page regarding
10· ·best practices and product authenticity, and do you see
11· ·the section regarding sourcing your product?
12· · · · A· · I'm sorry, what document?
13· · · · Q· · The same document you're on, Exhibit 5.
14· · · · A· · Okay.
15· · · · Q· · The next page it says source.
16· · · · A· · Is it on a different document?
17· · · · Q· · Exhibit 4, sorry, Exhibit 4 right here, yes.
18· · · · · · ·Do you see in Exhibit 4 where it says sourcing
19· ·your products?
20· · · · A· · Yes.
21· · · · Q· · Did you review these best practices prior to
22· ·selling Youngblood products?
23· · · · A· · Not that I am aware.
24· · · · Q· · Okay.· One of the questions was are you
25· ·storing documentation of all of your purchases; do you


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 72 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               71

·1· ·see that?
·2· · · · A· · Yes.
·3· · · · Q· · Okay.· And it says keep all documents and
·4· ·records of transactions, such as POs and invoices
·5· ·establishing that you sourced products from reliable
·6· ·suppliers.
·7· · · · · · ·Did Solu-Med do that?
·8· · · · A· · Did we keep documentation?
·9· · · · Q· · That wasn't my question.
10· · · · A· · I'm sorry, can you say it?
11· · · · Q· · Did you keep sourcing documentation?
12· · · · A· · Yes.
13· · · · Q· · For all suppliers?
14· · · · A· · Correct.
15· · · · Q· · Okay.· Do you have specific knowledge or
16· ·recollection of doing that or are you guessing?
17· · · · · · ·MS. BLACK:· Form.
18· · · · · · ·THE WITNESS:· On all products, I would not be
19· · · · aware of all products.
20· ·BY MR. VINE:
21· · · · Q· · Do you know if they were kept for the
22· ·Youngblood product?
23· · · · A· · Yes.
24· · · · Q· · They were?
25· · · · A· · Yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 73 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               72

·1· · · · Q· · Or did you have to request the documentation
·2· ·from Innopex after the suit was started?
·3· · · · · · ·MS. BLACK:· Form.
·4· · · · · · ·THE WITNESS:· As far as our invoicing our
·5· · · · purchases?
·6· ·BY MR. VINE:
·7· · · · Q· · The sourcing information.
·8· · · · A· · I'm sorry, say that again?
·9· · · · Q· · Okay.· So when this suit ensued did Solu-Med
10· ·contact Innopex to ask for the sourcing information?
11· · · · A· · I'm sorry, I --
12· · · · · · ·MS. BLACK:· You're confusing two concepts.
13· · · · · · ·MR. VINE:· No, I'm not.
14· · · · · · ·MS. BLACK:· Yes, you are.· You read him the
15· · · · policy, he answered the policy.
16· · · · · · ·Now you asked a new question, but you're
17· · · · trying to confuse the witness.
18· · · · · · ·MR. VINE:· I appreciate that, Ms. Black, but
19· · · · you're entitled to say form.· Thank you.
20· · · · · · ·MS. BLACK:· Well, I need to keep the record
21· · · · clear.
22· · · · · · ·THE WITNESS:· I want to make sure we are
23· · · · talking about the right documents.
24· · · · · · ·The POs and invoices that we had from Innopex,
25· · · · we kept all those documents, yes, correct.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 74 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               73

·1· ·BY MR. VINE:
·2· · · · Q· · So you have the POs and the invoices, correct?
·3· · · · A· · Correct, yes, but I think it states that we
·4· ·needed to have the transactions.
·5· · · · Q· · Okay.· Did you get any other information from
·6· ·them where they sourced the materials from?
·7· · · · A· · No, not at the time of the purchase order.
·8· · · · Q· · What did you determine or verify to determine
·9· ·that Innopex was a reliable supplier?
10· · · · A· · That I did personally?
11· · · · Q· · Yes.
12· · · · A· · I didn't, I wasn't part of that.
13· · · · Q· · I thought you were involved in products and
14· ·sourcing, purchasing and sourcing?
15· · · · A· · I was purchasing, yes.
16· · · · Q· · Okay.· And you're the one who instructed Q Med
17· ·to purchase this product, right?
18· · · · A· · Correct.
19· · · · Q· · What did you do to determine that Innopex was
20· ·a reliable source?
21· · · · A· · I would not have been the one to handle the
22· ·checking the reliability of Innopex, that would have
23· ·been someone else in the organization.
24· · · · Q· · Who?
25· · · · A· · I am not aware.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 75 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               74

·1· · · · Q· · Are you aware if anybody determined whether
·2· ·Innopex was a reliable source or not?
·3· · · · A· · Someone within Q Med would have done that.
·4· · · · Q· · Do you have specific knowledge of that?
·5· · · · A· · Not specific knowledge.
·6· · · · Q· · Do you know of anyone who did it?
·7· · · · A· · Again, I'm not aware.
·8· · · · Q· · Was Innopex a supplier before Solu-Med
·9· ·existed?
10· · · · A· · Yes.
11· · · · Q· · Okay.· So they sell also medical supplies to
12· ·you guys?
13· · · · A· · Yes.
14· · · · Q· · Does Q Med still do business as of the last,
15· ·your date of employment with Innopex?
16· · · · A· · Yes.
17· · · · Q· · They're a big supplier?
18· · · · A· · I'm not aware of how big they are.
19· · · · Q· · Okay.· What -- how were the Youngblood
20· ·products stored at the Q Med warehouse?
21· · · · A· · They would have been in bins, so bins related
22· ·to each product.
23· · · · Q· · Did you follow the manufacturer's instructions
24· ·on how to store the Youngblood products?
25· · · · A· · We kept cosmetics in a specific controlled


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 76 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               75

·1· ·area that would have been outside of normal warehouse,
·2· ·it would have been temperature controlled, it would have
·3· ·been separate from any other type of product.
·4· · · · · · ·MR. VINE:· Can you please read back my
·5· · · · question?
·6· · · · · ·(Whereupon, the above referred to question
·7· · · · was read back by the Court Reporter.)
·8· · · · · · ·MS. BLACK:· Form.
·9· ·BY MR. VINE:
10· · · · Q· · Yes or no?
11· · · · A· · Specific to Youngblood?
12· · · · Q· · Yes.
13· · · · A· · No.
14· · · · Q· · Did you ask Youngblood how they should store
15· ·their product, how you should store their product?
16· · · · A· · No.
17· · · · Q· · Now, you indicated that cosmetics were kept in
18· ·a separate area of the Q Med warehouse?
19· · · · A· · Correct.
20· · · · Q· · And Solu-Med did not have their own warehouse,
21· ·correct?
22· · · · A· · Correct.
23· · · · Q· · They used the Q Med or warehouse or space
24· ·within the Q Med warehouse?
25· · · · A· · Correct.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 77 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               76

·1· · · · Q· · Okay.· Where in the Q Med warehouse were the
·2· ·cosmetics kept?
·3· · · · A· · In a temperature controlled area.
·4· · · · Q· · What was the temperature?
·5· · · · A· · I'm not exactly aware.
·6· · · · Q· · Was it within the same warehouse area or was
·7· ·it in a separate room?
·8· · · · A· · There would have been a separate area in the
·9· ·warehouse.
10· · · · Q· · So it was within the same room, but not a
11· ·separate room, correct?
12· · · · A· · No, it was actually a different, there were
13· ·walls that would separate that from the other areas of
14· ·the warehouse.
15· · · · Q· · Okay.· So there was a separate room, correct?
16· · · · A· · Right.
17· · · · Q· · Okay.· And what was contained within that
18· ·separate room?
19· · · · A· · Items that needed to be temperature
20· ·controlled.
21· · · · Q· · And what items were they?
22· · · · A· · Cosmetics or anything that had stickers that
23· ·said that they need to be temperature controlled.
24· · · · Q· · Okay.· And what was the temperature
25· ·controlled?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 78 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               77

·1· · · · A· · I'm sorry, say that again?
·2· · · · Q· · What was the temperature?
·3· · · · A· · I'm not exactly sure.
·4· · · · Q· · Who was in charge of that?
·5· · · · A· · Specifically the person who was in charge of
·6· ·that?
·7· · · · Q· · What company, was it Solu-Med or Q Med?
·8· · · · A· · Of the temperature, Q Med.
·9· · · · Q· · Okay.· Did somebody from Solu-Med instruct the
10· ·Q Med employees on which products of Youngblood needed
11· ·to go into that separate controlled area?
12· · · · A· · Say that again?
13· · · · Q· · Do you have specific knowledge that the
14· ·Youngblood products were put in that area?
15· · · · A· · Yes.
16· · · · Q· · Okay.· You observed it with your own eyes?
17· · · · A· · Yes.
18· · · · Q· · Do you see where it says if you sell branded
19· ·products on Amazon?
20· · · · A· · Which, sorry, which document?
21· · · · Q· · We are still on Exhibit 4.
22· · · · A· · Okay.
23· · · · Q· · And it's on the second page are you confident
24· ·in the authenticity of the quality of their goods; do
25· ·you see that best practices question?· Do you see that?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 79 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               78

·1· · · · A· · Which are you --
·2· · · · Q· · Are you confident?
·3· · · · A· · -- The second section?· Okay.
·4· · · · Q· · Are you confident in the authenticity and
·5· ·quality of their goods; do you see that?
·6· · · · A· · Yes.
·7· · · · Q· · Okay.· And it says if you sell branded
·8· ·products on Amazon ensure that your source, that you
·9· ·source the product from a reliable supplier, correct?
10· · · · A· · Correct.
11· · · · Q· · Okay.· Did you ensure that the Youngblood
12· ·products came from a reliable supplier?
13· · · · A· · I knew Innopex to be a reliable supplier.
14· · · · Q· · Okay.· But what did you do to verify that they
15· ·were a reliable supplier?
16· · · · A· · Me personally I did not verify that they were
17· ·a reliable supplier.
18· · · · Q· · You say you knew them to be a reliable
19· ·supplier because they gave you the products on time,
20· ·correct?
21· · · · A· · Correct.
22· · · · Q· · Okay.· And the products that they sent to you
23· ·you matched up to the invoice or the PO, correct?
24· · · · A· · Correct.
25· · · · Q· · Anything else you can determine that made them


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 80 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               79

·1· ·a reliable supplier?
·2· · · · A· · The history they had with Q Med.
·3· · · · Q· · And when you say "history with Q Med", that
·4· ·means them providing medical supplies?
·5· · · · A· · Correct.
·6· · · · Q· · What made them a reliable supplier for
·7· ·cosmetics, if you know anything?
·8· · · · A· · I'm not aware.
·9· · · · Q· · So as you sit here today you can't testify
10· ·that Solu-Med was able to verify that Innopex was a
11· ·reliable supplier of cosmetics?
12· · · · A· · Specifically cosmetics?
13· · · · Q· · Yes.
14· · · · A· · I'm not aware.
15· · · · Q· · Now, it says questions regarding have you
16· ·considered possible safety concerns with your products;
17· ·do you see that?
18· · · · A· · Yes.
19· · · · Q· · Okay.· It says take time to research whether
20· ·there are any safety testing or compliance requirements
21· ·for the products that you sell; do you see that?
22· · · · A· · Yes.
23· · · · Q· · Did Solu-Med do that as it relates to
24· ·cosmetics?
25· · · · A· · To do safety testing?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 81 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               80

·1· · · · Q· · Yes, and compliance requirements for the
·2· ·products you sell?
·3· · · · A· · No.
·4· · · · Q· · You can put that aside.
·5· · · · · · ·Now, I want to go back to Exhibit 5.· It says
·6· ·failure to abide by this policy may result in loss of
·7· ·selling privileges; do you see that?
·8· · · · A· · Yes.
·9· · · · Q· · So you understood that if any of the policies
10· ·that were violated that we've gone over, there would be
11· ·a chance that the ability to sell specific products or
12· ·any products could be suspended?
13· · · · A· · Yes.
14· · · · Q· · Okay.· You understood that Amazon encouraged
15· ·reporting inauthentic or counterfeit products?
16· · · · A· · I wasn't aware.
17· · · · Q· · Okay.· Do you see that in this policy, though?
18· · · · A· · Could you direct me to where it's at?
19· · · · Q· · Well, you indicated earlier that you had read
20· ·this, so in 2018 before the Youngblood products were
21· ·being sold, if you look on the bottom left hand corner
22· ·it says reporting inauthentic products; do you see that?
23· · · · A· · Uhm-hum.
24· · · · Q· · Why don't you read it to the ladies and
25· ·gentlemen of the jury that section.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 82 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               81

·1· · · · A· · Reporting Inauthentic Products.· We stand
·2· ·behind the products sold on our site with our A-to-Z
·3· ·Guarantee, and we encourage rights owners who have
·4· ·product authenticity concerns to notify us.· We will
·5· ·promptly investigate and take all appropriate actions to
·6· ·protect customers, sellers, and rights holders.· You may
·7· ·view counterfeit complaints on the Account Health page
·8· ·in Seller Central.
·9· · · · Q· · So they're telling the sellers or, sorry,
10· ·rights holders, that they should report to them any
11· ·issues or concerns regarding product authenticity,
12· ·correct?
13· · · · A· · Correct.
14· · · · Q· · And also there's issues regarding selling
15· ·counterfeit, correct?
16· · · · A· · Correct.
17· · · · Q· · And then there is a section regarding
18· ·consequences of selling inauthentic products; do you see
19· ·that?
20· · · · A· · Yes.
21· · · · Q· · What does it say happens if you sell an
22· ·inauthentic product?· Read that out loud.
23· · · · A· · Which section?
24· · · · Q· · Where it says consequences.
25· · · · A· · Consequences of Selling Inauthentic Products.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 83 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               82

·1· ·If you sell inauthentic products, we may immediately
·2· ·suspend or terminate your Amazon selling account (and
·3· ·any related accounts), destroy any inauthentic products
·4· ·then in our fulfillment centers at your expense, and/or
·5· ·withhold payments to you.
·6· · · · Q· · Okay.· So you were aware prior to selling
·7· ·Youngblood products that a consequence of violating
·8· ·Amazon's guidelines would be the suspension of the
·9· ·Amazon selling account?
10· · · · A· · Yes, correct.
11· · · · Q· · Was Manny Aguero aware of that?
12· · · · A· · I'm not aware.
13· · · · Q· · Did you tell him that?
14· · · · A· · I don't recall.
15· · · · Q· · Okay.· Put that aside.
16· · · · · · (Whereupon, the below referred to document
17· · · · was marked as Defendant's Exhibit No. 6.)
18· ·BY MR. VINE:
19· · · · Q· · We are on Number 6, okay.
20· · · · · · ·When was the first time you reviewed this?
21· · · · A· · 2015.
22· · · · Q· · And did you review this in 2018 before selling
23· ·Youngblood products?
24· · · · A· · I am not aware of that.
25· · · · Q· · Okay.· And you understood that the Selling


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 84 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               83

·1· ·Policy and Seller's Code of Conduct, one of the
·2· ·requirements was providing accurate information?
·3· · · · A· · Yes.
·4· · · · Q· · Okay.· And it says you must provide accurate
·5· ·information to Amazon and "our customers", right?
·6· · · · A· · Correct.
·7· · · · Q· · For example this means that you must use a
·8· ·business name that accurately identifies your business
·9· ·and lists your products in the correct category,
10· ·correct?
11· · · · A· · Correct.
12· · · · Q· · Okay.· So was Solu-Med accurately providing
13· ·information when it stated that it was not accepting
14· ·returns of cosmetics when it actually was accepting, as
15· ·reflected in Exhibit 1?
16· · · · · · ·MS. BLACK:· Form.
17· ·BY MR. VINE:
18· · · · Q· · You can answer.
19· · · · A· · Can you ask it again or restate it?
20· · · · Q· · Sure.
21· · · · A· · Or restate it?
22· · · · Q· · Sure.· We have Exhibit 1 here, correct?
23· · · · A· · Uhm-hum, yes.
24· · · · Q· · And Exhibit 1 reflects that Life & Health
25· ·Source/Solu-Med is telling the public that it will not


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 85 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               84

·1· ·accept returns of cosmetics, right?
·2· · · · A· · Correct.
·3· · · · Q· · Okay.· That's what you're representing to the
·4· ·public, correct?
·5· · · · A· · Correct.
·6· · · · Q· · But that's not accurate, right?
·7· · · · · · ·MS. BLACK:· Form.
·8· · · · · · ·THE WITNESS:· Again, I want to stress that
·9· · · · there's the products that we're selling FBA had
10· · · · their own terms, had their own return policies, so
11· · · · this was specific to items that we were selling
12· · · · merchant fulfilled from Solu-Med to the customers.
13· ·BY MR. VINE:
14· · · · Q· · Did you say that?
15· · · · · · ·MS. BLACK:· Form.
16· · · · · · ·THE WITNESS:· Did we say that in this policy?
17· ·BY MR. VINE:
18· · · · Q· · On Exhibit 1 on the storefront of Life &
19· ·Health Source did you say that any items through the FBA
20· ·account we would accept returns or Amazon would accept
21· ·returns, but if we sell it to you directly we won't?
22· · · · A· · On this, no.
23· · · · Q· · Okay.· On anywhere on the Life & Health Source
24· ·storefront?
25· · · · A· · This is our own storefront.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 86 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               85

·1· · · · Q· · Okay.· So it wasn't said on the storefront?
·2· · · · A· · Correct.· It would have been stated on
·3· ·Amazon's website.
·4· · · · Q· · Right, I'm talking about what Life & Health
·5· ·Source represented to the public, correct?
·6· · · · A· · Correct.
·7· · · · Q· · And you don't tell the public that if they
·8· ·purchase a product through you, but it's fulfilled by
·9· ·Amazon they could still return it, correct?· You don't
10· ·tell the public that?
11· · · · A· · Through Life & Health Source?
12· · · · Q· · Right.
13· · · · A· · Correct.
14· · · · Q· · In fact you tell the public they can't return
15· ·it, correct?
16· · · · A· · Cosmetics, correct.
17· · · · Q· · Even though they could if it's fulfilled by
18· ·Amazon, correct?
19· · · · A· · Correct.
20· · · · Q· · And in fact all of Youngblood products are
21· ·fulfilled by Amazon as you testified earlier, right?
22· · · · A· · Correct.
23· · · · Q· · Okay.· So do you say anywhere on your
24· ·storefront that Youngblood products could be accepted if
25· ·they're returned?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 87 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               86

·1· · · · A· · Not here, no.
·2· · · · Q· · Anywhere?
·3· · · · A· · No.
·4· · · · Q· · Isn't that a representation -- sorry.
·5· · · · · · ·Isn't that providing inaccurate information to
·6· ·the public?
·7· · · · · · ·MS. BLACK:· Form.
·8· ·BY MR. VINE:
·9· · · · Q· · Isn't Life & Health Source or Solu-Med
10· ·providing inaccurate information to the public or
11· ·confusing?
12· · · · A· · No, I think we were trying to differentiate
13· ·between our account and the FBA account.
14· · · · Q· · Do you think you accomplished that?
15· · · · A· · I'm not aware of how the customers perceived
16· ·that.
17· · · · Q· · Well, looking at it now can you tell me if you
18· ·would be able to tell the difference whether it's
19· ·through an FBA account or you selling it directly?
20· · · · A· · I mean I am not sure.
21· · · · Q· · Okay.· So you don't know, even somebody who
22· ·ran the eCommerce department, you don't know if you
23· ·could tell the difference, correct?
24· · · · · · ·MS. BLACK:· Form.
25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 88 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               87

·1· ·BY MR. VINE:
·2· · · · Q· · By reading that document?
·3· · · · · · ·MS. BLACK:· Form.
·4· ·BY MR. VINE:
·5· · · · Q· · You can't tell the difference, can you?
·6· · · · · · ·The ladies and gentlemen of the jury will see
·7· ·it as well.
·8· · · · A· · I mean there's no, nothing that differentiates
·9· ·between our FBA account and our merchant fulfilled
10· ·account so I guess there could be confusion there.
11· · · · Q· · Okay.· Thank you, you can put that aside.
12· · · · · · ·Oh, you also list the product as new, correct?
13· · · · A· · Yes.
14· · · · Q· · And it doesn't meet the definition of new,
15· ·meaning --
16· · · · · · ·MS. BLACK:· Form.
17· ·BY MR. VINE:
18· · · · Q· · You list -- is it true that Solu-Med lists the
19· ·Youngblood product as new?
20· · · · A· · Yes.
21· · · · Q· · Is it true that the Youngblood product that is
22· ·listed as new doesn't meet the definition that we went
23· ·over in Amazon's guidelines?
24· · · · · · ·MS. BLACK:· Form.
25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 89 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               88

·1· ·BY MR. VINE:
·2· · · · Q· · You can answer.
·3· · · · A· · Because of the issue with?
·4· · · · Q· · With the warranty.
·5· · · · A· · Correct.
·6· · · · Q· · So that would be providing also inaccurate
·7· ·information to the public when you list it as new, isn't
·8· ·that correct?
·9· · · · · · ·MS. BLACK:· Form.
10· · · · · · ·THE WITNESS:· No, I don't believe so.
11· · · · · · ·We listed whatever was on Amazon's ASIN so we
12· · · · moved in basically whatever information was there.
13· ·BY MR. VINE:
14· · · · Q· · So you think you complied with the ASIN by
15· ·listing it as new even though it didn't come with a
16· ·warranty or you don't know?
17· · · · A· · I'm not sure.
18· · · · Q· · Okay.
19· · · · · · ·MS. BLACK:· Can we take a quick break?
20· · · · · · ·MR. VINE:· Sure.
21· · · · · · ·THE VIDEOGRAPHER:· We are going off the video
22· · · · record 9:52 a.m.
23· · · · · · (Whereupon, a short recess was had.)
24· · · · · · ·THE VIDEOGRAPHER:· We are back on the video
25· · · · record 10:02 a.m.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 90 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               89

·1· ·BY MR. VINE:
·2· · · · Q· · Okay.· Earlier in the deposition we discussed
·3· ·about other complaints that Solu-Med had; you're aware
·4· ·of those complaints, correct?
·5· · · · A· · Yes.
·6· · · · · · (Whereupon, the below referred to documents
·7· · · · were marked as Defendant's Exhibit No. 7.)
·8· ·BY MR. VINE:
·9· · · · Q· · We will mark as Exhibit 7 is a composite set
10· ·of Exhibits, also marked at another deposition, of other
11· ·complaints from Amazon regarding products being sold on
12· ·Amazon by Solu-Med.
13· · · · · · ·Have you seen this before?
14· · · · A· · No.
15· · · · Q· · Can you turn to the next page?
16· · · · A· · Yes.
17· · · · Q· · Have you seen these types of documents before?
18· · · · A· · Yes.
19· · · · Q· · Okay.· And if you turn to for example, if you
20· ·look below there's on the first page it says 1/27/2018
21· ·there's a complaint on that day, correct?
22· · · · A· · Yes.
23· · · · Q· · And then on 1/28, correct?
24· · · · A· · Yes.
25· · · · Q· · And then on 3/05, correct?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 91 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               90

·1· · · · A· · Yes.
·2· · · · Q· · 4/04?
·3· · · · A· · Yes.
·4· · · · Q· · 5/12?
·5· · · · A· · Yes.
·6· · · · Q· · Roughly throughout the year you have received
·7· ·on average once a month --
·8· · · · A· · Yes.
·9· · · · Q· · -- A complaint?
10· · · · A· · Correct.
11· · · · Q· · And that also continued on to 2019, correct?
12· · · · A· · Correct.
13· · · · Q· · And these were complaints regarding everything
14· ·from trademark to counterfeit to intellectual property
15· ·violations?
16· · · · A· · Yes, correct.
17· · · · Q· · Authenticity issues as well?
18· · · · A· · Correct.
19· · · · Q· · Now, if we look at the 4/04/2018 one, which is
20· ·PL 199.· And PL 199 is the bottom Bates Number, if you
21· ·will look at that.
22· · · · A· · The last page you said?
23· · · · Q· · No, it's PL 199, if you look at the left hand
24· ·corner, do you see that?· It goes in order.
25· · · · A· · I've got PL 198 and then it goes to PL 222.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 92 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               91

·1· · · · Q· · Because I have it, and this is a copy of what
·2· ·I have.
·3· · · · · · ·PL 199, do you have it?
·4· · · · A· · Yes.
·5· · · · Q· · Okay.· In April of 2018 did you receive this
·6· ·notice?
·7· · · · A· · Yes.
·8· · · · Q· · Okay.· And what does this notice say?
·9· · · · A· · We are contacting you because we received a
10· ·report from a rights center that you were listing
11· ·counterfeit items, example of these items are listed
12· ·below.
13· · · · Q· · And then they listed a number of different
14· ·ASIN numbers, correct?
15· · · · A· · Correct.
16· · · · Q· · And then it says we may let you list this
17· ·again if we receive a retraction from the owner?
18· · · · A· · Correct.
19· · · · Q· · And then it says the conflict information for
20· ·that owner, correct?
21· · · · A· · Correct.
22· · · · Q· · Did you contact that owner?
23· · · · A· · I am not aware.
24· · · · Q· · What did you do in response to this?
25· · · · A· · Specific to this one I don't remember.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 93 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               92

·1· · · · Q· · Other than the Youngblood one what did you do
·2· ·in response to any of these various notices that you
·3· ·received before listing the Youngblood product?
·4· · · · A· · Generally I would take the listing information
·5· ·usually as is seen here with the email or the response
·6· ·from Amazon, and I would typically send it to Manny
·7· ·Aguero to review it.
·8· · · · Q· · And then what would happen?
·9· · · · A· · I would ask him generally what his take would
10· ·be, what his direction would be.
11· · · · Q· · And what was the typical response that Manny
12· ·would receive, would provide?
13· · · · A· · It would vary depending on he would ask me
14· ·questions about inventory, what the specific item was,
15· ·the type of item it was and then he would give me some
16· ·direction on what the next steps would be.
17· · · · Q· · What do you recall the directions he did give
18· ·you?
19· · · · A· · Sometimes he would say --
20· · · · · · ·MS. BLACK:· Form.· You can answer.
21· · · · · · ·THE WITNESS:· Sometimes he would say to remove
22· · · · the listing; sometimes he would say to leave it,
23· · · · depending on what his take on the situation was.
24· ·BY MR. VINE:
25· · · · Q· · Well, how could you leave it if it was


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 94 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               93

·1· ·suspended that, or that that deactivated that listing?
·2· · · · A· · It would be like this specific item there
·3· ·would be no, there would be no listing.
·4· · · · · · ·The listing would be -- our listing would be
·5· ·removed so there would be no -- there would be no active
·6· ·listing for us at that point.
·7· · · · Q· · So then he would say just leave it alone?
·8· · · · A· · It would just come down automatically so there
·9· ·was actually no action for us to take at that point.
10· · · · Q· · Okay.· You could appeal it and seek to have it
11· ·relisted, correct?
12· · · · A· · Correct, yes.
13· · · · Q· · And you chose on a number of them not to do
14· ·that, correct?
15· · · · A· · Typically we did not respond.
16· · · · Q· · Okay.· Other than the Youngblood one, prior to
17· ·Youngblood did you ever respond to Amazon regarding any
18· ·of these notices?
19· · · · A· · I am not aware.
20· · · · Q· · And the reason why you responded to the Amazon
21· ·one is because they actually shut down the entire
22· ·storefront, correct?
23· · · · A· · Correct.
24· · · · Q· · Previously they just deactivated all, they
25· ·suspended all the listings that were complained about,


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 95 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               94

·1· ·correct?
·2· · · · A· · Correct.
·3· · · · Q· · Okay.· And then Amazon, for whatever reason
·4· ·you don't know, specifically decided after I guess at
·5· ·least eight violations chose to suspended the entire
·6· ·account, correct?
·7· · · · A· · The specific suspension was related to the
·8· ·Youngblood products, yes, that's when it happened.
·9· · · · Q· · It happened after Youngblood made that
10· ·complaint, correct?
11· · · · A· · There were three complaints in a row.
12· · · · Q· · There were two, correct?· There were three or
13· ·two?
14· · · · A· · I'm sorry, there were three ASINs that were
15· ·related to that.
16· · · · Q· · Right.
17· · · · A· · Correct.
18· · · · Q· · Well, this one had five ASINs, correct?
19· · · · A· · Correct.· These are variations on the same
20· ·product.
21· · · · Q· · But there were five separate ASINs, correct?
22· · · · A· · Correct, yes.
23· · · · Q· · And we can go through, it's a pretty large
24· ·pack, maybe you can show the ladies and gentlemen of the
25· ·jury of all the complaints that, other than the


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 96 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               95

·1· ·Youngblood ones, if you would hold it up like this, that
·2· ·Solu-Med received from January of 2018 to June of 2019,
·3· ·not including the Youngblood complaints, correct?
·4· · · · A· · Correct.
·5· · · · Q· · Okay.· And so other than in Youngblood you
·6· ·don't recall taking any action?
·7· · · · A· · In 2018, no, we did not take any action.
·8· · · · Q· · And in 2019?
·9· · · · A· · We took action.
10· · · · Q· · What was the action?
11· · · · A· · Our lawyer --
12· · · · Q· · Who?
13· · · · A· · Stan Goodman.
14· · · · Q· · Okay.
15· · · · A· · Would just --
16· · · · · · ·MS. BLACK:· I'm going to object to any
17· · · · attorney-client advice.
18· · · · · · ·MR. VINE:· I didn't.
19· · · · · · ·MS. BLACK:· I'm just saying I don't know if he
20· · · · advised you to do something.
21· · · · · · ·MR. VINE:· You've got to let me ask the
22· · · · question.· I said what actions did you take, and he
23· · · · said --
24· · · · · · ·MS. BLACK:· Okay.
25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 97 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               96

·1· · · · (BY Mr. Vine)
·2· ·BY MR. VINE:
·3· · · · Q· · What action did you take in 2019?
·4· · · · A· · In 2019 we sent it to Stan Goodman and he
·5· ·would take the next steps.
·6· · · · Q· · Okay.· And was that after Amazon had shut down
·7· ·Solu-Med?
·8· · · · A· · After the suspension?
·9· · · · Q· · Yes.
10· · · · A· · Yes, 2019, yes.
11· · · · Q· · So it was only after there was a suspension
12· ·did you all of a sudden did Solu-Med start to decide to
13· ·respond, correct?
14· · · · A· · Correct.
15· · · · Q· · Okay.
16· · · · A· · Also during 2019 there was a change in the
17· ·system that Amazon was utilizing for the way that we
18· ·would receive information, so instead of a notification
19· ·via message, there was actually a dashboard that had all
20· ·of the complaints or any information that would come
21· ·through that was in the Seller Central Dashboard.
22· · · · Q· · Okay.· But that wasn't the reason why you went
23· ·to Stan Goodman, correct?
24· · · · A· · Correct.
25· · · · Q· · What was the reason you went to Stan Goodman


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 98 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               97

·1· ·in 2019 after the Youngblood complaint regarding these
·2· ·other complaints?
·3· · · · A· · Manny Aguero directed me to.
·4· · · · Q· · What did Manny tell you?
·5· · · · A· · That we needed someone who knew specifics
·6· ·about how to deal with these types of things.
·7· · · · Q· · Okay.· And so he said going forward we're
·8· ·going to change the strategy and actually start
·9· ·responding to the complaint?
10· · · · · · ·MS. BLACK:· Form.
11· · · · · · ·THE WITNESS:· That I would not do anything,
12· · · · but that Stan would make decisions.
13· ·BY MR. VINE:
14· · · · Q· · We do know that prior to the Youngblood
15· ·complaint there were eight prior complaints, correct?
16· · · · A· · Correct.
17· · · · Q· · And what you've told me is Solu-Med didn't
18· ·respond to those complaints, correct?
19· · · · A· · Yes, not that I am aware of.
20· · · · Q· · Okay.· So it was only after there was a
21· ·suspension did, of the entire storefront --
22· · · · A· · Correct.
23· · · · Q· · -- Did counsel get hired, correct, to address
24· ·these complaints?
25· · · · A· · They were brought in to address complaints,


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 99 of
                                      338
      KELLON GOODSON                                            January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               98

·1· ·correct.
·2· · · · Q· · Right.· It was only after there was a
·3· ·suspension of the entire account, correct?
·4· · · · A· · Correct.
·5· · · · Q· · Okay.· For all the prior suspensions of
·6· ·specific listings no counsel was hired to address the
·7· ·complaints, correct?
·8· · · · A· · Correct.
·9· · · · Q· · And did you ever speak with Stan Goodman
10· ·regarding the Youngblood complaints?
11· · · · A· · Yes.
12· · · · Q· · When did you speak with him?
13· · · · A· · In 2018, the end of 2018 and then into 2019.
14· · · · Q· · What did you and Stan Goodman -- what did you
15· ·and Stan Goodman discuss regarding the Youngblood
16· ·products?
17· · · · · · ·MS. BLACK:· I'm going to object and instruct
18· · · · you not to answer that question.
19· ·BY MR. VINE:
20· · · · Q· · And if you notice I gave a hand gesture to
21· ·Kelsey because I didn't want you to answer the question
22· ·because I knew she would be asserting, I'm not trying to
23· ·pull a fast one, as Kelsey knows, but I have to ask
24· ·these questions so there can be an objection.
25· · · · · · ·We're going to have obviously a separate


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 100 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                99

 ·1· ·discussion on whether there is, whether this is the
 ·2· ·appropriate place for an attorney-client privilege or
 ·3· ·not, and that's something that we don't need to do
 ·4· ·through you.
 ·5· · · · · · ·But I just need to ask the question so there
 ·6· ·would be an objection and you can't answer that
 ·7· ·question.
 ·8· · · · · · ·Mr. Goodman was providing advice to you during
 ·9· ·that conversation?
 10· · · · A· · For specifically Youngblood I gave him
 11· ·information on for example these notifications, the
 12· ·warnings, and anything that was related to the account
 13· ·that I would have had access to, and then he basically
 14· ·took that information.
 15· · · · Q· · Now, did Solu-Med have written internal
 16· ·guidelines regarding its products -- sorry, regarding
 17· ·the selling of its products on Amazon?
 18· · · · A· · Sorry, say that again?
 19· · · · Q· · Did Solu-Med have any internal written
 20· ·guidelines regarding the operations of Solu-Med, yes or
 21· ·no?
 22· · · · A· · No.
 23· · · · Q· · Were there internal procedures written in any
 24· ·way regarding Solu-Med's operation?
 25· · · · A· · No.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 101 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               100

 ·1· · · · Q· · Were there any internal operational written
 ·2· ·procedures?
 ·3· · · · A· · Written, no.
 ·4· · · · Q· · Were there general ones?
 ·5· · · · A· · Well, as an example we wouldn't resell
 ·6· ·products that were damaged or things that were, you
 ·7· ·know.
 ·8· · · · Q· · That's a verbal policy?
 ·9· · · · A· · Correct.
 10· · · · Q· · So if somebody's reviewing something, that
 11· ·would be a written policy, correct?
 12· · · · A· · Correct.
 13· · · · Q· · Okay.· But you're not aware of any written
 14· ·internal operating procedures, correct?
 15· · · · A· · Correct.
 16· · · · Q· · Did you ever tell Stan Goodman that there were
 17· ·written internal operating procedures?
 18· · · · · · ·MS. BLACK:· Form.
 19· · · · · · ·THE WITNESS:· I'm not aware of --
 20· · · · · · ·MS. BLACK:· Don't answer it, attorney-client
 21· · · · privilege.
 22· · · · · · ·MR. VINE:· Okay.· I'm not going to debate you,
 23· · · · but you can direct it, but I don't agree, but
 24· · · · that's fine, it's not a big deal.
 25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 102 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               101

 ·1· ·BY MR. VINE:
 ·2· · · · Q· · Have you ever told anybody there was written
 ·3· ·internal operating procedures?
 ·4· · · · A· · Written, no.
 ·5· · · · Q· · Do you have, did Solu-Med have internal
 ·6· ·operating procedures in 2018?
 ·7· · · · A· · Written procedures?
 ·8· · · · Q· · No, that wasn't what I asked.
 ·9· · · · A· · Sorry.· Yes, say it again?
 10· · · · Q· · What I asked was was there any internal
 11· ·operating procedures?
 12· · · · A· · Yes.
 13· · · · Q· · We already know there weren't any written,
 14· ·right?
 15· · · · A· · Correct.
 16· · · · Q· · So now you're saying there were verbal
 17· ·internal operating procedures, correct?
 18· · · · A· · Correct.
 19· · · · Q· · Were there internal operating procedures for
 20· ·listing items with Amazon?
 21· · · · A· · Not that I am aware.
 22· · · · Q· · Now, I want to -- when you got these
 23· ·complaints that are listed in Exhibit 7 we have already
 24· ·discussed that you never responded to them, correct?
 25· · · · A· · Again, not that I am aware of.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 103 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               102

 ·1· · · · Q· · Right.· And so because you never responded to
 ·2· ·them you don't know how the complaints were written
 ·3· ·other than what was in these policy notifications,
 ·4· ·correct?
 ·5· · · · A· · Correct.
 ·6· · · · Q· · So for example if we went to the 199 again it
 ·7· ·lists a specific ASIN number and it asks to -- tell me
 ·8· ·when you're ready.
 ·9· · · · A· · Sorry.
 10· · · · Q· · Take your time.
 11· · · · · · ·So this one talks about again a counterfeit
 12· ·item, and instead of responding you have chosen not to.
 13· · · · · · ·Would you have reviewed this document?
 14· · · · A· · Yes.
 15· · · · Q· · Okay.· And then it says to learn more about
 16· ·this policy search for intellectual property violations
 17· ·in Seller Cental Health; did you specifically do that
 18· ·after each notice?
 19· · · · A· · I don't recall.
 20· · · · Q· · You don't recall doing that?
 21· · · · A· · I don't recall.
 22· · · · Q· · You don't recall doing it either way or you
 23· ·don't recall doing that?
 24· · · · A· · I don't recall doing that.
 25· · · · Q· · Okay.· Do you recall doing it for any of these


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 104 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               103

 ·1· ·violations?
 ·2· · · · A· · Specifically, no, but...
 ·3· · · · Q· · Prior to the Youngblood complaint?
 ·4· · · · A· · Correct.
 ·5· · · · Q· · Put this aside, we are going to come back to
 ·6· ·it in a minute.
 ·7· · · · · · (Whereupon, the below referred to document
 ·8· · · · was marked as Defendant's Exhibit No. 8.)
 ·9· ·BY MR. VINE:
 10· · · · Q· · Exhibit 8, I want to show you a copy of one of
 11· ·the complaints from Youngblood, which is Exhibit 8.
 12· · · · · · ·Have you ever seen this document before?
 13· · · · A· · No.
 14· · · · Q· · Okay.· So you never even saw the complaint
 15· ·that was written by Youngblood, correct?
 16· · · · A· · No, I never saw it, correct.
 17· · · · Q· · If you look at the bottom or sorry, the second
 18· ·to last paragraph the specific complaint says.
 19· · · · · · ·"The indicated sellers are not selling
 20· ·authentic products as shown in the ASIN(s) referenced."
 21· · · · · · ·Do you see that?
 22· · · · A· · I do.
 23· · · · Q· · When the complaint, when you were notified of
 24· ·the complaint by Amazon for this ASIN number did you go
 25· ·to the ASIN page, you personally?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 105 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               104

 ·1· · · · A· · Is this the ASIN -- I'm sorry, the ASIN is not
 ·2· ·on here, but is this the ASIN that was --
 ·3· · · · Q· · I'll show you.
 ·4· · · · A· · Okay.
 ·5· · · · · · ·(Whereupon, the below referred to documents
 ·6· · · · were marked as Defendant's Exhibit Nos. 9 & 10.)
 ·7· ·BY MR. VINE:
 ·8· · · · Q· · I'm going to show you the two, there were two
 ·9· ·complaints, and I'm going to mark them as Exhibit 8
 10· ·and 9 -- sorry, Exhibit 9 and 10.
 11· · · · · · ·So Exhibit 8 matches the notification of
 12· ·Exhibit 9.
 13· · · · A· · Okay.
 14· · · · Q· · And then Exhibit 10 is regarding a second
 15· ·complaint, a notification that I will give to you.
 16· · · · · · ·Just one second, this one is 8.· So I will
 17· ·just for the record Exhibit 8 -- sorry, I've got to
 18· ·start over.
 19· · · · · · ·Exhibit 9 is PL00046, that's this one.
 20· · · · A· · This one?
 21· · · · Q· · Yes.· And Exhibit 10 is PL00047.
 22· · · · · · ·Now, let's just look at Exhibits 8 and 9 for
 23· ·now.
 24· · · · A· · Okay.
 25· · · · Q· · Exhibit 8 is the complaint from Youngblood


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 106 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               105

 ·1· ·which is marked as CONFIDENTIAL AMZN 0003; then there is
 ·2· ·PL00046, which is Exhibit 9, put those side-by-side.
 ·3· · · · A· · Okay.
 ·4· · · · Q· · If look at the Complaint ID number, the
 ·5· ·Complaint ID numbers match, correct?
 ·6· · · · A· · Yes, correct.
 ·7· · · · Q· · So they would obviously relate to each other,
 ·8· ·correct?
 ·9· · · · A· · Correct.
 10· · · · Q· · Okay.· Now, when you got this complaint, this
 11· ·complaint being Exhibit 9, because that's the document
 12· ·you would receive, right?
 13· · · · A· · Correct.
 14· · · · Q· · Okay.· Did you go to the ASIN page for this
 15· ·specific ASIN number, did you specifically do that?
 16· · · · A· · Yes.
 17· · · · Q· · Okay.· You printed it up?
 18· · · · A· · I am not sure if would have I printed it.
 19· · · · Q· · Did you save the page somewhere?
 20· · · · A· · This?
 21· · · · Q· · No, the ASIN page.
 22· · · · A· · Oh, it's -- yes.
 23· · · · Q· · You saved it?
 24· · · · A· · It would be in a I guess like a --
 25· · · · · · ·MS. BLACK:· Sorry for the interruption.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 107 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               106

 ·1· · · · · · ·THE WITNESS:· I'm sorry, ask the question
 ·2· · · · again?
 ·3· ·BY MR. VINE:
 ·4· · · · Q· · I had asked you when you got Exhibit 9 the
 ·5· ·notice of violation, the Policy Warning violation from
 ·6· ·Amazon did you specifically go look at the ASIN page on
 ·7· ·Amazon?
 ·8· · · · A· · Yes.
 ·9· · · · Q· · Okay.· Did you then save that ASIN page at all
 10· ·in your computer?
 11· · · · A· · Oh, the actual web page?
 12· · · · Q· · Yes.
 13· · · · A· · No.
 14· · · · Q· · Did you print it up?
 15· · · · A· · No.
 16· · · · Q· · How did you explain to Manny Aguero that it
 17· ·matched or it did not match, if you did at all?
 18· · · · A· · I'm not aware if I sent that specific item to
 19· ·Manny at that point.
 20· · · · Q· · Okay.· At that point you weren't aware, made
 21· ·aware that there was a suspension, correct?
 22· · · · A· · Correct.
 23· · · · Q· · It was only that this item was being delisted,
 24· ·correct?
 25· · · · A· · Correct.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 108 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               107

 ·1· · · · Q· · Okay.· And you chose not to respond to this
 ·2· ·one, correct?
 ·3· · · · A· · Correct.
 ·4· · · · Q· · Okay.· Then a couple days later another notice
 ·5· ·of violation came in on other Youngblood products,
 ·6· ·correct?
 ·7· · · · A· · Correct.
 ·8· · · · Q· · Okay.· And that's Exhibit 10, correct?
 ·9· · · · A· · Correct.
 10· · · · Q· · Okay.· Before we get to Exhibit 10, if you
 11· ·look at the ASIN number, you looked on Exhibit 9, and
 12· ·you looked at the ASIN page?
 13· · · · A· · Yes.
 14· · · · Q· · And did you contact, you personally at that
 15· ·time, contact a brandprotection@ybskin to ask what the
 16· ·problem was?
 17· · · · A· · At that point, no.
 18· · · · Q· · Okay.· In fact you chose to stand down to do
 19· ·nothing, like you were previously doing nothing,
 20· ·correct?
 21· · · · A· · Correct.
 22· · · · Q· · Okay.· And then a couple days later another
 23· ·notice from Amazon comes in, correct?
 24· · · · A· · Correct.
 25· · · · Q· · It says we attempted to reach you by phone


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 109 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               108

 ·1· ·today to discuss recent issues related to intellectual
 ·2· ·property infringement.
 ·3· · · · · · ·Do you recall getting a telephone call?
 ·4· · · · A· · There was a voice call, a voice mail on our
 ·5· ·account, on our, yes, on our customer service line, yes.
 ·6· · · · Q· · And did you call them back?
 ·7· · · · A· · I did call them back.
 ·8· · · · Q· · And did you speak to somebody?
 ·9· · · · A· · Yes, I did.
 10· · · · Q· · And who did you speak to?
 11· · · · A· · I don't remember.
 12· · · · Q· · Okay.· Did you take notes from that
 13· ·conversation?
 14· · · · A· · I don't recall.
 15· · · · Q· · Do you recall that conversation?
 16· · · · A· · Not specifically, no.
 17· · · · Q· · Do you recall anything about that
 18· ·conversation?
 19· · · · A· · Just that our account had been suspended and
 20· ·that the next steps would be a plan of action needed to
 21· ·be compiled, put together and that would need to be sent
 22· ·to Amazon for the possible, the possibility of getting
 23· ·our account reopened.
 24· · · · Q· · Okay.· Now, it says that Amazon previously
 25· ·listed -- previously sent you concerns regarding these


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 110 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               109

 ·1· ·other ASINs; do you see that?
 ·2· · · · A· · Yes.
 ·3· · · · Q· · Okay.· And you received those, correct?
 ·4· · · · A· · I'm not aware of specific ASINs, but they had
 ·5· ·sent us other violations.
 ·6· · · · Q· · And you chose to ignore those warnings,
 ·7· ·correct?
 ·8· · · · A· · Right, we did not respond, correct.
 ·9· · · · Q· · Okay.· And then after not responding that is
 10· ·when they suspended the account, correct?
 11· · · · A· · Correct.
 12· · · · Q· · Okay.· And it says it's been temporarily
 13· ·deactivated, right?
 14· · · · A· · Correct.
 15· · · · Q· · So then you were told to do a plan of action,
 16· ·is that what they were told?
 17· · · · A· · Correct.
 18· · · · Q· · Did you ask them about the complaint that was
 19· ·made?
 20· · · · · · ·I need to know what you remember asking, not
 21· ·what you guess.
 22· · · · A· · I don't specifically remember, no.
 23· · · · Q· · Okay.· Do you remember asking about getting a
 24· ·copy of the complaint?
 25· · · · A· · Say that again, sorry?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 111 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               110

 ·1· · · · Q· · Do you remember asking to get a copy of the
 ·2· ·complaint?
 ·3· · · · A· · I don't recall.
 ·4· · · · Q· · Do you remember asking about any of the facts
 ·5· ·of the complaint?
 ·6· · · · A· · I don't recall.
 ·7· · · · Q· · Do you remember discussing with them any facts
 ·8· ·about the complaint?
 ·9· · · · A· · I don't recall.
 10· · · · Q· · Okay.· So you then receive Exhibit 10,
 11· ·correct?
 12· · · · A· · Correct.
 13· · · · Q· · Okay.· And that was on November 13th, correct?
 14· · · · A· · Correct.
 15· · · · · · (Whereupon, the below referred to document
 16· · · · was marked as Defendant's Exhibit No. 11.)
 17· ·BY MR. VINE:
 18· · · · Q· · Okay.· Let's mark as Exhibit 11.· Here is a
 19· ·copy of Exhibit 11, which is "First Plan of Action
 20· ·11/13/2018 Reactivate your account".· PL00048, and I
 21· ·will give you a copy.
 22· · · · · · ·Did you draft that document?
 23· · · · A· · Yes.
 24· · · · Q· · Was it you or Adam Weinstein?
 25· · · · A· · I did.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 112 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               111

 ·1· · · · Q· · Okay.· Let's go over it.· Your submission on
 ·2· ·November 13th, 2018 at 12:10 p.m.
 ·3· · · · · · ·The question I guess is the root cause of
 ·4· ·issue, that's just something that's there, and you have
 ·5· ·to fill in information next to it?
 ·6· · · · A· · Correct.
 ·7· · · · Q· · So you wrote we have offerings for the brand
 ·8· ·Youngblood Cosmetics with listings which the
 ·9· ·intellectual property holder felt infringed on their
 10· ·intellectual property rights?
 11· · · · A· · Correct.
 12· · · · Q· · Okay.· You wrote that, correct?
 13· · · · A· · Correct.
 14· · · · Q· · Was that a true and accurate statement when
 15· ·you wrote it?
 16· · · · A· · Correct.
 17· · · · Q· · Is that a true and accurate statement now?
 18· · · · A· · True.
 19· · · · Q· · The second item or question was the actions
 20· ·you have taken to resolve this issue.
 21· · · · · · ·We have removed all listings for the
 22· ·Youngblood product line, and deleted our sales offerings
 23· ·to ensure that we don't infringe on any intellectual
 24· ·property of Youngblood Cosmetics.
 25· · · · · · ·Do you see that?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 113 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               112

 ·1· · · · A· · Yes.
 ·2· · · · Q· · Was that a true and accurate statement at the
 ·3· ·time you wrote it?
 ·4· · · · A· · Yes.
 ·5· · · · Q· · Is it a true and accurate statement today?
 ·6· · · · A· · Yes, we removed all the listings, absolutely.
 ·7· · · · Q· · Of Youngblood products?
 ·8· · · · A· · Yes.
 ·9· · · · Q· · Why?
 10· · · · A· · We wanted to get the account reopened and we
 11· ·were going to, I was willing to take Youngblood
 12· ·completely out of the account at that point.
 13· · · · Q· · Who made that decision, you or Manny Aguero?
 14· · · · A· · I advised Manny of what was happening, and he
 15· ·agreed to remove Youngblood.
 16· · · · Q· · Okay.· Did you tell Manny that you had not
 17· ·previously responded to the prior warnings?
 18· · · · A· · Yes.
 19· · · · Q· · And that was at his direction, correct?
 20· · · · A· · Yes.
 21· · · · Q· · Then the third question is the steps you have
 22· ·taken to prevent the issue going forward.
 23· · · · · · ·And then you wrote:· Going forward, we will
 24· ·review our product offerings, to ensure compliance with
 25· ·Amazon's terms of service related to intellectual


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 114 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               113

 ·1· ·property, and removing any offerings that aren't in
 ·2· ·compliance.
 ·3· · · · A· · Yes.
 ·4· · · · Q· · Was that a true and accurate statement of what
 ·5· ·you would do at that time?
 ·6· · · · A· · Yes.
 ·7· · · · Q· · Is it a true and accurate statement today?
 ·8· · · · A· · As far as?
 ·9· · · · Q· · Did you review all the product offerings that
 10· ·you had on Amazon at that time?
 11· · · · A· · Yes.
 12· · · · Q· · You reviewed every single one?
 13· · · · A· · Yes.
 14· · · · Q· · How many items did you have selling on
 15· ·Solu-Med.
 16· · · · A· · I don't --
 17· · · · Q· · Thousands?
 18· · · · A· · Yes, probably a thousand.
 19· · · · Q· · And who was the one who removed every single
 20· ·offering and matched it to the ASIN numbers and the ASIN
 21· ·page?
 22· · · · A· · As far as every item I'm not aware of who
 23· ·would be person to do every single item.
 24· · · · Q· · Well, you said we will review our product
 25· ·offerings; did you review all the product offerings?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 115 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               114

 ·1· · · · A· · We did look at all the UPCs to make sure they
 ·2· ·matched up to all the UPCs on the Amazon system.
 ·3· · · · Q· · Okay.· Did you ensure that they were in
 ·4· ·compliance with the intellectual property guidelines?
 ·5· · · · A· · As I knew it, yes.
 ·6· · · · Q· · Based upon what you reviewed today?
 ·7· · · · A· · Manufacturer warranty?
 ·8· · · · Q· · Yes.
 ·9· · · · A· · No, I did not review the manufacturer
 10· ·warranties.
 11· · · · Q· · And did you review only what you knew at the
 12· ·time, correct?
 13· · · · A· · Correct.
 14· · · · Q· · Not what you have learned today through these
 15· ·guidelines?
 16· · · · A· · Correct.
 17· · · · Q· · You can put that aside.
 18· · · · · · ·After you submitted that Exhibit 11 was your
 19· ·account reactivated on November 13th?
 20· · · · A· · No.
 21· · · · Q· · Okay.· Did you place a follow-up call that day
 22· ·on November 13th?
 23· · · · A· · To Amazon?
 24· · · · Q· · Yes.
 25· · · · A· · Yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 116 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               115

 ·1· · · · Q· · And what did they say?
 ·2· · · · A· · That we needed to redo the Plan of Action.
 ·3· · · · Q· · Why did they say you needed to redo the Plan
 ·4· ·of Action?
 ·5· · · · A· · I don't remember specifics, but there was
 ·6· ·greater -- it didn't meet what they needed basically to
 ·7· ·reopen the account.
 ·8· · · · Q· · Okay.· So they told you they were not
 ·9· ·satisfied with your response, correct?
 10· · · · A· · Correct.
 11· · · · · · (Whereupon, the below referred to document
 12· · · · was marked as Defendant's Exhibit No. 12.)
 13· ·BY MR. VINE:
 14· · · · Q· · Exhibit 12, I just want to make sure we are
 15· ·all on the same page.
 16· · · · · · ·One second.· So the Plan of Action of
 17· ·11/14/2018, PL000049.
 18· · · · · · ·On November 14th you issued I guess an amended
 19· ·version, correct?
 20· · · · A· · Correct.
 21· · · · Q· · And that's based upon Amazon telling you that
 22· ·the prior one that you submitted was not acceptable,
 23· ·correct?
 24· · · · A· · Correct.
 25· · · · Q· · Okay.· And what did you change, each item,


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 117 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               116

 ·1· ·right?
 ·2· · · · A· · Yes.
 ·3· · · · Q· · So let's go through it.· The root cause of the
 ·4· ·issue, what did you write now?
 ·5· · · · A· · We were listing Youngblood Cosmetics product
 ·6· ·that we sourced from a distributor, and the brand may
 ·7· ·not have been aware that we were selling the product on
 ·8· ·Amazon that was purchased through that distributor.
 ·9· · · · Q· · In fact the brand was not aware, isn't that
 10· ·true?
 11· · · · A· · Correct.
 12· · · · Q· · Okay.· You never contacted the brand and told
 13· ·them that you were selling their product, correct?
 14· · · · A· · Prior to this, no.
 15· · · · Q· · And you never asked for their permission to
 16· ·sell their product, correct?
 17· · · · A· · Correct.
 18· · · · Q· · Did you ask Innopex if they ever got the
 19· ·authority to sell their product?
 20· · · · A· · No.
 21· · · · Q· · And when I say "their product", I mean
 22· ·Youngblood's product.
 23· · · · A· · Correct.
 24· · · · Q· · The second item was the actions you have taken
 25· ·to resolve the issue; you changed this section as well,


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 118 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               117

 ·1· ·correct?
 ·2· · · · A· · Correct.
 ·3· · · · Q· · Okay.· Why don't you read what you wrote.
 ·4· · · · A· · We have removed all listings for the
 ·5· ·Youngblood product line and deleted our sales offerings
 ·6· ·to ensure that we don't infringe on any intellectual
 ·7· ·property of Youngblood Cosmetics.· We have attached the
 ·8· ·invoices from our distributor for these products for
 ·9· ·your review.· We are in the process of reaching out to
 10· ·the brand to establish what steps we should take next in
 11· ·order to come into compliance with their selling
 12· ·guidelines and ask them to retract the complaint.
 13· · · · Q· · Okay.· On November 14th had you contacted my
 14· ·client?
 15· · · · A· · I did call and email the brand compliance
 16· ·email that they provided and asked them to contact us so
 17· ·we could understand what we should do.
 18· · · · Q· · On November 14th?
 19· · · · A· · Yes.
 20· · · · Q· · Do you have a copy of that email?
 21· · · · A· · I don't have any copy of the emails.
 22· · · · · · ·MR. VINE:· Kelsey, I don't remember seeing an
 23· · · · email from you guys on November 14th.· The first
 24· · · · one I recall seeing is November 26th.
 25· · · · · · ·MS. BLACK:· From Solu-Med to Youngblood?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 119 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               118

 ·1· · · · · · ·MR. VINE:· Yes.
 ·2· · · · · · ·MS. BLACK:· I can't answer off the top of my
 ·3· · · · head whether or not it's in the production or not.
 ·4· · · · · · ·MR. VINE:· The first item I saw was a letter
 ·5· · · · from Stan Goodman on November 26th.
 ·6· · · · · · ·MS. BLACK:· I said we have produced everything
 ·7· · · · that we were given.
 ·8· · · · · · ·MR. VINE:· I'm not suggesting you're hiding
 ·9· · · · anything, I'm just telling you.
 10· · · · · · ·THE WITNESS:· And to be honest the phone call
 11· · · · would have been, I do specifically remember the
 12· · · · phone call.
 13· · · · · · ·MR. VINE:· Well, we'll talk about that in a
 14· · · · second, but he said there was an email on
 15· · · · November 14th, so if you have that, I would like --
 16· · · · · · ·MS. BLACK:· I will certainly make an inquiry.
 17· · · · · · ·MR. VINE:· Yes, thank you.
 18· ·BY MR. VINE:
 19· · · · Q· · Okay.· You also mentioned that there was a
 20· ·phone call?
 21· · · · A· · Yes.
 22· · · · Q· · Who did you speak with?
 23· · · · A· · I don't recall, but I was trying to reach
 24· ·anyone honestly who was in brand compliance because that
 25· ·is who the email directed us to talk to.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 120 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               119

 ·1· · · · Q· · But you spoke to somebody?
 ·2· · · · A· · Somebody, yes.
 ·3· · · · Q· · Female or male?
 ·4· · · · A· · I don't remember.· I think it was -- I don't
 ·5· ·recall.
 ·6· · · · Q· · You don't recall?
 ·7· · · · A· · No.
 ·8· · · · Q· · Okay.· And do you recall the conversation?
 ·9· · · · A· · I just asked them to please call me back and
 10· ·that I needed to speak with --
 11· · · · Q· · You left a message?
 12· · · · A· · Yes, I spoke to a person that said I need to
 13· ·talk to someone in brand compliance, and the person who
 14· ·answered the phone was not that person.
 15· · · · Q· · And did somebody return your call?
 16· · · · A· · No.
 17· · · · Q· · How many times did you call?
 18· · · · A· · Oh, gosh, I don't remember, it was a lot.
 19· · · · · · ·I don't recall the exact amount but I kept
 20· ·calling over the next few days just to try and reach
 21· ·someone, yes.
 22· · · · Q· · Okay.· And you don't recall who you spoke to,
 23· ·correct?
 24· · · · A· · Correct.
 25· · · · Q· · And every time you called back do you recall


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 121 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               120

 ·1· ·if you got the same person?
 ·2· · · · A· · It was not the same person, it would be
 ·3· ·different people, and I would ask for the, just someone
 ·4· ·in the brand compliance please contact me.
 ·5· · · · Q· · Okay.· Did you ever speak to anybody from
 ·6· ·Youngblood substantively?
 ·7· · · · A· · No, no.
 ·8· · · · Q· · And it says we are in the process of reaching
 ·9· ·out.
 10· · · · · · ·So other than reaching out and leaving a
 11· ·message and you emailed how many times?
 12· · · · A· · I don't recall.
 13· · · · Q· · More than once?
 14· · · · A· · Quite a bit, yes.· I believe it was more than
 15· ·once.
 16· · · · Q· · Okay.
 17· · · · A· · The phone call was the main, I just wanted to
 18· ·try and speak with somebody.
 19· · · · Q· · I understand you placed a couple of phone
 20· ·calls to them, what I'm asking is if you recall ever
 21· ·emailing, you said you did email?
 22· · · · A· · I did.
 23· · · · · · ·MS. BLACK:· I am looking for emails, but also
 24· · · · we have requested all emails from Youngblood as
 25· · · · well and don't have emails, so I don't know that we


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 122 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               121

 ·1· ·got them.
 ·2· · · · THE WITNESS:· It would have been through the
 ·3· ·one that we provided.
 ·4· · · · MS. BLACK:· The brand provided to the
 ·5· ·info@lifeandhealthsource.
 ·6· · · · MR. VINE:· No, it's
 ·7· ·brandprotection@ybskin.com.
 ·8· · · · THE WITNESS:· Well, we would have emailed
 ·9· ·that.
 10· · · · MS. BLACK:· That's the email address that you
 11· ·think you addressed?
 12· · · · THE WITNESS:· That I would have sent it to
 13· ·because that's the only one I had.
 14· · · · MR. VINE:· Right.· And we don't have from your
 15· ·production that I remember but I will --
 16· · · · MS. BLACK:· And I don't think I have one from
 17· ·your production either, but we will do some
 18· ·follow-up.
 19· · · · MR. VINE:· I don't know if that was
 20· ·specifically requested, but that's fine.
 21· · · · MS. BLACK:· It was specifically requested.
 22· · · · MR. VINE:· You and I don't need to debate that
 23· ·right now.
 24· · · · MS. BLACK:· Yes.
 25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 123 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               122

 ·1· ·BY MR. VINE:
 ·2· · · · Q· · Number 3:· The steps that you have taken to
 ·3· ·prevent these issues going forward:
 ·4· · · · · · ·"Going forward, we will review our product
 ·5· ·offerings and sourcing, to ensure compliance with
 ·6· ·Amazon's terms of service related to intellectual
 ·7· ·property and remove any offerings that aren't in
 ·8· ·compliance."
 ·9· · · · · · ·Correct?
 10· · · · A· · Correct.
 11· · · · Q· · Did you remove any other offerings by any
 12· ·company after this point?
 13· · · · A· · I don't recall.
 14· · · · Q· · You understand that in 2019 you received a
 15· ·number of complaints as well, correct?
 16· · · · A· · Correct.
 17· · · · Q· · Not from Youngblood but from other companies,
 18· ·correct?
 19· · · · A· · Correct.
 20· · · · Q· · Did you remove any of those listings?
 21· · · · A· · Yes.
 22· · · · Q· · Because they weren't in compliance?
 23· · · · · · ·MS. BLACK:· Form.
 24· · · · · · ·THE WITNESS:· It would have been at the
 25· · · · direction of Manny.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 124 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               123

 ·1· · · · · · (Whereupon, the below referred to document
 ·2· · · · was marked as Defendant's Exhibit No. 13.)
 ·3· ·BY MR. VINE:
 ·4· · · · Q· · All right.· We are on Exhibit 13, which is
 ·5· ·PL000051 through 53.
 ·6· · · · · · ·13, here is a copy for you, give one to
 ·7· ·Kelsey.
 ·8· · · · · · ·Did you draft this document?
 ·9· · · · A· · I worked with Cheri Seidle to address this
 10· ·document.
 11· · · · Q· · So who was the main author?
 12· · · · A· · I typed it and she reviewed it and added
 13· ·content that she thought was important.
 14· · · · Q· · Okay.· What content did she add?
 15· · · · A· · I don't recall exactly what she added, if she
 16· ·directed me if there was things that needed to be
 17· ·included as we sent the next letter.
 18· · · · Q· · You don't recall what she added, correct?
 19· · · · A· · I don't.
 20· · · · Q· · It says the root cause:· We received a
 21· ·counterfeit complaint from Youngblood on November 13th.
 22· · · · · · ·Do you see that?
 23· · · · A· · Yes.
 24· · · · Q· · That's not entirely accurate, isn't that
 25· ·correct?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 125 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               124

 ·1· · · · · · ·Wasn't there a counterfeit complaint a couple
 ·2· ·days before November 13th?
 ·3· · · · A· · I was specifically speaking about the Plan of
 ·4· ·Action for the account suspension, though, yes.
 ·5· · · · Q· · So but you indicated here that you didn't
 ·6· ·mention that there was a prior complaint?
 ·7· · · · A· · No.
 ·8· · · · Q· · And there were prior complaints on Youngblood,
 ·9· ·correct?
 10· · · · A· · Correct.
 11· · · · Q· · Okay.· And if you -- it says we have been
 12· ·selling on Amazon for five years, and Youngblood for two
 13· ·years, without complaint.
 14· · · · · · ·That's not entirely accurate, correct?
 15· · · · A· · This was speaking specific about customer
 16· ·complaints, yes.
 17· · · · Q· · It says we have been selling Amazon for five
 18· ·years, and Youngblood for two years, without customer
 19· ·complaints, correct?
 20· · · · A· · I believe, yes.
 21· · · · Q· · You weren't referring to complaints from
 22· ·Youngblood, correct?
 23· · · · A· · No.
 24· · · · Q· · It says:· "The items that we sourced are
 25· ·authentic, genuine products and we follow the Amazon


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 126 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               125

 ·1· ·Catalog Listing protocol for create all of our
 ·2· ·listings."
 ·3· · · · · · ·You wrote that?
 ·4· · · · A· · Probably a typo.
 ·5· · · · Q· · No, but you wrote that sentence?
 ·6· · · · A· · Yes.
 ·7· · · · Q· · Okay.· You said your sources are authentic,
 ·8· ·and the way you determined they would be authentic is
 ·9· ·what?
 10· · · · A· · Again, following the, what we discussed
 11· ·before, where we buy a product, we would have the item
 12· ·reviewed, the reviewed version listing on Amazon, and
 13· ·the reviewed version of the property.
 14· · · · Q· · Nothing else, correct?
 15· · · · A· · Correct.
 16· · · · Q· · You didn't contact the manufacturer, right?
 17· · · · A· · No.
 18· · · · Q· · You didn't contact Innopex to determine the
 19· ·source and where they got it from?
 20· · · · A· · Correct.
 21· · · · Q· · Okay.· You didn't determine whether there was
 22· ·a warranty or not, correct?
 23· · · · A· · Correct.
 24· · · · Q· · All you did was look at the product from an on
 25· ·site and match it up to the ASIN, correct?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 127 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               126

 ·1· · · · A· · Correct, a UPC verification.
 ·2· · · · Q· · Anybody could type up a UPC and put it on a
 ·3· ·label, correct?
 ·4· · · · · · ·MS. BLACK:· Form.
 ·5· · · · · · ·THE WITNESS:· I am aware of that, yes.
 ·6· ·BY MR. VINE:
 ·7· · · · Q· · So that wouldn't be a good way to verify
 ·8· ·authenticity alone, correct?
 ·9· · · · A· · That would be a way to verify the item on
 10· ·systems so we are not duplicating as far as relating to
 11· ·the Amazon catalog listing.
 12· · · · Q· · But that's not a way to determine
 13· ·authenticity, correct?
 14· · · · A· · Correct.
 15· · · · Q· · It says we have taken the following steps.· It
 16· ·says after receiving the first complaint on 11/13, but
 17· ·we know now there was complaints earlier, correct?
 18· · · · A· · Correct.
 19· · · · Q· · Okay.
 20· · · · A· · Yet I want to stress this was specific to the
 21· ·action that happened on the 13th, everything in this
 22· ·Plan of Action.
 23· · · · Q· · But it says first complaint, and that's not --
 24· ·it's not the first complaint about Youngblood on 11/13?
 25· · · · A· · Correct.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 128 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               127

 ·1· · · · Q· · Okay.
 ·2· · · · A· · Well, it was the first complaint on 11/15, but
 ·3· ·it wasn't the first Youngblood complaint.
 ·4· · · · Q· · Okay.· Not only did we remove the three
 ·5· ·mentioned Youngblood items but we also proactively
 ·6· ·removed the remaining 40 Youngblood listings from our
 ·7· ·offerings on Amazon; that's correct?
 ·8· · · · A· · Correct.
 ·9· · · · Q· · You say we launched an immediate investigation
 10· ·of our supply chain to confirm the chain of custody.
 11· · · · · · ·You wrote that or was this Cheri?
 12· · · · A· · This was Cheri's quote.
 13· · · · Q· · Okay.· Do you know what investigation Cheri
 14· ·did regarding the supply chain?
 15· · · · A· · I'm not sure.
 16· · · · Q· · Did you do an investigation regarding the
 17· ·supply chain?
 18· · · · A· · I don't recall what steps I took.
 19· · · · Q· · I think we asked earlier if you contacted
 20· ·Innopex and you said you didn't after you received this,
 21· ·is that accurate?
 22· · · · A· · Correct.
 23· · · · Q· · So that would be the investigation of the
 24· ·contacting the source of the product, correct?
 25· · · · A· · Correct, I didn't respond, I didn't, yes,


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 129 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               128

 ·1· ·correct.
 ·2· · · · Q· · And you're not responsible for this statement
 ·3· ·because you didn't write that, correct?
 ·4· · · · A· · Correct.
 ·5· · · · Q· · And you don't know if Cheri did something or
 ·6· ·not, correct?
 ·7· · · · A· · Correct.
 ·8· · · · Q· · Okay.· So you can't tell us if that statement
 ·9· ·was accurate or not, correct?
 10· · · · A· · I am not aware.
 11· · · · Q· · You can't tell us?
 12· · · · A· · Correct.
 13· · · · Q· · Okay.· Then it's cut off a little bit but it
 14· ·says we evaluate all items in our something our
 15· ·products, correct?
 16· · · · A· · I guess.
 17· · · · Q· · Yes, it's cut off, it's just a copy.
 18· · · · · · ·Okay.· Then the next bullet point says:· We
 19· ·reviewed our internal operational procedures for listing
 20· ·items with Amazon.
 21· · · · · · ·Do you see that?
 22· · · · A· · I do.
 23· · · · Q· · Was that your statement or was that Cheri's
 24· ·statement?
 25· · · · A· · Cheri.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 130 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               129

 ·1· · · · Q· · Okay.· Because you have already testified
 ·2· ·under oath there were no internal operating procedures
 ·3· ·for listing items with Amazon, correct?
 ·4· · · · · · ·MS. BLACK:· Form.
 ·5· · · · · · ·THE WITNESS:· As far as the terms of service?
 ·6· ·BY MR. VINE:
 ·7· · · · Q· · No, that's not what you wrote or what Cheri
 ·8· ·wrote.
 ·9· · · · · · ·I asked you earlier if you recall correctly
 10· ·that you testified under oath that there were no
 11· ·internal operating procedures for listing items with
 12· ·Amazon; do you recall that?
 13· · · · · · ·MS. BLACK:· Form.
 14· · · · · · ·THE WITNESS:· Correct.
 15· ·BY MR. VINE:
 16· · · · Q· · Is it correct that there were no internal
 17· ·operating procedures for listing items with Amazon; is
 18· ·that correct?
 19· · · · A· · Correct.
 20· · · · Q· · Okay.· So Cheri wrote that statement, correct?
 21· · · · A· · Correct.
 22· · · · Q· · And that is an inaccurate statement, correct?
 23· · · · A· · Correct.
 24· · · · Q· · Okay.· Now, the next one it says:
 25· · · · · · ·Referencing the "Product Detail Page Rules"


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 131 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               130

 ·1· ·guide and "Policies for adding detail pages" subsection.
 ·2· · · · · · ·Did you write that?
 ·3· · · · A· · I don't recall.
 ·4· · · · Q· · Okay.
 ·5· · · · · · ·You must not create a product detail page for
 ·6· ·a product that already in -- that already, it should say
 ·7· ·is in Amazon's catalog.
 ·8· · · · · · ·Do you see that?
 ·9· · · · A· · I do.
 10· · · · Q· · Did you write that?
 11· · · · A· · I don't recall.
 12· · · · Q· · It says:· We follow these guidelines for items
 13· ·that already have an existing ASIN in the Amazon
 14· ·catalog.
 15· · · · · · ·Do you see that?
 16· · · · A· · Yes.
 17· · · · Q· · Did you write that?
 18· · · · A· · I don't recall.
 19· · · · Q· · Okay.· The next sentence says:· For the
 20· ·products in question, Youngblood Cosmetics, Youngblood
 21· ·Cosmetics, we follow the exact guidelines.
 22· · · · · · ·Did you write that?
 23· · · · A· · I don't recall.
 24· · · · Q· · Okay.
 25· · · · · · ·During our conversation, on Friday


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 132 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               131

 ·1· ·November 16th with the Amazon Catalog team.
 ·2· · · · · · ·Did you have that conversation or was that
 ·3· ·Cheri?
 ·4· · · · A· · I would have had that conversation.
 ·5· · · · Q· · Okay.· So you would have wrote this sentence?
 ·6· · · · A· · She and I would have talked about it.· I'm not
 ·7· ·sure if I wrote it or she wrote it.
 ·8· · · · Q· · Okay.
 ·9· · · · · · ·We were conflicting information to the
 10· ·document Amazon Product Detail Page Rules.
 11· · · · · · ·What does that mean?
 12· · · · A· · That would have been specifically creating a
 13· ·duplicate listing for Amazon items that are, already
 14· ·have an existing ASIN, so the Youngblood products
 15· ·already all had existing ASINs.
 16· · · · Q· · And you guys had done your own page?
 17· · · · A· · No, we specifically did not do our own pages,
 18· ·and they said to create a secondary listing, which we
 19· ·thought it was a violation of their own terms of
 20· ·service.
 21· · · · Q· · Is that what you wrote here?
 22· · · · A· · Yes, that's what they're saying.
 23· · · · Q· · Well, on here it says:· During our
 24· ·conversation, on Friday November 16 with the Amazon
 25· ·Catalog team, we were conflicting information to the


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 133 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               132

 ·1· ·document Amazon Product Detail Page Rules.
 ·2· · · · · · ·Then you said:· We were told, duplicate
 ·3· ·listings are redundant, and are not within Amazon's
 ·4· ·Terms of Service, which is what could have caused the
 ·5· ·issuance of the counterfeit complaint.
 ·6· · · · · · ·Aren't you saying here that you did do one and
 ·7· ·that Amazon told you you shouldn't have done one?
 ·8· · · · A· · No, the question was if you created a
 ·9· ·secondary listing, which is not what Amazon wants, they
 10· ·want every ASIN or the UPC to be linked together.
 11· · · · Q· · Right.
 12· · · · A· · They don't want redundant listings.
 13· · · · Q· · Right.
 14· · · · A· · They're saying create a redundant listing, if
 15· ·you were to create that secondary listing that it would
 16· ·be a violation of terms of service, but if we were to
 17· ·create a new listing that says you didn't have a
 18· ·warranty or if there's something that was different
 19· ·about it, that would be the way that you would go about
 20· ·doing that so that it wouldn't be in violation with
 21· ·intellectual property.
 22· · · · Q· · Okay.· But that's not what was done, correct?
 23· · · · A· · We did not create secondary listings.
 24· · · · Q· · They believed you did, correct?
 25· · · · A· · No.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 134 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               133

 ·1· · · · Q· · Okay.· Then why don't you read the next
 ·2· ·sentence in where it says:
 ·3· · · · · · ·We have repeatedly explained (during numerous
 ·4· ·emails and phone calls to Amazon support) that we
 ·5· ·produce our own product content, photos, and keywords
 ·6· ·for our listings, but that information is not always
 ·7· ·visible on the listing is the listing was created by
 ·8· ·another seller or existed prior to us selling the item.
 ·9· · · · A· · Correct.
 10· · · · Q· · Okay.· How do you correlate the two?
 11· · · · A· · So if an item in ASIN already exists on
 12· ·Amazon, all that information is locked in with the
 13· ·Amazon system.
 14· · · · · · ·So we take pictures of our items, we took the
 15· ·content, we write content or create keywords, but if all
 16· ·that information already existed there, then we weren't
 17· ·allowed to override that information.
 18· · · · · · ·Basically we were linked into Amazon ASIN, and
 19· ·if we could take all the pictures we wanted or we could
 20· ·create keywords it wouldn't matter, everything is linked
 21· ·in based on that UPC and that ASIN.
 22· · · · Q· · So what was Amazon saying about this?
 23· · · · A· · We were saying that even though we took all
 24· ·the steps to not violate any kind of intellectual
 25· ·property, that all that information already existed


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 135 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               134

 ·1· ·there so we wouldn't even have the opportunity not to
 ·2· ·violate intellectual property because it's already
 ·3· ·linked into that ASIN.
 ·4· · · · Q· · It says (during the numerous emails); emails
 ·5· ·regarding this Youngblood issue?
 ·6· · · · A· · I believe so.
 ·7· · · · Q· · Okay.· So you have numerous emails to Amazon?
 ·8· · · · A· · I don't recall how many.
 ·9· · · · Q· · You wrote numerous, right?
 10· · · · A· · That would either be me or Cheri, I'm not sure
 11· ·which.
 12· · · · Q· · So there were numerous emails to Amazon
 13· ·regarding how you were using Amazon Product Detail Page
 14· ·Rules?
 15· · · · A· · Yes.
 16· · · · Q· · Okay.
 17· · · · A· · Discussion about their terms of service on not
 18· ·creating redundant listings, but linked into the
 19· ·existing ASINs.
 20· · · · Q· · Then you write:· We do try and proactively
 21· ·petition Amazon if we do see issues with currently
 22· ·listed items that may be incorrect or invalid.
 23· · · · · · ·Is that an accurate statement?
 24· · · · A· · Yes.
 25· · · · Q· · Okay.· Do you recall proactively petitioning


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 136 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               135

 ·1· ·Amazon when you saw items not valid?
 ·2· · · · A· · If there would be an item photo issue.
 ·3· · · · Q· · Do you recall doing it specifically?
 ·4· · · · A· · Specific items, no.
 ·5· · · · Q· · So you can't point to one occasion where you
 ·6· ·proactively petitioned Amazon as reflected in the
 ·7· ·currently listed items, correct?
 ·8· · · · A· · Correct.
 ·9· · · · Q· · Okay.· Who wrote that, you or Cheri?
 10· · · · A· · I don't recall.
 11· · · · Q· · So despite you saying you proactively
 12· ·petitioned, you can't recall any as you sit here today,
 13· ·correct?
 14· · · · A· · Correct, specific listings, no.
 15· · · · Q· · In fact you weren't proactive with Amazon, you
 16· ·actually ignored Amazon's warnings up until the
 17· ·violations noted on Youngblood and they suspended your
 18· ·account, correct?
 19· · · · · · ·MS. BLACK:· Form.
 20· · · · · · ·THE WITNESS:· I think we are talking about two
 21· · · · different things here.
 22· ·BY MR. VINE:
 23· · · · Q· · Well, when you received policy warnings you
 24· ·weren't proactive at all with them, correct?
 25· · · · A· · But this was not --


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 137 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               136

 ·1· · · · Q· · I'm asking when you received policy warnings,
 ·2· ·did you proactively address them?
 ·3· · · · A· · No.
 ·4· · · · Q· · So here it says you have sent two additional
 ·5· ·follow up emails on 11/14 and 11/15, okay, right?
 ·6· · · · A· · Yes.
 ·7· · · · Q· · So you would have emailed in from your email
 ·8· ·address regarding this, correct?
 ·9· · · · A· · Yes, there should be.
 10· · · · Q· · Okay.· Let's turn to the next page.
 11· · · · A· · Okay.
 12· · · · Q· · Actions taken to prevent the issue in the
 13· ·future:· Number III:· It says we are instituting
 14· ·additional quality checks to ensure that newly sourced
 15· ·product passes quality inspection and that the packaging
 16· ·is valid and genuine.· We have created a system
 17· ·generated flag to allow us to pull products off a
 18· ·receipt for inspections.
 19· · · · · · ·Is that a true statement?
 20· · · · A· · I don't recall.
 21· · · · Q· · Okay.· Who wrote that?
 22· · · · A· · I don't recall if that was me or Cheri.
 23· · · · Q· · Okay.· Is it true that you didn't have that
 24· ·additional quality check system in place prior to this,
 25· ·the date of this document?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 138 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               137

 ·1· · · · A· · Correct.
 ·2· · · · · · ·MS. BLACK:· Form.
 ·3· ·BY MR. VINE:
 ·4· · · · Q· · Okay.· You also say in Number II:· We will vet
 ·5· ·or current and future supply chain partners to ensure
 ·6· ·that they can also comply with the same Terms of Service
 ·7· ·for any items we plan to sell on Amazon.
 ·8· · · · · · ·Do you see that?
 ·9· · · · A· · Yes.
 10· · · · Q· · Okay.· Did you go forward in vetting the
 11· ·supply chain partners?
 12· · · · A· · I don't recall.
 13· · · · Q· · Did you write that or did Cheri write that?
 14· · · · A· · I don't recall.
 15· · · · Q· · Prior to that you were not vetting your supply
 16· ·chain to ensure that they were complying with Amazon's
 17· ·guidelines, correct?
 18· · · · A· · Correct.
 19· · · · Q· · Okay.· And then on the fourth item you said
 20· ·that you weren't going to be selling Amazon products,
 21· ·correct?
 22· · · · A· · I'm sorry, say that again?
 23· · · · Q· · Going forward you weren't going to be selling
 24· ·any more of Youngblood products?
 25· · · · A· · Correct.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 139 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               138

 ·1· · · · Q· · I said Amazon, my apologies.
 ·2· · · · · · ·Okay.· You can put that aside.
 ·3· · · · · · ·Were you aware that Youngblood since 1997 had
 ·4· ·100 percent guarantee on all of their products?
 ·5· · · · A· · No.
 ·6· · · · Q· · Were you aware that Youngblood had a guarantee
 ·7· ·and a warranty that 100 percent satisfaction that if the
 ·8· ·purchaser was not satisfied with their product that they
 ·9· ·can return the merchandise within 30 days for an
 10· ·exchange or refund?
 11· · · · A· · No.
 12· · · · Q· · Are you aware that Amazon categorizes
 13· ·violations regarding product authenticity as a
 14· ·intellectual property violation?
 15· · · · · · ·MS. BLACK:· Form.
 16· · · · · · ·THE WITNESS:· No.
 17· ·BY MR. VINE:
 18· · · · Q· · This was the first time that you were made
 19· ·aware of that?
 20· · · · A· · As intellectual property, yes.
 21· · · · Q· · Okay.· Did Solu-Med have a website?
 22· · · · A· · That we sold products on?
 23· · · · Q· · Yes.
 24· · · · A· · Yes.
 25· · · · Q· · Okay.· And of course it wasn't products that


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 140 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               139

 ·1· ·you manufactured, it was products that you bought from a
 ·2· ·distributor, correct?
 ·3· · · · A· · Yes, correct.
 ·4· · · · Q· · And what would you say the percentage of sales
 ·5· ·were from that website, a small part?
 ·6· · · · A· · Small.
 ·7· · · · Q· · Very small?
 ·8· · · · A· · Yes.
 ·9· · · · Q· · The bulk was either Amazon or Wal-Mart?
 10· · · · A· · Amazon specifically.
 11· · · · Q· · Okay.· Did Solu-Med secure advanced contracts
 12· ·with suppliers for future supplies of particular
 13· ·products?
 14· · · · A· · Not that I am aware of, no.
 15· · · · Q· · What makes Solu-Med's store unique, storefront
 16· ·unique on the Amazon storefront, if anything?
 17· · · · A· · Nothing specific.
 18· · · · Q· · Cost is the biggest factor, right?
 19· · · · · · ·MS. BLACK:· Form.
 20· ·BY MR. VINE:
 21· · · · Q· · When I say cost, meaning the cost --
 22· · · · A· · What?
 23· · · · Q· · The cost factor of a product is the best way
 24· ·to differentiate yourself between your competitors,
 25· ·correct?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 141 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               140

 ·1· · · · A· · Oh, actually in Amazon there's a whole host of
 ·2· ·things that they review that make you, you know,
 ·3· ·customer service ratings, and delivery, if you use the
 ·4· ·FBA program, so there's a lot of factors they use.
 ·5· · · · Q· · But you would agree with me that price is a
 ·6· ·significant factor in attracting customers?
 ·7· · · · A· · Price is important, yes.
 ·8· · · · Q· · Do you agree that it's the most important for
 ·9· ·a storefront like yours selling cosmetics on Amazon?
 10· · · · A· · No, if you have bad customer service ratings
 11· ·people won't buy from you, even if you have great
 12· ·pricing trying to sell.
 13· · · · Q· · So would you think that the price is a
 14· ·significant factor?
 15· · · · A· · It's important.
 16· · · · Q· · I asked if it was a significant factor.
 17· · · · · · ·MS. BLACK:· Form.
 18· · · · · · ·THE WITNESS:· Again, I think if you have bad
 19· · · · customer service ratings.
 20· ·BY MR. VINE:
 21· · · · Q· · I'm going to keep on asking until you answer
 22· ·the question, it is either yes or no.
 23· · · · A· · No.
 24· · · · · · ·MS. BLACK:· Form.
 25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 142 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               141

 ·1· ·BY MR. VINE:
 ·2· · · · Q· · So you're saying that price is not a
 ·3· ·significant factor, that's what you're telling the
 ·4· ·ladies and gentlemen of the jury?
 ·5· · · · · · ·MS. BLACK:· Form.
 ·6· ·BY MR. VINE:
 ·7· · · · Q· · You think it's important, but not significant?
 ·8· · · · A· · Yes, it is important.
 ·9· · · · Q· · But you don't know if it's significant or not?
 10· · · · A· · Yes, I'm not sure.
 11· · · · Q· · Okay.· What were the most popular products
 12· ·sold on Solu-Med?
 13· · · · A· · By popular you mean?
 14· · · · Q· · I mean a brand.
 15· · · · A· · Specific brands like the brand names or just
 16· ·the categories?
 17· · · · Q· · It could be a category, a brand, do you know,
 18· ·first let's start with do you know what brand that was
 19· ·the most popular name on Solu-Med?
 20· · · · A· · At that time I'm not sure what the best
 21· ·selling brand.
 22· · · · Q· · What about now?
 23· · · · A· · I have no idea.
 24· · · · Q· · What about the time you left?
 25· · · · A· · Probably health and beauty, yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 143 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               142

 ·1· · · · Q· · That is the name of a brand?
 ·2· · · · A· · No, that's the category.
 ·3· · · · Q· · I was asking a specific brand.
 ·4· · · · A· · I'm not sure.
 ·5· · · · Q· · The health and beauty is what, isn't that all
 ·6· ·you were selling in Life & Health Source?
 ·7· · · · A· · There was some medical items as well.
 ·8· · · · Q· · The majority and bulk was health and beauty,
 ·9· ·correct?
 10· · · · A· · Correct.
 11· · · · Q· · What product or type of products of life and
 12· ·health beauty was the most popular?
 13· · · · A· · Hair care and skin care.
 14· · · · Q· · Isn't that life and health and beauty?
 15· · · · A· · No, I'm sorry, the like --
 16· · · · Q· · Is it a brush, is it a certain type of blush
 17· ·cosmetic?
 18· · · · A· · Shampoos, conditioners, hair treatments,
 19· ·things like that.
 20· · · · Q· · That were the most popular?
 21· · · · A· · Yes.
 22· · · · Q· · Okay.· And Solu-Med is not selling any of
 23· ·their own branded products, correct?
 24· · · · A· · Correct.
 25· · · · Q· · Did you have a constant supply of these


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 144 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               143

 ·1· ·demanded products that you are aware of?
 ·2· · · · A· · I am not aware.
 ·3· · · · Q· · You don't know if there was a constant demand
 ·4· ·of these products, correct?
 ·5· · · · A· · Correct.
 ·6· · · · Q· · And you don't know it you could consistently
 ·7· ·get a supply because you weren't the one actually doing
 ·8· ·the purchasing, that was Q Med, correct?
 ·9· · · · A· · We had an understanding of how much we would
 10· ·forecast, but as far as specifics, no.
 11· · · · Q· · You don't know if that supply could continue,
 12· ·because you didn't have those future contracts that we
 13· ·talked about earlier?
 14· · · · A· · Correct.
 15· · · · Q· · Are you aware of Amazon's algorithm that
 16· ·resulted in certain stores or entities products being
 17· ·displayed on the first page of a search of a product?
 18· · · · · · ·MS. BLACK:· Form.
 19· · · · · · ·THE WITNESS:· Yes, I am aware of the
 20· · · · algorithm.
 21· ·BY MR. VINE:
 22· · · · Q· · You don't know what that it is?
 23· · · · A· · I don't have the specifics.
 24· · · · Q· · Well, are you aware of how one can achieve
 25· ·getting to be on the first page?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 145 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               144

 ·1· · · · A· · Again, I know it's a combination of price and
 ·2· ·customer service and having a good reputation.
 ·3· · · · Q· · So price is definitely a factor for that?
 ·4· · · · A· · Price is a factor, yes.
 ·5· · · · Q· · So if I asked you questions about Solu-Med's
 ·6· ·financial statements you wouldn't be able to answer
 ·7· ·those questions, correct?
 ·8· · · · A· · No.
 ·9· · · · Q· · Were you involved, though, in creating the KPI
 10· ·Metrics for Solu-Med?
 11· · · · A· · I helped to provide some information for
 12· ·those.
 13· · · · Q· · But you didn't draft the KPI Metrics?
 14· · · · A· · No, the accounting team did the actual KPIs in
 15· ·2018.
 16· · · · Q· · And you couldn't have done the KPI, I'm
 17· ·talking about in 2017, did you do the KPI Metrics?
 18· · · · A· · In 2017, yes.
 19· · · · Q· · You drafted it?
 20· · · · A· · Yes.
 21· · · · Q· · Okay.· Let me take a five minute break.
 22· · · · · · ·THE VIDEOGRAPHER:· We are going off the video
 23· · · · record 11:02 a.m.
 24· · · · · · ·(Whereupon, a short recess was had.)
 25· · · · · · ·THE VIDEOGRAPHER:· We are back on the video


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 146 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               145

 ·1· · · · record 11:08 a.m.
 ·2· ·BY MR. VINE:
 ·3· · · · Q· · Were you aware that in June of 2018 there was
 ·4· ·a strategic shift at Solu-Med?
 ·5· · · · A· · Can you explain that?
 ·6· · · · Q· · Was there a decision by management to stop
 ·7· ·selling certain types of products on storefronts?
 ·8· · · · A· · Not that I recall.
 ·9· · · · Q· · You weren't told to stop selling any medical
 10· ·supplies or anything to that extent in the summer of
 11· ·2018?
 12· · · · A· · I don't recall.
 13· · · · Q· · Were you aware that there was sales declines
 14· ·from June of '18, 2018 to November of 2018 before the
 15· ·Youngblood product?
 16· · · · A· · Yes.
 17· · · · Q· · Do you know why there was a decline, a sales
 18· ·decline?
 19· · · · A· · There were items that we stopped selling
 20· ·specifically that we didn't want to sell anymore.
 21· · · · · · ·There were large items that we got out of, but
 22· ·we did look at reinvesting those in different products
 23· ·in the hopes that we could sell those in the later part
 24· ·of the year.
 25· · · · Q· · Okay.· But there was a sales decline for the


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 147 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               146

 ·1· ·six months prior to November of 2018?
 ·2· · · · · · ·MS. BLACK:· Form.
 ·3· · · · · · ·THE WITNESS:· I don't recall specifics.
 ·4· ·BY MR. VINE:
 ·5· · · · Q· · But you were aware that there was a sales
 ·6· ·decline?
 ·7· · · · A· · Yes.
 ·8· · · · · · ·MR. VINE:· I am going to allow you to continue
 ·9· · · · until I get those Exhibits, it's just two minor
 10· · · · Exhibits, but I'm going to reserve my right to
 11· · · · question on that and the emails.
 12· · · · · · ·Go ahead.
 13· · · · · · ·MS. BLACK:· Okay, thanks.
 14· · · · · · · · · · · CROSS EXAMINATION
 15· ·BY MS. BLACK:
 16· · · · Q· · Solu-Med accepted returns on all its products
 17· ·listed on the Amazon store, right?
 18· · · · · · ·MR. VINE:· Objection.
 19· · · · · · ·THE WITNESS:· Yes, we would contact the -- the
 20· · · · vendor would contact -- the customer would contact
 21· · · · us and we would have a discussion about the
 22· · · · products.
 23· ·BY MS. BLACK:
 24· · · · Q· · And any products purchased through the
 25· ·Fulfilled by Amazon program would automatically be


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 148 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               147

 ·1· ·accepted for return, correct?
 ·2· · · · A· · Correct.
 ·3· · · · · · ·MR. VINE:· Objection.
 ·4· ·BY MS. BLACK:
 ·5· · · · Q· · Solu-Med sourced all its products from Q Med?
 ·6· · · · A· · Correct.
 ·7· · · · Q· · And Innopex was a supplier of Q Med?
 ·8· · · · A· · Correct.
 ·9· · · · Q· · Q Med has very stringent standards for their
 10· ·suppliers?
 11· · · · A· · Correct.
 12· · · · Q· · Q Med supplies medical equipment for companies
 13· ·like Kipson and other big brand medical suppliers,
 14· ·right?
 15· · · · · · ·MR. VINE:· Objection.
 16· · · · · · ·THE WITNESS:· Correct.
 17· ·BY MS. BLACK:
 18· · · · Q· · And Q Med goes through audits by those
 19· ·customers on a regular basis?
 20· · · · · · ·MR. VINE:· Objection.
 21· ·BY MS. BLACK:
 22· · · · Q· · Are you aware of that?
 23· · · · A· · Yes.
 24· · · · Q· · Yes, sorry, for the camera and the court
 25· ·reporter you have to actually say yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 149 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               148

 ·1· · · · A· · Correct.
 ·2· · · · Q· · If a supplier of Q Med was packing on
 ·3· ·counterfeit products, would Q Med continue to do
 ·4· ·business with them?
 ·5· · · · · · ·MR. VINE:· Objection.
 ·6· · · · · · ·THE WITNESS:· No.
 ·7· ·BY MS. BLACK:
 ·8· · · · Q· · And you worked at Q Med before you worked at
 ·9· ·Solu-Med, correct?
 10· · · · A· · Correct.
 11· · · · Q· · In your 10 year history of Q Med and Solu-Med
 12· ·have you ever heard of any instance of Innopex passing
 13· ·on counterfeit product?
 14· · · · A· · Not that I was aware of, no.
 15· · · · Q· · Does Q Med have extremely strict quality
 16· ·control measures for new product from the supplier
 17· ·passing through its warehouse?
 18· · · · · · ·MR. VINE:· Objection.
 19· · · · · · ·THE WITNESS:· Yes.
 20· ·BY MS. BLACK:
 21· · · · Q· · Have you ever compared Q Med's quality control
 22· ·SOPs against Amazon's policies?
 23· · · · A· · No.
 24· · · · Q· · You don't know if Q Med has a stricter SOP
 25· ·than Amazon in sourcing and chain of custody, right?


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 150 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               149

 ·1· · · · A· · I'm not sure, no, I am not aware.
 ·2· · · · Q· · When you testified that Innopex is a reliable
 ·3· ·supplier, did you make that statement based on your
 ·4· ·experience with Q Med, the stringent requirements that
 ·5· ·they make their suppliers go through to sell products
 ·6· ·through them, and your history, your 10 year history
 ·7· ·with the company?
 ·8· · · · · · ·MR. VINE:· Objection.
 ·9· · · · · · ·THE WITNESS:· Correct.
 10· ·BY MS. BLACK:
 11· · · · Q· · Are you aware that Amazon Seller University
 12· ·YouTube channel and credentials only came about in 2019?
 13· · · · A· · I wasn't aware of that.
 14· · · · Q· · If that statement is true would it have been
 15· ·possible to achieve the certificate on the YouTube
 16· ·channel or whatever Mr. Vine was referencing prior to
 17· ·purchasing Youngblood products?
 18· · · · · · ·MR. VINE:· Objection.
 19· · · · · · ·THE WITNESS:· No.
 20· · · · · · ·MR. VINE:· That's not true either.
 21· ·BY MS. BLACK:
 22· · · · Q· · Do you have any idea with regard to the Amazon
 23· ·policies that Mr. Vine showed you if these policies were
 24· ·put in place, or revised in any way I should say, in
 25· ·fact let's strike the question.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 151 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               150

 ·1· · · · · · ·If you look at Exhibit 2.
 ·2· · · · A· · Okay.
 ·3· · · · Q· · If you look at the top left hand corner of
 ·4· ·Exhibit 2?
 ·5· · · · A· · Yes.
 ·6· · · · Q· · Do you see the date?
 ·7· · · · A· · Yes.
 ·8· · · · Q· · What does it say?
 ·9· · · · A· · December 2nd, 2019.
 10· · · · Q· · The policies he was asking you to review the
 11· ·Condition Guidelines, you have no idea if they had
 12· ·materially changed from the time you reviewed them in
 13· ·December or in 2015, correct?
 14· · · · A· · Correct.
 15· · · · Q· · You don't know if they have changed from pre
 16· ·let's say October 2018 until now, correct?
 17· · · · A· · Correct.
 18· · · · Q· · And if we go through for every, if you go to
 19· ·the next one, the cosmetics and skin care Exhibit 5, or
 20· ·Exhibit 3, sorry, I have different Exhibit numbers.
 21· · · · · · ·What's the date in the upper left hand corner
 22· ·of that Exhibit?
 23· · · · A· · December 10th, 2019.
 24· · · · Q· · Correct.
 25· · · · · · ·If you had a question about a listing on the


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 152 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               151

 ·1· ·Amazon store would you refer to Amazon's referenced
 ·2· ·videos, tutorials, helplines, et cetera, to ensure that
 ·3· ·you are complying to the best of your ability with any
 ·4· ·of Amazon's policies?
 ·5· · · · · · ·MR. VINE:· Objection.· I just move to strike
 ·6· · · · it as inaccurate, but go ahead.
 ·7· · · · · · ·THE WITNESS:· Can you ask the question again?
 ·8· ·BY MS. BLACK:
 ·9· · · · Q· · Yes, I was asking if you had a question about
 10· ·something that you were listing on Life & Health Source
 11· ·Amazon store would you review to assist yourself in
 12· ·listing the product accurately Amazon's policies?
 13· · · · · · ·MR. VINE:· Objection.
 14· · · · · · ·THE WITNESS:· I'm not aware of what our next
 15· · · · steps would be.
 16· ·BY MS. BLACK:
 17· · · · Q· · If Amazon had different language in October or
 18· ·at any time in 2018 that the definition under the
 19· ·Condition Guidelines that you looked at earlier didn't
 20· ·have to include the word new, or that the Condition
 21· ·Guidelines for listing new products did not have to
 22· ·include original manufacturer's warranty, would you like
 23· ·to see a document that said that?
 24· · · · · · ·MR. VINE:· Objection.
 25· · · · · · ·THE WITNESS:· Yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 153 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               152

 ·1· ·BY MS. BLACK:
 ·2· · · · Q· · If we go to Exhibit 4.· If you go to
 ·3· ·Exhibit 4, what does it say under materially different
 ·4· ·product violation?
 ·5· · · · · · ·I think it's about halfway through the page.
 ·6· · · · A· · Materially different product condition
 ·7· ·violation.· The product you list and ship must exactly
 ·8· ·match the description, pictures and all other
 ·9· ·information on the product detail.· Amazon policy
 10· ·prohibits you from listing or shipping materially
 11· ·different products.
 12· · · · Q· · And when you read that policy it says Amazon
 13· ·Products Authenticity and Quality, right?
 14· · · · A· · Yes.
 15· · · · Q· · That's the name of the policy you were reading
 16· ·from?
 17· · · · A· · Yes.
 18· · · · Q· · And there's two types of violations,
 19· ·intellectual property violation and materially different
 20· ·product conditions violation, correct?
 21· · · · A· · Yes.
 22· · · · Q· · And when it lists examples of problems under
 23· ·the second category, Materially Different Product
 24· ·Condition Violations, is one of the first examples it
 25· ·says listing your products in new condition when it's


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 154 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               153

 ·1· ·not brand new or used?
 ·2· · · · A· · Correct.
 ·3· · · · Q· · Do you know one way or the another if
 ·4· ·Youngblood had specific instructions on how to store its
 ·5· ·products?
 ·6· · · · A· · I wasn't aware.
 ·7· · · · Q· · Did Youngblood ever contact you or anyone at
 ·8· ·Solu-Med as far as you know for samples of Solu-Med
 ·9· ·listed Youngblood products?
 10· · · · A· · No.
 11· · · · Q· · They didn't contact you pre making the
 12· ·counterfeit report in 2018?
 13· · · · A· · No.
 14· · · · Q· · And they didn't contact you after, right?
 15· · · · A· · Not that I am aware of, no.
 16· · · · Q· · In terms of Exhibit 8, I will give you a
 17· ·second to flip through it, did Youngblood ever email you
 18· ·the information contained in this complaint?
 19· · · · A· · No.
 20· · · · Q· · The first notice that you had issue that
 21· ·counterfeit -- is that Youngblood told Amazon that you
 22· ·had counterfeit product was received in this
 23· ·notification or was when Amazon shut down your store,
 24· ·correct?
 25· · · · · · ·MR. VINE:· Objection, mischaracterizes his


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 155 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               154

 ·1· · · · testimony, and there was an Exhibit that's already
 ·2· · · · reflected that he received one on November 11th.
 ·3· · · · · · ·MS. BLACK:· I asked a bad question.
 ·4· ·BY MS. BLACK:
 ·5· · · · Q· · In terms of communications about Youngblood
 ·6· ·complaining about counterfeit product, the only
 ·7· ·communications you ever received came through Amazon,
 ·8· ·correct?
 ·9· · · · A· · Correct.
 10· · · · Q· · Youngblood never reached out to the Life &
 11· ·Health Store to notify you that they took issue with any
 12· ·of your listings?
 13· · · · A· · No.
 14· · · · Q· · They never requested samples of any of the
 15· ·products you issued?
 16· · · · A· · No.
 17· · · · Q· · Do you know one way or another if Amazon
 18· ·required a manufacturer warranty to be included to list
 19· ·the products as new in October of 2018?
 20· · · · · · ·MR. VINE:· Objection.
 21· · · · · · ·THE WITNESS:· No, I am not aware.
 22· · · · · · ·MR. VINE:· One way or the other?· You don't
 23· · · · know one way or the other, right?
 24· · · · · · ·THE WITNESS:· I don't know, I'm not sure.
 25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 156 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               155

 ·1· ·BY MS. BLACK:
 ·2· · · · Q· · Mr. Vine asked you some questions about
 ·3· ·Exhibit 13, which was the November 16, 2018 Plan of
 ·4· ·Action.
 ·5· · · · A· · Okay.
 ·6· · · · Q· · If you flip to the second page and I may have
 ·7· ·misunderstood, but it says:
 ·8· · · · · · ·"We reviewed our internal operational
 ·9· ·procedures for listing items with Amazon, in order to
 10· ·ensure that we are following Amazon's Terms of Service
 11· ·and Product Detail Page Rules of protocol."
 12· · · · · · ·Correct?
 13· · · · A· · Yes.
 14· · · · Q· · I read that correctly?
 15· · · · A· · Yes, correct.
 16· · · · Q· · When you were talking about operational
 17· ·procedures for Solu-Med, you previously said none of
 18· ·them are in writing, right?
 19· · · · A· · Correct.
 20· · · · Q· · But you had procedures, right, on how to --
 21· · · · · · ·MS. BLACK:· Well, let him answer.
 22· · · · · · ·MR. VINE:· Well, no, no, no, because you're
 23· · · · misleading and I'm going to object because that's
 24· · · · not what that says, and that's not what he
 25· · · · testified to, but that's fine if he wants to change


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 157 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               156

 ·1· · · · his testimony under oath and I will just object.
 ·2· · · · · · ·MS. BLACK:· Well, you inserted the word
 ·3· · · · "written" earlier.
 ·4· · · · · · ·MR. VINE:· He actually said that there were no
 ·5· · · · internal operating procedures regarding listing,
 ·6· · · · verbal or written, that's what he testified to.
 ·7· · · · · · ·MS. BLACK:· I must have taken an inaccurate
 ·8· · · · note, but regardless.
 ·9· · · · · · ·MR. VINE:· He said that was an inaccurate
 10· · · · statement, and he said that Cheri is the one who
 11· · · · wrote it.
 12· · · · · · ·MS. BLACK:· Right, and that's because you
 13· · · · inserted the word written.
 14· · · · · · ·MR. VINE:· No, ask him.
 15· · · · · · ·MS. BLACK:· The record --
 16· · · · · · ·MR. VINE:· Ask him.· Ask him, let's see what
 17· · · · he says.
 18· ·BY MS. BLACK:
 19· · · · Q· · So what I'm asking is while there weren't
 20· ·written protocols would that statement be true if you
 21· ·guys discussed operational procedures that Solu-Med had
 22· ·for listing products with Amazon?
 23· · · · · · ·MR. VINE:· Objection.
 24· · · · · · ·THE WITNESS:· We would discuss ways of listing
 25· · · · but we didn't have any internal, there were no set


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 158 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               157

 ·1· · · · procedures.
 ·2· ·BY MS. BLACK:
 ·3· · · · Q· · And set in terms of -- all right, I will leave
 ·4· ·it at that, that's fine.
 ·5· · · · · · ·Can you explain the fulfillment by Amazon
 ·6· ·program?
 ·7· · · · A· · Yes, so there is product that would be owned
 ·8· ·by Solu-Med that we would send to Amazon's fulfillment
 ·9· ·centers, Amazon would take the products in, and they
 10· ·would be listed on Amazon's site and then Amazon would
 11· ·handle the fulfillment, once a customer orders those
 12· ·products they would go to the customer and Amazon would
 13· ·be responsible for customer service, returns, and
 14· ·anything related to the sale of the product and delivery
 15· ·of the product.
 16· · · · Q· · And I just have one more question related to
 17· ·that, and I can turn this back over to Mr. Vine.
 18· · · · · · ·When a customer goes shopping on the Amazon
 19· ·store is it notified somehow in the listing that an item
 20· ·is fulfilled by Amazon?
 21· · · · A· · Yes, it says Amazon Prime.
 22· · · · · · ·MS. BLACK:· Perfect.· No further questions.
 23· · · · · · · · · · ·REDIRECT EXAMINATION
 24· ·BY MR. VINE:
 25· · · · Q· · Okay, great.· I have a couple of follow-up


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 159 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               158

 ·1· ·questions.
 ·2· · · · · · ·You were asked a whole slew of questions about
 ·3· ·the Amazon guidelines, correct?
 ·4· · · · A· · Yes.
 ·5· · · · Q· · And what existed in 2018, you don't know what
 ·6· ·existed in 2018 because you didn't review them prior to
 ·7· ·selling the Youngblood products, correct?
 ·8· · · · A· · Correct.
 ·9· · · · Q· · You also were asked whether Youngblood ever
 10· ·contacted, Youngblood ever contacted Solu-Med to discuss
 11· ·how the products were being stored; do you remember
 12· ·that?
 13· · · · A· · Yes.
 14· · · · Q· · Okay.· You never contacted Youngblood before
 15· ·you started selling the products, correct?
 16· · · · A· · Correct.
 17· · · · Q· · You never contacted Youngblood before selling
 18· ·its product to ask them to review samples of the
 19· ·products you bought, correct?
 20· · · · A· · Correct.
 21· · · · Q· · Now I have this KPI Metrics that I was
 22· ·referring to earlier.
 23· · · · · · ·MS. BLACK:· Got it.
 24· · · · · · (Whereupon, the below referred to document
 25· · · · was marked as Defendant's Exhibit No. 14.)


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 160 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               159

 ·1· · · · · · ·MR. VINE:· Exhibit 14.· I have a copy for you.
 ·2· · · · · · ·MS. BLACK:· Thank you.
 ·3· · · · · · ·MR. VINE:· You're welcome.
 ·4· ·BY MR. VINE:
 ·5· · · · Q· · Is this a document you drafted?
 ·6· · · · A· · Yes.
 ·7· · · · Q· · And this is the KPI Metrics that you drafted,
 ·8· ·they don't reflect expenses for payroll, correct?
 ·9· · · · A· · Correct.
 10· · · · Q· · It doesn't reflect expenses for rent, correct?
 11· · · · A· · Correct.
 12· · · · Q· · It doesn't reflect expenses for insurance,
 13· ·correct?
 14· · · · A· · Correct.
 15· · · · Q· · It doesn't reflect expenses for almost
 16· ·anything, correct?
 17· · · · A· · Correct.
 18· · · · Q· · Okay.· Put that aside.
 19· · · · · · ·MS. BLACK:· Did you state that was for 2017?
 20· ·BY MR. VINE:
 21· · · · Q· · This document, I thought we testified earlier,
 22· ·he testified earlier that the KPI Metrics reflects for
 23· ·2017, correct?
 24· · · · A· · Correct, this is 2017 KPIs.
 25· · · · Q· · And you were asked a number of questions


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 161 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               160

 ·1· ·regarding Q Med's internal guidelines, correct?
 ·2· · · · A· · Correct.
 ·3· · · · Q· · Okay.· When you were at Solu-Med did you have
 ·4· ·access to their written guidelines?
 ·5· · · · A· · I don't recall.
 ·6· · · · Q· · Okay.· Did you review their written guidelines
 ·7· ·regarding their supply of chain of custody, correct?
 ·8· · · · · · ·Or, no, did you review their supply of chain
 ·9· ·of custody guidelines?
 10· · · · A· · Not that I am aware of, no.
 11· · · · Q· · Okay.· So all of the "verification" that Q Med
 12· ·did, you're not aware of what they actually did as
 13· ·relates to Youngblood products, correct?
 14· · · · A· · While I was at Solu-Med, no.
 15· · · · Q· · And you're not aware of how they vetted
 16· ·Innopex, correct?
 17· · · · A· · Specifically Innopex, no.
 18· · · · Q· · You haven't received or reviewed their file
 19· ·for Innopex, have you?
 20· · · · A· · No.
 21· · · · Q· · Okay.· Are you aware if they have a vetting
 22· ·file of Innopex?
 23· · · · A· · Generally I know they vet all their suppliers.
 24· · · · Q· · They have one for all their suppliers?
 25· · · · A· · Yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 162 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               161

 ·1· · · · Q· · And what's in that file?
 ·2· · · · A· · I'm not sure, I don't know.
 ·3· · · · Q· · Are you aware of that ERA system that you were
 ·4· ·talking about?
 ·5· · · · A· · ERP.
 ·6· · · · Q· · ERP system, is that cost something that
 ·7· ·Solu-Med pays for?
 ·8· · · · A· · I am not aware.
 ·9· · · · Q· · Okay.· And the last question, when you were
 10· ·speaking with Ms. Black last night about this
 11· ·deposition, did she go over any questions that she asked
 12· ·you today?
 13· · · · A· · No.
 14· · · · Q· · Nothing further.
 15· · · · · · ·You have the opportunity to read the
 16· ·deposition to make sure that this lovely court reporter
 17· ·over here took down everything you said was accurate in
 18· ·your response about your responses --
 19· · · · A· · Okay.
 20· · · · Q· · -- Or you could waive that right, it's up to
 21· ·you.
 22· · · · A· · I have to do it now?
 23· · · · Q· · No, you don't have to read it now, you have to
 24· ·make a determination whether you want to waive.
 25· · · · · · ·MS. BLACK:· She's going to type it up and then


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 163 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               162

 ·1· ·you will have an opportunity to come in and read it
 ·2· ·and sign it within 30 days of her notifying you
 ·3· ·that it's been typed up.
 ·4· · · · THE WITNESS:· Okay.
 ·5· · · · MS. BLACK:· But you have to say it on the
 ·6· ·record whether you want to read or whether you
 ·7· ·waive that right.
 ·8· · · · THE WITNESS:· Yes, I would like it read it.
 ·9· · · · THE VIDEOGRAPHER:· We are going off the video
 10· ·record 11:26 a.m.
 11· · · · MR. VINE:· We would like a rush on this as
 12· ·well.
 13· · · · MS. BLACK:· Yes, I would like a copy, only
 14· ·electronic PDF, TXT.
 15· · · ·(Thereupon, the videotaped deposition
 16· ·was concluded.· Signature and formalities were
 17· ·not waived.)
 18· · · · · · · · · · - - - - - -
 19
 20
 21
 22
 23
 24
 25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 164 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               163

 ·1· · · · · · · · · · · · ·- - - - - -

 ·2· · · · · · · · · · ·CERTIFICATE OF OATH

 ·3· ·STATE OF FLORIDA

 ·4· ·COUNTY OF BROWARD

 ·5

 ·6

 ·7· · · · · · · I, the undersigned authority, certify

 ·8· ·that KELLON GOODSON personally appeared

 ·9· ·before me and was duly sworn.

 10· · · · · · ·WITNESS my hand and official seal this

 11· ·12th day of January 2020.

 12

 13

 14· · · · · · · · · · · · _________________________

 15·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Evan A. Ferguson
 · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Notary Public, State of Florida
 16·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   My Commission Expires 12/29/21
 · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Commission No. GG 139467
 17

 18

 19

 20

 21

 22

 23

 24

 25


                                                                     800.211.DEPO (3376)
                                                                     EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 165 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               164

 ·1· · · · · · · · · ·CERTIFICATE OF REPORTER

 ·2

 ·3

 ·4· ·STATE OF FLORIDA:

 ·5· ·COUNTY OF BROWARD:

 ·6

 ·7

 ·8·   · · · · · · I, Evan A. Ferguson, Court Reporter,
 · ·   ·certify that pursuant to Notice of Taking Deposition
 ·9·   ·in the above-styled cause, that I was authorized to
 · ·   ·and did stenographically report the foregoing
 10·   ·deposition as hereinabove shown, and the testimony
 · ·   ·of said witness was reduced to computer
 11·   ·transcription under my personal supervision.
 · ·   · · · · · ·I further certify that the said deposition
 12·   ·was taken at the time and place specified
 · ·   ·hereinabove, and that I am neither of counsel nor
 13·   ·solicitor to either of the parties in said suit nor
 · ·   ·interested in the event of the cause.
 14·   · · · · · · I further certify that I have delivered
 · ·   ·the original copy of said deposition to JONATHAN
 15·   ·VINE, ESQUIRE, to be retained by him pending further
 · ·   ·order of the Court.
 16·   · · · · · ·Witness my hand and official seal in the
 · ·   ·City of Fort Lauderdale, County of Broward, State of
 17·   ·Florida, this 12th day of January 2020.

 18

 19
 · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ___________________________
 20·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Evan A. Ferguson, Notary
 · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Public at Large
 21·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   My Commission Expires 12/29/21
 · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Commission No. GG 139467
 22

 23

 24

 25


                                                                     800.211.DEPO (3376)
                                                                     EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 166 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               165

 ·1· · · · · · · · · ·DEPOSITION ERRATA SHEET

 ·2
 · ·   ·Job Assignment No: J4842062
 ·3
 · ·   ·Case Caption:· SOLU-MED, INC.
 ·4
 · ·   ·vs.
 ·5
 · ·   ·YOUNGBLOOD SKIN CARE
 ·6·   ·PRODUCTS, LLC.

 ·7

 ·8· · · ·DECLARATION UNDER PENALTY OF PERJURY

 ·9· · · · I declare under penalty of perjury

 10· ·that I have read the entire transcript of

 11· ·my Deposition taken in the captioned matter

 12· ·or the same has been read to me, and

 13· ·the same is true and accurate, save and

 14· ·except for changes and/or corrections, if

 15· ·any, as indicated by me on the DEPOSITION

 16· ·ERRATA SHEET hereof, with the understanding

 17· ·that I offer these changes as if still under

 18· ·oath.

 19· · · · ·Signed on the ______ day of

 20· ·____________, 20___.

 21

 22· ·___________________________________

 23· ·KELLON GOODSON

 24

 25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 167 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               166

 ·1· · · · · · · · · ·DEPOSITION ERRATA SHEET
 ·2· ·Page No._____Line No._____Change to:______________
 ·3· ·__________________________________________________
 ·4· ·Reason for change:________________________________
 ·5· ·Page No._____Line No._____Change to:______________
 ·6· ·__________________________________________________
 ·7· ·Reason for change:________________________________
 ·8· ·Page No._____Line No._____Change to:______________
 ·9· ·__________________________________________________
 10· ·Reason for change:________________________________
 11· ·Page No._____Line No._____Change to:______________
 12· ·__________________________________________________
 13· ·Reason for change:________________________________
 14· ·Page No._____Line No._____Change to:______________
 15· ·__________________________________________________
 16· ·Reason for change:________________________________
 17· ·Page No._____Line No._____Change to:______________
 18· ·__________________________________________________
 19· ·Reason for change:________________________________
 20· ·Page No._____Line No._____Change to:______________
 21· ·__________________________________________________
 22· ·Reason for change:________________________________
 23· ·SIGNATURE:_______________________DATE:___________
 24· · · · · · ·KELLON GOODSON
 25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 168 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               167

 ·1· · · · · · · · ·DEPOSITION ERRATA SHEET
 ·2· ·Page No._____Line No._____Change to:______________
 ·3· ·__________________________________________________
 ·4· ·Reason for change:________________________________
 ·5· ·Page No._____Line No._____Change to:______________
 ·6· ·__________________________________________________
 ·7· ·Reason for change:________________________________
 ·8· ·Page No._____Line No._____Change to:______________
 ·9· ·__________________________________________________
 10· ·Reason for change:________________________________
 11· ·Page No._____Line No._____Change to:______________
 12· ·__________________________________________________
 13· ·Reason for change:________________________________
 14· ·Page No._____Line No._____Change to:______________
 15· ·__________________________________________________
 16· ·Reason for change:________________________________
 17· ·Page No._____Line No._____Change to:______________
 18· ·__________________________________________________
 19· ·Reason for change:________________________________
 20· ·Page No._____Line No._____Change to:______________
 21· ·__________________________________________________
 22· ·Reason for change:________________________________
 23
 24· ·SIGNATURE:_______________________DATE:___________
 25· · · · · · ·KELLON GOODSON


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 169 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                  Index: 0003..16th
                      4842062 Kel      107:11                       11/14/2018
        Exhibits      lon.                                 0          115:17
                                    4842062 Kel
                      Goodson CON
                                    lon.                            11/15
                      FIDENTIAL D
       4842062 Kel                  Goodson CON    0003               127:2
                      FT.EXHIBIT5
       lon.                         FIDENTIAL D      105:1            136:5
                        3:14
       Goodson CON                  FT.
                        69:4,6                                      11:02
       FIDENTIAL D                  EXHIBIT10
                        70:13                              1          144:23
       FT.EXHIBIT1                    104:14,21
                        80:5                                        11:08
         3:9 45:24                    107:8,10
                        150:19                     1                  145:1
         46:2                         110:10
         83:15,22,    4842062 Kel                       45:24
                                    4842062 Kel                     11:26
         24 84:18     lon.                              46:2
                                    lon.                              162:10
                      Goodson CON                       83:15,22,
       4842062 Kel                  Goodson CON                     11th
                      FIDENTIAL D                       24 84:18
       lon.                         FIDENTIAL D                       154:2
                      FT.EXHIBIT6                  1/27/2018
       Goodson CON                  FT.
                        3:15                         89:20          12
       FIDENTIAL D                  EXHIBIT11
                        82:17                                            115:12,14
       FT.EXHIBIT2                    110:16,      1/28
         3:10         4842062 Kel     18,19          89:23          12:10
         57:20,22     lon.            114:18                          111:2
         61:2         Goodson CON                  10
                                    4842062 Kel         104:6,10,   13
         63:22        FIDENTIAL D
                                    lon.                14,21            123:2,4,6
         150:1,4      FT.EXHIBIT7
                                    Goodson CON         107:8,10         155:3
                        3:16
       4842062 Kel                  FIDENTIAL D         110:10
                        89:7,9                                      13th
       lon.                         FT.                 148:11
                        101:23                                        110:13
       Goodson CON                  EXHIBIT12           149:6
       FIDENTIAL D    4842062 Kel     115:12,14                       111:2
       FT.EXHIBIT3    lon.                         100                114:19,22
                                    4842062 Kel      49:2             123:21
         3:11         Goodson CON
                                    lon.             138:4,7          124:2
         62:15,19     FIDENTIAL D
                                    Goodson CON                       126:21
         150:20       FT.EXHIBIT8                  10:02
                                    FIDENTIAL D
                        3:17                         88:25          14
       4842062 Kel                  FT.
                        103:8,10,                                        158:25
       lon.                         EXHIBIT13      10th
                        11 104:9,                                        159:1
       Goodson CON                    123:2,4        150:23
                        11,17,25
       FIDENTIAL D                    155:3                         14th
                        153:16                     11
       FT.EXHIBIT4                                                    115:18
                                    4842062 Kel         110:16,
         3:12         4842062 Kel                                     117:13,
                                    lon.                18,19
         62:23,25     lon.                                            18,23
                                    Goodson CON         114:18
         63:22        Goodson CON                                     118:15
                                    FIDENTIAL D
         70:17,18     FIDENTIAL D                  11/13
                                    FT.                             16
         77:21        FT.EXHIBIT9                    126:16,24
                                    EXHIBIT14                            11:22
         152:2,3        3:18
                                      158:25       11/13/2018            21:23
                        104:10,
                                      159:1          110:20              131:24
                        12,19
                                                                         155:3
                        105:2,11                   11/14
                        106:4                        136:5          16th


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 170 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                    Index: 18..a.m.
            131:1        14,17,21         111:2            162:2
                         33:4,12          144:15                                7
       18                                             33314
                         34:5             145:3,11,
            29:11                                       5:19
                         42:10,14         14 146:1
            145:14                                                       7
                         55:5             150:16
                                                                             89:7,9
       198               58:2,4           151:18              4
                                                                             101:23
         90:25           61:8 63:5        153:12
       199               65:18            154:19      4
         90:20,23        66:7             155:3            62:23,25             8
         91:3            69:10,11         158:5,6          63:22
         102:6           82:21                             70:17,18      8
                                     2019
                         150:13                            77:21             103:8,10,
       1997                            22:7
                       2016            30:9,16             152:2,3           11 104:9,
         138:3
                         33:2          90:11                                 11,16,17,
                                                      4/04
       1st                             95:2,8                                22,25
                       2017                             90:2
         8:3                           96:3,4,                               153:16
                         15:12                        4/04/2018
                                       10,16                             8:55
                         32:25                          90:19
               2                       97:1                                43:9
                         33:16
                                       98:13          40
                         144:17,18
                                       122:14              127:6
       2                 159:19,
                                       149:12                                   9
            57:20,22     23,24                        4657
                                       150:9,23
            61:2,15    2018                             5:19
                                     222                                 9
            62:20        26:8
                                       90:25                                 104:6,10,
            63:22        27:10,12,                            5              12,19,22
            150:1,4      20 28:8,    25                                      105:2,11
       20                12,13,14,        6:14                               106:4
                         15 29:4                      5
            6:14                     26th                                    107:11
                         32:17,21,                         69:4,6
       2005                            117:24              70:13         9:01
                         22 33:14,
         8:12                          118:5               80:5            43:12
                         15,22,25
                         34:2        2nd                   150:19
       2006                                                              9:52
         9:7,8           38:5,9,       150:9          5/12                 88:22
                         10,17,19                       90:4
       2007
                         40:15
         9:6,18,19                           3        53                        A
                         42:7,9
                                                           123:5
       2008              55:2,7,11
         10:3,19         61:11       3                                   A-TO-Z
         11:22           63:7             62:15,19,           6            81:2
                         69:12,13         21 63:22
       2009                               122:2                          a.m.
                         80:20
         10:18                            150:20      6                    43:9,12
                         82:22
                                                           82:17,19        88:22,25
       2015              91:5        3/05
         11:22,24        95:2,7                                            144:23
                                       89:25                               145:1
         21:23           98:13
         26:7,8,         101:6       30                                    162:10
                                          138:9


                                                                    800.211.DEPO (3376)
                                                                    EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 171 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS              Index: abide..Amazon
       abide            20 23:6,    achieve          123:14        AGRO
         69:18          24 29:10      143:24                         6:5,7
                                                   added
         80:6           37:11         149:15                         7:21
                                                     123:12,
                        81:7                                         12:15
       ability                      acknowledgi      15,18
                        82:2,9
         13:25                      ng                             Aguero
                        84:20                      adding
         80:11                         35:23                         47:7
                        86:13,19                     130:1
         151:3                                                       82:11
                        87:9,10     acquiring
                                                   additional        92:7 97:3
       absolutely       94:6 98:3     32:16,19
                                                     136:4,14,       106:16
         112:6          99:12         33:10
                                                     24              112:13
                        108:5,19,     34:14
       accept
                        23 109:10                  address         ahead
         44:10,14                   action
                        110:20                       5:18            62:7
         45:2,5,                      93:9
                        112:10,12                    97:23,25        63:15
         14,17                        95:6,7,9,
                        114:19                       98:6            66:4
         46:11,16                     10 96:3
                        115:7                        121:10          146:12
         47:4,23                      108:20
                        124:4                        123:9           151:6
         48:1,6,                      109:15
                        135:18                       136:2,8
         14,16                        110:19                       algorithm
         49:14,25     accounting      115:2,4,     addressed         143:15,20
         50:3           18:20         16 124:4       121:11
                                                                   allowed
         84:1,20        19:5,24       126:21,22    adhere            40:8
                        21:17         155:4          45:9
       acceptable                                                    133:17
         115:22         144:14      actions        Administrat     Amazon
                      accounts        81:5         ion
       acceptance                                                    13:21,23,
                        12:25         95:22          8:10
         49:21                                                       25 14:4,
                        82:3          111:19
                                                   advanced          14,24
       accepted                       116:24
                      accuracy                       139:11          15:9,14,
         45:15                        136:12
                        25:10                                        17,19,21,
         50:10                                     advice
                                    active                           25 16:16
         85:24        accurate                       95:17
                                      93:5                           22:11,13,
         146:16         47:2,3                       99:8            24 23:3,
         147:1          83:2,4      actual
                                                   advise            20,22
                        84:6          39:12
       accepting                                     43:24           24:11,17,
                        111:14,17     106:11
         48:8                                        44:2            21 25:11
                        112:2,5       144:14
         83:13,14                                                    26:17
                        113:4,7     Adam           advised
       access                                                        27:3,4,7,
                        123:24        28:10,11,      95:20
         99:13                                                       10 28:7,9
                        124:14        24 29:17       112:14
         160:4                                                       30:25
                        127:21        31:2,6       agree             31:13,17,
       accomplishe      128:9         36:1           32:9 70:2       19 32:2,
       d                134:23        46:9,19        100:23          12,14,21
         86:14          161:17        55:14          140:5,8         34:12,15,
       account        accurately      64:7                           18 35:1,
                                      110:24       agreed
         14:10          83:8,12                                      19,22,24
                                                     112:15
         15:10,14,      151:12      add                              36:2



                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 172 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTSIndex: Amazon's..attendance
         37:25          17,25          122:6       anyone's           107:11,12
         39:8,17,       125:12         130:7         35:23            113:20
         20 41:4,       126:11         132:3                          125:25
                                                   apologies
         6,9,13,24      127:7          135:16                         130:13
                                                     138:1
         42:3,17,       128:20         137:16                         131:14
         21 43:2,       129:3,12,      143:15      appeal             132:10
         15,20          17 130:13      148:22        93:10            133:11,
         44:5           131:1,10,      151:1,4,    application        18,21
         45:1,9,12      13,24          12 155:10     52:18,19         134:3
         48:11,16,      132:1,7,9      157:8,10
                                                   applies         ASIN(S)
         19,21          133:4,12,
                                    amended          58:9            103:20
         49:2,21        13,18,22
                                      115:18
         50:2 54:8      134:7,12,                  apply           ASINS
         55:11,19,      13,21       amount           51:16           53:23
         22 57:2,       135:1,6,      47:13          52:9            94:14,18,
         23 58:21       15 137:7,     119:19                         21 109:1,
         59:9           20 138:1,                  April             4 131:15
                                    AMZN             91:5
         61:4,25        12 139:9,                                    134:19
                                      105:1
         62:19          10,16                      area            asks
         63:18,23       140:1,9     analyst          11:19           102:7
         64:1 65:2      146:17,25     10:21,22       75:1,18
         67:8 68:1      148:25        11:21          76:3,6,8      asserting
         69:6,22,       149:11,22     21:24          77:11,14        98:22
         24 70:2,6      151:1,11,   analytics                      assist
                                                   areas
         77:19          17 152:9,     16:21,22                       151:11
                                                     53:19
         78:8           12
                                    and/hair         76:13         assume
         80:14          153:21,23
         82:2,9         154:7,17      61:3         argue             34:6
         83:5           155:9                        65:25           62:21
                                    and/or
         84:20          156:22        82:4                         assuming
                                                   articulate
         85:9,18,       157:5,9,                                     34:5
                                    answering        18:10
         21 89:11,      10,12,18,                                    65:13
                                      7:8          ASIN
         12 92:6        20,21
                                                     31:23,24      Atlas
         93:17,20       158:3       answers
                                                     32:1,6,11       9:21
         94:3                         17:24
                      Amazon's                                       10:16
         96:6,17                                     39:15,19
                        39:15       Anti-
         99:17                                       41:4,18       attached
                        41:5,11,    counterfeit
         101:20                                      43:17           117:7
                        16 45:11    ing
         103:24                                      51:10
                        48:6          69:7                         attempted
         106:6,7                                     88:11,14
                        51:6,10                                      107:25
         107:23                     anticipate       91:14
                        54:11
         108:22,24                    18:6           102:7         attend
                        62:25
         113:10                                      103:24,25       16:6
                        82:8 85:3   anymore
         114:2,23                                    104:1,2         34:17
                        87:23         30:11
         115:21                                      105:14,         36:2
                        88:11         47:16
         116:8                                       15,21
                        112:25        145:20                       attendance
         124:12,                                     106:6,9


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 173 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS             Index: attended..Black
         35:23        author             89:3          103:5         believed
                        123:11           91:23         108:6,7         132:24
       attended
                                         93:19         119:9,25
         35:1         authority                                      big
                                         97:19         144:25
                        116:19                                         74:17,18
       attending                         100:13,19     157:17
                                                                       100:24
         35:19        automatical        101:21,25
                                                     background        147:13
                      ly                 106:18,
       attorney-                                       6:19 8:7
                         93:8            20,21                       biggest
       client
                         146:25          109:4       bad               139:18
         95:17
                                         113:22        140:10,18
         99:2         average                                        bins
                                         116:7,9       154:3
         100:20         90:7                                           74:21
                                         126:5       bar
       attracting     aware              128:10                      bit
                                                       41:11,14,
         140:6          12:18            138:3,6,                      15:22
                                                       17 42:3
                        13:19            12,19                         120:14
       audits
                        14:13            139:14      based             128:13
         147:18
                        15:25            143:1,2,      20:20
                                                                     Black
       authentic        21:9,12          15,19,24      65:6,11
                                                                       6:9 7:12,
         55:17          24:15            145:3,13      66:10,11
                                                                       20 17:19,
         103:20         29:15            146:5         114:6
                                                                       21 19:22
         124:25         33:17            147:22        115:21
                                                                       24:14
         125:7,8        34:20,21         148:14        133:21
                                                                       25:12
       authenticit      35:25            149:1,11,     149:3
                                                                       28:22
       y                37:6             13 151:14   basically         29:14
         26:12          38:4,23          153:6,15      12:11           33:11
         27:8,19        39:22            154:21        20:16           35:9
         34:13,18       40:16            160:10,       31:11           41:22
         39:7           42:6,8,          12,15,21      43:1            43:3,5,7
         54:21          12,13            161:3,8       46:22           47:10
         56:22          44:6,8,13
                                                       88:12           48:3 49:5
         63:1,18        50:9
                                            B          99:13           50:4,11,
         64:23          52:20
                                                       115:6           15 52:22
         65:3           57:15,18
                                                       133:18          53:7 56:6
         66:11,17       61:12       BA                                 57:11
                        63:9,10,         8:13        basis
         67:12,18,                                                     58:23
                        11 64:6,                       147:19
         22,25                      Bachelor's                         59:2,10
         68:1           7,9 69:13                    Bates
                                      8:8                              60:14,22
         69:21          70:8,23                        90:20           62:3
         70:10          71:19       back
                                                     beauty            65:4,7,9,
         77:24          73:25         8:4 24:4
                                                       39:5            13,19,22,
         78:4           74:1,7,18     25:8 42:5
                                                       141:25          25 71:17
         81:4,11        76:5          43:11
                                                       142:5,8,        72:3,12,
         90:17          79:8,14       46:24
                                                       12,14           14,18,20
         126:8,13       80:16         47:6,15
                                                                       75:8
         138:13         82:6,11,      75:4,7         begin             83:16
         152:13         12,24         80:5             12:19,23        84:7,15
                        86:15         88:24


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 174 of
                                       338
      KELLON GOODSON                                              January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                 Index: blush..chain
         86:7,24      boss             43:3                        categories
         87:3,16,       28:21,24       88:19             C           23:16
         24 88:9,                      144:21                        44:19
                      bottom
         19 92:20                                                    141:16
                        80:21       bring          call
         95:16,19,
                        90:20         23:24          16:19         categorized
         24 97:10
                        103:17        49:8           108:3,4,        67:13,17,
         98:17
                                                     6,7             22
         100:18,20    bought        broke
                                                     114:21
         105:25         11:17         40:21,24                     categorizes
                                                     117:15
         117:25         139:1                                        138:12
                                    brought          118:10,
         118:2,6,       158:19
                                      97:25          12,20         category
         16 120:23    brand                                          83:9
                                    Broward          119:9,15,
         121:4,10,      111:7                                        141:17
                                      29:25          17 120:17
         16,21,24       116:6,9,                                     142:2
         122:23                     brush          called
                        12                                           152:23
         126:4                        142:16         9:10,21
                        117:10,15
         129:4,13                                    13:9          caused
                        118:24      builder
         135:19                                      119:25          132:4
                        119:13        8:22 9:10
         137:2          120:4                      calling         Cental
         138:15         121:4       bulk             119:20          102:17
         139:19         141:14,       15:13
         140:17,24                                 calls           center
                        15,17,18,     19:9
         141:5                                       120:20          41:16
                        21 142:1,     139:9
         143:18                                      133:4           48:21
                        3 147:13      142:8
         146:2,13,                                                   91:10
                        153:1       bullet         camera
         15,23                                       147:24        centers
                      brand-new       64:17
         147:4,17,                                                   82:4
                        58:8          69:20        care
         21 148:7,                                                   157:9
                                      128:18         39:5
         20           branded
                                                     44:15,16      Centex
         149:10,21      77:18       business
                                                     46:13           9:11 10:9
         151:8,16       78:7          8:9 74:14
         152:1                        83:8           61:3,14       Central
                        142:23
         154:3,4                      148:4          62:18           32:21
         155:1,21     brandprotec                    142:13          63:23
                      tion@ybskin   bust             150:19
         156:2,7,                                                    81:8
                        107:15        10:10
         12,15,18                                  Care/hair         96:21
         157:2,22     brandprotec   butcher          62:18         certificate
         158:23       tion@           31:23
                                                   case              35:22
         159:2,19     ybskin.com.   buy              6:18,21,        149:15
         161:10,25      121:7         11:10,15       25 7:17,      cetera
         162:5,13                     125:11
                      brands                         21 8:1          151:2
       blush            141:15        140:11
                                                   catalog         chain
         142:16                     buys
                      break                          125:1           127:10,
       bold             18:15         11:7           126:11          14,17
         46:10          39:11                        130:7,14        137:5,11,
         49:10          40:22                        131:1,25


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 175 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS Index: chance..conditioners
         16 148:25      134:10         154:5,7       109:18,24      119:13
         160:7,8        135:9                        110:2,5,8      120:4
                                    companies
                        136:22                       117:12         122:5,8,
       chance                         12:16
                        137:13                       123:21         22
         80:11                        122:17
                        156:10                       124:1,6,
                                      147:12                      complied
       change                                        13
                      Cheri's                                       88:14
         22:3                       company          126:16,
                        127:12
         96:16                        5:25           23,24        comply
                        128:23
         97:8                         9:21,23        127:2,3        137:6
         115:25       chose           10:6           132:5        complying
         155:25         14:9          12:17          153:18         137:16
                        24:11         77:7
       changed                                     complaints       151:3
                        93:13         122:12
         12:1                                        38:5,16
                        94:5          149:7                       composite
         116:25                                      54:14
                        107:1,18                                    89:9
         150:12,15                  compare          55:8 81:7
                        109:6                                     computer
                                      39:16          89:3,4,11
       channel
                      chosen                         90:13          25:9
         149:12,16                  compared
                        60:8                         94:11,25       106:10
                                      39:19
       characteriz      102:12                       95:3
                                      148:21                      computers
       ed                                            96:20
                      class                                         25:4
          67:19                     comparison       97:2,15,
                        35:5                                      concepts
                                      51:9           18,24,25
       charge
                      clear                          98:7,10        72:12
         17:3                       competitors
                        20:4                         101:23       concerns
         18:18,20,                    139:24
                        72:21                        102:2          79:16
         23 77:4,5
                                    compiled         103:11
                      clearer                                       81:4,11
       charged                        108:21         104:9
                        20:6                                        108:25
         31:2                                        122:15
                                    complained
                      client                                      concisely
       check                          93:25          124:8,16,
                        117:14                                      6:17
         136:24                                      19,21
                                    complaining
                      code                           126:17       condition
       checking                       154:6
                        25:20,23                                    39:7
         73:22                                     complete
                        28:1        complaint                       55:17
                                                     18:3 19:7
       Checklist        32:20         37:25                         56:22
                                                     34:12
         61:16          33:7,19       38:6,9,18                     57:17,22
                        34:1          40:15        completely       58:7
       checks
                        41:11,14,     56:25          112:12         59:21
         136:14
                        17 42:3       89:21        compliance       60:21
       Cheri            83:1          90:9                          64:11
                                                     61:16
         29:4                         94:10                         68:4,6
                      combination                    79:20
         30:11                        97:1,9,15                     150:11
                        144:1                        80:1
         123:9                        103:3,14,                     151:19,20
                                                     112:24
         127:11,13    comments        18,23,24                      152:6,24,
                                                     113:2
         128:5,25       58:10         104:15,25                     25
                                                     114:4
         129:7,20                     105:4,5,
                      communicati                    117:11,15    conditioner
         131:3                        10,11
                      ons                            118:24       s


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 176 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS          Index: conditions..correct
         142:18       consistentl      146:8       corner           49:4,12,
                      y                148:3         63:21          17,20,22,
       conditions
                        143:6                        80:21          23 50:7
         152:20                     continued
                                                     90:24          51:19,21,
                      constant        90:11
       Conduct                                       150:3,21       22,24
                        142:25
         25:20,23                   contracts                       52:1,2
                        143:3                      Corporation
         28:1                         139:11                        53:16,19,
                                                     5:23,24
         32:20        constructio     143:12                        20 54:3,
                                                     8:20
         33:7,20      n                                             5,6,9,10
                                    control          10:17
         34:1 83:1      9:22,23,                                    55:6
                                      148:16,21
                        24                         correct          57:3,10
       confident
                                    controlled       11:5 12:9      58:18,19
         77:23        consumers
                                      74:25          13:21,23,      59:3,15,
         78:2,4         14:3
                                      75:2           24 15:2,       16,18,19,
       CONFIDENTIA    contact         76:3,20,       3,5,6,15       22,23
       L                36:16         23,25          18:21,22       60:1,2,9
         105:1          72:10         77:11          19:1,2,        61:21,24
                        91:22                        18,19,21       62:2,9,
       confirm                      conversatio
                        107:14,15                    20:21,24,      10,12
         25:9                       n
                        117:16                       25 21:2,       63:6,10,
         127:10                       99:9
                        120:4                        3,5,6,18,      19,23
                                      108:13,
       conflict         125:16,18                    20,21          64:5,8,
                                      15,18
         91:19          146:19,20                    22:11          14,20,21,
                                      119:8
       conflicting      153:7,11,                    23:21          24 66:7,
                                      130:25
         131:9,25       14                           24:7,13        8,18
                                      131:2,4,
                      contacted       24             25:11,19       67:20,25
       confuse                                       26:10,22
                        116:12                                      68:7,8,
         41:17                      conversatio      28:24
                        117:13                                      11,12,14,
         72:17                      ns               30:12,13,
                        127:19                                      15,17,18,
       confusing                       6:5 36:19     21,25          20,23,25
                        158:10,
         62:18          14,17       copies           32:4,5,7,      69:1,22,
         72:12                        26:24          14 33:4,       25 71:14
         86:11        contacting                     5,7 34:22      72:25
                        91:9        copy             35:8,13,       73:2,3,18
       confusion        127:24        25:6           16,17          75:19,21,
         87:10                        31:13,15
                      contained                      36:9           22,25
       consequence                    46:3 91:1      38:7,13,
                        76:17                                       76:11,15
         82:7                         103:10         14,19,20
                        153:18                                      78:9,10,
                                      109:24         42:11,15
       consequence                                                  20,21,23,
                      Container       110:1,19,      44:20,21,
       s                                                            24 79:5
                        5:23,24       21             23,24
         81:18,24,                                                  81:12,13,
                                      117:20,21      45:3,4
         25           content                                       15,16
                                      123:6          46:17,18
                        123:13,14                                   82:10
       considered                     128:17         47:2,12,
                        133:5,15                                    83:6,9,
         66:18                        159:1          18,19,21,      10,11,22
         79:16        continue        162:13         22,24,25       84:2,4,5
                        143:11
                                                     48:15          85:2,5,6,


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 177 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS Index: correctly..customer
         9,13,15,       19,20,23,      153:2,24      139:18,         75:7
         16,18,19,      24             154:8,9       21,23           147:24
         22 86:23       116:11,        155:12,       161:6           161:16
         87:12          13,16,17,      15,19
                                                   costs          cover
         88:5,8         23 117:1,      158:3,7,
                                                     10:23          41:20
         89:4,21,       2 119:23,      8,15,16,
         23,25          24 122:9,      19,20       counsel        create
         90:10,11,      10,15,16,      159:8,9,      97:23          125:1
         12,16,18       18,19          10,11,13,     98:6           130:5
         91:14,15,      123:18,25      14,16,17,                    131:18
                                                   counterfeit
         18,20,21       124:9,10,      23,24                        132:14,
                                                     26:2
         93:11,12,      14,19,22       160:1,2,                     15,17,23
                                                     27:8,23
         14,22,23       125:14,        7,13,16                      133:15,20
                                                     54:18
         94:1,2,6,      15,20,22,                    80:15        created
                                    correctly
         10,12,17,      23,25                        81:7,15        132:8
                                      129:9
         18,19,21,      126:1,3,                     90:14          133:7
                                      155:14
         22 95:3,4      8,13,14,                     91:11          136:16
         96:13,14,      17,18,25    correlate
                                                     102:11
         23,24          127:7,8,      133:10                      creating
                                                     123:21
         97:15,16,      22,24,25                                    131:12
                                    cosmetic         124:1
         18,22,23       128:1,3,                                    134:18
                                      50:22          132:5
         98:1,3,4,      4,6,7,9,                                    144:9
                                      142:17         148:3,13
         7,8            12,15                        153:12,      credentials
         100:9,11,      129:3,14,   cosmetics
                                                     21,22          149:12
         12,14,15       16,18,19,     44:16
                                                     154:6        crisis
         101:15,        20,21,22,     46:13,17
         17,18,24       23            49:25        County           10:6
         102:4,5        132:22,24     61:3,13,       29:25        CROSS
         103:4,15,      133:9         18 62:18                      146:14
                                                   couple
         16 105:5,      135:7,8,      74:25
                                                     28:5         current
         6,8,9,13       13,14,18,     75:17
                                                     107:4,22       5:18
         106:21,        24 136:8      76:2,22
                                                     120:19         15:16
         22,24,25       137:1,17,     79:7,11,
                                                     124:1          137:5
         107:2,3,       18,21,25      12,24
                                                     157:25
         6,7,8,9,       139:2,3,      83:14                       custody
         20,21,23,      25 142:9,     84:1         courses          127:10
         24 109:3,      10,23,24      85:16          15:20          148:25
         7,8,10,        143:4,5,      111:8,24       16:1,6         160:7,9
         11,14,17       8,14          116:5          22:19,21,
                                      117:7          23,25        customer
         110:11,        144:7
                                      130:20,21      23:19,20,      48:10,23,
         12,13,14       147:1,2,
                                      140:9          22 24:6,       25 49:13
         111:6,11,      6,8,11,16
                                      150:19         9,11,12,       52:4,6,7,
         12,13,16       148:1,9,
                                                     16,20          17 53:18
         112:19         10 149:9    cost                            108:5
         114:12,        150:13,       19:20        court            124:15,18
         13,16          14,16,17,     20:2,8         17:23,25       140:3,10,
         115:9,10,      24 152:20                    18:4,7,12


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 178 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS Index: customers..discussed
         19 144:2       162:2          62:15,23      46:2         direct
         146:20                        69:4          89:2,10        14:5
                      deactivated
         157:11,                       82:17         161:11,16      20:13
                        93:1,24
         12,13,18                      89:7                         31:19
                        109:13                     description
                                       103:8                        36:4
       customers                                     8:6 152:8
                      deal             104:6                        80:18
         81:6 83:5
                        15:16          110:16      description      100:23
         84:12
                        97:6           115:12      s
         86:15                                                    directed
                        100:24         123:2         67:16
         140:6                                                      46:19,21
                      dealt            158:25      destroy
         147:19                                                     97:3
                        9:23        definition       82:3           118:25
       cut
                      debate          51:6,13      detail           123:16
         128:13,17
                        17:22         58:13          129:25       directing
                        100:22        68:7,10        130:1,5        20:16
             D          121:22        87:14,22       131:10
                                      151:18                      direction
                                                     132:1
                      December                                      20:21,23
       damaged                      deleted          134:13
                        10:19                                       92:10,16
         100:6                        111:22         152:9
                        28:14,15                                    112:19
                                      117:5          155:11
       Dart             29:11                                       122:25
         5:23,24        150:9,13,   delisted       details
                                                                  directions
                        23            106:23         58:10
       dashboard                                                    92:17
         96:19,21     decide        delivery       determinati
                                                                  directly
                        37:9          140:3        on
       data                                                         11:11,15
                        96:12         157:14          161:24
         44:4                                                       14:1,4,11
                      decided       demand         determine        48:9,23
       date
                        10:11         143:3          73:8,19        49:13
         74:15
                        94:4                         78:25          84:21
         136:25                     demanded
                                                     125:18,21      86:19
         150:6,21     decision        143:1
                                                     126:12
                        36:8                                      director
       dates                        demos
                        112:13                     determined       6:3 7:9
         54:25                        16:4
                        145:6                        74:1
         55:3                                                     directs
                                    department       125:8
                      decisions                                     17:21
       Davie                          12:3,5,
                        97:12                      difference
         5:19                         13,20,24                    discourage
                                                     57:5
                      decline         17:1                          47:9,20
       day                                           86:18,23
                        145:17,       18:19
         17:22                                       87:5         discuss
                        18,25         86:22
         89:21                                                      98:15
                        146:6                      differentia
         114:21                     depending                       108:1
                                                   te
                      declines        92:13,23                      156:24
       days                                           86:12
                        145:13                                      158:10
         107:4,22                   deposed           139:24
         119:20       Defendant's     17:11                       discussed
                                                   differentia
         124:2          45:24                                       89:2
                                    deposition     tes
         138:9          57:20                                       101:24
                                      6:6 7:2        87:8


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 179 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTSIndex: discussing..equipment
         125:10       document      drafted          17:5             77:10
         156:21         30:23         46:8           18:19
                                                                   employment
                        45:23         144:19         20:17
       discussing                                                    10:8
                        46:4,6        159:5,7        21:24
         110:7                                                       74:15
                        57:24                        86:22
                                    drive
       discussion       65:6,12,                                   encourage
                                      25:7         educational
         7:19 99:1      13 66:10,                                    81:3
                                                     8:7 16:1
         134:17         12 69:3,    Due
                                                                   encouraged
         146:21         8,11,22       46:11        electronic
                                                                     80:14
                        70:12,13,                    25:6
       discussions                  duplicate
                        16 77:20                     162:14        end
         7:16                         131:13
                        82:16                                        9:19
                                      132:2        email
       displayed        87:2                                         10:3,19
                                                     92:5
         143:17         102:13      duplicating                      98:13
                                                     117:15,
                        103:7,12      126:10
       disposable                                    16,20,23      enforces
         11:20          105:11      duties           118:14,25       67:8
                        110:15,22     19:3           120:21
       disposables      115:11                                     ensued
         11:3                                        121:10          72:9
                        123:1,8,                     136:7
       distinguish      10 131:10         E                        ensure
                                                     153:17
         49:24          132:1                                        78:8,11
         50:6           136:25      earlier        emailed           111:23
                        151:23        35:12          120:11          112:24
       distributin                                   121:8
                        158:24        48:14                          114:3
       g                                             136:7
                        159:5,21      58:17                          117:6
         24:12
                      documentati     80:19        emailing          122:5
       distributio                    85:21          120:21          136:14
                      on
       n                              89:2                           137:5,16
                         70:25                     emails
         11:17                        126:17                         151:2
                         71:8,11                     117:21
         13:4,10,                     127:19                         155:10
                         72:1                        120:23,
         11 16:11                     129:9
                      documents                      24,25         Enterprise
         23:24                        143:13
                        57:19                        133:4           13:12
         24:17                        151:19
         35:8,11        62:14,22                     134:4,7,      entire
                                      156:3
         37:16          65:16                        12 136:5        93:21
                                      158:22
                        69:24,25                     146:11          94:5
       distributor                    159:21,22
                        71:3                       employed          97:21
         36:13                      ebay
                        72:23,25                     5:20,22         98:3
         116:6,8                      14:17,18
                        89:6,17                      8:17
         117:8                        15:7,9                       entities
                        104:5                        10:16,17
         139:2                                                       143:16
                      draft         ecommerce
       distributor                                 employee        entitled
                        46:6          6:3 7:9
       s                                             39:10           34:13
                        110:22        11:25
         11:8,9,16                    12:2,3,5,    employees         72:19
                        123:8
         19:18                        7,11,12,       26:24
                        144:13                                     equipment
         70:4                         20,24          27:2,7          147:12
                                      16:25          40:17


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 180 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS               Index: ERA..footage
       ERA              83:15,22,   exists           107:18        feel
         161:3          24 84:18      133:11         116:9           17:17
                        89:7,9                       135:15
       ERP                          expand                         felt
                        101:23                       149:25
         13:4,11                      37:13,22                       111:9
                        103:8,10,
         161:5,6                                   factor
                        11 104:6,   expect                         Female
                                                     139:18,23
       establish        9,10,11,      6:16                           119:3
                                                     140:6,14,
         117:10         12,14,17,   expectation      16 141:3      file
       establishin      19,21,25    s                                160:18,22
                                                     144:3,4
       g                105:2,11      23:14                          161:1
                        106:4                      factors
         71:5
                        107:8,10,   expected         140:4         fill
       evaluate         11            7:7                            111:5
                                                   facts
         128:14         110:10,     expense          6:18,24       financial
       exact            16,18,19      82:4           7:17            10:6
         119:19         114:18                       110:4,7         144:6
                        115:12,14   expenses
         130:21
                        123:2,4       21:13        failure         fine
       EXAMINATION      150:1,4,      159:8,10,      69:18           43:6
         146:14         19,20,22      12,15          80:6            100:24
         157:23         152:2,3                                      121:20
                                    experience     fall
                        153:16                                       155:25
       examples                       149:4          44:19
                        154:1                                        157:4
         152:22,24
                                    explain        familiar
                        155:3                                      flag
       exchange                       15:22          21:17
                        158:25                                       136:17
         138:10                       66:2           22:10
                        159:1
                                      106:16         33:6 63:2     flip
       exchanges
                      Exhibits        145:5                          153:17
         44:15                                     familiarity
                        89:10         157:5                          155:6
         45:2                                        22:10
                        104:22
         46:12,16                   explained                      Florida
                        146:9,10                   fast
         49:1                         133:3                          5:19
                      existed                        17:25
                                                                     8:10,14,
       Exhibit                      extent           98:23
                        13:6                                         17
         30:23                        145:10
                        53:25                      FBA
         31:22                                                     follow
                        74:9        extremely        41:6
         45:22,24                                                    74:23
                        133:8,16,     148:15         45:11
         46:2                                                        124:25
                        25 158:5,                    48:5,16,
         57:20,22                   eyes                             130:12,21
                        6                            17 49:4,
         61:2                         77:16                          136:5
                      existing                       7,10,16,
         62:15,19,
                                                     19,25         follow-up
         23,25          13:3,7
                                          F          84:9,19         114:21
         63:22          43:2
                                                     86:13,19        121:18
         69:4,6         53:23
                                    fact             87:9            157:25
         70:13,17,      130:13
                        131:14,15     15:4 64:7      140:4         food
         18 77:21
         80:5           134:19        68:10        Federal           5:25
         82:17                        85:14,20       46:11         footage


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 181 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS            Index: force..guidelines
         21:7           139:19         143:12      good               22:2 53:8
                        140:17,24                    126:7            87:10
       force
                        141:5                        144:2            94:4
         10:13                            G
                        143:18                                        105:24
                                                   Goodman
       forecast         146:2                                         109:21
                                                     95:13
         143:10                     gave                              111:3
                      forward                        96:4,23,
                                      78:19                           115:18
       forgot           97:7                         25 98:9,
                                      98:20                           128:16
         17:14          112:22,23                    14,15
                                      99:10
       form             122:3,4                      99:8          guessing
                        137:10,23   general          100:16          54:23
         19:22
                                      56:19          118:5           56:5
         24:14        fourth
                                      58:6                           71:16
         25:12          137:19                     goods
                                      59:21
         28:22                                       77:24         guide
                      fragrance       100:4
         29:14                                       78:5            130:1
                        44:16
         33:11                      generally
                        46:13                      Goodson         guideline
         35:9                         29:8
                                                     5:16,17         25:21,24
         41:22        free            56:13,15,
                                                                     61:5
         47:10          17:17         16 57:13,    gosh
         48:3 49:5                    15 92:4,9      119:18        guidelines
                      Friday
         50:4,11,                     160:23                         24:24
                        130:25                     graduate
         12,14                                                       25:1,4,
                        131:24      generated        8:11
         52:22                                                       10,14,15,
                                      136:17
         53:7 56:6    fulfilled                    graduating        17,18
         57:11          84:12       gentlemen        8:16            26:1,11,
         58:23          85:8,17,      48:17                          16,25
                                                   great
         59:2,10        21 87:9       67:1                           27:3,7,19
                                                     19:9
         60:14,22       146:25        80:25                          31:14,17,
                                                     62:21
         62:3           157:20        87:6                           20 32:14
                                                     140:11
         65:4,7,8                     94:24                          34:4
                      fulfillment                    157:25
         71:17                        141:4                          41:19,21
                        41:16
         72:3,19                                   greater           45:16
                        48:9,19,    genuine
         75:8                                        115:6           55:4
                        21,22         124:25
         83:16          82:4          136:16       ground            57:23
         84:7,15        157:5,8,                     17:15           58:4,7
         86:7,24                    gesture                          59:21
                        11                         group
         87:3,16,                     98:20                          60:12,18,
         24 88:9      fully                          10:14,15        21 63:1,
                                    give
         92:20          22:8                       growing           2,18
                                      5:17 6:24
         97:10        functions       8:6 17:14      37:11           67:25
         100:18         13:7,11       31:13                          82:8
                                                   guarantee
         122:23         19:3          62:11                          87:23
                                                     81:3
         126:4                        92:15,17                       99:16,20
                      future                         138:4,6
         129:4,13                     104:15                         114:4,15
         135:19         136:13                     guess             117:12
                                      110:21
         137:2          137:5                        10:18           130:12,21
                                      123:6
         138:15         139:12                       12:16           137:17
                                      153:16


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 182 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS Index: guys..infrastructure
         150:11         94:8,9      history             150:11           67:16
         151:19,21      126:21        79:2,3                             95:3
                                                   identical
         158:3                        148:11
                      happening                      65:20            incorrect
         160:1,4,                     149:6
                        112:14                                          134:22
         6,9                                       identifies
                                    hold
                      hard                           83:8             individual
       guys                           95:1
                        25:6                                            17:3 28:8
         6:15                                      ignore
                                    holder
         29:22        HAZMAT                         109:6            info@
                                      111:9
         74:12          47:5                                          lifeandheal
                                                   II
         117:23                     holders                           thsource
                      head                              137:4
         131:16                       81:6,10                           121:5
                        17:8
         156:21                                    III
                        118:3       home                              inform
                                                     136:13
                                      8:22 9:10                         50:19,23
                      health
               H                                   immediately          51:1
                        32:10       Homes
                                                     82:1
                        44:10,13,     9:11                            information
       hair             25 46:3                    important            13:12
                                    honest
         27:9 28:3      50:3,25                      18:3,9             16:2 19:5
                                      19:24
         39:5           52:16                        123:13             39:23
                                      42:6
         44:15          81:7                         140:7,8,           40:5
                                      118:10
         46:12          83:24                        15 141:7,          42:16,20
         142:13,18      84:19,23    honestly         8                  43:2,15
                        85:4,11       36:7 60:6                         46:22
       half                                        inaccurate
                        86:9          118:24                            53:15,21,
         9:5                                         86:5,10
                        102:17      hopes            88:6               24,25
       halfway          141:25        145:23         129:22             70:3,7
         152:5          142:5,6,                     151:6              72:7,10
                        8,12,14     host                                73:5
       hand                                          156:7,9
                        151:10        140:1                             83:2,5,13
         63:21                                     inauthentic
                        154:11      housing                             86:5,10
         80:21                                       64:25
                                      10:10                             88:7,12
         90:23        hear                           80:15,22           91:19
         98:20          17:19       hundred          81:1,18,           92:4
         150:3,21                     42:2           22,25
                      heard                                             96:18,20
       handle           148:12      hygiene          82:1,3             99:11,14
         48:25                        44:15        include              111:5
                      helped
         73:21                        46:12          53:22              131:9,25
                        12:3
         157:11                                      57:16              133:6,12,
                        144:11
       handles                                       151:20,22          16,17,25
                      helplines             I                           144:11
         49:2                                      included
                        151:2                                           152:9
       happen                       ID               52:11              153:18
                      hiding
         92:8                            105:4,5     58:10
                        118:8                                         infrastruct
                                                     123:17
       happened                     idea                              ure
                      hired                          154:18
         10:6                         141:23                            9:23
                        97:23
         11:24                        149:22       including            12:23
                        98:6


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 183 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS               Index: infringe..June
         13:4         instituting      101:3,5,      38:6 54:9        157:19
                        136:13         10,17,19      67:15,24
       infringe                                                    items
                                       128:19        88:3
         111:23       instruct                                       26:2
                                       129:2,11,     111:4,20
         117:6          27:2 77:9                                    27:24
                                       16 155:8      112:22
                        98:17                                        33:10
       infringed                       156:5,25      116:4,25
                                                                     44:15
         111:9        instructed       160:1         134:5
                                                                     45:9,15
                        56:21                        135:2
       infringemen                  interruptio                      46:12,23,
                        73:16                        136:12
       t                            n                                24 48:5,
         108:2        instructing                    153:20
                                      105:25                         24 49:12
                        56:9                         154:11
       ingredients                                                   57:5
                                    invalid
         52:11        instruction                  issued            58:11,12
                                      134:22
                      s                              115:18          66:16
       Innopex                      inventory        154:15          76:19,21
                        74:23
         36:13,16                     48:20                          84:11,19
                        153:4                      issues
         37:23                        92:14                          91:11
         38:2,22      insurance                      29:10
                                    investigate                      101:20
         39:2,24        159:12                       46:23
                                      51:15                          113:14
         72:2,10,                                    66:17
                      intellectua     81:5                           124:24
         24 73:9,                                    67:18
                      l                                              127:5
         19,22                      investigati      81:11,14
                        54:7,11,                                     128:14,20
         74:2,8,15                  on               90:17
                        15 55:11                                     129:3,11,
         78:13                         127:9,13,     108:1
                        64:13                                        17 130:12
         79:10                         16,23         122:3
                        66:18,21                                     131:13
         116:18                                      134:21
                        67:3,13,    invited                          133:14
         125:18                                    item              134:22
                        19,22         14:11
         127:20                                      28:7            135:1,4,7
                        90:14
         147:7                      invoice          37:20           137:7
                        102:16
         148:12                       78:23          39:18,19        142:7
                        108:1
         149:2                      invoices         42:23           145:19,21
                        111:9,10,
         160:16,                      71:4           47:5 51:9       155:9
                        23 112:25
         17,19,22                     72:24          58:8
                        114:4
       inquiry          117:6         73:2           92:14,15
                                                     93:2                J
         118:16         122:6         117:8
                        132:21                       102:12
       inserted                     invoicing        106:18,23     January
                        133:24        72:4
         156:2,13                                    111:19          95:2
                        134:2
       inside           138:14,20   involved         113:22,23
                                                                   job
         40:23          152:19        20:11          115:25
                                                                     15:16
                                      49:1           116:24
       inspection     intended                                       19:3
                                      73:13          118:4
         136:15         59:1                                         30:1,3
                                      144:9          125:11
       inspections    internal                       126:9         Joel
                                    issuance                         36:17
         136:18         99:15,19,                    133:8,11
                                      132:5
                        23 100:1,                    135:2         June
       instance
                        14,17       issue            137:19          30:16
         148:12


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 184 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                 Index: jury..listings
         95:2         KPI            learned        linked            24 34:15
         145:3,14       144:9,13,      114:14         132:10          36:1
                        16,17                         133:18,20       39:8,14,
       jury                          leave
                        158:21                        134:3,18        15,18
         48:18                         10:5,9,
                        159:7,22                                      43:1
         67:2                          11,12        links
                                                                      53:21,25
         80:25        KPIS             28:11,15       43:1
                                                                      55:21,22
         87:6           144:14         92:22,25
                                                    list              57:2
         94:25          159:24         93:7
                                                      23:14           58:10
         141:4                         157:3
                                                      31:11           59:22
                            L        leaving          32:7            60:12,19
             K                         120:10         87:12,18        68:5
                                                      88:7            88:15
                      label          left
                                                      91:16           91:10
       Kellon           41:2,4,7,      15:13
                                                      152:7           92:3,4,22
         5:16           9,18 42:3      29:18
                                                      154:18          93:1,3,4,
                        126:3          30:17,19
       Kelsey                                                         6 101:20
                                       63:21        listed
         98:21,23     ladies                                          116:5
                                       80:21          32:11
         117:22         48:17                                         125:1,12
                                       90:23          39:20
         123:7          67:1                                          126:11
                                       119:11         41:5
                        80:24                                         128:19
       keywords                        141:24         43:16
                        87:6                                          129:3,11,
         133:5,15,                     150:3,21       44:6
                        94:24                                         17
         20                                           51:10
                        141:4        letter                           131:13,18
       kind                                           52:12
                                       118:4                          132:9,14,
                      Lakeside                        57:9,15
         6:19 7:14                     123:17                         15,17
                        5:19                          58:15
         13:6                                                         133:7
                                     life             59:18
         22:17        language                                        150:25
                                       32:10          60:4 64:3
         133:24         151:17                                        151:10,
                                       44:10,13,      68:16
       Kipson         large            25 46:3        87:22           12,21
         147:13         94:23          50:3,25        88:11           152:10,25
                        145:21         52:16          91:11,13        155:9
       knew
                                       83:24          101:23          156:5,22,
         63:25        launched
                                       84:18,23       108:25          24 157:19
         78:13,18       127:9
         97:5                          85:4,11        134:22       listings
                      lawsuit          86:9           135:7
         98:22                                                       32:3
                        6:22           142:6,11,      146:17
         114:5,11                                                    93:25
                      lawyer           14 151:10      153:9          98:6
       knowledge                       154:10         157:10
                        95:11                                        111:8,21
         20:7,10
                                     light          listening        112:6
         31:17,18     layoffs
                                       9:24           60:19          117:4
         33:25          10:14,15
                                                                     122:20
         34:7,9       layout         likes          listing          125:2
         54:24          7:14           11:3           27:17          127:6
         71:15                                        32:2,12
                      learn          lines                           132:3,12,
         74:4,5                                       33:18,21,
                        102:15         37:12                         23 133:6
         77:13


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 185 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                   Index: lists..Med
         134:18         79:6 94:9      145:6         89:9             78:23
         135:14         106:20                       104:9            106:17
                                    manager
         154:12         109:19                       110:18           113:20
                                      21:24
                        112:13                                        114:2
       lists                          28:20,25     marked
                        138:18
         83:9                         29:2 36:4      45:24         matches
         87:18        mail                           57:20,22        104:11
                                    managing
         102:7          108:4                        62:15,23,
                                      29:4                         material
         152:22                                      25 69:4,6
                      main                                           57:5
                                    Manny            82:17
       located          120:17
                                      17:9           89:7,10       materially
         63:25          123:11
                                      82:11          103:8           57:2
       locked         majority        92:6,11        104:6           64:10,14
         133:12         142:8         97:3,4         105:1           66:16,21
                                      106:16,19      110:16          67:17
       long           make
                                      112:13,        115:12          68:3
         6:13 7:13      17:19
                                      14,16          123:2           150:12
         9:4,16         20:4,18
                                      122:25         158:25          152:3,6,
         11:21          23:18
                                                                     10,19,23
                        24:3        manufacture    marketplace
       looked
                        32:10         11:4 15:1      14:16,23      materials
         10:7
                        34:11                        15:7,17         9:2,3
         37:12                      manufacture
                        45:6,18                      16:1,16         10:25
         40:23                      d
                        50:8                         22:11,13,       16:9 73:6
         107:11,12                    15:5
                        62:20                        16 23:16
         151:19                       52:14                        matter
                        72:22
                                      53:3,13      marketplace       133:20
       loss             97:12
                                      139:1        s
         80:6           114:1                                      meaning
                                    manufacture      13:1            52:9
       lot              115:14
                        118:16      r              markup            56:20
         119:18
                        140:2         40:5           20:3            87:15
         140:4
                        149:3,5       41:20                          139:21
       loud                                        Master's
                        161:16,24     51:16
                                                     8:9,13        means
         18:10                        68:21
                      makes                                          79:4 83:7
         67:1                         114:7,9      match
         81:22          139:15                                     measures
                                      125:16         32:4,7
                      makeup          154:18         39:19           148:16
       lovely
         161:16         27:9 28:3                    43:17         mechanics
                                    manufacture
                        37:13,22                     67:16           18:23
       luxury                       r's
                        44:19,22                     105:5
         37:20                        58:9                         Med
                                                     106:17
                      making          74:23                          6:5,7
                                                     125:25
                        47:1          151:22                         7:21
             M                                       152:8
                        153:11                                       10:17
                                    manufacture
                                                   matched           11:1,4,6,
                      male          rs
       made                                          32:11           17 12:6,
                        119:3          11:10,16
         20:5                                        39:18           9,10,12,
         78:25        management    mark             42:24           14 13:3,
                        9:22          46:2 61:2      53:23


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 186 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS            Index: Med's..objection
         7,14         merchant      months         notice             145:14
         16:21          84:12         146:1          55:18,25         146:1
         19:10,14,      87:9                         56:10,20         154:2
                                    move
         17,20                                       91:6,8           155:3
                      message         151:5
         20:3,8,                                     98:20
                        96:19                                      number
         13,20,24                   moved            102:18
                        119:11                                       32:2
         21:1,11,                     88:12          106:5
                        120:11                                       61:15
         25 30:11,                                   107:4,23
                                                                     82:19
         21 73:16     met                            153:20
                                          N                          90:20
         74:3,14,       51:6
                                                   notices           91:13
         20 75:18,    Metrics
                                    names            92:2            93:13
         23,24          144:10,
                                      141:15         93:18           102:7
         76:1           13,17                                        103:24
         77:7,8,10                  needed         notificatio
                        158:21                                       105:4,15
         79:2,3                       6:23 19:7    n
                        159:7,22                                     107:11
         143:8                        52:4,7         54:8
                      mid                                            122:2,15
         147:5,7,                     73:4           96:18
                        9:18                                         136:13
         9,12,18                      76:19          104:11,15
                                                                     137:4
         148:2,3,     Milapinski      77:10          153:23
                                                                     159:25
         8,11,15,       36:18         97:5         notificatio
         24 149:4                     108:20                       numbers
                      minor                        ns
         160:11                       115:2,3,6                      91:14
                        146:9                         55:8
                                      119:10                         105:5
       Med's                                          99:11
                      minute          123:16                         113:20
         148:21                                       102:3
                        62:6                                         150:20
         160:1                      newly          notified
                        103:6                                      numerous
       medical                        136:14         38:15
                        144:21                                       133:3
         11:2,18,                   night            103:23
                      minutes                                        134:4,7,
         20 74:11                     6:9,10         157:19
                        6:14                                         9,12
         79:4                         161:10       notify
         142:7        mischaracte                    81:4
         145:9                      non-                                 O
                      rizes                          154:11
         147:12,13                  youngblood
                        153:25
                                      38:21        notifying
       meet           misleading                                   oath
                                    normal           162:2
         68:6           155:23                                       48:2
         87:14,22                     75:1         November          129:2,10
                      misundersto                    8:3 38:9,       156:1
         115:6                      Nos
                      od                             18 110:13
       mention                        104:6                        object
                         155:7                       111:2
         124:6                      note                             95:16
                      mitigate                       114:19,22
                                      156:8                          98:17
       mentioned        47:13                        115:18
                                                                     155:23
         118:19                     noted            117:13,
                      model                                          156:1
         127:5                        135:17         18,23,24
                        22:18                        118:5,15      objection
       merchandise                  notes
                      month                          123:21          20:5
         138:9                        108:12
                        90:7                         124:2           98:24
                                                     131:1,24        99:6


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 187 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS Index: objections..personnel
         146:18       open             157:11      packing         PDF
         147:3,15,      40:17,20                     148:2           162:14
                                    organizatio
         20 148:5,
                      opened        n              pages           pending
         18 149:8,
                        15:19         12:8           130:1           6:22
         18 151:5,
                                      73:23          131:17
         13,24        opening                                      people
         153:25         55:20       original       paid              33:9
         154:20                       53:22          21:10,13,       45:19
                      operating
         156:23                       58:9,11        18              47:14
                        100:14,17
                                      151:22                         120:3
       objections       101:3,6,                   paragraph
                                                                     140:11
         17:20          11,17,19    originally       67:7
                        129:2,11,     12:9           103:18        people's
       observed
                        17 156:5                                     15:5
         77:16                      override       parameters
                      operation       133:17         44:17         perceived
       occasion
                        11:25                                        86:15
         135:5                      owned          part
                        12:7,11
                                      13:14          10:14         percent
       October          99:24
                                      157:7          12:2,9,10       42:2 49:2
         150:16
                      operational                    17:6            138:4,7
         151:17                     owner
                        100:1                        19:24
         154:19                       17:9                         percentage
                        128:19                       44:4
                                      91:17,20,                      139:4
       offer            155:8,16                     73:12
                                      22
         22:19          156:21                       139:5         Perfect
         52:24                      owners           145:23          157:22
                      operations
                                      81:3
       offered          18:24                      partners        performance
         15:21,25       21:16                        137:5,11        29:13
         24:11,20       99:20             P                        permission
                                                   party
         37:15                                                       116:15
                      opportunity                    14:2
       offering         37:13       P-U-L-T-E
                                                   passes          person
         42:17,21       62:12         8:23
                                                     136:15          17:7 77:5
         113:20         63:12,17    p.m.                             113:23
                        134:1                      passing
       offerings                      111:2                          119:12,
                        161:15                       148:12,17
         111:7,22                                                    13,14
                        162:1       pack
         112:24                                    pay               120:1,2
                                      94:24
         113:1,9,     opposed                        13:18
                                                                   personal
         25 117:5       11:16       package
                                                   paychecks         44:15
         122:5,7,                     35:11
                      order                          21:24           46:12
         11 127:7                   packaging
                        39:11                      payments        personally
       office           61:23         5:25 16:9
                                                     82:5            55:10
         25:2           73:7          24:12
                                                                     73:10
                        90:24         40:17        payroll
       online                                                        78:16
                        117:11        41:16          159:8
         23:25                                                       103:25
                        155:9         58:11
         39:15                                     pays              107:14
                                      61:15
                      orders                         161:7
                                      136:15                       personnel


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 188 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS           Index: petition..proactive
            13:7        PL00048         34:1        postal             140:12
                          110:20        55:11         46:24
       petition                                                     Prime
                                        61:2 67:9
         134:21         place                       posted            41:6
                                        80:9
                          44:18                       32:21           45:11
       petitioned                       84:10
                          65:14                                       157:21
         135:6,12                       130:1       posting
                          99:2
                                        148:22        27:3,17       print
       petitioning        114:21
                                        149:23                        106:14
         134:25           136:24                    potentially
                                        150:10        47:5,14       printed
       phone              149:24
                                        151:4,12                      105:17,18
         107:25         plan                        practices
         118:10,                      policy          33:19,22      printout
                          108:20
         12,20                          45:9          34:13,17        25:1,3
                          109:15
         119:14                         48:11         70:10,21
                          110:19                                    prior
         120:17,19                      54:12         77:25
                          115:2,3,                                    6:4 27:17
         133:4                          62:18
                          16 124:3                  pre               32:16,19
                                        65:19,20
       photo              126:22                      150:15          33:18,21,
                                        69:7
         135:2            137:7                       153:11          24 34:14
                                        72:15
                          155:3                                       38:5,15
       photograph                       80:6,17     presence
                        platform        83:1                          39:8
         39:17                                        12:12
                          14:25         84:16                         40:15
       photographe                      100:8,11    present           54:14
       d                platforms                     23:15
                                        102:3,16                      65:14
         39:16            13:20                       58:11
                                        106:5                         70:21
                          18:24,25
       photos                           135:23      pretty            82:6
         133:5          PO              136:1         94:23           93:16
                             78:23      152:9,12,                     97:14,15
       physical                                     prevent           98:5
                        point           15
         39:12                                        112:22          103:3
                          19:9        Political       122:3
       pictures                                                       112:17
                          24:22         8:8           136:12
         133:14,19                                                    115:22
                          29:1 54:7
         152:8                        poor          previously        116:14
                          60:7
                                        29:13         7:25            124:6,8
       PL                 69:20
                                                      16:19           133:8
            90:20,23,     93:6,9      popular
                                                      93:24           136:24
            25 91:3       106:19,20     141:11,
                                                      107:19          137:15
                          107:17        13,19
       PL000049                                       108:24,25       146:1
                          112:12        142:12,20
         115:17                                       112:17          149:16
                          122:12
                                      POS             155:17          158:6
       PL000051           128:18
                                        71:4
         123:5            135:5                     price           privilege
                                        72:24
                                                      43:22           99:2
       PL00046          points          73:2
                                                      140:5,7,        100:21
         104:19           64:17
                                      possibility     13 141:2
         105:2                                                      privileges
                        policies        108:22        144:1,3,4       80:7
       PL00047            32:20
                                      post          pricing
         104:21           33:7,19                                   proactive
                                        28:8


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 189 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS Index: proactively..promptly
         135:15,24      43:25          131:10        21,22          103:20
                        44:6           132:1         39:2,4,5,      107:5
       proactively
                        45:17          133:5         7,11,12        112:7
         127:5
                        50:22          134:13        40:19,23       117:8
         134:20,25
                        51:15          136:15        41:5,8         124:25
         135:6,11
                        52:7,9,        138:8,13      42:18,22       128:15
         136:2
                        12,18,19,      139:23        43:16,20       130:20
       problem          25 53:2,       142:11        44:11,22       131:14
         50:14,15       13 54:2        143:17        45:2,10,       136:17
         65:15          55:17,21       145:15        19 47:14       137:20,24
         107:16         56:3,10,       148:13,16     48:22          138:4,22,
       problems         23 57:3,8      151:12        49:6,18        25 139:1,
         152:22         58:21          152:4,6,      50:9,20,       13 141:11
                        60:20          7,9,20,23     22 51:5        142:11,23
       procedures       61:10          153:22        52:4           143:1,4,
         99:23          62:8,25        154:6         54:18          16 145:7,
         100:2,14,      63:8,18        155:11        55:9,18        22
         17 101:3,      64:10,14,      157:7,14,     58:15          146:16,
         6,7,11,        23,25          15 158:18     59:6,14,       22,24
         17,19          65:3                         18,25          147:5
         128:19                     production
                        66:11                        60:4,9         148:3
         129:2,11,                    118:3
                        67:12,15,                    61:14,20,      149:5,17
         17 155:9,                    121:15,17
                        21 68:1,                     23 64:3        151:21
         17,20          3,5,16      products         65:15          152:11,
         156:5,21       70:10,11      11:7           67:16          13,25
         157:1          71:22         13:13          69:15,22       153:5,9
       process          73:17         14:21,24       70:19,22       154:15,19
         49:2 51:8      74:22         15:2,3,5,      71:5,18,       156:22
         55:20          75:3,15       13 18:25       19 73:13       157:9,12
         117:9          78:9          19:9,12,       74:20,24       158:7,11,
         120:8          81:4,11,      17 20:8,       77:10,14,      15,19
                        22 85:8       12,14,15,      19 78:8,       160:13
       produce          87:12,19,     20,22          12,19,22
         133:5                                                    program
                        21 92:3       23:14,15,      79:16,21
                                                                    45:11
       produced         94:20         17 27:4,       80:2,11,
                                                                    48:5,19
         118:6          111:22        8,9,13,18      12,15,20,
                                                                    49:4,7,
                        112:24        31:3,12        22 81:1,
       product                                                      11,16,19,
                        113:9,24,     32:16,19       2,18,25
         13:2 14:4                                                  25 61:2
                        25 116:5,     33:10,21,      82:1,3,7,
         32:4,6,11                                                  140:4
                        7,13,16,      24 34:3,       23 83:9
         34:13,18                                                   146:25
                        19,21,22      14 36:2,       84:9
         37:12,15                                                   157:6
                        117:5         9,12,20,       85:20,24
         39:10,13,                    22,25                       prohibits
                        122:4                        89:11
         14,15,16                     37:3,6,                       152:10
                        125:11,24                    94:8
         40:1,9,                      10,23
                        127:24                       98:16        promptly
         12,18,19                     38:1,6,
                        129:25                       99:16,17       81:5
         41:3,10                      12,16,17,
                        130:5,6                      100:6


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 190 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS Index: pronounce..reaching
       pronounce      providing        116:8                          161:9
         36:17          79:4           146:24            Q         questions
                        83:2,12
       property                     purchaser                        7:5,8,12
                        86:5,10
         54:8,11,                     138:8        quality           17:16,17,
                        88:6 99:8
         15 55:11                                    34:14,18        24 52:17
                                    purchases
         64:13        public                         63:1,18         53:17
                                      70:25
         66:18,21       45:13                        67:15           70:24
                                      72:5
         67:3,13,       46:15                        68:1            79:15
         19,22          47:2        purchasing       77:24           92:14
         90:14          50:2,9,       9:1,13         78:5            98:24
         102:16         14,19,23      10:2,23,       136:14,         144:5,7
         108:2          51:1          25 13:13       15,24           155:2
         111:9,10,      83:25         16:20,23       148:15,21       157:22
         24 113:1       84:4          19:8,14        152:13          158:1,2
         114:4          85:5,7,       20:12                          159:25
                                                   quantity
         117:7          10,14         73:14,15                       161:11
                                                     43:23
         122:7          86:6,10       143:8
                                                                   quick
         125:13         88:7          149:17       question
                                                                     88:19
         132:21                                      11:13
                      publication   put
         133:25                                      17:7 18:4     quote
                      s               28:6
         134:2                                       20:6 22:2       127:12
                        40:4          41:2,5,6,
         138:14,20                                   24:4
                                      7,9,14
         152:19       pull                           27:11
                                      42:3                               R
                        98:23                        43:18,19
       proprietary                    44:17
                        136:17                       51:18,21,
         15:11                        45:18
                                                     25 53:5,      ran
                      Pulte           46:19,21
       protect                                       12 62:7         86:22
                        8:20,21,      47:8,17
         81:6                                        66:5 71:9     ratings
                        25 10:12      51:3 59:5
                                                     72:16           140:3,10,
       protocol                       61:1 68:9
                      pun                            75:5,6
         125:1                        77:14                          19
                        58:25                        77:25
         155:11                       80:4                         re-boxed
                      purchase                       95:22
                                      82:15                          58:12
       protocols                                     98:18,21
                        19:12,17      87:11
         156:20                                      99:5,7        re-review
                        20:13,16,     103:5
       provide          20 36:8                      106:1           27:18
                                      105:2
         19:5 31:6      37:9                         111:3,19
                                      108:21                       reach
         53:18          39:1,2                       112:21
                                      114:17                         40:7
         69:21          65:14                        130:20
                                      126:2                          107:25
         83:4           73:7,17                      132:8
                                      138:2                          118:23
         92:12          85:8                         140:22
                                      149:24                         119:20
         144:11                                      146:11
                      purchased       159:18
                                                     149:25        reached
       provided         14:21       putting          150:25          154:10
         53:23          19:10         31:3           151:7,9
         117:16         20:22,24                                   reaching
                                                     154:3
         121:3,4        36:11,14                                     117:9
                                                     157:16
                        40:1                                         120:8,10


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 191 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS Index: Reactivate..related
       Reactivate       21:25          136:18        58:3             104:5
         110:20         22:1,6                       71:16            110:15
                                    receive
                        24:16,20,                                     115:11
       reactivated                    16:15        record
                        22 25:22                                      123:1
         114:19                       35:22          5:15 20:4
                        26:3,20,                                      158:24
                                      37:25          43:9,12
       read             21 27:1
                                      39:10,11       62:17         referring
         25:23          28:19
                                      43:15          72:20           124:21
         26:9,16,       29:7,21
                                      91:5,17        88:22,25        158:22
         19 31:17,      30:8
                                      92:12          104:17
         19 34:5        32:17                                      reflect
                                      96:18          144:23
         58:6           34:8                                         159:8,10,
                                      105:12         145:1
         66:13          35:7,15                                      12,15
                                      110:10         156:15
         67:1,11,       36:11,19
                                                     162:6,10      reflected
         14 72:14       37:5,18,    received
                                                                     83:15
         75:4,7         19 38:3       38:1,5       records
                                                                     135:6
         80:19,24       56:12         51:10          69:21
                                                                     154:2
         81:22          82:14         54:7           71:4
         117:3          92:17         55:7,18                      reflects
                                                   REDIRECT
         133:1          95:6          56:9 90:6                      83:24
                                                     157:23
         152:12         102:19,       91:9 92:3                      159:22
         155:14         20,21,22,     95:2         redo
                                                                   refund
         161:15,23      23,24,25      109:3          115:2,3
                                                                     138:10
         162:1,6,8      108:3,14,     122:14       reduction
                        15,17         123:20                       regard
       reading                                       10:13
                        110:3,6,9     127:20                         149:22
         24:23                                       29:9
                        117:24        135:23                       regular
         26:21                                     redundant
                        118:23        136:1                          147:19
         46:22                                       132:3,12,
                        119:5,6,      153:22
         66:15                                       14 134:18     regulations
                        8,19,22,      154:2,7
         87:2                                                        46:11
                        25            160:18       refer
         152:15
                        120:12,20   receiving        151:1         reinvesting
       ready            122:13                                       145:22
                                      46:23        referenced
         102:8          123:15,18     51:8           103:20        relabel
       reality          127:18        126:16         151:1           41:8
         48:1           129:9,12
                        130:3,11,   recent         referencing     relate
       reason           18,23         108:1          129:25          105:7
         47:8           134:8,25                     149:16
                                    recess                         related
         93:20          135:3,10,     43:10        referred          16:9,10
         94:3           12            88:23          45:23           21:16
         96:22,25       136:20,22     144:24         57:19           23:17,23
       reasons          137:12,14                                    54:18
                                    recollectio      62:14,22
         47:8,17        145:8,12                                     64:23
                                    n                69:3 75:6
                        146:3                                        65:3
       recall                         55:10,13       82:16
                        160:5                                        66:11
         16:13,14                     56:2,8,        89:6
         19:13        receipt         17,19          103:7           67:12,21



                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 192 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS              Index: relates..retract
         74:21          55:3           81:10          23:5             93:20
         82:3           56:4,25        91:10          41:12            101:24
         94:7,15        91:25          153:12         45:8             102:1
         99:12          108:11                                         112:17
                                     reporter       requirement
         108:1          109:20,
                                       17:23,25     s               responding
         112:25         22,23
                                       18:4,7,13      79:20           97:9
         122:6          110:1,4,7
                                       75:7           80:1 83:2       102:12
         157:14,16      115:5
                                       147:25         149:4           109:9
                        117:22
       relates                         161:16
                        118:11                      requires        response
         18:24
                        119:4,18     reporting        41:6            91:24
         34:2 56:3
                        121:15         80:15,22       70:2,6          92:2,5,11
         79:23
                        158:11         81:1                           115:9
         160:13                                     research
                                                                      161:18
                      remembering    representat      79:19
       relating
                        22:8         ion                            responses
         38:16                                      resell
                                       46:15                          18:9
         49:10        remove                          40:24
                                       47:1 86:4                      161:18
         66:10          92:21                         100:5
         126:10         112:15       represented                    responsibil
                                                    reseller
                        122:7,11,      85:5                         ities
       relationshi                                    15:4
                        20 127:4                                      12:1 17:5
       p                             representin
                                                    resellers         29:5
         14:5         removed        g
                                                      11:7
                        93:5           6:8 84:3                     responsibil
       reliability                                  reselling
                        111:21                                      ity
         73:22                       reputation
                        112:6                         15:3            17:6 31:3
                                       144:2
       reliable         113:19                        18:25           32:10
         71:5           117:4        request          51:5
                                                                    responsible
         73:9,20        127:6          72:1
                                                    reserve           28:8
         74:2                        requested        146:10
                      removing                                        48:22
         78:9,12,                      120:24
                        113:1                       resold            128:2
         13,15,17,                     121:20,21
                                                      14:22           157:13
         18 79:1,     rent             154:14
         6,11           21:10                       resolve         restate
         149:2          159:10       requests                         53:8
                                                      111:20
                                       69:22                          83:19,21
       relisted       reopen                          116:25
         93:11          115:7        require                        restaurants
                                                    Resource
                                       23:3                           6:1
       remaining      reopened                        13:12
         127:6          108:23       required                       result
                                                    respond
                        112:10         17:20                          80:6
       remember                                       93:15,17
                                       23:1,8,
         24:23        repeat                          96:13         resulted
                                       19,21
         32:24          66:5                          97:18           143:16
                                       24:6 41:4
         33:1,3,4                                     107:1
                      repeatedly       49:21                        retail
         34:16,23                                     109:8
                        133:3          154:18                         11:10,12
         35:14,18,                                    127:25
         21 36:7      report         requirement                    retract
                                                    responded


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 193 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS               Index: retraction..sell
         117:12         64:4            9:24           42:18,22        102:16
                        70:21                          157:14          143:17
       retraction                    role
                        82:22
         91:17                         9:14,15      sales           secondary
                        92:7
                                                      6:3 10:23       131:18
       return           112:24       roles
                                                      19:6            132:9,15,
         44:14          113:9,24,      12:1
                                                      20:17           23
         45:9,20        25 114:9,    room             29:10
         48:11          11 117:9                                    section
                                       76:7,10,       111:22
         50:10          122:4                                         46:10
                                       11,15,18       117:5
         84:10          140:2                                         66:13,15
                                     root             139:4
         85:9,14        150:10                                        67:8
                                       111:3          145:13,
         119:15         151:11                                        70:11
                                       116:3          17,25
         138:9          158:6,18                                      78:3
                                       123:20         146:5
         147:1          160:6,8                                       80:25
                                     Roughly        samples           81:17,23
       returned       reviewed
                                       90:6           153:8           116:25
         45:12          54:15
                                                      154:14
         46:23          55:4,14      row                            secure
                                                      158:18
         49:13          65:18,19,      94:11                          139:11
         50:20,23       23 66:6                     satisfactio
                                     rules                          seek
         85:25          82:20                       n
                                       17:15                          93:10
                        102:13                        138:7
       returns                         129:25
                        113:12                                      Seidle
         44:11,18                      131:10       satisfied
                        114:6                                         29:4
         45:2,16                       132:1          115:9
                        123:12                                        30:11
         46:12,16                      134:14         138:8
                        125:12,13                                     123:9
         47:5,9,                       155:11
                        128:19                      save
         20,24                                                      sell
                        150:12       running          25:4,20
         48:1,7,                                                      13:1,25
                        155:8          17:3,10        26:1
         14,16,24                                                     14:2,10
                        160:18                        105:19
         49:14                       runs                             16:15
                                                      106:9
         50:3         reviewing        13:12                          19:20
         83:14          32:17                       saved             32:7
         84:1,20,                    rush             25:10,17        37:23
                        42:13
         21 146:16                     162:11         26:3,24         39:4 40:8
                        55:10,21
         157:13         58:3                          27:1            43:22
                        60:18              S          105:23          45:8 60:8
       review
                        64:7                                          61:23
         26:4,6,                                    scanning
                        100:10                                        74:11
         11,24                       safety           41:17,18
                                                                      77:18
         27:3,7,23    revised          79:16,20,    Science           78:7
         32:20          149:24         25             8:8,9           79:21
         33:9
                      rights         sale           seal              80:2,11
         42:10
                        81:3,6,10      28:3           40:21,22,       81:21
         51:13
                        91:10          33:21          24              82:1
         54:11,19
                        111:10         34:15                          84:21
         55:1 62:6                                  search
                                       38:12,18                       116:16,19
         63:17        road                            25:8
                                       39:8                           137:7



                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 194 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                  Index: seller..sold
         140:12         25 82:2,       46:24        shipping        sister
         145:20,23      6,9,22,25      48:25          152:10          12:15,17
         149:5          84:9,11        52:17
                                                    shoes           sit
                        86:19          53:18
       seller                                         58:12           16:13
                        99:17          108:5
         25:20,23                                                     26:23
                        103:19         112:25       Shopify
         28:1                                                         79:9
                        113:14         122:6          15:10
         32:20,21                                                     135:12
                        116:7,13       129:5        shopping
         33:7,19
                        117:11         131:20                       site
         34:1,12,                                     157:18
                        124:12,17      132:4,16                       81:2
         18 35:1,                                   short
                        133:8          134:17                         125:25
         24 36:2                                      43:10
                        137:20,23      137:6                          157:10
         63:23                                        88:23
                        140:9          140:3,10,                    situation
         81:8                                         144:24
                        141:21         19 144:2                       92:23
         96:21
                        142:6,22       155:10       show
         102:17                                                     skin
                        145:7,9,       157:13         94:24
         133:8                                                        39:5
                        19 158:7,                     103:10
         149:11                      services                         44:16
                        15,17                         104:3,8
                                       13:5,8                         46:13
       Seller's
                      sells            52:7         showed            61:3,13
         35:20
                        5:25           61:25          149:23          62:18
         83:1
                      send           set            shown             142:13
       sellers
                        92:6           12:23,25       103:20          150:19
         67:8
                        157:8          13:1                         SKU
         81:6,9                                     shut
                                       30:25                          32:2
         103:19       sending                         93:21
                                       89:9                           41:2,10,
                        47:15                         96:6
       selling                         156:25
                                                      153:23          20 42:4
         12:25        sentence         157:3
         14:3,21        66:25                       side-by-        slew
                                     setting                          158:2
         16:3           67:11,14                    side
                                       16:25
         18:25          69:17                         105:2         small
         27:3,8         125:5        setup                            139:5,6,7
         32:18,20       130:19         31:12        sign
         33:6,19        131:5                         162:2         software
                                     Shampoos                         13:2,12,
         34:1           133:2                       significant
                                       142:18                         14
         38:6,16                                      140:6,14,
                      separate
         43:24                       shared           16 141:3,     sold
                        75:3,18
         48:9 54:2                     13:5,8         7,9             14:4
                        76:7,8,
         55:9                        shift                            15:13
                        11,13,15,                   similar
         60:12                         145:4                          20:2,8
                        18 77:11                      15:7
         61:10,20                                                     23:16,17
                        94:21        ship
         62:8 63:8                                  single            27:9,12
                        98:25          48:23
         67:9                                         113:12,         28:7
         69:15        series           152:7          19,23           43:20
         70:22          17:16        shipments                        45:10
                                                    Sir
         80:7         service          16:10                          48:5
                                                      34:25
         81:14,18,      6:1 22:18                                     49:6,12,


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 195 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTSIndex: Solu-med..specifically
         15,18          62:2,8         148:24        70:3,6,         84:11
         57:3,8         70:6 71:7                    11,18           91:25
                                    SOPS
         58:21          72:9 74:8                    71:11           92:14
                                      148:22
         59:8,25        75:20                        72:7,10         93:2 94:7
         61:14,21       77:7,9      sought           73:14           98:6
         80:21          79:10,23      43:23          122:5           102:7
         81:2           83:12       sounds           148:25          103:18
         89:11          84:12         58:8                           105:15
                                                   space
         138:22         86:9                                         106:18
                                    source           75:23
         141:12         87:18                                        109:4
                        89:3,12       32:10        speak             124:15
       Solu-med                       44:10,13,
                        95:2                         52:3,6          126:20
         6:5,7                        25 46:3
                        96:7,12                      98:9,12         135:4,14
         7:21,25                      50:3,25
                        97:17                        108:8,10        139:17
         12:7,11,                     52:16
                        99:15,19,                    118:22          141:15
         13,19,23                     70:15
                        20 101:5                     119:10          142:3
         13:16,18                     73:20
                        113:15                       120:5,18        153:4
         14:5,9,12                    74:2
                        117:25                     speaking
         15:1,4,20                    78:8,9                      specificall
                        138:21                       18:7
         17:4,6,8                     84:19,23                    y
                        139:11                       57:12
         19:10,12,                    85:5,11                       24:17
                        141:12,19                    124:3,15
         21 20:8,                     86:9                          27:6,20
                        142:22                       161:10
         12,16,21,                    125:19                        32:12,17,
                        144:10
         23 21:2,                     127:24       specific         24 33:1,3
                        145:4
         7,10,23                      142:6          6:24           35:13,21
                        146:16
         22:3                         151:10         20:7,10,       37:17,21
                        147:5
         25:5,9                                      15 22:25       38:8 41:7
                        148:9,11    Source/
         27:2,6,                                     23:5           50:21
                        153:8       solu-med
         12,18                                       25:13          52:24
                        155:17        83:25
         28:11,25                                    31:16,18       54:25
                        156:21
         29:3,5                     sourced          33:25          55:15
                        157:8
         33:9                         71:5 73:6      34:7,9         56:4,12,
                        158:10
         34:17                        116:6          35:3,6         25 57:12
                        160:3,14
         38:4,15                      124:24         39:9           77:5
                        161:7
         39:1,2                       136:14         42:16,20       79:12
         40:7,11,     Solu-med's      147:5          43:14          94:4
         14,17          19:14                        45:6 48:4      99:10
         41:2,7         28:7 32:9   sources                         102:17
                                      125:7          53:4
         42:20          42:17,21                     54:23          103:2
         43:15,19       68:16       sourcing         55:3,9,13      105:15
         44:10          99:24         9:1,13         56:2,8         106:6
         48:20          139:15        10:2           58:3           108:16
         49:13          144:5         16:20,22       71:15          109:22
         50:8,13,                     19:8           74:4,5,25      118:11
                      somebody's
         19,23,24                     20:12          75:11          121:20,21
                        100:10
         51:4                         39:23          77:13          124:3
         56:21        SOP             69:25                         131:12,17
                                                     80:11


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 196 of
                                       338
      KELLON GOODSON                                               January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS      Index: specifications..suppliers
         135:3          11:13        steps             49:15,24        111:1
         139:10         12:3           39:6,9          50:25
                                                                    submit
         145:20         22:25          51:4            84:18,24,
                                                                      42:16,20
         160:17         23:5           55:16           25 85:1,
                                                                      43:19
                        37:12          56:11           24 93:22
       specificati
                        96:12          92:16           97:21        submittal
       ons
                        97:8           96:5            139:15,16      44:4
         54:16
                        104:18         108:20          140:9        submitted
       specifics        141:18         112:21
                                                    storefronts       114:18
         28:19                         117:10
                      started                         145:7           115:22
         30:6                          122:2
                        10:7                                        subsection
         34:24                         126:15       stores
                        11:25                                         130:1
         41:15                         127:18         143:16
                        12:2
         42:5                          133:24                       substantive
                        15:19                       storing
         55:12                         151:15                         7:16,19
                        36:1 72:2                     70:25
         97:5
                        158:15       stickers       strategic       substantive
         115:5
                                       76:22          145:4         ly
         143:10,23    starts
         146:3          69:17        stop                              120:6
                                                    strategy
                                       145:6,9        97:8          sudden
       spoke          state
         6:9,10         5:15 58:7    stopped                          96:12
                                                    stress
         30:7,14,       159:19         8:3            84:8          suggesting
         15 119:1,                     145:19         126:20          118:8
                      stated
         12,22
                        35:12        store          strict          suit
       spoken           45:1,21        45:21          148:15          72:2,9
         29:17,20       83:13          74:24
                        85:2           75:14,15     stricter        summaries
       square                                         148:24          19:6
                                       139:15
         21:7         statement
                                       146:17       strictly        summer
                        45:6,18
       Stan                            151:1,11       11:18           145:10
                        48:2
         95:13                         153:4,23
                        111:14,17                   strike          supplier
         96:4,23,                      154:11
                        112:2,5                       28:6            51:19
         25 97:12                      157:19
                        113:4,7                       32:18           73:9
         98:9,14,
                        128:2,8,     stored           33:20           74:8,17
         15 100:16
                        23,24          74:20          44:9 65:1       78:9,12,
         118:5
                        129:20,22      158:11         149:25          13,15,17,
       stand            134:23                        151:5           19 79:1,
                                     storefront
         81:1           136:19                                        6,11
                                       13:23        stringent
         107:18         149:3,14                                      147:7
                                       14:20,24       147:9
       standards        156:10,20                                     148:2,16
                                       27:10,15       149:4
         147:9        statements       28:7                           149:3
                        144:6          30:25        subcontract
       standpoint                                                   suppliers
                                       39:8         ing
         21:17        states                                          71:6,13
                                       44:14,25       9:3
                        68:4,5                                        139:12
       start                           46:3         submission        147:10,13
                        73:3


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 197 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS              Index: supplies..today
         149:5        system        tapped         testified         73:13
         160:23,24      13:4          13:6           47:7            123:13
                        32:21                        58:17           131:19
       supplies                     team
                        41:6                         59:13,17,       159:21
         11:2,20                      19:6
                        42:24                        24 85:21
         74:11                        131:1,25                    thousand
                        96:17                        129:1,10
         79:4                         144:14                        113:18
                        114:2                        149:2
         139:12
                        133:13      telephone        155:25       Thousands
         145:10
                        136:16,24     108:3          156:6          113:17
         147:12
                        161:3,6     telling          159:21,22    time
       supply
                      systems         55:14        testify          7:8,22
         11:19
                        9:22,24       81:9           6:23 79:9      11:13,15
         127:10,
                        13:1,5        83:25                         12:14
         14,17                                     testimony
                        126:10        115:21                        15:12
         137:5,11,                                   7:3 25:10
                                      118:9                         17:19
         15 142:25                                   60:19
                                      141:3                         18:8,15
         143:7,11          T                         154:1
                                                                    26:9
         160:7,8                    temperature      156:1
                                                                    29:20
                                      75:2
       support        taking                       testing          30:7,14,
                                      76:3,4,
         52:4,7,17      17:23                        79:20,25       15 42:5
                                      19,23,24
         53:19          56:11                                       54:12
                                      77:2,8       thing
         133:4          95:6                                        58:1 61:9
                                                     10:10
                                    temporarily                     63:7 66:7
       supposed       talk
                                      109:12       things           73:7
         41:14,20       6:15 8:1
                                                     6:1 7:22       78:19
         59:7,15        29:22       terminate
                                                     9:24           79:19
         60:3           118:13,25     28:21
                                                     10:10,24       82:20
                        119:13        82:2
       suspend                                       11:3           102:10
         82:2         talked        terms            13:2,13        107:15
                        34:10         48:6           16:3,10        112:3
       suspended
                        64:4          61:25          19:6           113:5,10
         80:12
                        131:6         84:10          21:14          114:12
         93:1,25
                        143:13        112:25         25:15          119:25
         94:5
                                      122:6          31:12          138:18
         108:19       talking
                                      129:5          35:4           141:20,24
         109:10         18:18
                                      131:19         45:17,20       150:12
         135:17         43:14
                                      132:4,16       46:24          151:18
                        49:3
       suspension                     134:17         47:4,5
                        72:23                                     times
         82:8 94:7                    137:6          49:1 97:6
                        85:4                                        38:17
         96:8,11                      153:16         100:6
                        135:20                                      56:18
         97:21                        154:5          123:16
                        144:17                                      119:17
         98:3                         155:10         135:21
                        155:16                                      120:11
         106:21                       157:3          140:2
                        161:4
         124:4                                       142:19       tip
                                    Terrace
                      talks                                         13:9
       suspensions                    5:19         thought
                        63:23
         98:5                                        48:13        today
                        102:11


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 198 of
                                       338
      KELLON GOODSON                                              January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                 Index: told..version
         6:4,16       transaction      142:11,16      53:6 57:1     utilities
         26:23        s                161:25         65:2            21:14
         79:9           71:4 73:4                     117:17
                                     typed                          utilizing
         108:1                                        120:19
                      transfer         123:12                         96:17
         112:5                                        122:14
                        21:1           162:3
         113:7
                                                    understandi
         114:6,14     transferred    types                                V
                                                    ng
         135:12         21:23          23:15
                                                       65:11
         161:12                        64:19
                      treatments                       66:9         valid
                                       66:23
       told             142:18                         143:9          42:7
                                       67:4
         41:24                                                        45:20
                      trouble          89:17        understood
         42:2                                                         135:1
                        10:7           97:6           18:14
         47:23                                                        136:16
                      true             145:7          48:13
         55:4                                                       variations
                        44:9           152:18         80:9,14
         56:13                                                        94:19
                        48:15                         82:25
         97:17                       typical
         101:2          87:18,21       17:14        unique          vary
         109:15,16      111:14,        92:11          139:15,16       92:13
         115:8          17,18
                                     typically      university      vendor
         116:12         112:2,5
                                       92:6           8:10,14,        10:23
         132:2,7        113:4,7
                                       93:15          16 16:3         14:10
         145:9          116:10
                                                      34:12,19        146:20
         153:21         136:19,23    typo
                                                      35:2,24       verbal
                        149:14,20      125:4
       top                                            36:2            18:12
                        156:20
         63:21                                        149:11          100:8
         68:1         truthfully           U        University'       101:16
         118:2          6:17
                                                    s                 156:6
         150:3        turn           uhm-hum          35:20         verificatio
       toys             70:9           14:15
                                                    UPC             n
         44:16          89:15,19       16:24
                                                      39:19           126:1
         46:13          136:10         18:2
                                                      42:24           160:11
                        157:17         20:19
       trademark                                      126:1,2       verify
                                       64:18
         90:14        tutorials                       132:10
                                       80:23                          39:6
                        151:2                         133:21
       Traffic                         83:23                          40:8,11
         9:21         TXT                           UPCS              51:5
                                     unable
                        162:14                        114:1,2         55:16
       training                        46:11
                                                                      56:22
         16:15        type                          updates
                                     unaware                          73:8
         22:15,18       7:5 9:14,                     42:8
                                       59:14                          78:14,16
         23:7,9         15 10:25
                                                    upper             79:10
         31:6,10        48:25        understand
                                                      150:21          126:7,9
         34:13          52:9,11        17:17
         35:6,20        75:3           20:18        usage           version
                        92:15          23:18          45:16           115:19
                        126:2          34:11                          125:12,13



                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 199 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS            Index: versus..warranty
       versus           46:1           126:6         132:16,20    walk
         51:10          47:11          129:6,15      138:14         12:22
                        48:12          135:22        152:4,7,
       vet                                                        walls
                        49:9           137:3         19,20
         137:4                                                      76:13
                        50:5,12,       138:17
                                                   violations
       vet all          16,18          139:20                     wanted
                                                     64:20,22
         160:23         53:1,9         140:20                       14:1
                                                     65:3
                        56:7           141:1,6                      47:9,13,
       vetted                                        66:10,14,
                        57:14,21       143:21                       20 49:7
         160:15                                      18,22,23
                        58:24          145:2                        112:10
       vetting                                       67:5,12,
                        59:4,12        146:4,8,                     120:17
         137:10,15                                   13,17,19,
                        60:15,23       18 147:3,                    133:19
         160:21                                      21,23
                        62:4,16,       15,20                      warehouse
                                                     90:15
       video            24 65:5,       148:5,18                     21:4
                                                     94:5
         16:8,12        8,10,17,       149:8,16,                    49:14
                                                     102:16
         23:6 35:7      21,23          18,20,23                     74:20
                                                     103:1
         43:8,11        66:3 69:5      151:5,13,                    75:1,18,
                                                     109:5
         88:21,24       71:20          24 153:25                    20,23,24
                                                     135:17
         144:22,25      72:6,13,       154:20,22                    76:1,6,9,
                                                     138:13
         162:9          18 73:1        155:2,22                     14 148:17
                                                     152:18,24
                        75:4,9         156:4,9,
       videos           82:18          14,16,23    visible        Warning
         16:4,5         83:17          157:17,24     133:7          106:5
         22:17          84:13,17       159:1,3,    voice          warnings
         41:15          86:8           4,20          108:4          99:12
         151:2          87:1,4,17      162:11                       109:6
       view             88:1,13,                                    112:17
                                    violate
         23:1           20 89:1,8                        W          135:16,23
                                      67:8
         39:12          92:24                                       136:1
                                      133:24
         81:7           95:18,21                   waiting
                                      134:2                       warranties
                        96:1,2                       30:23
       viewed                       violated                        114:10
                        97:13
         39:14                        80:10        waive
                        98:19                                     warranty
       viewing          100:22                       161:20,24
                                    violating                       37:1,4,7
         51:9           101:1                        162:7
                                      82:7                          40:4,5,12
                        103:9                      Wal-mart         44:3,7
       Vine                         violation
                        104:7                        14:19,20,      51:16
         20:1                         32:13
                        106:3                        23 15:9        53:22
         24:19                        56:10,20,
                        110:17                       22:13,15,      54:3
         25:16                        21 57:1
                        115:13                       23 23:1,       57:9,16
         28:23                        60:11,21
                        117:22                       8,19 24:6      58:9,10,
         29:16                        64:11,13,
                        118:1,4,                     139:9          18,22
         33:13                        14 67:3
                        8,13,17,                                    59:7,15,
         35:10                        68:4,5       Wal-mart's
                        18 121:6,                                   22 60:1,
         41:25                        106:5          14:22,25
                        14,19,22                                    4,13,20
         42:1                         107:5          23:24
                        122:1                                       61:24
         43:4,6,13                    131:19
                        123:3                                       62:8


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 200 of
                                       338
      KELLON GOODSON                                             January 09, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS             Index: watch..Youtube
         68:13,19,    word          wrote            50:9,20,       126:24
         21,22          151:20        62:20          21 51:5        127:3,5,6
         88:4,16        156:2,13      111:7,12,      52:1,3,6       130:20
         114:7                        15 112:3,      53:13          131:14
                      work
         125:22                       23 117:3       54:8           134:5
                        9:4,16
         132:18                       125:3,5        55:18          135:17
                        19:7
         138:7                        127:11         56:3,10,       137:24
                        30:11
         151:22                       129:7,8,       20,23,24       138:3,6
         154:18       worked          20 131:5,      58:15,20       145:15
                        7:25          7,21           59:6,14,       149:17
       watch
                        9:10,21       134:9          18,25          153:4,7,
         23:6,8
                        30:21         135:9          61:10,20,      9,17,21
       watched          123:9         136:21         23 63:8        154:5,10
         16:4,5,8,      148:8         156:11         64:3           158:7,9,
         12 24:16,                                   65:15          10,14,17
                      working
         18 34:24,                                   68:23          160:13
                        7:22 8:3          Y
         25                                          69:15
                        30:1,3,5                                  Youngblood'
       watching                                      70:22
                      works                                       s
                                    year             71:22
         35:7                                                       41:14
                        42:23         9:5,17,25      74:19,24
       ways                                                         42:4,17,
                      write           30:9           75:11,14
         156:24                                                     21 45:10
                        116:4         38:5,17        77:10,14
                                                                    116:22
       web              128:3         90:6           78:11
         106:11         130:2,10,     145:24         80:20        Youtube
                        17,22         148:11         82:7,23        149:12,15
       webinar                        149:6          85:20,24
                        133:15
         35:19                                       87:19,21
                        134:20      years
       webinars         137:13        15:12          92:1,3
         35:4                         64:5           93:16,17
                      writing                        94:8,9
       website          155:18        124:12,
                                      13,18          95:1,3,5
         14:22
                      written                        97:1,14
         15:11                      Youngblood
                        40:5                         98:10,15
         31:4                         27:9,12
                        99:15,19,                    99:10
         40:15                        32:16,19
                        23 100:1,                    103:3,11,
         45:1 85:3                    33:10,21,
                        3,11,13,                     15 104:25
         138:21                       24 34:2,
                        17 101:2,                    107:5
         139:5                        14 36:8,
                        4,7,13                       111:8,22,
       Weinstein        102:2         11,20          24 112:7,
         28:10,11,      103:15        37:9,14,       11,15
         24 29:17       156:3,6,      17 38:8,       116:5
         36:1 46:9      13,20         12 39:7        117:5,7,
         55:14          160:4,6       40:8,12,       25 120:6,
         110:24                       15 41:10       24 122:17
                      wrong           43:16          123:21
       withhold         41:21         44:11,22       124:8,12,
         82:5                         49:6,18        18,22


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 201 of
                                       338


                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA


   SOLU-MED, INC.,                                       Civil Action No.: 0:19-cv-60487-RKA

                                      Plaintiff,         DECLARATION OF NONPARTY
                                                         AMAZON.COM, INC.
            v.                                           CUSTODIAN OF RECORDS
                                                         AMAZON REF NO.: SUB1004122
   YOUNGBLOOD SKIN CARE PRODUCTS,
   LLC,

                                      Defendant.


            Clarice Cohn declares as follows:
            I am over the age of eighteen and I am a duly authorized Custodian of Records for

   Amazon.com, Inc. (“Amazon”).

            1.        I am a Litigation Paralegal in the Litigation and Regulatory group at Amazon. I

   make this declaration based on my personal knowledge and my review of Amazon records kept,

   maintained, and relied upon by Amazon in the ordinary course of business.

            2.        My responsibilities include working with outside counsel to respond to subpoenas

   served on Amazon. This includes gathering, compiling, analyzing, cross-checking, and

   preparing documents to be produced in response to subpoenas, among many other duties.

            3.        On January 14, 2020, Amazon was served with a subpoena from Defendant

   Youngblood Skin Care Products, LLC (“Defendant”) in the above-referenced action. On

   January 21, 2020, Amazon served objections to the subpoena.

            4.        Attached as Exhibit 1 is a true and correct copy of Amazon’s Selling Policies and

   Seller Code of Conduct in effect as of November 1, 2018.


                                                      EXHIBIT 6

   DECLARATION OF NONPARTY AMAZON.COM, INC. CUSTODIAN OF RECORDS
   4845-0887-7490v.2 0051461-001872
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 202 of
                                       338


            5.        Attached as Exhibit 2 is a true and correct copy of Amazon Anti-Counterfeiting

   Policy in effect as of November 1, 2018.

            6.        Attached as Exhibit 3 is a true and correct copy of Amazon’s Product

   Authenticity and Quality Policy in effect as of November 1, 2018.

            7.        Attached as Exhibit 4 is a true and correct copy of Amazon’s Cosmetics & Skin /

   Hair Care guidelines in effect as of November 1, 2018.

            8.        Attached as Exhibit 5 is a true and correct copy of Amazon’s Condition

   Guidelines in effect as of November 1, 2018.

            9.        Attached as Exhibit 6 is a true and correct copy of a compilation of complaints

   from intellectual property rights owners to Amazon against Plaintiff Solu-Med, Inc.’s storefront

   “Life and Health Source,” seller ID ABABPETWJQTSG (“Plaintiff”). The compilation contains

   the following information: complaint ID; date; alleged infringement; rights owner (“RO”)

   information; RO communication; and ASIN(s) at issue.

            10.       Attached as Exhibit 7 is a true and correct copy of Amazon’s notice of policy

   warning to Plaintiff, dated January 27, 2018, regarding Complaint ID 1382641761.

            11.       Attached as Exhibit 8 is a true and correct copy of Amazon’s notice of intellectual

   property rights infringement warning to Plaintiff, dated January 28, 2018, regarding Complaint

   ID 1387678261.

            12.       Attached as Exhibit 9 is a true and correct copy of Amazon’s notice of policy

   warning to Plaintiff, dated March 5, 2018, regarding Complaint IDs 1493861371, 1493861291,

   1493861121, 1493860871, 1493861581, 1493860981, 1493861011, 1493860931, 1493861451,

   1493861181, 1493861241, 1493861641, 1493860821, 1493861071, and 1493861531.




   DECLARATION OF NONPARTY AMAZON.COM, INC. CUSTODIAN OF RECORDS
   4845-0887-7490v.2 0051461-001872
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 203 of
                                       338


            13.       Attached as Exhibit 10 is a true and correct copy of Amazon’s notice of

   intellectual property rights infringement warning to Plaintiff, dated April 4, 2018, regarding

   Complaint IDs 1584640131, 1584640051, 1584640081, 1584640321, and 1584640211.

            14.       Attached as Exhibit 11 is a true and correct copy of Amazon’s notice of policy

   warning to Plaintiff, dated May 12, 2018, regarding Complaint ID 5057530651.

            15.       Attached as Exhibit 12 is a true and correct copy of Amazon’s notice of policy

   warning to Plaintiff, dated July 23, 2018, regarding Complaint ID 5235198981.

            16.       Attached as Exhibit 13 is a true and correct copy of Amazon’s notice of policy

   warning to Plaintiff, dated July 25, 2018, regarding Complaint ID 5201230301.

            17.       Attached as Exhibit 14 is a true and correct copy of Amazon’s notice of policy

   warning to Plaintiff, dated January 27, 2019, regarding Complaint ID 5732843141.

            18.       Attached as Exhibit 15 is a true and correct copy of Amazon’s notice of policy

   warning to Plaintiff, dated January 30, 2019, regarding Complaint ID 5739450721.

            19.       Attached as Exhibit 16 is a true and correct copy of Amazon’s notice of policy

   warning to Plaintiff, dated February 13, 2019, regarding Complaint ID 5785594171.

            20.       Attached as Exhibit 17 is a true and correct copy of Amazon’s notice of policy

   warning to Plaintiff, dated March 14, 2019, regarding Complaint ID 5869338901.

            21.       Attached as Exhibit 18 is a true and correct copy of Amazon’s notice of policy

   warning to Plaintiff, dated April 17, 2019, regarding Complaint ID 5992065151.

            22.       Attached as Exhibit 19 is a true and correct copy of Amazon’s notice of policy

   warning to Plaintiff, dated April 29, 2019, regarding Complaint ID 6028406021.

            23.       I hereby certify and declare under penalty of perjury under the laws of the United

   States of America that the foregoing is true and correct to the best of my knowledge and belief.



   DECLARATION OF NONPARTY AMAZON.COM, INC. CUSTODIAN OF RECORDS
   4845-0887-7490v.2 0051461-001872
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 204 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 205 of
                                       338




                                          EXHIBIT 1
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 206 of
                                       338



   Selling Policies and Seller Code of Conduct

   All sellers are expected to adhere to the following policies when listing products on Amazon. Seller
   offenses and prohibited content can result in suspension of your Amazon account.




   Seller code of conduct
   Amazon enables you to reach hundreds of millions of customers. We strive to ensure a fair and
   trustworthy buyer and seller experience. At Amazon, we expect you to adhere to the code of conduct
   principles outlined below. Violation of the code of conduct principles may result in the loss of your
   selling privileges and removal from Amazon Marketplace.
   Seller Code of Conduct Principles:

       ·   Adhere to all applicable laws and abide by all Amazon policies.
       ·   Maintain current account information.
       ·   Never misrepresent yourself.
       ·   Always act in a manner that ensures a trustworthy experience for Amazon customers.
       ·   Never list products that may cause harm to Amazon customers.
       ·   Never engage in any misleading, inappropriate or offensive behavior. This applies to all your
           activities, including but not limited to:
               o Information provided on your account
               o Information provided in listings, content or images
               o Communication between you and Amazon or you and our customers
       ·   Act fairly at all times. Unfair behavior includes but is not limited to the following:
               o Behavior that could be deemed as manipulation or "gaming" of any part of the buying
                    or selling experience
               o Actions that could be perceived as manipulating customer reviews, including by
                    directly or indirectly contributing false, misleading or inauthentic content
               o Activities that could be perceived as attempting to manipulate Amazon's search
                    results or sales rankings
               o Actions that intentionally damage another seller, their listings or their ratings

   To learn more about Amazon policy violations and review a few examples, please watch this short
   video.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 207 of
                                       338




                                          EXHIBIT 2
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 208 of
                                       338



   https://sellercentral.amazon.com/gp/help/G201165970

   Published version on 2/19/2018

   Amazon Anti-Counterfeiting Policy
   Products offered for sale on Amazon must be authentic. The sale of counterfeit products is
   strictly prohibited. Failure to abide by this policy may result in loss of selling privileges,
   funds being withheld, and destruction of inventory in our possession.
   It is each seller’s and supplier’s responsibility to source, sell, and fulfill only authentic products.
   Prohibited products include bootlegs, fakes, or pirated copies of products or content; products that
   have been illegally replicated, reproduced, or manufactured; and products that infringe another
   party’s intellectual property rights. If you sell or supply inauthentic products, we may immediately
   suspend or terminate your Amazon selling account (and any related accounts) and destroy any
   inauthentic products in our fulfillment centers at your expense. In addition, we do not pay sellers until
   we are confident our customers have received the authentic products they ordered. We may
   withhold payments if we determine that an Amazon account has been used to sell inauthentic goods,
   commit fraud, or engage in other illegal activity.
   We work with manufacturers, rights holders, content owners, vendors, and sellers to improve the
   ways we detect and prevent inauthentic products from reaching our customers. As a result, we
   remove suspect listings based on our own review of products. We also work with rights holders and
   law enforcement worldwide to take and support legal action against sellers and suppliers that
   knowingly violate this policy and harm our customers. In addition to criminal fines and imprisonment,
   sellers and suppliers of inauthentic products may face civil penalties including the loss of any
   amounts received from the sale of inauthentic products, the damage or harm sustained by the rights
   holders, statutory and other damages, and attorney’s fees.
   We stand behind the products sold on our site with our A-to-z Guarantee, and we encourage rights
   owners who have product authenticity concerns to notify us. We will promptly investigate and take all
   appropriate actions to protect customers, sellers, and rights holders.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 209 of
                                       338




                                          EXHIBIT 3
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 210 of
                                       338



   https://sellercentral.amazon.com/gp/help/G202010130

   Published version on 10/12/2018

   Ensuring product authenticity and quality
   Customers trust that they can always buy with confidence on Amazon. As a seller, it's important to
   understand Amazon's guidelines on product quality and authenticity.
   Please take a moment to review our guidelines below. Reviewing and complying with these
   guidelines will help you keep your account in good health. For additional information, see Best
   Practices for Listing Quality Improvements, Product Listing Guidelines, and Condition Guidelines.


   Types of violations
   Amazon enforces sellers who violate our selling policies. Violations related to product authenticity
   are categorized as intellectual property violations. Issues with the overall product quality, including
   products that do not match their descriptions, can be categorized as “materially different” violations.

       ·   Intellectual property violation

           Amazon respects the intellectual property rights of others. As a seller, you are responsible
           for ensuring that the products you offer are legal, authorized for sale or re-sale, and that they
           do not violate intellectual property rights such as copyrights, patents, trademarks, and rights
           of publicity. To learn more about intellectual property violations, see Amazon’s Intellectual
           Property Policy.

       ·   Materially different product condition violation

           The product you list and ship must exactly match the description, pictures, and all other
           information on the product detail page. Amazon policy prohibits you from listing or shipping
           “materially different” products. For example:

               o   Listing your product in New condition when it is not in brand-new or unused
                   condition, or in un-opened original packaging.
               o   Listing your product for sale on any related product detail page when your product
                   does not exactly match the description on that page.
               o   Shipping a product that is damaged, defective, misclassified, misrepresented, or
                   missing any of its parts.

           Review and update your listings to confirm your products are accurately described.
           Learn more about Prohibited Seller Activities and Actions.


   Enforcement
   Based on the severity of a policy violation, Amazon may take the following actions:

       ·   Cancel your listings
       ·   Limit, suspend, or block your ability to list products
       ·   Suspend or block your ability to sell
       ·   Remove or destroy your FBA inventory
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 211 of
                                       338


      ·   Withhold your payments

   Additionally, we have implemented listing restrictions for certain brands, ASINs, and categories.
   Approval is required to list under brands, ASINs, or categories with listing restrictions.


   Best Practices in Product Authenticity and Quality
   All Amazon sellers are responsible for complying with the law along with Amazon’s policies.
   Customers trust that they can buy with confidence on Amazon and receive authentic products that
   arrive in the condition they expect. In order to ensure that both sellers and customers have the best
   experience, here are some tips that sellers might find helpful when listing products on Amazon.


   Sourcing Products
   Are you purchasing your products from a reliable source?
   Know your supplier. Reduce the risk of complaints by researching the manufacturers, resellers, and
   suppliers from whom you purchase goods.
   Are you confident in the authencity and quality of your goods?
   Verify the authenticity of the products you source. Take time to perform a quality check of the
   products you source. If you sell branded products on Amazon, ensure that you source the product(s)
   from a reliable supplier.
   Are you storing documentation for all of your purchases?
   Keep all documents and records of transactions, such as POs and invoices establishing that you
   sourced products from reliable suppliers.

   Have you considered possible safety concerns with your products?
   Verify that the products you sell are safe. Take time to research whether there are any safety testing
   or compliance requirements for the products you sell.
   Learn more about Amazon’s Product Authenticity and Quality program and Anti-counterfeiting
   Policy.
   To learn more about Amazon’s safety policies, please visit the Product safety and compliance page
   and review the Selling products with Safety and Compliance Requirements page on Seller University


   Listing Products
   Are you listing your products correctly?
   When you are offering a branded product that is already listed, make sure you list it under the
   corresponding ASIN. If your product is generic, do not list the product under a branded ASIN.
   Offering a product on an ASIN communicates to customers that you are offering that specific item
   with those specific characteristics. If you are selling a product that has additional listing
   qualifications, you will be required to apply to sell those products through Seller Central.
   Are you describing your products accurately?
   When selling generic products that are compatible with a branded product, make sure it is clear that
   your generic item is not a product of that brand.
   Clearly state whether your products are new or used, and list your products under the most
   appropriate Amazon category. Provide detailed and accurate information about the product you are
   selling.
   You can find guidance on how to add your products and manage your inventory under the “Add your
   products and manage your inventory” section in Seller University.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 212 of
                                       338


   For more information about listing your products, please review our Best Practices for Listing Quality
   Improvements, Product Listing Guidelines, and Condition Guidelines
   For more information about listing your products, please review our Condition Guidelines


   Storing & Shipping
   Have you considered the unique features of your products?
   Store your products according to their unique features. Thoughtfully storing your products will help
   you preserve the integrity of your products and their packaging. Some goods will need to be
   preserved in a particular manner to maintain their freshness. Remember to check the expiration date
   on your products. If you use the Fulfilled by Amazon services, we may deem your expired products
   unsellable.
   Pack products carefully and include all parts of the product. Buyers expect to receive products in
   their original packaging. If you purchased your inventory in bulk and the items are unpackaged, be
   sure to inform customers of this. See more on Packaging best practices.
   If you are sourcing from other parts of the world and/or shipping globally, make sure that your
   products will properly function and comply with all applicable laws in the country where you are
   selling them.
   See more on Seller Fulfilled Shipping and Fulfilled by Amazon.
   For additional information, please review Amazon’s policies and agreements.


   FAQ
   How can I check to see if I have a product authenticity complaint?
   You can check the “Product Authenticity Customer Complaints” link under the “Product Policy
   Compliance” section in Account Health. We may also send you an email if Amazon has concerns
   about your listings.
   What should I do if my listing(s) has been removed or my account has been suspended due
   to product authenticity complaints?
   If your listings are removed, your account has been suspended or your ability to list new products
   has been removed, we will notify you via email. We may ask you to submit invoices from your
   supplier or provide your supplier’s contact information. We may also ask for a plan of action that
   describes steps you took to resolve the issue and prevent similar complaints, or an authorization
   letter from the manufacturer. You can submit the documents through the account health dashboard
   or via email.
   For additional information, see:
   Appeal the restriction or removal of selling privileges
   Amazon Anti-Counterfeiting Policy
   Policies and Agreements
   Important: Providing fabricated documents will result in the removal of your Amazon selling
   privileges.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 213 of
                                       338




                                          EXHIBIT 4
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 214 of
                                       338


   Important: If you supply products for sale on Amazon, you must comply with all federal, state, and
   local laws and Amazon policies applicable to those products and product listings.
   Cosmetics are products that are usually rubbed, poured, sprinkled, or sprayed onto the body for
   cleansing, beautifying, or changing the appearance of the body. Cosmetics are products like skin
   creams, perfumes, lipsticks, fingernail polishes, eye and facial makeup, shampoos, hair colors,
   toothpastes, and deodorants.
   Cosmetics and skin or hair care products must be correctly described and labeled, and they must
   not be otherwise prohibited by Amazon policies. Please use the checklist below to be sure your
   product can be sold on Amazon.


   Compliance Checklist
   Packaging

      1. Cosmetics must be sealed in the original manufacturer’s packaging
      2. Cosmetics must be new and unused
      3. Cosmetics must clearly display identifying codes placed on the packaging by the
         manufacturer or distributor, such as matrix codes, lot numbers, or serial numbers

   Labeling

      1. Cosmetics must be labeled in English with the following information:

                 a. The name of the product
              b. The purpose or use of the product (e.g. cleansing the body, reducing the appearance
                   of wrinkles, moisturizing the skin)
              c. The amount of content of the cosmetic, in terms of weight, measure, count or a
                   combination (e.g. 30 oz, 5 mL, 10 pills, 5 lbs)
              d. The ingredient list
              e. The name and address of the manufacturer, packer, or distributor
              f. Any necessary label warnings
      2.   Cosmetic labels must not state that the products cure, mitigate, treat, or prevent a disease in
           humans, unless that statement is approved by the FDA
      3.   Cosmetic labels must not state that the cosmetics are “FDA approved” if they are not FDA
           approved
      4.   Cosmetic labels must not use the FDA logo
      5.   Cosmetic labels should not state “tester,” “not for retail sale,” or “not intended for resale” as
           such items may not be sold on Amazon

   For more information, see the U.S. Food and Drug Administration's resources Summary of Labeling
   Requirements and Is It Really 'FDA Approved?'.
   Detail page




      1. Detail pages must include the following information:

                 a. The name of the product
                 b. The purpose or use of the product (e.g. cleansing the body, reducing the appearance
                    of wrinkles, moisturizing the skin)
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 215 of
                                       338


            c. The ingredient list, including an image of the ingredient list from the product label
            d. Any necessary label warnings
      2. Detail pages must not state that the products cure, mitigate, treat, or prevent a disease in
         humans, unless that statement is approved by the FDA
      3. Detail pages must not state that the cosmetics are “FDA approved” if they are not FDA
         approved
      4. Images associated with detail pages must not include the FDA logo

   For more information, see the U.S. Food and Drug Administration's resources Summary of Labeling
   Requirements and Is It Really 'FDA Approved?'.
   Products and ingredients




      1. Cosmetics must not be named in an FDA recall or safety alert (for more information,
         see: Recalls, Market Withdrawals, & Safety Alerts)
      2. Cosmetics must not contain prohibited ingredients (for more information, see: Prohibited &
         Restricted Ingredients)
      3. Cosmetics must be safe for use and must not be a product that the Food and Drug
         Administration (FDA) has determined presents an unreasonable risk of injury or illness, such
         as:

              a. Products that contain methylene glycol, which, when heated, release formaldehyde
                  into the air (for more information, see: Hair-Smoothing Products That Release
                  Formaldehyde When Heated)
              b. Eyelash and eyebrow permanent dye (for more information, see: Use Eye Cosmetics
                  Safely)
              c. Eye makeup containing Kohl, Kajal, Al-Kahal, or Surma (for more information,
                  see Use Eye Cosmetics Safely)
              d. Skin creams containing mercury (for more information, see: Mercury Poisoning
                  Linked to Skin Products)
              e. Henna products designed or marketed for body-decorating or any other variation of
                  direct skin application (for more information, see: Cosmetics Safety Q&A: Tattoos
                  and Permanent Makeup)
      4. Cosmetics must not require a prescription or a medical professional's supervision or direction
         for their use
      5. Cosmetics must not contain controlled substances, such as:

              a. Anything listed in Schedules I, II, III, IV or V of the Controlled Substances Act (for
                 more information, see: Schedules of Controlled Substances)
             b. "List I" chemicals or their derivatives as designated by the Drug Enforcement
                 Administration (DEA) (for more information, see: List I and List II Chemicals)
      6. Cosmetics must not contain plastic microbeads (for more information, see: The Microbead-
         Free Waters Act: FAQs)
      7. In order to be sold into California and New York, antiperspirants, deodorants, and hairsprays
         must not contain toxic air contaminants (for more information, see California Air Resources
         Board Consumer Products Enforcement and New York Department of Environmental
         Conservation)
      8. Cosmetics must comply with Amazon policies, including:
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 216 of
                                       338


              a. Cosmetics that contain ingredients derived from sharks, whales, dolphins, or
                 porpoises are prohibited from sale
              b. Cosmetics that contain more than 12% hydrogen peroxide are prohibited from sale
              c. Cosmetics that contain acetone, such as nail polish remover, cannot be sold in
                 volumes more than 16 oz in total
              d. InStyler rotating irons are prohibited from sale
              e. Claire’s brand cosmetics are prohibited from sale


   Additional useful resources
      ·   LegitScript has a searchable database that may help when determining if a cosmetic
          includes a prohibited ingredient: https://www.legitscript.com/


   Related Amazon help pages
      ·   Restricted Products: Animals & Animal Products
      ·   Restricted Products: Dietary Supplements
      ·   Restricted Products: Food & Beverage
      ·   Restricted Products: Drugs & Drug Paraphernalia
      ·   Restricted Products: Medical Devices & Accessories


   Known prohibited products
   Amazon specifically prohibits the following cosmetic products. These products are prohibited
   because they do not meet the checklist requirements. This list does not include all cosmetic products
   prohibited by Amazon.

      ·   Corrective and cosmetic contact lenses
      ·   Latisse
      ·   Obagi Nu-Derm Sunfader
      ·   Obagi Nu-Derm Clear
      ·   Obagi Nu-Derm Blender
      ·   Obagi Elastiderm Decolletage Skin Lightening Complex
      ·   Obagi C-Therapy Nightcream
      ·   Obagi RX System Clarifying Serum
      ·   Products that contain minoxidil in excess of 5%
      ·   Bithionol
      ·   Brazilian Blowout Acai Professional Smoothing Solution
      ·   Chloroform
      ·   Halogenated salicylanilides
      ·   Methylene chloride
      ·   Vinyl chloride in aerosol products
      ·   Zirconium-containing complexes in aerosol products
      ·   Synthol, Synthrol, or Swethol posing oil

   Last updated 10/18/2018
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 217 of
                                       338




                                          EXHIBIT 5
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 218 of
                                       338


   Last Updated10/30/2018, 6:47:53 AM




   Condition guidelines

   Assigning the correct condition to each product you list on Amazon is the first step toward providing
   a great customer experience. It's important to make a careful assessment of your product before
   specifying its condition.
   For information about selecting a condition for your product, see Selecting Conditions.


   General condition guidelines
   The following guidelines apply to all product categories unless otherwise indicated in the Category-
   Specific Condition Guidelines:
   Note: Certified Refurbished, Used – Good, and Used – Acceptable can be used only where
   noted as acceptable in the category-specific condition guidelines.

   New:
   Just like it sounds. A brand-new, unused, unopened item in its original packaging, with all original
   packaging materials included. Original protective wrapping, if any, is intact. Original manufacturer's
   warranty, if any, still applies, with warranty details included in the listing comments.
   Certified Refurbished:
   Use only if noted in the Category-Specific Condition Guidelines.
   A product that has been inspected and graded by a qualified manufacturer or a specialized third-
   party refurbisher to like-new working condition with no visible cosmetic imperfections when held 12
   inches away.
   The item is backed by a minimum 90-day limited warranty provided by the supplier.
   The products may be packaged in a generic box and come with relevant accessories as expected
   for a new product, with exceptions, if any, mentioned on the product detail page. Certified
   Refurbished items are sometimes referred to as Pre-Owned or Open-Box products.
   Used - Like New:
   An apparently untouched item in perfect condition. Original protective wrapping may be missing, but
   the original packaging is intact and pristine. There are absolutely no signs of wear on the item or its
   packaging. Instructions are included. Item is suitable for presenting as a gift.
   Used - Very Good:
   A well-cared-for item that has seen limited use but remains in great condition. The item is complete,
   unmarked, and undamaged, but may show some limited signs of wear. Item works perfectly.
   Used - Good:
   Use only if noted in the Category-Specific Condition Guidelines. The item shows wear from
   consistent use, but it remains in good condition and works perfectly. It may be marked, have
   identifying markings on it, or show other signs of previous use.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 219 of
                                       338


   Used - Acceptable:
   Use only if noted in the Category-Specific Condition Guidelines. The item is fairly worn but continues
   to work perfectly. Signs of wear can include aesthetic issues such as scratches, dents, and worn
   corners. The item may have identifying markings on it or show other signs of previous use.


   Unacceptable and prohibited items
   Items in any of the following conditions are unacceptable for listing on Amazon:

      ·   Item does not work perfectly in every regard.
      ·   Item is not clean, including signs of mold, heavy staining, or corrosion.
      ·   Item is damaged in a way that renders it difficult to use.
      ·   Item is missing essential accompanying material or parts. (This does not necessarily include
          instructions.)
      ·   Item requires repair or service.
      ·   Item was not created by the original manufacturer or copyright holder. This includes copies,
          counterfeits, replicas, and imitations.
      ·   Item was originally distributed as a promotional copy, promotional bundle, product sample, or
          advance reading copy. This includes uncorrected proofs of in-print or not-yet-published
          books.
      ·   Any aspect of the item is obscured and not able to be read or viewed because of markings,
          stickers, or other damage.
      ·   Item has passed the expiration date (includes "best by" and "sell by" dates), has an
          unacceptable portion of its shelf life remaining, or has had the expiration date removed or
          tampered with.
      ·   Item is prohibited for sale on Amazon.

   For more information about prohibited products, see Restricted Products.
   Only full retail versions of software may be sold on Amazon. See Software & Computer Games for a
   list of software products that are prohibited for sale on Amazon.


   Category-specific condition guidelines
   The following category-specific condition guidelines should be used as indicated in addition to or in
   place of the General Condition Guidelines.


   Books – New and Used
   In addition to the general condition guidelines, apply the following guidelines to new and used books:

      ·   New: Just like it sounds. A brand-new, unused, unread copy in perfect condition. The dust
          cover and original protective wrapping, if any, are intact. All supplementary materials are
          included and all access codes for electronic material, if applicable, are valid and/or in
          working condition. Books with markings of any kind on the cover or pages, books marked as
          "Bargain" or "Remainder," or with any other labels attached, may not be listed as "New"
          condition.
      ·   Used - Like New: Dust cover is intact, with no nicks or tears. Spine has no signs of creasing.
          Pages are clean and not marred by notes or folds of any kind. May contain remainder marks
          on outside edges, which should be noted in listing comments.
      ·   Used - Very Good: Pages and dust cover are intact and not marred by notes or highlighting.
          The spine is undamaged.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 220 of
                                       338


      ·   Used - Good: All pages and cover are intact (including the dust cover, if applicable). Spine
          may show signs of wear. Pages may include limited notes and highlighting. May include
          "From the library of" labels.
      ·   Used - Acceptable: All pages and the cover are intact, but the dust cover may be missing.
          Pages may include limited notes and highlighting, but the text cannot be obscured or
          unreadable.
      ·   Unacceptable: Has missing pages and obscured or unreadable text. We also do not permit
          the sale of advance reading copies, including uncorrected proofs, of in-print or not-yet-
          published books.


   Clothing & Accessories
   All apparel must be listed in New condition only. You cannot sell used products in this category.


   Industrial & Scientific
   Industrial & Scientific products may be listed as New, New – Open Box, Certified Refurbished, Used
   – Like New, Used – Very Good, Used – Good, or Used – Acceptable.


   Books – Collectible
   To ensure that customers are able to buy with confidence from all sellers on Amazon, sellers listing
   in the Collectible Books category must be pre-approved. For more information, see Collectible
   Books.
   To be considered collectible, a book should be unique in a way that could reasonably be assumed to
   increase the book's value to a collector:

      ·   First editions and first printings
      ·   Signed, inscribed, or scarce copies
      ·   Advance reading copies and uncorrected proofs of out-of-print books

   Collectible books do not include the following:

      ·   Uncorrected proofs of in-print or not-yet-published books
      ·   Former library books
      ·   Remaindered books
      ·   Book club editions

   The General Condition Guidelines do not apply to collectible books. Use the following condition
   types for Collectible Books:

      ·   Collectible - Like New: All pages and the cover are intact. The dust jacket is intact, if
          applicable, with no noticeable or very tiny nicks or flaws. Spine has no signs of creasing.
          Book may have very small but virtually unnoticeable flaws. List items in Fine condition as
          Like New. Include condition details in the listing comments.
      ·   Collectible - Very Good: Pages are intact and not marred by notes or highlighting. Spine
          shows no sign of creasing. Dust jacket, if applicable, shows signs of some rubbing or
          chipping. List items in Near Fine condition as Very Good. Include condition details in the
          listing comments.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 221 of
                                       338


      ·   Collectible - Good: All pages and the cover are intact, including the dust jacket, if
          applicable. Spine may show signs of wear. Generally, books in Good condition are not
          considered to be collectible grade.
      ·   Collectible - Acceptable: A readable copy showing significant wear. Dust jacket may be
          missing. For all but the rarest items, books in Acceptable condition are not considered to be
          collectible grade.


   Music – New and Used
   Music formats include vinyl, magnetic tape, and disc.
   If you are listing a club edition against the detail page for the standard edition, use the listing
   comments to indicate that your item is a club edition. For more about listing club editions, see the
   exception under Matching product offers inaccurately in Prohibited Seller Activities and Actions.
   CDs and cassettes must be sold with a protective jewel or cassette case. You may substitute newer
   packaging when a jewel or cassette case is damaged, but you may not substitute copied cover art or
   liner notes for the originals.
   In addition to the general condition guidelines, the following guidelines apply to new and used music:

      ·   New: A brand-new, unused, unopened CD or cassette in perfect condition.
      ·   Used - Like New: The jewel case, cassette case, or album cover has no scratches or
          scuffing. Cover art, liner notes, and inclusions are in perfect condition. The product itself is
          unmarked with no sign of wear. Packaging may have a remainder cut-out, which should be
          noted in the listing comments section.
      ·   Used - Very Good: The CD or cassette that has been listened to but remains in great
          condition and plays perfectly. The packaging, cover art, liner notes, or inclusions may show
          limited signs of wear.
      ·   Used - Good: The CD or cassette plays perfectly but has clear signs of wear. The product or
          its packaging may have identifying markings from its owner.
      ·   Used - Acceptable: The CD or cassette plays perfectly but is otherwise the worse for wear.
          Packaging and inclusions may be damaged, marked, or missing. Note any missing elements
          in the listing comments section.

   A brand-new, unused, unopened CD, MC or record in perfect condition.

   What we will not accept for sale at Amazon.com.tr:
   Music that is in any way unplayable or recorded, recordings not manufactured by the copyright
   holder, including recopied media in any form. Promotional media is prohibited for sale through
   Amazon.com.tr Marketplace. Any missing components must be explicitly stated in the description.
   Make sure you describe your CDs, MCs, and records accurately. An accurate product description
   increases buyer satisfaction. Should an item have an obvious cosmetic flaw, sellers are strongly
   encouraged to make a note in the comments field. The presence of remainder marks or cut-outs
   should always be noted in comments. Recopied media is not permitted. CDs with surface scratches
   may be listed as Good or Acceptable, subject to the above guidelines, as long as the quality of the
   playback is not affected.


   Camera & Photo Electronics & Photo, PC
   You may be required to obtain approval to list certain products in the Electronics category. For more
   information, see Categories Requiring Approval.
   In addition to the General Condition Guidelines, apply the following guidelines to Camera & Photo:
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 222 of
                                       338


      ·   New: The original manufacturer's warranty, if any, must apply. Unless otherwise specified,
          all new camera and photo items are assumed to be in full retail packaging. Bulk, plain white
          box, or other types of packaging are not allowed unless specifically called out in the product
          title.
      ·   Certified Refurbished: You may use Refurbished in this category. See the General
          Condition Guidelines for details.
      ·   Certified Refurbished: You may use Certified Refurbished in this category. See the General
          Condition Guidelines for details. A product that has been inspected and graded by a qualified
          manufacturer or a specialized third-party refurbisher to like-new working condition with no
          visible cosmetic imperfections when held 12 inches away. The item is backed by an
          additional 1-year limited warranty provided by the supplier, in addition to buyer’s statutory
          rights. The products may be packaged in a generic box and come with relevant accessories
          as expected for a new product, with exceptions, if any, mentioned on the product detail page.
          Certified Refurbished items are sometimes referred to as Pre-Owned or Open-Box products.
      ·   Used - Like New: An apparently untouched item in perfect condition. On the 1 to 10 point
          used-equipment scale, this item must be a 10.
      ·   Used - Very Good: On the 1 to 10 point used-equipment scale, this item must be a 9 or
          better.
      ·   Used - Good: On the 1 to 10 point used-equipment scale, this item must be an 8 or better.
      ·   Used - Acceptable: On the 1 to 10 point used-equipment scale, this item must be a 7 or
          better.
      ·   Unacceptable: On the 1 to 10 point used-equipment scale, a 6 or lower is Unacceptable.

   See Selling International Camera & Photo Products for specific listing policies on international
   version products.


   Music – Collectible
   To be considered collectible, the item should be unique in a way that increases value for a collector:

      ·   Signed, inscribed, or scarce
      ·   Unique characteristics such as special pressings, unusual aesthetics (colored vinyl), or
          limited edition packaging

   Seller comments for collectible music should include the following:

      ·   Further detail on condition or completeness of item and packaging
      ·   Notes about the presence of signatures, inscriptions, or other personalization


   Software & Computer Games
   You may be required to obtain approval to list certain products in the Software & Computer Games
   categories. To submit a request to sell restricted products in Software & Computer Games,
   please contact us.
   Only full retail versions of software may be sold on Amazon. The following types of software are
   prohibited for sale:

      ·   Copied or duplicated software, in any format
      ·   OEM software
      ·   Back-up copies
      ·   Fulfillment software
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 223 of
                                       338


      ·   Promotional software
      ·   Beta (pre-release) copies
      ·   Unauthorized freeware or shareware
      ·   Academic software requiring pre-purchase verification

   In addition to the General Condition Guidelines, please apply the following guidelines to Software &
   Computer Games.
   Note: All products in Software & Games with the condition type Used will be listed as Open Box.

      ·   New: Includes the original Universal Product Code (UPC).
      ·   Open Box - Like New: The box and jewel case are pristine, with no signs of wear. UPC
          should be visible.
      ·   Open Box - Good: Original UPC should be visible.
      ·   Open Box - Acceptable: Original UPC, the original jewel case, or both are missing.
      ·   Unacceptable: See the list of prohibited software and computer games earlier in this
          section.

   For more information about listing software for sale on Amazon, see Selling Software.


   Cell Phones & Accessories
   For more information on listing products in this category, see Selling Cell Phones & Accessories.
   Before shipping a used or certified refurbished cell phone to a buyer, you must do the following:

      ·   Cancel the existing account associated with the phone.
      ·   Remove the SIM card from the phone, if present.
      ·   Clear the phone's memory and restore the default settings.

   In addition to the General Condition Guidelines, apply the following guidelines to Cell Phones &
   Accessories:

      ·   New: The original manufacturer's warranty, if any, should still apply, with details of the
          warranty included in the condition comments.
      ·   Certified Refurbished: You may sell Certified Refurbished in this category. See the
          General Condition Guidelines for details.
      ·   Used - Like New: The original packaging and all original accessories are intact. There are
          absolutely no signs of wear on the item or its packaging.
      ·   Used - Very Good: Some signs of wear and tear are visible.
      ·   Used - Good: The item shows wear from consistent use, but it remains in good condition
          and works perfectly.
      ·   Used - Acceptable: Signs of wear can include aesthetic issues such as scratches, dents,
          and worn corners.


   Personal Computers
   Before selling a computer on Amazon, you must restore the computer's hard drive and any software
   on it to its original state in one of the following ways:

      ·   Use the Restore discs included with the computer.
      ·   Reformat the computer's hard drive and reinstall the original software.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 224 of
                                       338


   Include in your shipment any documentation provided with the computer itself and any software
   installed on the computer.
   You must comply with the terms of any software licenses or other agreements governing any
   software on the computer. This includes any restrictions on transferring software or retaining copies
   of any software.
   In addition to the General Condition Guidelines, apply the following guidelines to Computers:

       ·   Certified Refurbished: You may sell Certified Refurbished in this category. See the
           General Condition Guidelines for details.
       ·   Used - Like New: The original packaging and software are intact.
       ·   Used - Acceptable: The box and nonessential instructions may be missing or damaged.
           Discs for installed software are included.


   Consumer Electronics
   You may be required to obtain approval to list certain products in the Electronics category. For more
   information, see Categories Requiring Approval.
   In addition to the General Condition Guidelines, apply the following guidelines to Electronics:

       ·   Certified Refurbished: You may sell Certified Refurbished in this category. See the
           General Condition Guidelines for details.


   Toys & Games - Collectible
   Collectible toys and games must be rare, exclusive, one-of-a-kind, or otherwise unique.
   Note: The General Condition Guidelines do not apply to Collectible Toys & Games.
   Use the following condition types for Collectible Toys & Games:

       ·   Collectible - Like New: An apparently untouched item in perfect condition. The original
           protective wrapping, if any, may be missing, but the original packaging is intact. There are
           absolutely no signs of wear. Suitable for presenting as a gift.
       ·   Collectible - Very Good: A well-cared-for item that has seen limited use but remains in
           great condition. Item and instructions are complete and undamaged but may show some
           signs of wear.
       ·   Collectible - Good: Item shows wear from consistent use, but it remains in good condition.
           The original instructions are included and in acceptable condition. The item may be marked,
           identified, or show other signs of previous use. The item works perfectly and is in good
           shape overall.


   Home & Garden
   Besides the general condition guidelines, the following guidelines apply:
   New:
   A brand-new, unused and unopened item in the original packaging with all of the original packaging
   materials included. The original manufacturer's warranty, if any, should still apply, with details of any
   such warranty included when you complete the condition note section of the product listing.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 225 of
                                       338


   Used items:
   Refurbished items must be refurbished and warranted by the manufacturer or re-manufacturer.

       ·   Certified Refurbished: a product that has been professionally restored to working order.
           Typically, this means the product has been inspected, cleaned and repaired to meet
           manufacturer specifications. It may or may not be in its original packaging. The manufacturer
           warranty or warranty of the company performing the refurbishing services may apply to the
           product and should be included in the condition notes for the item.
       ·   Like New: an apparently untouched item in perfect condition. The original plastic wrap may
           be missing, but the original packaging is intact. There are absolutely no signs of wear.
           Suitable for presenting as a gift.
       ·   Very Good: a well-cared-for item that has seen limited use but remains in great condition.
           The item and its instructions are complete and undamaged, but may show some signs of
           wear. The item works perfectly.
       ·   Good: the item shows wear from consistent use, but remains in good condition. The original
           instructions are included, and are in acceptable condition. The item may be marked or
           identified, and show other signs of previous use. The item works perfectly and is in good
           overall shape.
       ·   Acceptable: the item is fairly worn, but it continues to work perfectly. The signs of wear can
           include scratches, dents and other aesthetic problems. The box and non-essential
           instructions may be missing or damaged. The item may be marked or identified, and show
           other signs of previous use.

   What we will not accept for sale on Amazon:

       ·   Items that do not work perfectly in every regard or are damaged in ways that render them
           difficult to use
       ·   Items not manufactured or printed by the original manufacturer and for which essential
           accompanying material is missing (this does not necessarily include instructions)
       ·   Consumable items where any part has been used
       ·   Products that require repair or service
       ·   Products whose commercialization is prohibited under the applicable law (e.g. some cutlery
           products)
       ·   Unclean items are not acceptable

   All Home, Kitchen, Garden and Large Appliances equipment, whether new or used, must be safe
   (that is, there is no risk that the equipment will cause death, personal injury or damage to property)
   and, where applicable, come with the standard plug for the country where they are sold. . The seller
   must have used and refurbished equipment tested by an expert prior to listing to verify that it is safe.
   You must not list any product that has been the subject of a product safety recall.


   Ink and Toner Cartridges
   Note: Amazon prohibits sellers from listing ink and toner cartridges in Certified
   Refurbished or Used condition.

   All ink and toner cartridges should be listed as New, with "Remanufactured," "Compatible," or
   "Refilled" in the Title field.
   See also Office Products.
   See also Selling Ink and Toner Cartridges.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 226 of
                                       338



   Video, DVD & Blu-ray Discs -- New and Used
   We suggest that you list videos and DVDs at a price that is the same as or lower than the Amazon
   price.
   Collectible videos and DVDs
   Must be rare, out of print or otherwise unique--you will have an opportunity to say why your copy is
   collectible. We suggest that you list such items at a price that is higher than the Amazon.in price.
   New videos and DVDs
   A brand-new, unused, unopened video or DVD in perfect condition in its original packaging and with
   all original packaging materials included.
   What we will not accept for sale at Amazon: Video or DVD recordings not created by the
   copyright holder, including recopied media in any form. In addition, promotional media is prohibited
   for sale through the Amazon marketplace, as are recordings in which any aspect of the film is
   missing or obscured.
   Please note: 18-certificate videos or DVDs can only be listed if the seller is at least 18 years of age.
   Rental DVD and Blu-ray discs are only permitted for sale on Amazon in Used condition. If you are
   listing a rental DVD or Blu-ray disc edition against the detail page for the standard edition, use the
   listing comments to indicate that your item is a rental edition. For more information about listing
   rental editions, see the exception under Matching product offerings inaccurately in Prohibited
   Seller Activities and Actions.
   In addition to the General Condition Guidelines, apply the following guidelines to used video, DVD &
   Blu-ray discs:

       ·   Used - Like New: Any codes for digital copies or downloadable content must be included
           and unused.
       ·   Used - Acceptable: A product with extensive external signs of wear, but one that continues
           to play perfectly. The box or jewel case may be damaged. The cover art, liner notes, or other
           inclusions may be marked, or one or all of these items may be missing. The seller must note
           any missing inclusions in their listing comments. Combination sets may not be listed with
           missing discs. If a digital copy is missing, this should be noted in the condition notes.
           Products must be sold with a protective jewel case or box. Sellers may substitute newer
           packaging when a jewel case or box is damaged, but they may not substitute copied cover
           art or liner notes for the originals. The video, disc, or packaging may have identifying
           markings from its owner.


   Video, DVD & Blu-ray Discs -- Collectible
   To be considered collectible, the item should be unique in a way that increases value for a collector:

       ·   Signed or inscribed
       ·   Scarce

   Seller comments for collectible media may include the following:

       ·   Further detail on condition or completeness of item and packaging
       ·   Presence of signatures, inscriptions, or other personalization
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 227 of
                                       338



   Video Games
   You may be required to obtain approval to list certain products in the Video Games category. For
   more information, see Categories Requiring Approval.
   Note: Unless otherwise specified, all video game items sold on Amazon.com are assumed to be
   U.S. market products.

   In addition to the General Condition Guidelines, apply the following guidelines to Video Games:

      ·   New: Unless specified in the product title, all new video game items are assumed to be in full
          retail packaging. Bulk, plain white box, or other types of packaging are not allowed unless
          specifically called out in the product title.
      ·   Used - Like New: Activation codes for bonus online content may be missing or expired.
          Product may not include downloadable content.
      ·   Used - Very Good: Activation codes for bonus online content may be missing or expired.
          Product may not include downloadable content.
      ·   Used - Good: Activation codes for bonus online content may be missing or expired. Product
          may not include downloadable content.
      ·   Used - Acceptable: You must note whether the box or instructions are missing in the
          condition notes field. Activation codes for bonus online content may be missing or expired.
          Product may not include downloadable content.
      ·   Unacceptable: Video games without essential accompanying material are not permitted.
          This does not necessarily include the box or instructions.


   Musical Instruments
   In addition to the General Condition Guidelines, apply the following guidelines to Musical
   Instruments:

      ·   Certified Refurbished: You may sell Certified Refurbished in this category. See the
          General Condition Guidelines for details.


   Office Products
   In addition to the General Condition Guidelines, apply the following guidelines to Office Products:

      ·   Certified Refurbished: You may use Certified Refurbished in this category. See the
          General Condition Guidelines for details.


   Outdoors
   In addition to the General Condition Guidelines, apply the following guidelines to Outdoor Living:

      ·   Certified Refurbished: You may sell Certified Refurbished in this category. See the
          General Condition Guidelines for details.


   Tools & Hardware
   To sell a product as New in the Tools & Hardware category, the product must be unopened in its
   original packaging. All original accessories must be intact in the package, and manuals included.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 228 of
                                       338


   If the original packaging is missing or opened, you must list the product as Used – Like New even if
   the product appears unused. You can clarify the condition of the product and packaging in the
   condition comments.
   *Before listing a product as refurbished, see Selling Tools and Home Improvement products.


   Toys & Baby
      ·   Toys and game products may be listed in New or Collectible condition only.
      ·   Baby products may be listed in New condition only.


   Watches
   All watches must be listed in New condition only. You may not sell used products in this category.
   All watches must come in their original packaging, including all original packaging materials and
   instruction manuals.
   To ensure that customers are able to buy with confidence from all sellers on Amazon, sellers must
   be pre-approved to sell products in the Watches category. For more information see Categories
   Requiring Approval.
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 229 of
                                       338




                                          EXHIBIT 6
    Notices related to the Seller ABABPETWJQTSG - Life & Health Source



                              Complaint ID                                  Date      Infringement                     RO info                                              RIGHTS OWNER COMMUNICATION                                                                                                             ASIN


                                                                                                                                                                            Hello, It has come to our attention that the Amazon sellers listed below are selling counterfeit products again the Giovanni
                                                                                                                                                                            Trademark 4293380 - branded Amazon listing(s), specifically, the ASIN(s) referenced below. These products provided by these sellers
                                                                                                                                                                            to Amazon customers are materially different from the authentic products. Specifically, please note the following material difference:
                               1382641761                                 27-Jan-18                                                                                         These products do not have our manufacturer's 60 day guarantee. Consumers who mistakenly purchase items from these sellers via
                                                                                                                                                                            the ASIN(s) referenced below will encounter a materially different purchasing experience. Amazon has a robust and aggressive anti-
                                                                                                                                                                            counterfeit policy; we know that Amazon takes product authenticity very seriously, and we do as well. We are also aware that
                                                                                                                                                                            Amazon requires sellers to list only against detail pages that exactly match their items. It is simply not possible for these sellers to
                                                                                      TrademarkComplaintCounterfeit    compliance@giovannicosmetics.com                     provide the authentic products as shown in the ASIN(s) referenced here. Therefore, we respectfu                                          B002LMHSB4

                                                                                                                                                                            Hello, It has come to our attention that the Amazon sellers listed below are selling counterfeit products again the Giovanni
                                                                                                                                                                            Trademark 4293380 - branded Amazon listing(s), specifically, the ASIN(s) referenced below. These products provided by these sellers
                                                                                                                                                                            to Amazon customers are materially different from the authentic products. Specifically, please note the following material difference:
                               1387678261                                 28-Jan-18                                                                                         These products do not have our manufacturer's 60 day guarantee. Consumers who mistakenly purchase items from these sellers via
                                                                                                                                                                            the ASIN(s) referenced below will encounter a materially different purchasing experience. Amazon has a robust and aggressive anti-
                                                                                                                                                                            counterfeit policy; we know that Amazon takes product authenticity very seriously, and we do as well. We are also aware that
                                                                                                                                                                            Amazon requires sellers to list only against detail pages that exactly match their items. It is simply not possible for these sellers to
                                                                                      TrademarkComplaintCounterfeit    compliance@giovannicosmetics.com                     provide the authentic products as shown in the ASIN(s) referenced here. Therefore, we respectfu                                          B00BGVM95Q

                                                                                                                                                                                                                                                                                                                      B000067PQ0,
                                                                                                                                                                                                                                                                                                                      B001V9EVCM,
                                                                                                                                                                                                                                                                                                                      B0006HBS1M,
                                                                                                                                                                                                                                                                                                                       B001JA85K2,
                                                                                                                                                                                                                                                                                                                       B008JG792Y,
                                                                                                                                                                                                                                                                                                                      B000LPZTQY,
1493861371, 1493861291, 1493861121, 1493860871, 1493861581, 1493860981,
                                                                                                                                                                                                                                                                                                                      B00092A7E8,
1493861011, 1493860931, 1493861451, 1493861181, 1493861241, 1493861641,   5-Mar-18
                                                                                                                                                                            Hello, It has come to our attention that the Amazon sellers listed below are selling counterfeit products again the Giovanni             B000WKNW2Q,
                1493860821, 1493861071, and 1493861531
                                                                                                                                                                            Trademark 4293380 - branded Amazon listing(s), specifically, the ASIN(s) referenced below. These products provided by these sellers B000YQMWLU,
                                                                                                                                                                            to Amazon customers are materially different from the authentic products. Specifically, please note the following material difference: B06XGTJDZ5,
                                                                                                                                                                            These products do not have our manufacturer's 60 day guarantee. Consumers who mistakenly purchase items from these sellers via           B000WPVCQE,
                                                                                                                                                                            the ASIN(s) referenced below will encounter a materially different purchasing experience. Amazon has a robust and aggressive anti-        B0011ECP9S,
                                                                                                                                                                            counterfeit policy; we know that Amazon takes product authenticity very seriously, and we do as well. We are also aware that              B004HWXCJS,
                                                                                                                                                                            Amazon requires sellers to list only against detail pages that exactly match their items. It is simply not possible for these sellers to  B00028XJNA,
                                                                                      TrademarkComplaintCounterfeit    lossprevention@medela.com                            provide the authentic products as shown in the ASIN(s) referenced here. Therefore, we respectfu                                           B0013O9RX8

                                                                                                                                                                            The product detail page for these ASINs lists the brand name as Brumisateur® which is a registered trademark of the SAEME. The
                                                                                                                                                                            trademark is not authorized to be used with ANY product as the official brand name. This has nothing to do with a selective
                                                                                                                                                                                                                                                                                                                                                                            338




                                                                                                                                                                            distribution agreement. The trademark referenced above with registration numbers is Brumisateur® and is not authorized as a brand
    1584640131, 1584640051, 1584640081, 1584640321, and 1584640211        4-Apr-18                                                                                          name for any product being manufactured at this time. Thus, these products are either counterfeit or are using a registered              B075ZZC7W1,
                                                                                                                                                                            trademark that is not authorized to be used on Amazon.com for any product as the main brand. We have a letter from the                   B075ZL2PQ4,
                                                                                                                                                                            manufacturer enforcing this point, please email me for a copy if you wish to review. ; Trademark #: 3594001, 1163383, 1176764,            B075ZZY6R5,
                                                                                                                                                                            77401834 Have you bought the item and confirmed that the product or its packaging has your trademark on? No Brand Trust Score            B075ZYR4MH,
                                                                                          TrademarkProductDetailPage   lauren@wilkesgroup.com                               70.80000305175781                                                                                                                         B075ZZNG18
                                                                                                                         Youngblood - youngblood-bp@redpoints.com                                                                                                                                                     B000T9XLAS,
                                                                                                                                                                                                                                                                                                                     B000CR0GMI,
                                                                                                                                                                                                                                                                                                                     B004O9JNBA,
                                                                                                                                                                                                                                                                                                                     B076H81PPW,
                               5014137671                                 30-Apr-18
                                                                                                                                                                                                                                                                                                                     B00110U7D8,
                                                                                                                                                                            Our client is the exclusive and legitimate owner of, among others, the following registered trademark:. 3708620 The reported             B00NV9758C,
                                                                                                                                                                            product is not official nor licensed by our Client, it is not produced by our Client and no third party has authorization to produce it. It
                                                                                                                                                                                                                                                                                                                      B007Z4T20S,
                                                                                      TrademarkComplaintCounterfeit                                                         infringes the intellectual property rights of our client. Therefore, we kindly ask you to remove it.                                      B007Z4T1NG
                                                                                                                                                                            We have received product shipped from the seller Life and Health Source today with the order #113-0422114-9473053. This product
                               5057530651                                 12-May-18                                                                                         appears to be counterfeit product. Please remove this listing from Amazon as it infringes on the rights of SAEME and Sarbec who hold
                                                                                      CopyrightPiracy                  evian® Facial Spray - support@evianspray.com         the trademarks for Brumisateur® and evian®.                                                                                                 B001RO8MNK
                                                                                                                        VAN DER HAGEN® - suzi@hixonlaw.com
                                                                                                                                                                            RE: Legal Notification of Counterfeit Goods and Take Down Demand (Counterfeiter: “Life & Health Source”) (Counterfeited Brand:
                                                                                                                                                                            VAN DER HAGEN®) Counterfeiter: Life & Health Source Counterfeiter Seller ID: ABABPETWJQTSG ASIN(s): B0779KG6KT Rights Owner:
                                                                                                                                                                            Universal Beauty Products Incorporated Prior Complaint ID(s): NA Test Buy Order Number: NA Dear Madam or Sir, Please be advised
                               5235198981                                 23-Jul-18                                                                                         that this law firm represents Universal Beauty Products Incorporated (hereinafter referred to as “Universal Beauty Products” or
                                                                                                                                                                            “Client”), in intellectual property and other legal matters. Universal Beauty Products is the owner of the trademark VAN DER HAGEN®
                                                                                                                                                                            and USPTO Reg. No. 5133030 for the trademark VAN DER HAGEN. The company has used this trademark since October 2001, if not
                                                                                                                                                                            earlier. It has come to our Client’s attention that the Amazon seller “Life & Health Source” (hereinafter “Life & Health Source”) is
                                                                                      TrademarkComplaintCounterfeit                                                         selling counterfeit products against the VAN DER HAGEN® -branded Amazon listings, specif                                             B0779KG6KT
                                                                                                                                                                            This seller is not authorized to sell the production of my trademark. He's selling counterfeit that produced not by original
                               5201230301                                 25-Jul-18
                                                                                      TrademarkComplaintCounterfeit         TANGLE TEEZER : tangleteezer.legal@gmail.com    manufacturer and violate our MAP policy.                                                                                             B008HJRLXK
                                                                                                                        Global Keratin: digital.se2@vantibolli.com

                                                                                                                                                                            This letter served as Notice of Infringement authorized in 1Section 10(2)(a) & (b) Trade Marks Act. Trademark Law. These sellers are
                                                                                                                                                                            violating Trademarks law by using our registered Trademarks on these counterfeit/replica products. For your reference please verify
                                                                                                                                                                            the trademark by using this link: http://www.wipo.int/romarin/search.xhtml 1. Global Keratin® registration no: 1031395, GKhair®
                               5732843141                                 28-Jan-19
                                                                                                                                                                            registration no: 1050324, Juvexin® registration no: 1031917, Tibolli® registration no: 1046128, and Hair taming System® registration
                                                                                                                                                                            no: 1048228are trademarks of Van Tibolli Beauty S.à.r.l., are registered in the United States and abroad and are protected by
                                                                                                                                                                            copyright and trademark laws under U.S. and international law. As the manufacturer, we hereby declare that upon thorough
                                                                                                                                                                            verification from our chemist and after conducting several test purchase we concluded that product is materially different and not
                                                                                      TrademarkComplaintCounterfeit                                                         the one that is made by a manufacturer. Hence it's humbly requested to take down these sellers.                                      B01N7PBR9D
                                                                                                                             Beautyblender email: store@beautyblender.com    The seller "lit0fflove" is selling counterfeit beautyblenders. Their seller ID is A379O06OX1VTE0. Please shut them down immediately
                               5739450721                                 30-Jan-19
                                                                                            POTENTIALCOUNTERFEIT                                                                                                before more customers purchase their counterfeit product. Thank you.                               B000HRVC5I
                                                                                                                                                                                                                                                                                                                                     Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 230 of
                                                           BRUMISATEUR - email: mail@wilkesgroup.com          This seller is continues to relist a product as evian® Facial Spray. However, they are not selling ANY evian® products. They are selling
5785594171   13-Feb-19                                                                                       products under the detail page for evian® Facial Spray products, however they are not selling this product. Please resolve this issue as
                          TrademarkProductDetailPage                                                                                                                        soon as possible.                                                          B001RO8MNK
                                                                                                              We are receiving calls from consumers that are buying our product on Amazon from the noted third-party sellers and the buyer are
                                                                                                                                     receiving counterfeit items. The DermOrganic U.S. Trademark Registration # is 2532425
                                                                                                                                    We respectfully request that Amazon removes the sellers from these DermOrganic listings.
                                                                                                                         The person completing this notice is: Stephen Mastey, President of DermOrganic ecommerce@dermorganic.com

                                                                                                              I, Stephen Mastey, am authorized to act on behalf of the rights owner and has a good-faith belief that the use of the content is not
                                                                                                                                                    authorized by the rights owner, its agent, or the law.
5869338901   14-Mar-19
                                                                                                                                                           The information in the notice is accurate.

                                                                                                                                                                       Rights Owner:
                                                                                                                                                         DermOrganic Laboratories Inc / DermOrganic
                                                                                                                                                                  25413 Rye Canyon Rd
                                                                                                                                                                 Santa Clarita, CA 91355
                         TrademarkComplaintCounterfeit   DermOrganic - email: ecommerce@dermorganic.com                                                                661-257-6255                                                                  B00E45RSXO
                                                            Mixed Chicks - ecommerce@mixedchicks.net
                                                                                                                Hello Brand Registry: The sellers noted in this report are selling counterfeit Mixed Chicks items on Amazon. We have purchased
                                                                                                             various test buys and they were all not authentic. We respectfully request that Amazon removes these sellers from this Mixed Chicks
                                                                                                             isting. The Mixed Chicks U.S. Trademark Registration Numbers are 4727903, 4718709, 4549176 (Tools/Eq), 4080362, 3289069 (His
5992065151   17-Apr-19                                                                                                         Mix) and 3083281. The person completing this notice is: Anna Roberts – Online Account Manager
                                                                                                              ecommerce@mixedchicks.net I, Anna Roberts, am authorized to act on behalf of the rights owner and has a good-faith belief that
                                                                                                                                       the use of the content is not authorized by the rights owner, its agent, or the law.
                                                                                                              The information in the notice is accurate. Rights Owner: Mixed Chicks LLC / Mixed Chicks 21200 Vanowen Street Canoga Park, CA
                         TrademarkComplaintCounterfeit                                                                                                                 91303 818-888-4008                                                            B0018OOFSA

                                                                                                             The Duracell-branded products advertised with these ASINs on Amazon are not sold with the benefits and characteristics established
6028406021   29-Apr-19
                                                                                                              by Duracell, thus the products are materially different from those available to consumers at retail and are not considered genuine
                         TrademarkComplaintCounterfeit    Duracell - email: takedown_duracell@pointerbp.nl     Duracell products. Therefore the reported products are counterfeit and we kindly ask you to remove them from your platform.”          B019P87V5O
                                                                                                                                                                                                                                                                                                           338
                                                                                                                                                                                                                                                                    Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 231 of
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 232 of
                                       338




                                          EXHIBIT 7
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 233 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 234 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 235 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 236 of
                                       338




                                          EXHIBIT 8
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 237 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 238 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 239 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 240 of
                                       338




                                          EXHIBIT 9
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 241 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 242 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 243 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 244 of
                                       338




                                      EXHIBIT 10
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 245 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 246 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 247 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 248 of
                                       338




                                      EXHIBIT 11
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 249 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 250 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 251 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 252 of
                                       338




                                      EXHIBIT 12
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 253 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 254 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 255 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 256 of
                                       338




                                      EXHIBIT 13
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 257 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 258 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 259 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 260 of
                                       338




                                      EXHIBIT 14
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 261 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 262 of
                                       338




                                      EXHIBIT 15
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 263 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 264 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 265 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 266 of
                                       338




                                      EXHIBIT 16
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 267 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 268 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 269 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 270 of
                                       338




                                      EXHIBIT 17
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 271 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 272 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 273 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 274 of
                                       338




                                      EXHIBIT 18
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 275 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 276 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 277 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 278 of
                                       338




                                      EXHIBIT 19
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 279 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 280 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 281 of
                                       338
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 282 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                        1–4
                                                                  Page 1                                                             Page 3
      ·1·   · · · · · · · ·UNITED STATES DISTRICT COURT                    ·1·   · · · · · · · · · · · ·INDEX OF EXAMINATION
      · ·   · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA                    ·2
      ·2                                                                   · ·   ·DIRECT EXAMINATION
      ·3                                                                   ·3·   ·BY MR. VINE· · · · · · · · · · · · · · · · · · · · · ·4
      · ·   · · · · · · · · · CASE NO:· 0:19-CV-60487-RKA/PMH              ·4·   ·CROSS-EXAMINATION
      ·4                                                                   · ·   ·BY MS. BLACK· · · · · · · · · · · · · · · · · · · · ·28
      ·5·   ·SOLU-MED, INC.,                                               ·5
      ·6                                                                   · ·   ·REDIRECT EXAMINATION
      · ·   · · · · · · · · · Plaintiff,                                   ·6·   ·BY MR. VINE· · · · · · · · · · · · · · · · · · · · · 38
      ·7                                                                   ·7·   ·RECROSS EXAMINATION
      · ·   · · · · · · ·vs.                                               · ·   ·BY MS. BLACK· · · · · · · · · · · · · · · · · · · · ·46
      ·8                                                                   ·8
                                                                           · ·   ·FURTHER REDIRECT EXAMINATION
      ·9·   ·YOUNGBLOOD SKIN CARE PRODUCTS, LLC,
                                                                           ·9·   ·BY MR. VINE· · · · · · · · · · · · · · · · · · · · · 52
      10
                                                                           10·   · · · · · · · · · · · · INDEX OF EXHIBITS
      · ·   · · · · · · · · · Defendant.
                                                                           11
      11·   ·________________________________________/
                                                                           · ·   ·Defendant's I.D. Exhibit No. 1 - Declaration· · · · ·12
      12
                                                                           12·   ·Defendant's I.D. Exhibit No. 2 - Policy Warning· · · 22
      13·   · · · · · · · · · · · DEPOSITION OF
                                                                           13
      14·   · · · · · · · · · · · ADAM WEINSTEIN
                                                                           · ·   · · · · · · · · · · · · · · *****
      15·   · · · · · · TAKEN ON BEHALF OF THE DEFENDANT
                                                                           14
      16
                                                                           · ·   · · · · · · · ·(Original Exhibits have been attached to the
      17·   · · · · · · · · Friday, February 21, 2020                      15·   · ·original transcript.)
      18                                                                   16
      19·   · · · · · · · · · 1:11 p.m. - 2:04 p.m.                        17
      20                                                                   18
      21·   · · · · · · · · 110 Southeast Sixth Street                     19
      · ·   · · · · · · · · · · · · Suite 2700                             20
      22·   · · · · · · · · ·Fort Lauderdale, Florida                      21
      23                                                                   22
      · ·   · · · · · · · · · Lynn Cantin, RMR, CRR                        23
      24                                                                   24
      25                                                                   25

                                                                  Page 2                                                            Page 4
      ·1·   ·APPEARANCES OF COUNSEL                                        ·1· · · · · · · · ·DEPOSITION OF ADAM WEINSTEIN
      ·2
                                                                           ·2· · · · · · · · · Friday, February 21, 2020
      · ·   ·On behalf of the Plaintiff:
      ·3                                                                   ·3· · · · · · · · · · · · ADAM WEINSTEIN
      · ·   ·   ·   ·   ·   ·   ·   ·BLACK LAW, P.A.                       ·4· ·having been first duly sworn, testifies as follows:
      ·4·   ·   ·   ·   ·   ·   ·   ·BY:· KELSEY K. BLACK, ESQUIRE
                                                                           ·5· · · · · · · · · · ·DIRECT EXAMINATION
      · ·   ·   ·   ·   ·   ·   ·   ·1401 East Broward Boulevard
      ·5·   ·   ·   ·   ·   ·   ·   ·Suite 204                             ·6· ·BY MR. VINE:
      · ·   ·   ·   ·   ·   ·   ·   ·Fort Lauderdale, Florida 33301        ·7· · · · Q.· ·Can you please state your name for the
      ·6·   ·   ·   ·   ·   ·   ·   ·Tel:· 954 320-6220
                                                                           ·8· ·record.
      · ·   ·   ·   ·   ·   ·   ·   ·Fax:· 954 320-6005
      ·7·   ·   ·   ·   ·   ·   ·   ·E-mail:· kelsey@kkbpa.com             ·9· · · · A.· ·Adam Weinstein.
      ·8                                                                   10· · · · Q.· ·Can you give me your current location?
      ·9·   ·On     behalf of the Defendant:                               11· · · · A.· ·Right now, in this chair, in your office.
      10·   · ·     · · · · ·COLE, SCOTT & KISSANE, P.A.
      · ·   · ·     · · · · ·BY:· JONATHAN VINE, ESQUIRE                   12· · · · Q.· ·No, your address.
      11·   · ·     · · · · ·222 Lakeview Avenue                           13· · · · A.· ·2605 Northwest 55th Street, and it's Tamarac,
      · ·   · ·     · · · · ·Suite 120                                     14· ·Florida 33309.
      12·   · ·     · · · · ·West Palm Beach, Florida· 33401
      · ·   · ·     · · · · ·Tel:· 561 383-9203
                                                                           15· · · · Q.· ·Can you give me the name of your current
      13·   · ·     · · · · ·E-mail:· jonathan.vine@csklegal.com           16· ·employer?
      14                                                                   17· · · · A.· ·I believe his name is Bellefit.
      15
      16
                                                                           18· · · · Q.· ·Where is Bellefit located?
      17                                                                   19· · · · A.· ·We're in Weston, Weston.
      18                                                                   20· · · · Q.· ·What do you do for Bellefit?
      19
                                                                           21· · · · A.· ·eCommerce, basically building all their
      20
      21                                                                   22· ·listings and managing their different eBay stores,
      22                                                                   23· ·Wal-Mart stores, Amazon.
      23
                                                                           24· · · · Q.· ·And how long have you been there?
      24
      25                                                                   25· · · · A.· ·Two weeks.



                                                                      EXHIBIT 7                            800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 283 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                        5–8
                                                                 Page 5                                                              Page 7
      ·1· · · · Q.· ·Before that, where were you employed?                ·1· ·that okay?
      ·2· · · · A.· ·I wasn't.· I was working in between two              ·2· · · · A.· ·Yes.
      ·3· ·different jobs.· I was working for a company in Hialeah        ·3· · · · Q.· ·From time to time, you may hear objections
      ·4· ·called Safe Tech and another company around the corner ·4· ·from counsel for QMed/Solu-Med; you're still required to
      ·5· ·from them called Carib Sales.                                  ·5· ·answer unless she directs you not to.
      ·6· · · · Q.· ·And what were you doing for them?                    ·6· · · · · · ·It's also important to let me complete my
      ·7· · · · A.· ·Same.                                                ·7· ·question as the court reporter can't take the two of us
      ·8· · · · Q.· ·eCommerce?                                           ·8· ·speaking at the same time, and it's also important that
      ·9· · · · A.· ·Yes.                                                 ·9· ·all your responses be verbal; nonverbal gestures can't
      10· · · · Q.· ·And how long did you work at those two --            10· ·be taken down by the court reporter.
      11· · · · A.· ·Six months.                                          11· · · · A.· ·Makes sense.
      12· · · · Q.· ·Each?                                                12· · · · Q.· ·Fair enough?
      13· · · · A.· ·I was working both of them at the same time.         13· · · · A.· ·Yes.
      14· · · · Q.· ·And then before that, where were you?                14· · · · Q.· ·Thank you.· So, I represent a company called
      15· · · · A.· ·Before that, I was at QMed.                          15· ·Youngblood; are familiar with a --
      16· · · · Q.· ·You worked for QMed?                                 16· · · · A.· ·Yes.
      17· · · · A.· ·I worked for a portion of QMed called                17· · · · Q.· ·-- company called Youngblood?
      18· ·Solu-Med.                                                      18· · · · A.· ·Yes.
      19· · · · Q.· ·Where did your paycheck come from?                   19· · · · Q.· ·And how are you familiar with it?
      20· · · · A.· ·I want to say QMed.                                  20· · · · A.· ·By selling the products at that point and
      21· · · · Q.· ·Okay.· Do you know as you sit here today?            21· ·having to do research about the company while we were
      22· · · · A.· ·I don't remember, honestly.                          22· ·trying to sell the products.
      23· · · · Q.· ·Okay.                                                23· · · · Q.· ·Okay.· What research did you do at
      24· · · · A.· ·I'm almost positive it came from QMed.               24· ·Youngblood?
      25· · · · Q.· ·Okay.· How long were you at QMed?                    25· · · · A.· ·Basically just product-based research,

                                                                 Page 6                                                   Page 8
      ·1· · · · A.· ·Just under two years.                         ·1· ·learning the, you know, specific items that we had in
      ·2· · · · Q.· ·Okay.· And where were you before that?        ·2· ·stock.
      ·3· · · · A.· ·Where was I before that?· That's a good       ·3· · · · Q.· ·Go ahead.
      ·4· ·question, I don't remember.· I don't remember the name ·4· · · · A.· ·Just, you know, basically, like I said,
      ·5· ·of the company where I was at.                          ·5· ·researching the product information, finding out, you
      ·6· · · · Q.· ·Okay.                                         ·6· ·know, the color, tones and stuff like that, looking up
      ·7· · · · A.· ·It might have been HSI Professional, they     ·7· ·the pricing that they were available for, and really,
      ·8· ·were down in Hialeah.                                   ·8· ·that's about it.
      ·9· · · · Q.· ·HI --                                         ·9· · · · Q.· ·Where did you -- so the product, the pricing
      10· · · · A.· ·HSI Professional.                             10· ·and the -- the makeup?
      11· · · · Q.· ·And what were they?                           11· · · · A.· ·Yeah, yeah.
      12· · · · A.· ·They were a hair care company, I was doing    12· · · · Q.· ·Nothing else, correct?
      13· ·the same thing, eCommerce.                              13· · · · A.· ·No, no.
      14· · · · Q.· ·I got -- let me go back.· How long were you   14· · · · Q.· ·Am I correct?
      15· ·with HSI?                                               15· · · · A.· ·Yes.
      16· · · · A.· ·Four years.                                   16· · · · Q.· ·Okay.· And would you agree with me -- strike
      17· · · · Q.· ·Four years.· Okay.· Have you ever been        17· ·that.
      18· ·deposed before?                                         18· · · · · · ·Did you go to the Youngblood website?
      19· · · · A.· ·No.                                           19· · · · A.· ·Yes.
      20· · · · Q.· ·Okay.· So, let me give you some of the ground 20· · · · Q.· ·Okay.· Did you review each page?
      21· ·rules.                                                  21· · · · A.· ·Not every specific one, but product base, you
      22· · · · · · ·I'm going to be asking you a series of        22· ·know, if we -- if there was a lipstick, I looked up that
      23· ·questions today.· If you don't understand any of my     23· ·specific lipstick to see what it looked like.
      24· ·questions, feel free to ask me to rephrase them;        24· · · · Q.· ·The purpose was to see what it looked like,
      25· ·otherwise, I'm going to assume you understood them; is 25· ·correct?


                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 284 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                       9–12
                                                                     Page 9                                                                  Page 11
      ·1· · · · A.· ·See what it looked like, see the information             ·1· · · · A.· ·You just did.
      ·2· ·about it, some of the pages have the ingredients on it             ·2· · · · Q.· ·Well, I'm going to show you the policy, and
      ·3· ·and stuff like that.· So, trying to -- trying to build             ·3· ·Tom Goodson testified that he did not instruct you to
      ·4· ·out the information so I can build the item on the                 ·4· ·read these guidelines.
      ·5· ·marketplace.                                                       ·5· · · · A.· ·Correct.
      ·6· · · · Q.· ·Prior to coming here today, did you ever                 ·6· · · · Q.· ·Were you ever instructed by anyone to read --
      ·7· ·speak with anyone about your deposition testimony?                 ·7· · · · A.· ·No.
      ·8· · · · A.· ·No.                                                      ·8· · · · Q.· ·-- the guidelines?
      ·9· · · · Q.· ·You understand you were previously served                ·9· · · · · · ·MS. BLACK:· Objection.
      10· ·with a subpoena and you didn't appear?                             10· · · · · · ·THE COURT REPORTER:· Wait, wait, wait, wait,
      11· · · · A.· ·Yes, I missed.                                           11· · · · ·wait.
      12· · · · Q.· ·Yes?                                                     12· · · · · · ·MR. VINE:· You got to let me finish my
      13· · · · A.· ·I had the wrong day.                                     13· · · · ·question.
      14· · · · Q.· ·Okay.· Fair enough.· Okay.· When you did --              14· · · · · · ·THE COURT REPORTER:· Were you ever instructed
      15· ·were doing the research of the Youngblood product, like            15· · · · ·to read...
      16· ·other makeup products that you would do, did you look to 16· ·BY MR. VINE:
      17· ·see about the warranties?                                          17· · · · Q.· ·The Amazon guidelines by anyone at Solu-Med?
      18· · · · A.· ·No.                                                      18· · · · A.· ·No.
      19· · · · Q.· ·Were you ever instructed to do that?                     19· · · · Q.· ·By anyone at QMed?
      20· · · · A.· ·No.                                                      20· · · · A.· ·No.
      21· · · · Q.· ·Were you ever instructed to list the products            21· · · · Q.· ·Prior to listing the Youngblood products
      22· ·as new?                                                            22· ·online, did you review the Amazon guidelines to make
      23· · · · A.· ·We did list them as new, yes.                            23· ·sure that you were complying with their guidelines when
      24· · · · Q.· ·Were you instructed to do that?                          24· ·you listed it?
      25· · · · A.· ·Yes.· It was -- it was clear we were                     25· · · · A.· ·No.

                                                                    Page 10                                                                  Page 12
      ·1· ·receiving as new.                                                  ·1· · · · Q.· ·Okay.· I'm going to show you --
      ·2· · · · Q.· ·Have you ever verified from a genuine                    ·2· · · · · · ·MS. BLACK:· Did you get my objection?
      ·3· ·Youngblood product versus the product that you saw that ·3· · · · · · ·THE COURT REPORTER:· Yes.
      ·4· ·they were the same?                                     ·4· · · · · · ·MR. VINE:· I didn't -- I have no intentions
      ·5· · · · A.· ·No.                                                      ·5· · · · ·to cut you off, if you thought I did.
      ·6· · · · Q.· ·Okay.· So, you can't personally verify -- let            ·6· · · · · · ·MS. BLACK:· No, it just got confusing. I
      ·7· ·me just say it.                                                    ·7· · · · ·mean, there was a lot of talking, so I wanted to
      ·8· · · · · · ·You can't personally verify whether they were            ·8· · · · ·make sure she got it.
      ·9· ·genuine authentic products?                                        ·9· · · · · · ·MR. VINE:· Okay.· Perfect.· I don't want to
      10· · · · A.· ·No.                                                      10· · · · ·be called bully.
      11· · · · Q.· ·Am I correct?                                            11· · · · · · · ·(Defendant's I.D. Exhibit No. 1 -
      12· · · · A.· ·You are correct.                                         12· ·Declaration was marked for Identification.)
      13· · · · Q.· ·You're saying "no."                                      13· ·BY MR. VINE:
      14· · · · A.· ·You are correct.                                         14· · · · Q.· ·Marked as Exhibit 1 is a declaration from
      15· · · · Q.· ·Okay.· Were you aware that Amazon has                    15· ·Amazon with a number of exhibits attached to it, and I'm
      16· ·guidelines and policies?                                           16· ·going to draw your attention, sir -- I'll pull the page
      17· · · · A.· ·Yes.                                                     17· ·for you --
      18· · · · Q.· ·You're more aware now than you were then?                18· · · · A.· ·Okay.
      19· · · · A.· ·I was aware then, too.                                   19· · · · Q.· ·-- 'cause it's easier 'cause it's so much.
      20· · · · Q.· ·Were you aware then that you could not sell a            20· · · · A.· ·Yes.
      21· ·product as new without a warranty?                                 21· · · · Q.· ·First, I'm going to show you Exhibit 4 to
      22· · · · A.· ·No.                                                      22· ·Exhibit 1, which is the compliance checklist for
      23· · · · Q.· ·Do you now know that?                                    23· ·cosmetics; and do you see that Number 2 says, "Cosmetics
      24· · · · A.· ·Yes.                                                     24· ·must be new and unused"?
      25· · · · Q.· ·Who told you that?                                       25· · · · A.· ·Uh-huh.



                                                                                                                  800.211.DEPO (3376)
                                                                                                                  EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 285 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                     13–16
                                                                Page 13                                                     Page 15
      ·1· · · · Q.· ·Have you ever read this document before?       ·1· ·they received product different than the product they
      ·2· · · · A.· ·No.                                            ·2· ·were supposed to get?
      ·3· · · · Q.· ·Okay.· As you testified earlier, you did not   ·3· · · · A.· ·Yes.
      ·4· ·review the guidelines before you listed them, correct?   ·4· · · · Q.· ·They received product that was tampered with?
      ·5· · · · A.· ·You are correct.                               ·5· · · · A.· ·Wasn't aware of the "tampered" part.
      ·6· · · · Q.· ·Okay.· Then I just want to show you the        ·6· · · · Q.· ·Okay.· About packages opened that shouldn't
      ·7· ·general condition guidelines; and can you read out loud  ·7· ·have been opened?
      ·8· ·what under "New" -- what "New" says?                     ·8· · · · A.· ·Yes.
      ·9· · · · A.· ·Just like it sounds.· A brand-new, unused,     ·9· · · · Q.· ·What other customer complaints are you aware
      10· ·unopened item in its original package, with all original 10· ·of that existed at Solu-Med?
      11· ·packaging materials included.· Original protective       11· · · · A.· ·Really, the only thing, I think, was more on
      12· ·wrapping, if any, is intact.· Original manufacturer's    12· ·shipping side, you know, they were -- they would ship
      13· ·warranty, if any, still applies, with warranty details   13· ·the wrong item to them by mistake or they received it
      14· ·including in the listing comments.                       14· ·damaged, stuff like that.· It wasn't really like
      15· · · · Q.· ·Is that a surprise to you?                     15· ·item-specific, brand-specific stuff.
      16· · · · A.· ·No, it's not.· I do know about this from       16· · · · Q.· ·So, there were times when people would order
      17· ·other -- other items, not so much this one, but this is  17· ·Product A and got Product C?
      18· ·Amazon's policy for pretty much everything you sell on   18· · · · A.· ·Yeah, it did happen, yes.
      19· ·Amazon.                                                  19· · · · Q.· ·There were times, also, you would agree with
      20· · · · Q.· ·Okay.· So, did you -- was there a discussion   20· ·me, where products didn't arrive on time?
      21· ·at QMed or Solu-Med about selling a product as new even 21· · · · A.· ·Absolutely, yes.
      22· ·though it wasn't coming with a manufacturer's warranty?  22· · · · Q.· ·And that's a metrics that Amazon --
      23· · · · A.· ·No, never.                                     23· · · · A.· ·Absolutely.
      24· · · · Q.· ·Did you raise that issue?                      24· · · · Q.· ·-- applies?
      25· · · · A.· ·No.                                            25· · · · A.· ·Absolutely.

                                                                Page 14                                                          Page 16
      ·1· · · · Q.· ·Okay.· Did Kellon ever raise that issue?             ·1· · · · Q.· ·All right.· And Amazon will shut you down if
      ·2· · · · A.· ·Not that I recall.                                   ·2· ·you don't meet those metrics?
      ·3· · · · Q.· ·Okay.· You understand that selling it as new         ·3· · · · A.· ·Absolutely, yes.
      ·4· ·without a manufacturer's warranty is a violation of            ·4· · · · Q.· ·And that happened at Solu-Med?
      ·5· ·Amazon's guidelines, correct?                                  ·5· · · · A.· ·Yes, it did.
      ·6· · · · A.· ·Yes.                                                 ·6· · · · Q.· ·Okay.· So, Solu-Med was well-aware of the
      ·7· · · · Q.· ·Okay.· You can put that aside for a minute.          ·7· ·metrics that Amazon had, correct?
      ·8· ·And we're going to talk about -- are you aware of              ·8· · · · A.· ·Yes.
      ·9· ·complaints from January 2018 moving forward that were ·9· · · · Q.· ·And was well-aware that they needed to comply
      10· ·filed against Solu-Med?                               10· ·with the guidelines?
      11· · · · A.· ·Complaints as far as customer complaints             11· · · · A.· ·Yes.
      12· ·or --                                                          12· · · · Q.· ·And from time to time, they didn't comply
      13· · · · Q.· ·Well, we know there were customer complaints,        13· ·with guidelines?
      14· ·correct?                                                       14· · · · A.· ·Yes.
      15· · · · A.· ·Yes.                                                 15· · · · Q.· ·Okay.· Were you aware that customers have
      16· · · · Q.· ·Then there were also -- in addition to               16· ·complained that they weren't receiving authentic
      17· ·customer complaints, there were also complaints from           17· ·products?
      18· ·brands, correct?                                               18· · · · A.· ·Yes.
      19· · · · A.· ·Yes.                                                 19· · · · Q.· ·Okay.· Were you aware of -- that
      20· · · · Q.· ·So, first let's do the customer complaints.          20· ·Youngblood -- that, sorry, brands also complained?
      21· ·You agree with me that there were customers who                21· · · · A.· ·Yes.
      22· ·complained --                                                  22· · · · Q.· ·Okay.· And as it relates to the customer
      23· · · · A.· ·Yes.                                                 23· ·complaints about not receiving authentic products, what
      24· · · · Q.· ·You got to let me finish the question.               24· ·did you do, if anything -- you may not have been in
      25· · · · · · ·That there were customers who complained that        25· ·charge of that, what did you do to address that?


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 286 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                     17–20
                                                                   Page 17                                                                 Page 19
      ·1· · · · A.· ·I wasn't in charge, but I was involved.                 ·1· · · · Q.· ·For the Amazon -- for the --
      ·2· · · · Q.· ·Okay.· Who was in charge of it?                         ·2· · · · A.· ·Yeah.
      ·3· · · · A.· ·Kellon was in charge of the department                  ·3· · · · Q.· ·-- for Youngblood complaint?
      ·4· ·basically.                                                        ·4· · · · A.· ·I don't remember if it was for specifically
      ·5· · · · Q.· ·Okay.                                                   ·5· ·for the Youngblood complaint because there were so many
      ·6· · · · A.· ·So, it was mostly Kellon, but we all sat in             ·6· ·other ones at the time, we were all going through them.
      ·7· ·on the meetings, and then towards the end, Sherry was             ·7· · · · Q.· ·Okay.
      ·8· ·running that department and we were -- she was involved           ·8· · · · A.· ·I don't remember if I did anything with the
      ·9· ·with everything and we were like pushed to the side.              ·9· ·Youngblood one.
      10· ·So, she really was handling everything, the last, I want          10· · · · Q.· ·So, Kellon testified that up until the
      11· ·to say, four or five months that I was there when,                11· ·Youngblood complaints, the policy at Solu-Med was not to
      12· ·really, everything went downhill.                                 12· ·respond to Amazon's inquiries on counterfeit and
      13· · · · Q.· ·Okay.· When you say "went downhill," was it             13· ·authenticity?
      14· ·because of the products not being shipped correctly or            14· · · · A.· ·The only time we had to respond is if they
      15· ·authentic challenges?                                             15· ·got to the level where they were starting to want to
      16· · · · A.· ·No, it was more that we -- we had already               16· ·shut down the account; and I believe there was one
      17· ·gotten the information from Youngblood that they were --          17· ·challenge, it wasn't specifically based on product, but
      18· ·they were after us and there were other companies doing           18· ·there was one challenge before with Amazon where we had
      19· ·the same thing because of where we were purchasing from 19· ·to respond to them so they would not shut our account
      20· ·and not purchasing direct and not having the paperwork,           20· ·down.
      21· ·basically, to follow the trail.                                   21· · · · Q.· ·So there was another shut -- so there was the
      22· · · · Q.· ·Okay.· So, it was because -- just let me                22· ·one that occurred in November/December 2018?
      23· ·finish.                                                           23· · · · A.· ·Yeah.
      24· · · · · · ·So, the reason why the company was, as you              24· · · · Q.· ·And that, you had to provide source
      25· ·said, "downhill," was because there were a number of              25· ·information, correct?

                                                                   Page 18                                                                 Page 20
      ·1· ·companies complaining and brands complaining because of ·1· · · · A.· ·I believe so, yes.
      ·2· ·the source information on the authenticity of the                 ·2· · · · Q.· ·All right.· Prior to that, there was another
      ·3· ·products, it didn't exist?                                        ·3· ·threat of a shutdown, but that wasn't related to a
      ·4· · · · A.· ·Correct.                                                ·4· ·product specifically, it was related to something else?
      ·5· · · · Q.· ·Okay.· I'm going to take you Exhibit 7 --               ·5· · · · A.· ·Yeah.· I want to say it was more based on
      ·6· ·sorry.· Exhibit 1 is a declaration, as I talked about             ·6· ·metrics with shipping issues and things like that. I
      ·7· ·earlier.· Exhibit 7 to Exhibit 1, I know that sounds              ·7· ·don't -- I don't believe it ever got to the level of
      ·8· ·confusing, is a compilation -- sorry, I mean, Exhibit 8,          ·8· ·this with any of the other products, like we just pulled
      ·9· ·sorry.· Exhibit 8 -- don't go to that yet, I want to              ·9· ·them.
      10· ·make sure I did it right.                                         10· · · · Q.· ·Well, aren't you aware that in Amazon's
      11· · · · · · ·If you start with Exhibit 6, actually,                  11· ·correspondence, they indicated that they would delist
      12· ·there's a -- there's a spreadsheet from Amazon that               12· ·the product that was complained about being inauthentic
      13· ·lists a number of the complaints that existed, and it's           13· ·or counterfeit?
      14· ·very hard to see.                                                 14· · · · A.· ·Yes.
      15· · · · A.· ·Oh, boy.                                                15· · · · Q.· ·And then after you -- those inquiries were
      16· · · · Q.· ·Yeah, I'm not asking you, but you are aware             16· ·sent, Solu-Med never responded to Amazon with the source
      17· ·that there was a whole set of complaints from January to          17· ·information for those specific products, correct?
      18· ·November of 2018?                                                 18· · · · A.· ·Correct.
      19· · · · A.· ·Yes.                                                    19· · · · Q.· ·You understand that Amazon requested that
      20· · · · Q.· ·Okay.· And did you participate in responding            20· ·information?
      21· ·to any of those complaints?                                       21· · · · A.· ·Yes.
      22· · · · A.· ·I believe I did send the --                             22· · · · Q.· ·You understand that Amazon would say -- if
      23· · · · Q.· ·Youngblood?                                             23· ·you look at Exhibit 7, just as an example:· We consider
      24· · · · A.· ·-- some paperwork to Amazon that they                   24· ·these allegations of counterfeit a serious matter and
      25· ·required --                                                       25· ·your account is under review.· If we receive more



                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 287 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                     21–24
                                                            Page 21                                                                 Page 23
      ·1· ·complaints about your listings, we may not allow you to  ·1· · · · A.· ·Yeah.
      ·2· ·sell on Amazon.com?                                            ·2· · · · Q.· ·Have you ever seen this document before?
      ·3· · · · A.· ·Yes.                                                 ·3· · · · A.· ·This one specifically, no.
      ·4· · · · Q.· ·Do you see that?                                     ·4· · · · Q.· ·Okay.· Were you aware that Solu-Med had a
      ·5· · · · A.· ·Yeah.                                                ·5· ·selling account?
      ·6· · · · Q.· ·Were you aware of that?                              ·6· · · · A.· ·Yes.
      ·7· · · · A.· ·Yeah, absolutely.· Yes.                              ·7· · · · Q.· ·And it was in Seller Central?
      ·8· · · · Q.· ·Was Kellon aware of that?                            ·8· · · · A.· ·Correct.
      ·9· · · · A.· ·Yes.                                                 ·9· · · · Q.· ·Did you ever go into that?
      10· · · · · · ·MR. VINE:· Form.                                     10· · · · A.· ·Every single day.
      11· ·BY MR. VINE:                                                   11· · · · Q.· ·Okay.· Were you aware that Amazon sent
      12· · · · Q.· ·Are you aware if Solu-Med was aware of it?           12· ·correspondence on November 13, 2018, indicating they
      13· · · · A.· ·Yes.                                                 13· ·were trying to reach Solu-Med by phone?
      14· · · · Q.· ·They were aware of it?                               14· · · · A.· ·Yes.
      15· · · · A.· ·Yes.                                                 15· · · · Q.· ·Do you see that?
      16· · · · Q.· ·And were there meetings about it?                    16· · · · A.· ·Yes.
      17· · · · A.· ·There were meetings about it.                        17· · · · Q.· ·And you're aware that they were calling?
      18· · · · Q.· ·And the decision was not to respond, correct?        18· · · · A.· ·Yes.
      19· · · · A.· ·I was -- I was -- I was in the meetings with         19· · · · Q.· ·And they indicated that they weren't getting
      20· ·Kellon, and then Kellon would take it further up the           20· ·anybody?
      21· ·chain, and then he would come back and he would be, I          21· · · · A.· ·Yeah, 'cause I believe -- we did not have --
      22· ·have no answers, you know, so they -- they were aware,         22· ·Solu-Med did not have a direct phone line, everything
      23· ·they were definitely aware and we spoke to them multiple 23· ·went through QMed.· So, I'm assuming the phone was --
      24· ·times about this issue and it just never got anywhere.         24· ·the phone number was going to the front and it was never
      25· · · · Q.· ·Is it because Manny didn't want to address           25· ·getting any further than that.

                                                                Page 22                                                     Page 24
      ·1· ·it?                                                      ·1· · · · Q.· ·I understand you're assuming.· Do you know --
      ·2· · · · A.· ·I don't think so.                              ·2· ·did you later learn from Solu-Med that there were phone
      ·3· · · · Q.· ·You don't think so; what do you mean?          ·3· ·calls made by Amazon on November 13 that went
      ·4· · · · A.· ·I wasn't involved with any of the              ·4· ·unanswered?
      ·5· ·conversations with Manny.· Those were always left out -- ·5· · · · A.· ·I know there were phone calls that were made
      ·6· ·I was always left out of that, that was always him and   ·6· ·from Amazon to Solu-Med, I don't know the specific
      ·7· ·Kellon.· But the answer is, every time it was brought    ·7· ·dates, but I was told that there were phone calls that
      ·8· ·back was, this is the way it is.                         ·8· ·had come in.
      ·9· · · · Q.· ·Okay.· You can put that aside.· I'm going to   ·9· · · · Q.· ·And that went unanswered?
      10· ·mark as Exhibit 2 to this deposition -- there's one more 10· · · · A.· ·Yeah, yeah.
      11· ·exhibit I'm going to want, Kelsey, at the next break,    11· · · · Q.· ·Okay.· Now, if you also look, Amazon lists a
      12· ·I'll take it.                                            12· ·couple of different items and talking about the
      13· · · · · · ·MS. BLACK:· Okay.                              13· ·violations of counterfeit and authenticity issues; and
      14· · · · · · ·MR. VINE:· It's an E-mail with the plan of     14· ·then it says:· To reactivate your account, it says:
      15· · · · ·action, I'm just telling you.                      15· ·Please submit a plan of action --
      16· · · · · · ·MS. BLACK:· Okay.                              16· · · · A.· ·Uh-huh.
      17· · · · · · · ·(Defendant's I.D. Exhibit No. 2 - Policy     17· · · · Q.· ·-- a valid plan of action.· And it says,
      18· ·Warning was marked for Identification.)                  18· ·"Proof of authenticity"; do you see that?
      19· ·BY MR. VINE:                                             19· · · · A.· ·Yeah, I got it.
      20· · · · Q.· ·I'm marking as Exhibit 2, it's a compilation   20· · · · Q.· ·Okay.· And "the steps you have taken to
      21· ·of correspondence that were produced by Solu-Med,        21· ·ensure that you are no longer infringing," and "Other
      22· ·Bate-stamped PL2408 through 2442.· I'm going to take 22· ·relevant information," Supporting details that you
      23· ·you -- let -- okay.· If you could look on PL02413.       23· ·believe the notice was submitted in error or the notices
      24· · · · A.· ·13, you said?                                  24· ·are incorrect.
      25· · · · Q.· ·Yeah, 2413.                                    25· · · · · · ·Okay.· Now, you indicated earlier, there were


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com             YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 288 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                     25–28
                                                               Page 25                                                          Page 27
      ·1· ·certain source information you didn't have, correct?          ·1· ·rarely involved in a meeting besides, you know, like a
      ·2· · · · A.· ·Uh-huh, correct.                                    ·2· ·weekly briefing of what was going on and what, you know,
      ·3· · · · Q.· ·The only invoice that you had at the time           ·3· ·what we were doing.
      ·4· ·was -- and what you submitted was a QMed invoice to           ·4· · · · Q.· ·So when you say Sherry -- you learned that
      ·5· ·Solu-Med, correct?                                            ·5· ·Sherry came in to put -- to get rid of everybody, what
      ·6· · · · A.· ·I didn't have any portion of that, but, yes,        ·6· ·do you mean by that?
      ·7· ·I was aware.· Actually, I don't even remember -- I            ·7· · · · A.· ·I mean, she -- she was brought in, she took
      ·8· ·don't -- when this Youngblood started, I remember, we         ·8· ·over Kellon's position, she pushed --
      ·9· ·pulled the items, that was basically -- we -- that was        ·9· · · · · · ·MR. VINE:· Form.
      10· ·always our action plan when this came up --                   10· · · · A.· ·-- Kellon out.
      11· · · · Q.· ·For any --                                          11· ·BY MR. VINE:
      12· · · · A.· ·-- for every single one --                          12· · · · Q.· ·Go ahead.
      13· · · · Q.· ·Okay.                                               13· · · · A.· ·And she was just -- I mean, they had goals
      14· · · · A.· ·-- just to pull the items --                        14· ·that were unachievable, and I think she was brought in
      15· · · · Q.· ·Okay.                                               15· ·to try to revamp the department and kind of just make
      16· · · · A.· ·-- pull the items down and we'll figure it          16· ·the department disappear, which is kind of what
      17· ·out from there.· I don't actually remember -- I know          17· ·happened.
      18· ·that they did submit a plan of action at one point once       18· · · · Q.· ·So, you believe that was always their
      19· ·the account was shut down, but I don't know -- at that        19· ·intention?
      20· ·point, Sherry was running everything and I was out of         20· · · · A.· ·Absolutely.· She was brought in to bring in
      21· ·the loop.                                                     21· ·the -- to do the stuff for the new building and kill off
      22· · · · Q.· ·So, you weren't involved in that plan of            22· ·the eCommerce department.
      23· ·action?                                                       23· · · · · · ·MR. VINE:· Okay.· I have nothing further.
      24· · · · A.· ·No.                                                 24
      25· · · · Q.· ·So you can put that aside.· Okay.                   25

                                                              Page 26                                                               Page 28
      ·1· · · · · · ·Were you aware -- let me just go to one more     ·1· · · · · · · · · · · CROSS-EXAMINATION
      ·2· ·page, I apologize.· Were you aware that on November        ·2· ·BY MS. BLACK:
      ·3· ·29th, if you go back onto 2421, that in addition to the ·3· · · · Q.· ·Mr. Weinstein, your testimony you've just
      ·4· ·Youngblood complaint, they were asking for information  ·4· ·given about what you believe Sherry's role was in the
      ·5· ·about a variety of other people who -- all the prior    ·5· ·company is just your opinion, correct?
      ·6· ·other complaints; do you see that?                      ·6· · · · A.· ·Yes.
      ·7· · · · A.· ·Yes.                                          ·7· · · · Q.· ·No one ever told you that?
      ·8· · · · Q.· ·Were you aware of that?                       ·8· · · · A.· ·Except for the building portion, no.
      ·9· · · · A.· ·No, because at this point, I was pretty much  ·9· · · · Q.· ·Except for that --
      10· ·out of the loop.· Again, once Sherry took over, we      10· · · · A.· ·Yeah.
      11· ·all -- Kellon and I were pretty much pushed aside and   11· · · · Q.· ·-- her role in coming to the building.
      12· ·she was dealing with everything without us.             12· · · · · · ·When were you laid off from the company?
      13· · · · Q.· ·How would Sherry be involved if she didn't    13· · · · A.· ·December 22nd, '19.
      14· ·have any experience with Amazon?                        14· · · · Q.· ·2019?
      15· · · · A.· ·That is a wonderful question that I cannot    15· · · · A.· ·Yes.
      16· ·answer.· She came in supposedly to run that department 16· · · · Q.· ·And how long have you worked -- when did you
      17· ·and she kind of just took over; we never understood her 17· ·start at the company?
      18· ·role.· Eventually, we figured out she was basically     18· · · · A.· ·November of '17, I think.
      19· ·there to just get rid of everybody, but I don't know.   19· · · · Q.· ·November of -- so, approximately two years?
      20· · · · · · ·But she was -- once she came in, she pretty   20· · · · A.· ·Yeah, just under two years I was there.
      21· ·much pushed Kellon and I to the side, he was obviously 21· · · · Q.· ·And, originally, your job was to list the
      22· ·still there 'cause he had more insight 'cause he had    22· ·products on Amazon; is that correct?
      23· ·been there for, you know, a long time.                  23· · · · A.· ·I -- I was -- I was Kellon's first hire,
      24· · · · Q.· ·Right.                                        24· ·basically, to start going to the next step of that
      25· · · · A.· ·But I was pushed completely out, I was very   25· ·department, listing items all over Amazon, eBay,


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 289 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                     29–32
                                                                   Page 29                                                            Page 31
      ·1· ·Wal-Mart website and --                                           ·1· ·piece of software called Sellbrite that basically had
      ·2· · · · Q.· ·When was Sherry hired from your best memory?            ·2· ·all of the items inside of it and had all the orders
      ·3· · · · A.· ·Right before they -- right before they                  ·3· ·inside of it, and, you know, you could see that, you
      ·4· ·decided to purchase the building.· It was '18, I want to          ·4· ·know, we weren't tracking $10,000,000 worth of sales, we
      ·5· ·say maybe February, February of '18, somewhere --                 ·5· ·didn't have enough inventory to do $10,000,000 in sales.
      ·6· ·somewhere in there.                                               ·6· · · · Q.· ·And when the goals were lowered to
      ·7· · · · Q.· ·And from January 2018 until October 2018, in            ·7· ·$7,000,000, when did that occur?
      ·8· ·your opinion and in your role as analyst, how was the             ·8· · · · A.· ·Relatively quickly after the 10,000,000,
      ·9· ·eCommerce department, specifically, the Life and Health           ·9· ·because it was just, you know --
      10· ·Source store performing?                                          10· · · · Q.· ·When was the 10,000,000 set?
      11· · · · · · ·MR. VINE:· Objection.                                   11· · · · A.· ·The 10,000,000 was set, I want to say,
      12· · · · · · ·THE WITNESS:· The store didn't come online              12· ·January of '18.· Yeah, it was -- it was like, you know,
      13· · · · ·until later that year, I want to say it came --             13· ·we did those -- we did, you know, the couple months that
      14· · · · ·it came on June -- no, no --                                14· ·I was there in '17, and then it was like, okay, now
      15· ·BY MS. BLACK:                                                     15· ·we're in the new year, we want to do $10,000,000, and
      16· · · · Q.· ·Of 2018?                                                16· ·very quickly, it was brought down because, again, it was
      17· · · · A.· ·Yeah, 'cause it was only up a couple of                 17· ·an unachievable goal with what we had available to us.
      18· ·months before we lost the -- the -- part of that                  18· · · · Q.· ·So, within a month or two --
      19· ·account.· I want to say maybe September might have been 19· · · · A.· ·Yeah, I would say, you know, a couple, you
      20· ·the first month that that site went live.                         20· ·know, two, three months at the most.
      21· · · · Q.· ·Life and Health Source store --                         21· · · · · · ·MR. VINE:· You've got to let her complete her
      22· · · · A.· ·Yeah.                                                   22· · · · ·question.
      23· · · · Q.· ·-- On Amazon?                                           23· ·BY MS. BLACK:
      24· · · · A.· ·No, no.· Oh, you're talking on Amazon?                  24· · · · Q.· ·So, within a month or two, it was lowered to
      25· · · · Q.· ·Yeah.                                                   25· ·$7,000,000?

                                                              Page 30                                                     Page 32
      ·1· · · · A.· ·That store has been up -- it was up before I     ·1· · · · A.· ·Yes.
      ·2· ·started, so, Kellon had brought that up.· It was on its    ·2· · · · Q.· ·Do you know as of halfway through the year
      ·3· ·way up, we had done -- you know, we didn't hit the goals ·3· ·how close it was to that goal of $7,000,000?
      ·4· ·that they -- Manny had set out, but it was a little too  ·4· · · · A.· ·No, I don't, I don't remember.· Actually, I
      ·5· ·high for the first year.· It was doing well, we did have·5· ·take it back, it was 7.5 million, that was always the --
      ·6· ·challenges with, you know, the products getting listed  ·6· ·the joke was 7.5.
      ·7· ·and delisted, but it was doing okay.                    ·7· · · · Q.· ·Were you ever involved in any meetings where
      ·8· · · · Q.· ·Do you remember what goals were given to the  ·8· ·there were concerns about the store not performing?
      ·9· ·store?                                                  ·9· · · · A.· ·No.
      10· · · · A.· ·Yeah.· Well, it was overall.· They wanted --  10· · · · Q.· ·Have you seen any -- were you privy to any of
      11· ·I believe the original was 10,000,000, and then it was  11· ·the monthly financials on the store's performance?
      12· ·brought down to seven, and it wasn't attainable on your 12· · · · A.· ·They were there, but I never paid attention
      13· ·first year, on your first full year of doing things.    13· ·to them.
      14· · · · Q.· ·Do you know what it was tracking to do prior  14· · · · Q.· ·Okay.· So, you don't know one way or the
      15· ·to the shutdown?· Were you given that information?      15· ·other if the company was going to achieve that $7.5
      16· · · · A.· ·No.                                           16· ·million goal prior to the shutdown in November?
      17· · · · Q.· ·How did you know -- how did you become aware 17· · · · A.· ·With the inventory we had in stock, with the
      18· ·it wasn't making the goals?                             18· ·stuff we were able to list, there was no way we were
      19· · · · A.· ·We were aware -- we had a sign on the -- in   19· ·going to get to that type of money unless, you know --
      20· ·the office that said $10,000,000, and, obviously, you   20· ·there's no way.
      21· ·could see the sales and the sales were not -- you know, 21· · · · Q.· ·And that number is a gross sales number,
      22· ·achieved $10,000,000.                                   22· ·correct?
      23· · · · Q.· ·When you say you could see the sales, what do 23· · · · A.· ·Yes.
      24· ·you mean by that?                                       24· · · · Q.· ·Do you know how the -- the Life and Health
      25· · · · A.· ·Through all the channels, you know, we had a  25· ·Source store performed in November 2017 in terms of


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 290 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                     33–36
                                                                  Page 33                                                    Page 35
      ·1· ·gross sales?                                            ·1· · · · A.· ·We looked at other brands to go to to
      ·2· · · · · · ·MR. VINE:· Objection, he wasn't present       ·2· ·purchase from and we were never given the ability to do
      ·3· · · · ·until -- he wasn't present, but you can answer.   ·3· ·that.
      ·4· · · · · · ·THE WITNESS:· I was there at the end, I don't ·4· · · · Q.· ·You looked -- you, as in an employee at
      ·5· · · · ·know, I'm assuming --                             ·5· ·Solu-Med, looked to find direct sources you could
      ·6· · · · · · ·MR. VINE:· Don't assume, nobody wants you     ·6· ·purchase from?
      ·7· · · · ·assuming.                                         ·7· · · · A.· ·Yes.
      ·8· · · · · · ·THE WITNESS:· Because of them bringing me on ·8· · · · Q.· ·Beyond using -- well, let me strike that.
      ·9· · · · ·board and when it was only Kellon running the     ·9· · · · · · ·The records in this case show that all the
      10· · · · ·store, I kind of think it was doing okay enough   10· ·products came through QMed.
      11· · · · ·to want to go to the next level.                  11· · · · A.· ·Correct.
      12· ·BY MS. BLACK:                                           12· · · · Q.· ·Would that be consistent with --
      13· · · · Q.· ·But you don't know what the actually sales    13· · · · A.· ·Yes.
      14· ·history --                                              14· · · · Q.· ·-- your understanding --
      15· · · · A.· ·No.                                           15· · · · A.· ·Yes.
      16· · · · Q.· ·-- was for 2017?                              16· · · · Q.· ·-- as well?
      17· · · · A.· ·No.                                           17· · · · · · ·And QMed uses Victory and the Innopex --
      18· · · · Q.· ·Do you know what the sales history was for    18· · · · A.· ·Yes.
      19· ·2018?                                                   19· · · · Q.· ·-- that you were referencing?
      20· · · · A.· ·No.                                           20· · · · · · ·Okay.· You just testified that you spoke with
      21· · · · Q.· ·Have you spoken to Sherry since your          21· ·someone about going to another brand; is that correct?
      22· ·departure?                                              22· · · · A.· ·We did.
      23· · · · A.· ·No.                                           23· · · · Q.· ·Who did you speak with?
      24· · · · Q.· ·Have you spoken to Kellon since your          24· · · · A.· ·It's a company called --
      25· ·departure?                                              25· · · · · · ·MR. VINE:· No, no.· Who did you speak with --

                                                                  Page 34                                                              Page 36
      ·1· · · · A.· ·Yes.                                                   ·1· · · · · · ·THE WITNESS:· Oh.
      ·2· · · · Q.· ·When was the last time you spoke to Kellon?            ·2· · · · · · ·MR. VINE:· -- QMed or Solu-Med, she said.
      ·3· · · · A.· ·About three weeks ago.                                 ·3· · · · · · ·THE WITNESS:· Oh, we talked -- I spoke to
      ·4· · · · Q.· ·Did you talk about the fact that there's a             ·4· · · · ·Kellon about it, and I know Kellon spoke to Manny
      ·5· ·deposition?                                                      ·5· · · · ·'cause he did give us the ability to start
      ·6· · · · A.· ·No.                                                    ·6· · · · ·reaching out, but it just died, it never went
      ·7· · · · Q.· ·It was unrelated to this lawsuit?                      ·7· · · · ·anywhere.
      ·8· · · · A.· ·Correct.                                               ·8· ·BY MS. BLACK:
      ·9· · · · Q.· ·Who did Solu-Med purchase its products from?           ·9· · · · Q.· ·Who was the company you wanted to reach out
      10· · · · A.· ·There were two companies -- there was a                10· ·to?
      11· ·person named Joel that I know that they were purchasing 11· · · · A.· ·It's called Something Liquid, I cannot
      12· ·from, I don't know the name of their company; and the            12· ·remember the name of it, I don't remember.· But I
      13· ·other one was Victory -- I want to say -- I want to              13· ·believe that we did open an account, we just never went
      14· ·say -- it was Victory something, I think it was -- I             14· ·anywhere with it.
      15· ·think their complete company name is Victory Grocer, I           15· · · · Q.· ·Why did you want to reach out to a new
      16· ·know they were buying from them, as well.                        16· ·account?
      17· · · · Q.· ·You're talking about distributors to QMed              17· · · · A.· ·Actually, I heard about the company on the
      18· ·that eventually got sourced in the Life and Health               18· ·radio, and they were very small company that was on its
      19· ·Source store, correct?                                           19· ·way up, and it just seemed like, hey, you know, if we
      20· · · · · · ·MR. VINE:· Objection, form, leading.                   20· ·can get into the -- you know, if we can get in at the
      21· · · · · · ·THE WITNESS:· I believe so, yes.· We were              21· ·low level, we can be in there -- we can be one of the
      22· · · · ·never able to onboard any of our own people, I do          22· ·first people to start listing it and selling it and we
      23· · · · ·know that.                                                 23· ·just never went anywhere with it.
      24· ·BY MS. BLACK:                                                    24· · · · Q.· ·Was it a company that is a reseller like
      25· · · · Q.· ·What do you mean?· Sorry.                              25· ·Innopex or it's a brand?


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 291 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                     37–40
                                                             Page 37                                                               Page 39
      ·1· · · · A.· ·It's a brand.· It's a brand.                        ·1· ·you, you get shut down, you know it's going on.
      ·2· · · · · · ·THE COURT REPORTER:· I'm sorry --                   ·2· · · · Q.· ·And you -- was everybody made aware that
      ·3· · · · · · ·MR. VINE:· Innopex, I-N-N-O-P-E-X.                  ·3· ·Solu-Med was violating Amazon's guidelines?
      ·4· ·BY MS. BLACK:                                                 ·4· · · · A.· ·We all knew we weren't buying direct, we all
      ·5· · · · Q.· ·Have you ever spoken directly with Joel from        ·5· ·knew, you know, and that was -- that was just part of
      ·6· ·Innopex?                                                      ·6· ·how it was done.
      ·7· · · · A.· ·No.                                                 ·7· · · · Q.· ·So, when you say "not buying direct," you
      ·8· · · · Q.· ·Who was in charge of making the orders?             ·8· ·understood that you were buying through a, quote,
      ·9· · · · A.· ·Kellon.· Oh, the brand was called Sliquid.          ·9· ·middleman?
      10· · · · Q.· ·And you wanted to be a distributor --               10· · · · A.· ·Correct.
      11· · · · A.· ·Correct.                                            11· · · · Q.· ·Did anybody at Solu-Med vet Innopex?
      12· · · · Q.· ·-- for Sliquid?                                     12· · · · A.· ·Not that I'm aware of, but I don't -- I don't
      13· · · · · · ·When the store was shut down, what was the          13· ·know.
      14· ·reaction within Solu-Med?                                     14· · · · Q.· ·And you understand that Amazon requires you
      15· · · · · · ·MR. VINE:· Objection.                               15· ·to get the appropriate sourcing information?
      16· · · · · · ·THE WITNESS:· First, it was kind of                 16· · · · A.· ·Correct, yes, I do.
      17· · · · ·surprising, you know, kind of came out of nowhere       17· · · · Q.· ·And you understand Amazon warns resellers to
      18· · · · ·for me, at least, and then once we really read          18· ·make sure that they properly vet those resellers?
      19· · · · ·into it, we kind of knew what was going on and --       19· · · · A.· ·Yes.
      20· ·BY MS. BLACK:                                                 20· · · · Q.· ·The companies like Innopex?
      21· · · · Q.· ·Did Solu-Med make efforts to get the store          21· · · · A.· ·Yes.
      22· ·reinstated?                                                   22· · · · Q.· ·Did anybody do any research that you're aware
      23· · · · A.· ·Yes.                                                23· ·of Innopex?
      24· · · · Q.· ·Was that a major concern, let's get the             24· · · · A.· ·Not that I'm aware of.
      25· ·store --                                                      25· · · · Q.· ·Did you ever suggest to them --

                                                               Page 38                                                               Page 40
      ·1· · · · A.· ·Yes.                                                ·1· · · · A.· ·Because --
      ·2· · · · Q.· ·-- reinstated?                                      ·2· · · · Q.· ·Let me just finish.· She's going to kill both
      ·3· · · · A.· ·Yes.                                                ·3· ·of us.
      ·4· · · · Q.· ·Did your job at all involve direct                  ·4· · · · · · ·Did you ever suggest that you had concerns
      ·5· ·interaction with Mr. Iguerro (phonetic)?                      ·5· ·about Innopex?
      ·6· · · · A.· ·No.                                                 ·6· · · · A.· ·Being that they were already there when I
      ·7· · · · Q.· ·When you would report to someone, was it            ·7· ·started, I really had no idea exactly what was going on
      ·8· ·Mr. Goodson?                                                  ·8· ·with that company.· I know that they were buying from
      ·9· · · · A.· ·Yes.· And then, Sherry, obviously, when she         ·9· ·them and not buying direct from the manufacturer, but,
      10· ·started taking over.                                          10· ·no, I didn't -- I didn't really question it.
      11· · · · · · ·MS. BLACK:· Okay.· I have no further                11· · · · Q.· ·Okay.· I understand you didn't question it,
      12· · · · ·questions for you.                                      12· ·but to yourself, did you have concerns about what was
      13· · · · · · ·MR. VINE:· Okay.                                    13· ·going on?
      14· · · · · · · · · · ·REDIRECT EXAMINATION                        14· · · · A.· ·Yes.
      15· ·BY MR. VINE:                                                  15· · · · Q.· ·You felt uncomfortable?
      16· · · · Q.· ·You indicated that it was -- when it was shut       16· · · · A.· ·Yes, 'cause I -- I dealt with this before.
      17· ·down, you were surprised, correct?                            17· · · · Q.· ·Okay.· And did Kellon also feel
      18· · · · A.· ·Yes.                                                18· ·uncomfortable?
      19· · · · Q.· ·And then after you looked into it, you said,        19· · · · A.· ·Yes.
      20· ·quote, we -- we knew what was -- what is going on?            20· · · · Q.· ·And did -- was that expressed to Manny?
      21· · · · A.· ·Yeah.                                               21· · · · A.· ·Yes, multiple times.
      22· · · · Q.· ·And what did you mean by that?                      22· · · · Q.· ·And what did Manny say?
      23· · · · A.· ·We knew, 'cause, I mean, we knew clearly from       23· · · · A.· ·Wasn't in the meeting directly, but I'm going
      24· ·the past interactions, and I've worked on Amazon before, 24· ·to assume, you know, since we did not have any
      25· ·I know when they -- you know, when a brand goes after         25· ·permission to purchase, you know, go direct or anything


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 292 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                     41–44
                                                                Page 41                                                    Page 43
      ·1· ·like that, it was just the way it was.                   ·1· ·making a profit, though, correct?
      ·2· · · · Q.· ·That's another thing I want to ask.· You       ·2· · · · A.· ·No.
      ·3· ·agree with me that Youngblood never authorized the sale  ·3· · · · Q.· ·All right.· Were you aware that all the
      ·4· ·of those products?                                       ·4· ·insurance was being paid by -- sorry, all the rent was
      ·5· · · · A.· ·Absolutely.                                    ·5· ·being paid by QMed?
      ·6· · · · Q.· ·Okay.· And I know Kellon testified to this,    ·6· · · · · · ·MR. VINE:· Form.
      ·7· ·Manny testified to that, but agree with me that the      ·7· · · · · · ·THE WITNESS:· I knew QMed was the overall,
      ·8· ·products were being sold as new?                         ·8· · · · ·they took care of everything, we were just a
      ·9· · · · A.· ·Yes.                                           ·9· · · · ·little box in there in the QMed world.
      10· · · · Q.· ·And without a manufacturer's warranty?         10· ·BY MR. VINE:
      11· · · · A.· ·Yes.                                           11· · · · Q.· ·Right.· So when you say they were doing okay
      12· · · · Q.· ·Okay.· You indicated that it was in your       12· ·or well, you meant the sales were okay or well, you
      13· ·opinion that Sherry was hired to eliminate the eCommerce 13· ·don't know whether they were making any profits,
      14· ·department, correct?                                     14· ·correct?
      15· · · · A.· ·Yes.                                           15· · · · A.· ·No, no.
      16· · · · Q.· ·Okay.· Even just assume that, you came up      16· · · · · · ·MR. VINE:· Form.
      17· ·with that opinion based upon facts?                      17· · · · · · ·THE WITNESS:· I have no idea.
      18· · · · · · ·MR. VINE:· Objection.                          18· ·BY MR. VINE:
      19· · · · · · ·THE WITNESS:· Yes.                             19· · · · Q.· ·And you've been in the eCommerce field for
      20· ·BY MR. VINE:                                             20· ·many years, correct?
      21· · · · Q.· ·Did you come up with that opinion based upon   21· · · · A.· ·Yes.
      22· ·facts?                                                   22· · · · Q.· ·And obviously, you're astute, correct?
      23· · · · A.· ·My own facts, yes.                             23· · · · A.· ·Yes.
      24· · · · Q.· ·What facts are those?                          24· · · · Q.· ·And you're very knowledgeable, correct?
      25· · · · A.· ·Just the fact that she had no -- she had no    25· · · · A.· ·Yes.

                                                         Page 42                                                        Page 44
      ·1· ·experience with eCommerce, she worked at Office Depot, ·1· · · · Q.· ·And sales go up and sales go down, correct?
      ·2· ·she was, you know, high up in the Office Depot chain, we       ·2· · · · A.· ·Correct, absolutely.
      ·3· ·weren't Office Depot.· You know, we were a small -- a          ·3· · · · Q.· ·And, certainly, six to eight months is not a
      ·4· ·small company in a company that had very limited things        ·4· ·big enough time period to determine the trajectory of a
      ·5· ·that we were able to do, and when she came on, it wasn't       ·5· ·company, correct?
      ·6· ·like she came on with new ideas on how to grow, it was,        ·6· · · · A.· ·Yeah.
      ·7· ·okay, what are we doing.                                       ·7· · · · Q.· ·So certainly, for the -- based upon the sales
      ·8· · · · Q.· ·You indicated in response to Ms. Black's             ·8· ·in the year of 2018, you would agree with me, you could
      ·9· ·communications that in 2018, the sales goals were around ·9· ·not say that the company was going on a trajectory going
      10· ·7.5, and you didn't believe you were going to meet those       10· ·up?
      11· ·goals, correct?                                                11· · · · A.· ·No.
      12· · · · A.· ·No.· No.                                             12· · · · · · ·MS. BLACK:· Form.
      13· · · · Q.· ·And you had access to the sales orders,              13· ·BY MR. VINE:
      14· ·correct?                                                       14· · · · Q.· ·Am I correct?
      15· · · · A.· ·Yes.                                                 15· · · · A.· ·Yes.
      16· · · · Q.· ·And based upon your review of that, you              16· · · · Q.· ·You weren't part -- you didn't participate in
      17· ·didn't think you'd be able to meet those goals?                17· ·the plan of action submitted by Sherry and Kellon,
      18· · · · A.· ·It was between, it was that and the amount of        18· ·correct?
      19· ·product that we already had to pull off of Amazon and          19· · · · A.· ·At the very beginning, I was, but, no.· The
      20· ·eBay and the rest of the stores that we just -- there          20· ·plan of action, I was not completely involved, no.
      21· ·was no inventory to sell to make that kind of money.           21· · · · Q.· ·The one that was submitted to Amazon --
      22· · · · Q.· ·One of the comments also you responded -- I          22· · · · A.· ·Correct.
      23· ·think you said, the sales were okay in 2018, correct?          23· · · · Q.· ·-- trying to get reinstated, correct?
      24· · · · A.· ·Uh-huh, yeah.· Yeah.                                 24· · · · A.· ·No, I was not -- I was in, the very
      25· · · · Q.· ·You weren't privy to whether the company was         25· ·beginning, meetings when it first happened the first


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com          YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 293 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                     45–48
                                                                 Page 45                                                                  Page 47
      ·1· ·couple days, I was -- I do know that they -- there were         ·1· · · · A.· ·I want to say three or four.
      ·2· ·two other people brought in to reach out to Youngblood,         ·2· · · · Q.· ·And those were with previous jobs you've
      ·3· ·to fly out to Youngblood and do all of that, but I              ·3· ·held?
      ·4· ·was -- I was not aware of the actual -- what was                ·4· · · · A.· ·Correct, yes.
      ·5· ·submitted to Amazon.                                            ·5· · · · Q.· ·Were those seller accounts on behalf of
      ·6· · · · Q.· ·Okay.· And you also mentioned earlier that            ·6· ·brands or on behalf of resellers, like Solu-Med?
      ·7· ·Kellon would do the orders for QMed to buy?                     ·7· · · · A.· ·Both.· We did -- I did work for a brand and
      ·8· · · · A.· ·Yes.                                                  ·8· ·then we did reselling, as well.
      ·9· · · · Q.· ·Okay.· Explain that to me.· Kellon was an             ·9· · · · Q.· ·The brand did reselling or a different
      10· ·employee of Solu-Med, correct?                                  10· ·company?
      11· · · · A.· ·Uh-huh.                                               11· · · · A.· ·Different company.
      12· · · · Q.· ·"Yes"?                                                12· · · · Q.· ·So, is it fair to say one of the previous
      13· · · · A.· ·Yes.                                                  13· ·companies you worked for was a brand and three were
      14· · · · Q.· ·Yet, he would walk over to QMed in the                14· ·resellers?
      15· ·building and make the orders?                                   15· · · · · · ·MR. VINE:· Objection.
      16· · · · A.· ·I believe he had access to whatever ordering          16· ·BY MS. BLACK:
      17· ·system that they were using, which I know didn't                17· · · · Q.· ·I think you said four --
      18· ·completely function.· So, yeah, at times, he did have to        18· · · · A.· ·Two were brands and then two were resellers.
      19· ·walk across to do things, but he was -- he would get --         19· · · · Q.· ·Okay.· In the scenario where they were
      20· ·you know, he would go through -- do whatever items he'd         20· ·resellers before, what companies did you work for?· What
      21· ·want to order and then he'd have to go to QMed to submit 21· ·were the names of your employer?
      22· ·a PO to purchase.                                               22· · · · A.· ·The ones that were resellers were Carib
      23· · · · Q.· ·And how would he figure out what order --             23· ·Sales.
      24· ·what he wanted to order?                                        24· · · · Q.· ·And what was the other one?
      25· · · · A.· ·Honestly, I don't have a complete answer to           25· · · · A.· ·Wow, HSI was a brand.· He also -- we also had

                                                               Page 46                                                           Page 48
      ·1· ·that, I know it was just a lot of research going through    ·1· ·a seller account with that, which, I believe, he did
      ·2· ·Amazon, you know, Victory would say, hey, we have, you ·2· ·under Blue Novelties.
      ·3· ·know, this brand, we would go into Amazon, see if it            ·3· · · · Q.· ·Did Blue Novelties only sell HSI products?
      ·4· ·was -- you know, he would go in, see if it was open or          ·4· · · · A.· ·Yes.
      ·5· ·if it was locked down; if it was open, he would take a          ·5· · · · Q.· ·Did not sell other products?
      ·6· ·look at it, see if the -- you know, the pricing was             ·6· · · · A.· ·No.
      ·7· ·right and stuff like that.                                      ·7· · · · Q.· ·And Carib Sales would sell -- well, tell me,
      ·8· · · · Q.· ·Okay.· But you don't have specific personal           ·8· ·what type of business was Carib Sales?
      ·9· ·knowledge about what was done?                                  ·9· · · · A.· ·They're a beauty wholesaler.
      10· · · · A.· ·No.                                                   10· · · · Q.· ·Would they sell cosmetics similar to
      11· · · · Q.· ·Am I correct?                                         11· ·Solu-Med, the Life and Health Source store?
      12· · · · A.· ·Yes, you are correct.                                 12· · · · A.· ·They did not do cosmetics; they did hair
      13· · · · · · ·MR. VINE:· Okay.· I don't have anything               13· ·care.
      14· · · · ·further.· You have the ability --                         14· · · · Q.· ·Hair care products.· Did they have an
      15· · · · · · ·MS. BLACK:· I have a couple more questions.           15· ·authorized distribution agreement with particular hair
      16· · · · · · ·MR. VINE:· Oh, sorry.                                 16· ·care product brands?
      17· · · · · · · · · · ·RECROSS-EXAMINATION                           17· · · · A.· ·Yes.
      18· ·BY MS. BLACK:                                                   18· · · · Q.· ·Did they sell any products that they did not
      19· · · · Q.· ·You mentioned -- I don't have many.· But              19· ·have distribution agreements with?
      20· ·mentioned that -- I think I mentioned that you worked           20· · · · A.· ·Yes.
      21· ·with Amazon seller accounts before you started your job         21· · · · Q.· ·Would issues arise comparable to the ones
      22· ·at QMed?                                                        22· ·that you encountered here with -- with Carib Sales?
      23· · · · A.· ·Yes.                                                  23· · · · A.· ·Most of the stuff that they were selling that
      24· · · · Q.· ·Who did you work for -- how many different            24· ·was not -- they didn't -- basically, what they did, like
      25· ·Amazon seller accounts did you work with?                       25· ·most other companies, they have their company, then they


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com                   YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 294 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                     49–52
                                                                   Page 49                                                              Page 51
      ·1· ·open up a smaller company inside of it and they sell to           ·1· · · · Q.· ·-- agreement?
      ·2· ·themselves, basically.                                            ·2· · · · A.· ·Yes.
      ·3· · · · · · ·So, it was buying -- they were buying from              ·3· · · · Q.· ·Prior to -- and Carib Sales, you actually
      ·4· ·the brand under Carib Sales, and then we were selling             ·4· ·worked for after you worked for Solu-Med, right?
      ·5· ·under -- I can't remember the name of the selling                 ·5· · · · A.· ·Correct.
      ·6· ·channel, but it wasn't Carib Sales.· So it was kind of,           ·6· · · · Q.· ·Did you work for any companies that had an
      ·7· ·yes, they're buying it directly from the manufacturer             ·7· ·Amazon store before you worked for Solu-Med?
      ·8· ·and they're just moving it over to their internal                 ·8· · · · A.· ·Yes.· HSI Professional was before, actually.
      ·9· ·company.· There were some of the brands that were aware ·9· · · · Q.· ·For four years --
      10· ·of it and some that weren't.                                      10· · · · A.· ·Yes.· Almost every company I've worked for
      11· · · · Q.· ·The products were always authentic products,            11· ·has had some sort of Amazon store from the beginning.
      12· ·correct?                                                          12· · · · Q.· ·And you worked -- and HSI is a brand?· I'm
      13· · · · A.· ·Yes.                                                    13· ·sorry.
      14· · · · · · ·MR. VINE:· At those other companies.                    14· · · · A.· ·Yes.
      15· · · · · · ·THE WITNESS:· Correct.                                  15· · · · Q.· ·That was the one that you said is the -- the
      16· ·BY MS. BLACK:                                                     16· ·seller account was Blue Novelties?
      17· · · · Q.· ·Did they receive complaints that -- at this             17· · · · A.· ·Yeah, we had --
      18· ·other Carib company, did they ever receive any                    18· · · · Q.· ·And --
      19· ·complaints that those products weren't authentic?                 19· · · · A.· ·-- we had both.· We had the brand one and
      20· · · · A.· ·They received the one complaint from -- I               20· ·then we had the nonbrand one.
      21· ·can't remember, it's a shave -- one of the people that            21· · · · Q.· ·So, the nonbrand one would sell what?
      22· ·makes razors, but it was more, hey, we know that you're           22· · · · A.· ·The same products, same products.
      23· ·buying from us, we know this company is yours, we're not          23· · · · Q.· ·And --
      24· ·really -- you're not authorized or anyone is authorized           24· · · · A.· ·It was a weird setup.· It was a very weird
      25· ·to sell on Amazon, so pull the product.· So, it wasn't            25· ·setup.

                                                               Page 50                                                                  Page 52
      ·1· ·completely the same.                                              ·1· · · · Q.· ·Do you know why they did it that way?
      ·2· · · · Q.· ·And you worked for Carib sales for how long?            ·2· · · · A.· ·Yes.· He did it just to make more money, just
      ·3· · · · A.· ·Under six months.                                       ·3· ·so you had -- he had two -- he had two channels into the
      ·4· · · · Q.· ·So, you received one complaint in six                   ·4· ·brand basically, and if there was, you know, a problem
      ·5· ·months --                                                         ·5· ·on Blue Novelties, it wouldn't affect the brand.
      ·6· · · · A.· ·Yes.                                                    ·6· · · · Q.· ·You're not necessarily supposed to do that
      ·7· · · · Q.· ·-- about an inauthentic product?                        ·7· ·with Amazon?
      ·8· · · · · · ·MR. VINE:· No, that's not what he said.                 ·8· · · · A.· ·Absolutely not.
      ·9· · · · · · ·THE WITNESS:· No, it wasn't -- you weren't --           ·9· · · · Q.· ·Yeah, you can't have two --
      10· · · · ·no one was able to sell that brand on Amazon                10· · · · A.· ·No.
      11· · · · ·except that specific company.                               11· · · · Q.· ·-- Amazon accounts.
      12· ·BY MS. BLACK:                                                     12· · · · A.· ·No, it is not -- it is definitely against
      13· · · · Q.· ·So, the complaint was how -- how would you              13· ·their terms and conditions.
      14· ·phrase it?· I don't want to put words in your mouth.              14· · · · · · ·MS. BLACK:· I don't have any further
      15· · · · A.· ·It was, you need to remove your items because           15· · · · ·questions.
      16· ·you're not -- no one is authorized to sell that brand             16· · · · · · · · ·FURTHER REDIRECT EXAMINATION
      17· ·online.                                                           17· ·BY MR. VINE:
      18· · · · Q.· ·You weren't an authorized reseller?                     18· · · · Q.· ·Did QMed have an Amazon account?
      19· · · · A.· ·They are, but they just don't allow it to be            19· · · · A.· ·They did not have a Seller Central account;
      20· ·sold online.                                                      20· ·they had a Vendor Central account, which was something
      21· · · · Q.· ·Okay.                                                   21· ·totally different.
      22· · · · A.· ·They have some sort of licensing with Amazon            22· · · · Q.· ·Did QMed advise Amazon that it was
      23· ·where they're the only ones.                                      23· ·essentially the same -- that it owned Solu-Med?
      24· · · · Q.· ·They have a brand --                                    24· · · · A.· ·As far as I know, no.
      25· · · · A.· ·Yes.                                                    25· · · · Q.· ·That would have been also a violation?


                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com             YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 295 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                     53–56
                                                                 Page 53                                                          Page 55
      ·1· · · · A.· ·Yes.                                           ·1· ·everything you said as accurate, or, you can
      ·2· · · · · · ·MS. BLACK:· Form.                              ·2· ·waive it; if you read it and you change anything,
      ·3· ·BY MR. VINE:                                             ·3· ·then we get to come back if we wanted to ask you
      ·4· · · · Q.· ·I just want to make sure I'm clear on          ·4· ·further questions.· It's up to you.
      ·5· ·something.· Those other companies that you worked for,   ·5· · · ·THE WITNESS:· No, I'll waive it, I think she
      ·6· ·some had distributor licenses and agreements, correct?   ·6· ·knows what she's doing.
      ·7· · · · A.· ·Yes.                                           ·7· · · ·MR. VINE:· And we will order and I need it
      ·8· · · · Q.· ·Okay.· Solu-Med never had any, correct?· As    ·8· ·within a week, by next Friday.· Can I get it the
      ·9· ·relates to Youngblood.                                   ·9· ·27th?· And we need it in electronic only.
      10· · · · A.· ·As relates to Youngblood, no.                  10· · · ·MS. BLACK:· We will take a copy, the deadline
      11· · · · Q.· ·Okay.                                          11· ·is fine.
      12· · · · A.· ·No.                                            12· · · · · · · · ·(Witness excused.)
      13· · · · Q.· ·As relates to any of the companies that        13· · · (Thereupon, the deposition was concluded at
      14· ·complained, correct?                                     14· ·2:04 p.m.)
      15· · · · A.· ·I did not notice if there was one company      15
      16· ·that we -- that they did have licensing to sell, it's a  16
      17· ·skin care brand, something with a "U," I cannot remember 17
      18· ·the name of it.· They do have an agreement with them     18
      19· ·directly, but as far as any of the other companies, no.  19
      20· · · · Q.· ·Okay.· Was it raised to Solu-Med by you or     20
      21· ·someone that you heard that you should -- they should    21
      22· ·try to get a license agreement?                          22
      23· · · · A.· ·Yes, we did it multiple times, we asked.       23
      24· · · · Q.· ·And the response was, no?                      24
      25· · · · A.· ·The response was, we are getting it from       25
                                                            Page 54                                                               Page 56
      ·1· ·where we're getting it from and that's who we can work   ·1· · · · · · · · · · ·CERTIFICATE OF OATH
      ·2· ·with.                                                           ·2

      ·3· · · · Q.· ·Okay.· Was it your impression that they               ·3· ·STATE OF FLORIDA· · · · · )
                                                                           ·4· ·COUNTY OF BROWARD· · · · ·)
      ·4· ·wanted to just take the risk?
                                                                           ·5
      ·5· · · · A.· ·I don't know if they wanted to take the risk
                                                                           ·6
      ·6· ·or they just weren't -- they weren't convinced of the
                                                                           ·7· · · · · · I, the undersigned authority, certify that the
      ·7· ·eCommerce, you know.· It was always a secondary thing,
                                                                           ·8· ·aforementioned witness, Adam Weinstein, personally
      ·8· ·you know, it wasn't their -- their main business.· So, I        ·9· ·appeared before me and was duly sworn.
      ·9· ·don't know if they were willing to go to the next step          10
      10· ·with it 'cause there is, you know, legal involved and           11
      11· ·money involved and -- so I don't know if they just              12· · · · · · WITNESS my hand and official seal this 25th
      12· ·didn't want to take the risk, you know, they wanted to          13· ·day of February, 2020.
      13· ·take the risk or they just didn't want to go to the next        14
      14· ·step 'cause they weren't ready.                                 15

      15· · · · Q.· ·But they were aware they were selling product         16

      16· ·that they weren't authorized, correct?                          17
                                                                           18· · · · · · · · · · _______________________________
      17· · · · A.· ·Yes.
                                                                           · · · · · · · · · · · Lynn Cantin, RMR, CRR
      18· · · · Q.· ·And they also became aware that they were
                                                                           19· · · · · · · · · · Notary Public-State of Florida
      19· ·selling a product in violation of Amazon's policies?
                                                                           · · · · · · · · · · · My Commission No. GG 207789
      20· · · · A.· ·Yes.
                                                                           20· · · · · · · · · · Expires:· May 12, 2022
      21· · · · · · ·MR. VINE:· Okay.· Nothing further.· You have          21
      22· · · · ·the ability to read, you could read what this             22
      23· · · · ·nice court reporter has taken down, or you can            23
      24· · · · ·waive that.· The purpose of you reading is so she         24
      25· · · · ·can -- is so you can determine that she took down         25



                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 296 of
                                       338
      ADAM WEINSTEIN                                            February 21, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE                                         57
                                                             Page 57
      ·1·   · · · · · · · · · C E R T I F I C A T E
      ·2
      · ·   ·STATE OF FLORIDA· · ·)
      ·3·   ·COUNTY OF BROWARD· · )
      ·4
      · ·   · · · · · · ·I, Lynn Cantin, Registered Merit Reporter,
      ·5·   ·Certified Realtime Reporter, do hereby certify that I
      · ·   ·was authorized to and did stenographically report the
      ·6·   ·foregoing deposition in stenotype; and that the
      · ·   ·foregoing pages, numbered from 1 to 57, inclusive, are a
      ·7·   ·true and correct transcription of my shorthand notes of
      · ·   ·said deposition.
      ·8
      · ·   · · · · · · ·I further certify that said deposition was
      ·9·   ·taken at the time and place hereinabove set forth and
      · ·   ·that the taking of said deposition was commenced and
      10·   ·completed as hereinabove set out.
      11·   · · · · · · ·I further certify that I am not an attorney
      · ·   ·or counsel of any of the parties, nor am I a relative or
      12·   ·employee of attorney or counsel of party connected with
      · ·   ·the action, nor am I financially interested in the
      13·   ·action.
      14·   · · · · · · ·The foregoing certification of this
      · ·   ·transcript does not apply to any reproduction of the
      15·   ·same by any means unless under the direct control and/or
      · ·   ·direction of the certifying reporter.
      16
      17·   · · · · · · ·IN WITNESS WHEREOF, I have hereunto set my
      · ·   ·hand this 25th day of February, 2020.
      18
      19
      20·   · · · · · · ·_________________________________
      21·   · · · · · · ·Lynn Cantin, RMR, CRR
      22
      23
      24
      25




                                                                        800.211.DEPO (3376)
                                                                        EsquireSolutions.com
                                                                                           YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 297 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                  1–4
                                                                    Page 1                                                                Page 3
                                                                             ·1·   ·REPORTER'S KEY TO PUNCTUATION
      · ·   · · · · · IN THE UNITED STATES DISTRICT COURT                    ·2·   ·-- at the end of the question, answer or colloquy
      · ·   · · · · · · · SOUTHERN DISTRICT OF FLORIDA                       · ·   ·indicates interruption by another speaker
      ·2·   · · · · · · · · ·Case No. 0:19-CV-60487                          ·3
      ·3                                                                     · ·   ·. . . indicates while reading, words left out
      · ·   ·ARGO HOLDINGS, INC. AND SOLU-MED, INC.,                         ·4
      ·4                                                                     · ·   ·. . . . and the end of a line indicates a trailing off
      · ·   · · · · · · · · · Plaintiff,                                     ·5
                                                                             · ·   ·"Uh-huh" indicates affirmative
      ·5
                                                                             ·6
      · ·   · · · · ·vs.
                                                                             · ·   ·"Huh-uh" or "huh-huh" indicates negative
      ·6
                                                                             ·7
      · ·   ·YOUNGBLOOD SKIN CARE PRODUCTS, LLC,                             ·8·   · · · · · · · · · · · · ·-· - -
      ·7                                                                     ·9·   · · · · · · · · · · · · I N D E X
      · ·   · · · · · · · · · Defendant.                                     10·   · · · · · · · · · · · · ·-· - -
      ·8·   ·______________________________________________/                 11
      ·9·   · · · · · · · · · VIDEOTAPED DEPOSITION                          12·   ·WITNESS:· · · · · ·DIRECT· · CROSS· ·REDIRECT· ·RECROSS
      10·   · · · · · · · · · · · · · ·OF                                    13
      11·   · · · · · · · · · · ·MANUEL E. AGUERO                            · ·   ·MANUEL E. AGUERO
      12·   · · · · ·SOLU-MED, INC. CORPORATE REPRESENTATIVE                 14
      13·   · · · · · · · · ·NONCONFIDENTIAL PORTIONS                        · ·   ·BY MR. RANSON· · · · 7
      14                                                                     15
      · ·   · · · · · · ·TAKEN ON BEHALF OF THE DEFENDANT                    16·   · · · · · · · · · · · · ·-· - -
      15                                                                     17·   · · · · · · · · · · ·E X H I B I T S
      16·   · · · · · · · ·Wednesday, November 20, 2019                      18·   · · · · · · · · · · · · ·-· - -
      · ·   · · · · · · · · · 10:02 a.m. - 2:03 p.m.                         19
                                                                             · ·   ·NUMBER· · · · · · · · ·DESCRIPTION· · · · · · · · ·PAGE
      17
                                                                             20
      18
                                                                             · ·   ·DEFENDANT'S EX. 1· · · TWO-PAGE SOLU-MED WEB SITE· ·13
      19·   ·   ·   ·   ·   ·   ·   ·   · 110 Southeast 6th Street
                                                                             21
      · ·   ·   ·   ·   ·   ·   ·   ·   · · · · · Suite 2700                 · ·   ·DEFENDANT'S EX. 2· · · ONE PAGE PRINTOUT FROM· · · ·34
      20·   ·   ·   ·   ·   ·   ·   ·   Fort Lauderdale, Florida 33301       22·   · · · · · · · · · · · · YOUNGBLOOD'S WEBSITE
      · ·   ·   ·   ·   ·   ·   ·   ·   · · · · Job #J4467092                · ·   · · · · · · · · · · · · REGARDING DIVERSION
      21                                                                     23
      22                                                                     · ·   ·DEFENDANT'S EX. 3· · · TWO-PAGE COMPOSITE OF· · · · 41
      23                                                                     24·   · · · · · · · · · · · · REVIEWS
      24                                                                     25
      25·   · · · · · ·Reported by:· Dona J. Wong, CSR, RPR
                                                                    Page 2                                                                Page 4
      ·1·   · · · · · · · · · APPEARANCES OF COUNSEL                         ·1·   · · · · · · · · · · · · ·-· - -
      ·2                                                                     ·2·   · · · · · · · · · · ·E X H I B I T S
      · ·   · · On behalf of the Plaintiffs:                                 ·3·   · · · · · · · · · · · · ·-· - -
      ·3                                                                     ·4
      ·4·   ·   ·   ·   ·   ·   ·BLACK LAW, P.A.                             · ·   ·NUMBER· · · · · · · · ·DESCRIPTION· · · · · · · · ·PAGE
      · ·   ·   ·   ·   ·   ·   ·1401 East Broward Boulevard                 ·5
      ·5·   ·   ·   ·   ·   ·   ·Suite 204                                   ·6·   ·DEFENDANT'S EX. 4· · · ONE-PAGE LIFE & HEALTH· · · ·53
      · ·   ·   ·   ·   ·   ·   ·Fort Lauderdale, Florida 33301              · ·   · · · · · · · · · · · · SOURCE REVIEW
      ·6·   ·   ·   ·   ·   ·   ·Telephone:· (954) 320-6220                  ·7
      · ·   ·   ·   ·   ·   ·   ·Fax:· (954) 320-6005                        · ·   ·DEFENDANT'S EX. 5·   ·   ·   FOUR-PAGE CODE OF CONDUCT· · 73
      ·7·   ·   ·   ·   ·   ·   ·E-mail:· kelsey@kkbpa.com                   ·8·   · · · · · · · · · ·   ·   ·   DOCUMENT
      · ·   ·   ·   ·   ·   ·   ·By:· KELSEY K. BLACK, ATTORNEY AT LAW       ·9·   ·DEFENDANT'S EX. 6·   ·   ·   FOURTEEN-PAGE AMAZON· · · · ·75
      ·8                                                                     · ·   · · · · · · · · · ·   ·   ·   CONDITION GUIDELINES
      · ·   · · And                                                          10
      ·9                                                                     · ·   ·DEFENDANT'S EX. 7·   ·   ·   CONFIDENTIAL AMAZON· · · · · 79
      · ·   ·   ·   ·   ·   ·   ·GOODMAN & SAPERSTEIN                        11·   · · · · · · · · · ·   ·   ·   PRODUCT AUTHENTICITY AND
      10·   ·   ·   ·   ·   ·   ·666 Old Country Road                        · ·   · · · · · · · · · ·   ·   ·   QUALITY DOCUMENT, BATES
      · ·   ·   ·   ·   ·   ·   ·Suite 200                                   12·   · · · · · · · · · ·   ·   ·   LABEL CONFIDENTIAL
      11·   ·   ·   ·   ·   ·   ·Garden City, New York· 11530                · ·   · · · · · · · · · ·   ·   ·   AMZN_0038-0042
      · ·   ·   ·   ·   ·   ·   ·Telephone:· (516) 227-2100                  13
      12·   ·   ·   ·   ·   ·   ·Fax:· (516) 227-2108                        · ·   ·DEFENDANT'S EX. 8· · · AMAZON ANTI-COUNTERFEITING· ·84
      · ·   ·   ·   ·   ·   ·   ·E-mail:· Gsesq600@aol.com                   14·   · · · · · · · · · · · · POLICY, BATES LABEL
      13·   ·   ·   ·   ·   ·   ·By:· STANLEY R. GOODMAN, ATTORNEY AT LAW    · ·   · · · · · · · · · · · · CONFIDENTIAL AMZN_00046-47
      14                                                                     15
      · ·   · · On behalf of the Defendant:                                  · ·   ·DEFENDANT'S EX. 9· · · FOUR-PAGE BEST PRACTICES· · ·89
      15                                                                     16·   · · · · · · · · · · · · IN PRODUCT AUTHENTICITY
      16·   ·   ·   ·   ·   ·   ·COLE, SCOTT & KISSANE, P.A.                 · ·   · · · · · · · · · · · · AND QUALITY
      · ·   ·   ·   ·   ·   ·   ·222 Lakeview Avenue                         17
      17·   ·   ·   ·   ·   ·   ·Suite 120                                   · ·   ·DEFENDANT'S EX. 10· · ·ONE-PAGE DOCUMENT WITH· · · ·91
      · ·   ·   ·   ·   ·   ·   ·West Palm Beach, Florida· 33401             18·   · · · · · · · · · · · · TITLE OF CURRENT SELLING
      18·   ·   ·   ·   ·   ·   ·Telephone:· (561) 383-9201                  · ·   · · · · · · · · · · · · STATUS OF ABABPETWJQTSG:
      · ·   ·   ·   ·   ·   ·   ·Fax:· (561) 683-8977                        19·   · · · · · · · · · · · · NORMAL
      19·   ·   ·   ·   ·   ·   ·E-mail:· ryan.ransom@cslegal.com            20·   ·DEFENDANT'S EX. 11· · ·COMPLAINT· · · · · · · · · · 96
      · ·   ·   ·   ·   ·   ·   ·By:· RYAN M. RANSON, ATTORNEY AT LAW        21·   ·DEFENDANT'S EX. 12· · ·LIST OF ITEMS BEING· · · · · 98
      20                                                                     · ·   · · · · · · · · · · · · COUNTERFEIT
      21·   ·Also Present:                                                   22
      22                                                                     · ·   ·DEFENDANT'S EX. 13· · ·COMPLAINTS BATES LABELED· · 103
      · ·   · · · · · ·George B. Ellis, Videographer                         23·   · · · · · · · · · · · · PL00187-PL00229 WITH A
      23                                                                     · ·   · · · · · · · · · · · · LIST ENTITLED OTHER
      24·   · · · · · · · · · · · · ·-· -              -                     24·   · · · · · · · · · · · · COMPLAINTS
      25                                                                     25


                                                                                                                  800.211.DEPO (3376)
                                                                         EXHIBIT 8                                EsquireSolutions.com             YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 298 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                  5–8
                                                                   Page 5                                                                  Page 7
      ·1·   · · · · · · · · · · · · ·-· - -                                 ·1· · · · on behalf of Solu-Med.
      ·2·   · · · · · · · · · · ·E X H I B I T S                            ·2· · · · · · ·THE COURT REPORTER:· Sir, would you raise your
      ·3·   · · · · · · · · · · · · ·-· - -
                                                                            ·3· · · · right hand to be sworn, please.
      ·4
      · ·   ·NUMBER· · · · · · · · ·DESCRIPTION· · · · · · · · ·PAGE        ·4· · · · · · ·THE WITNESS:· I do.
      ·5                                                                    ·5· · · · · · ·THE COURT REPORTER:· Thank you.
      ·6·   ·DEFENDANT'S EX. 14· · ·PLAINTIFFS' RESPONSES TO· · 121         ·6· · · · · · ·(Oath administered.)
      · ·   · · · · · · · · · · · · DEFENDANT'S FIRST SET OF                ·7· ·Thereupon,
      ·7·   · · · · · · · · · · · · INTERROGATORIES
                                                                            ·8· · · · · · · · · · ·(MANUEL E. AGUERO)
      ·8·   ·DEFENDANT'S EX. 15· · ·PLAINTIFF'S RESPONSES TO· · 124
      · ·   · · · · · · · · · · · · DEFENDANT'S SECOND SET OF               ·9· ·having been first duly sworn or affirmed, was examined
      ·9·   · · · · · · · · · · · · INTERROGATORIES                         10· ·and testified as follows:
      10·   ·DEFENDANT'S EX. 16· · ·ONE-PAGE DROP SHIPPING· · · 150         11· · · · · · · · · · · DIRECT EXAMINATION
      · ·   · · · · · · · · · · · · POLICY                                  12· ·BY MR. RANSON:
      11
                                                                            13· · · · Q.· ·How are you doing today, sir?
      · ·   · · · · · · · · · · · · ·-· -     -
      12                                                                    14· · · · A.· ·Good.
      13                                                                    15· · · · Q.· ·I know we went over this yesterday.· You've
      14                                                                    16· ·had your deposition taken.
      15                                                                    17· · · · · · ·Do you understand the ground rules of kind of
      16
                                                                            18· ·how this works?
      17
      18
                                                                            19· · · · A.· ·Yes.
      19                                                                    20· · · · Q.· ·Okay.· I would like to reiterate -- reiterate
      20                                                                    21· ·that if you do need to take a break at any time, please
      21                                                                    22· ·let me know, but please answer the pending question or
      22
                                                                            23· ·the line of questioning.· Is that okay?· Is that fair?
      23
      24
                                                                            24· · · · A.· ·Yes.
      25                                                                    25· · · · Q.· ·Okay, great.

                                                                   Page 6                                                                  Page 8
      ·1· · · · · VIDEOTAPED DEPOSITION OF MANUEL E. AGUERO, ·1· · · · · · ·For the record, could you please state your
      ·2· · · · · · · · ·Wednesday, November 20, 2019                       ·2· ·complete name.
      ·3· · · · · · · · · · · · · · - - -                                   ·3· · · · A.· ·Manuel E. Aguero.
      ·4· · · · Videotaped deposition taken before Dona J. Wong,            ·4· · · · Q.· ·And could you please spell that.
      ·5· ·Certified Shorthand Reporter, Registered Professional            ·5· · · · A.· ·M-a-n-u-e-l, middle initial E., last name
      ·6· ·Reporter, and Notary Public in and for the State of              ·6· ·A-g-u-e-r-o.
      ·7· ·Florida at Large, in the above cause.                            ·7· · · · Q.· ·And your home address, please.
      ·8· · · · · · · · · · · · · ·-· - -                                   ·8· · · · A.· ·1801 Southeast Eighth Street, Fort Lauderdale,
      ·9· · · · · · ·THE VIDEOGRAPHER:· We are now on the video             ·9· ·Florida 33316.
      10· · · · record.· Today is Wednesday, the 20th day of                10· · · · Q.· ·And your phone number?
      11· · · · November 2019.· The time is 10:02.                          11· · · · A.· ·(954) 254-1107.
      12· · · · · · ·This is the videotaped deposition of Manuel            12· · · · Q.· ·And what is your age and date of birth?
      13· · · · E. Aguero as corporate rep -- representative of             13· · · · A.· ·Age, 58; date of birth, June 30th, 1961.
      14· · · · Solu-Med in the matter of Argo Holdings,                    14· · · · Q.· ·Okay.· And you understand that you're
      15· · · · Incorporated and Solu-Med, Incorporated versus              15· ·appearing today, pursuant to the notice that was served
      16· · · · Youngblood Skin Care Products, LLC.                         16· ·upon your counsel, to answer questions regarding
      17· · · · · · ·The court reporter is Dona Wong, the                   17· ·Solu-Med.· Correct?
      18· · · · videographer is George B. Ellis.                            18· · · · A.· ·Yes.
      19· · · · · · ·Will counsel please announce their                     19· · · · Q.· ·And you've reviewed those documents and you're
      20· · · · appearances for the record.                                 20· ·prepared to answer those questions?
      21· · · · · · ·MR. RANSON:· Ryan Ranson on behalf of                  21· · · · A.· ·Yes.
      22· · · · Youngblood Skin Care Products.                              22· · · · Q.· ·Okay.· And we spoke yesterday, but did you
      23· · · · · · ·MR. GOODMAN:· Stanley R. Goodman, Goodman &            23· ·review any other documents after we spoke yesterday?
      24· · · · Saperstein on behalf of Solu-Med.                           24· · · · A.· ·No.
      25· · · · · · ·MS. BLACK:· And Kelsey Black, Black Law, P.A.          25· · · · Q.· ·Have you spoken to anyone about the deposition


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 299 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                 9–12
                                                                    Page 9                                                     Page 11
      ·1· ·today other than your attorneys?                         ·1· · · · A.· ·University of Florida.
      ·2· · · · A.· ·No.                                            ·2· · · · Q.· ·Go Gators.
      ·3· · · · Q.· ·Okay.· And you're -- you're familiar with      ·3· · · · · · ·Did you get a master's degree?
      ·4· ·Youngblood products that Solu-Med sells?                 ·4· · · · A.· ·Bachelor's in business administration, major
      ·5· · · · A.· ·Yes.                                           ·5· ·in finance, graduated in 1983 with honors.
      ·6· · · · Q.· ·And what's your position at Solu-Med?          ·6· · · · Q.· ·Okay.· You only worked at Johnson & Johnson?
      ·7· · · · A.· ·I'm the cofounder and director of the company. ·7· · · · A.· ·Prior to that, I worked at Dean Witter
      ·8· · · · Q.· ·How many other cofounders are there?           ·8· ·Reynolds for one year.
      ·9· · · · A.· ·One other cofounder.                           ·9· · · · Q.· ·Okay.· All right.· And what position did you
      10· · · · Q.· ·And who is that?                               10· ·hold with Dean Witter Reynolds?
      11· · · · A.· ·Carlos Rodriguez.                              11· · · · A.· ·I was a licensed stockbroker.
      12· · · · Q.· ·Do you guys have 50/50 or how does that work? 12· · · · Q.· ·Okay.· And that was in Florida?
      13· · · · A.· ·We actually own 45 percent each, and we have 13· · · · A.· ·Yes.
      14· ·five executives that own about ten percent.              14· · · · Q.· ·Okay.· Do you have any professional licenses?
      15· · · · Q.· ·Are they located in Florida as well?           15· · · · A.· ·No.
      16· · · · A.· ·Yes.                                           16· · · · Q.· ·I'm going to be referring to Youngblood Skin
      17· · · · Q.· ·Okay.· Do you have any other occupation other 17· ·Care Products as Youngblood today.· Is that okay with
      18· ·than owning these companies?                             18· ·you?
      19· · · · A.· ·No.                                            19· · · · A.· ·Yes.
      20· · · · Q.· ·Okay.· And how long have you worked for        20· · · · Q.· ·Okay.· I'll -- I'll be referring to Solu-Med,
      21· ·Solu-Med?                                                21· ·Inc. as Solu-Med.· Is that okay?
      22· · · · A.· ·Solu-Med started operations in -- in 2014.     22· · · · A.· ·Yes.
      23· · · · Q.· ·And you've worked for Solu-Med since 2014?     23· · · · Q.· ·Okay.· And I'll be discussing some Amazon
      24· · · · A.· ·Yes.                                           24· ·policies with you today.· I'm just going to refer to
      25· · · · Q.· ·Okay.· And you've always been the founder      25· ·those as the selling policies or the seller code of

                                                                  Page 10                                                                Page 12
      ·1· ·and -- and I guess you've ran that company?                       ·1· ·conduct.· Is that okay?
      ·2· · · · A.· ·Correct.                                                ·2· · · · A.· ·Yes.
      ·3· · · · Q.· ·Okay.· And where did you work before or did             ·3· · · · Q.· ·Okay.· All right.
      ·4· ·you work?                                                         ·4· · · · · · ·And you said Solu-Med was founded in Florida.
      ·5· · · · A.· ·Well, we -- yesterday we took the deposition            ·5· ·Correct?
      ·6· ·on Q-Med and Q-Med was founded in 1990 and I've been              ·6· · · · A.· ·I believe it's Delaware.
      ·7· ·working for Q-Med as a cofounder for 29 years.                    ·7· · · · Q.· ·Delaware.· Where is it -- where is it
      ·8· · · · Q.· ·Okay.· Where did you work before Q-Med?                 ·8· ·headquartered right now?
      ·9· · · · A.· ·Johnson & Johnson Medical, Inc.                         ·9· · · · A.· ·At 2281 Griffin Road, Fort Lauderdale,
      10· · · · Q.· ·And how long were you at Johnson & Johnson?             10· ·Florida.
      11· · · · A.· ·Six years.                                              11· · · · Q.· ·Okay.· So it was headquartered in Delaware and
      12· · · · Q.· ·And what did you do for them?                           12· ·now it's in Florida?
      13· · · · A.· ·I was a medical sales rep.                              13· · · · A.· ·It was established in Delaware.· It's a
      14· · · · Q.· ·So you're very familiar with acquiring and              14· ·Delaware Corp.· It's always been housed in Florida.
      15· ·selling products from your experience at Johnson &                15· · · · Q.· ·Okay.· Do -- do you know if you have a
      16· ·Johnson?                                                          16· ·registered agent listed on Sunbiz?
      17· · · · A.· ·Well, no.· I'd say Johnson & Johnson, I was a           17· · · · A.· ·I'm -- I'm not certain.
      18· ·medical sales rep.· When I founded Q-Med is when we got 18· · · · Q.· ·I mean, is there any reason why you wouldn't,
      19· ·into the business of -- of trading medical supplies.              19· ·being a corporation in Florida, why you wouldn't
      20· · · · Q.· ·But did your experience at Johnson & Johnson            20· ·register on Sunbiz?
      21· ·lead you to founding Q-Med?                                       21· · · · A.· ·I think we initially initiated the corporation
      22· · · · · · ·MR. GOODMAN:· I'll object to the form.                  22· ·in Delaware, and it's been registered there since the
      23· · · · · · ·THE WITNESS:· I would say no.                           23· ·beginning.
      24· ·BY MR. RANSON:                                                    24· · · · Q.· ·So I went on your Web site for Solu-Med --
      25· · · · Q.· ·Okay.· And where did you attend school?                 25· ·I'll just enter this as Composite Exhibit 1.· She can


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 300 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               13–16
                                                                 Page 13                                                      Page 15
      ·1· ·mark it and she'll hand it to you.                       ·1· ·BY MR. RANSON:
      ·2· · · · · · ·MR. GOODMAN:· Thank you.                       ·2· · · · Q.· ·All right.· I'll start up.· I'll read the
      ·3· · · · · · ·(Defendant's Exhibit Number 1 was marked for   ·3· ·first page in -- in the entirety of what it says in Our
      ·4· ·identification.)                                         ·4· ·Company Overview.· It says,
      ·5· ·BY MR. RANSON:                                           ·5· · · · · · ·"We are a leading distributor for beauty
      ·6· · · · Q.· ·This is your Web site.· Correct?               ·6· · · · and cosmetics with 25 years of experience and
      ·7· · · · A.· ·Yes.                                           ·7· · · · top seller rates on marketplaces like Amazon,
      ·8· · · · Q.· ·Okay.· I'm a little bit confused because on    ·8· · · · Walmart and eBay.· It's clear that our customers
      ·9· ·the first page it says Company Overview.                 ·9· · · · are always our number one priority.· Shipping
      10· · · · · · ·Do you see that?                               10· · · · directly from our warehouse to your home, we're
      11· · · · A.· ·I can barely read it because it's so light.    11· · · · committed to providing only new and authentic,
      12· · · · · · ·MR. GOODMAN:· Do you have a darker copy by any 12· · · · high quality name brands with fast and reliable
      13· · · · chance?                                             13· · · · shipping."
      14· · · · · · ·MR. RANSON:· We can print it off if you need   14· ·Does that sound right?
      15· · · · it.                                                 15· · · · A.· ·Yes.
      16· · · · · · ·MR. GOODMAN:· Yeah.                            16· · · · Q.· ·Can you -- can you see what I'm reading or no?
      17· · · · · · ·MR. RANSON:· Okay.                             17· · · · A.· ·I can't but I -- I'm hearing what you're
      18· · · · · · ·MR. GOODMAN:· Because I'm finding it difficult 18· ·saying.
      19· · · · to read it as well.                                 19· · · · Q.· ·Okay.· All right.
      20· ·BY MR. RANSON:                                           20· · · · · · ·Well, first of all, before we move on to the
      21· · · · Q.· ·Okay.· I'll -- I'll just represent to you and  21· ·second page, does Solu-Med have a warehouse?
      22· ·you can correct me if I'm wrong, but it says,            22· · · · A.· ·Yes.
      23· · · · · · ·"We ship directly from our warehouse to        23· · · · Q.· ·It does?
      24· · · · your home.· We're committed to providing only       24· · · · A.· ·Correct.
      25· · · · new and authentic high quality named brands with    25· · · · Q.· ·Okay.· I thought you told me yesterday that

                                                                 Page 14                                                            Page 16
      ·1· · · · fast and reliable shipping."                               ·1· ·Q-Med had a warehouse.
      ·2· ·Is that true?· Can you see that?                                ·2· · · · A.· ·Q-Med and Solu-Med are housed in the same
      ·3· · · · A.· ·Actually, I can't read it because it's so             ·3· ·facility, at 2281 Griffin Road.
      ·4· ·light.                                                          ·4· · · · Q.· ·So they share warehouse space?
      ·5· · · · · · ·MR. GOODMAN:· ·Well, we'll accept your reading        ·5· · · · A.· ·Correct.
      ·6· · · · of it --                                                   ·6· · · · Q.· ·Okay.· And how is that -- how do you keep
      ·7· · · · · · ·THE WITNESS:· Yes.                                    ·7· ·track of that?· Does -- does one company get 50 percent
      ·8· · · · · · ·MR. GOODMAN:· -- so just follow Mr. Ranson.           ·8· ·and the other company get 50 percent, or how is it split
      ·9· ·BY MR. RANSON:                                                  ·9· ·up?
      10· · · · Q.· ·Are you -- are you aware of what's on your Web        10· · · · A.· ·No, no, no.· If you come to our warehouse,
      11· ·site?· Maybe I should ask you that.                             11· ·it's a hundred eighty thousand square foot facility, and
      12· · · · A.· ·Yes.                                                  12· ·a section of is specific Solu-Med inventory and the
      13· · · · Q.· ·Okay.· And you've seen this before?                   13· ·other section is Q-Med inventory.
      14· · · · A.· ·Yes.                                                  14· · · · Q.· ·Is that labeled in your warehouse?
      15· · · · Q.· ·Okay.· My -- my real question is:· Why does           15· · · · A.· ·Yes.
      16· ·your Company Overview, on the first page, differ so much 16· · · · Q.· ·So if I walk in your warehouse, I could see
      17· ·from when I click on it?· So this is a link when I click        17· ·this is Solu-Med section and this is Q-Med section?
      18· ·on Company Overview, the second page.· The first one            18· · · · A.· ·I don't know that you would know but we would
      19· ·says --                                                         19· ·know.
      20· · · · · · ·MR. GOODMAN:· I do not have the second page           20· · · · Q.· ·How would you know?
      21· · · · here.                                                      21· · · · A.· ·Because it's basically cordoned off and it's a
      22· · · · · · ·MR. RANSON:· You should.                              22· ·section within the warehouse.
      23· · · · · · ·MS. BLACK:· Oh, this is the second page.              23· · · · Q.· ·But I mean, you couldn't -- if I -- if someone
      24· · · · · · ·MR. GOODMAN:· Okay.· Sorry.                           24· ·came and visited your warehouse, it would not be clear
      25                                                                   25· ·to them which section is Q-Med or which section is


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 301 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               17–20
                                                                    Page 17                                                Page 19
      ·1· ·Solu-Med?                                                ·1· · · · A.· ·Yes.
      ·2· · · · A.· ·Not necessarily.                               ·2· · · · Q.· ·Correct?· Okay.
      ·3· · · · Q.· ·Okay.· Okay.                                   ·3· · · · · · ·So when was this added on the home page of the
      ·4· · · · · · ·And it also says you provide authentic, high   ·4· ·Web site, Company Overview?
      ·5· ·quality name brands.· What does that mean?               ·5· · · · A.· ·Probably 2014.
      ·6· · · · A.· ·Exactly what it says.                          ·6· · · · Q.· ·Probably 2014?
      ·7· · · · Q.· ·What does that mean to you?· What is an        ·7· · · · A.· ·I couldn't tell you exactly what year.
      ·8· ·authentic, high quality name brand?                      ·8· · · · Q.· ·It didn't happen in the last year?
      ·9· · · · A.· ·It means we go through great lengths to make   ·9· · · · A.· ·No.
      10· ·sure that we're only selling authentic, first quality    10· · · · Q.· ·Okay.· And you're sure about that?
      11· ·goods.· We don't sell seconds.· We don't sell damages.   11· · · · A.· ·I didn't make the change so I don't know
      12· ·We don't sell any counterfeit products.· We only sell    12· ·exactly what year, which is what I stated, but I'm
      13· ·name brand quality goods.                                13· ·saying it was done sometime 2014 or '15.· It was
      14· · · · Q.· ·What about authentic as defined by Amazon, do  14· ·definitely not in the last year.
      15· ·you sell authentic Amazon goods?                         15· · · · Q.· ·Okay.· All right.· Thank you.
      16· · · · A.· ·Authentic Amazon goods?                        16· · · · · · ·And what kind of corporation is Solu-Med?
      17· · · · · · ·MR. GOODMAN:· I'll object to the form.· As     17· · · · A.· ·Solu-Med is a QSUB of Argo Holdings.· Q-Med
      18· · · · defined by Amazon, do you have a Amazon definition? 18· ·and Solu-Med are QSUBs of Argo Holdings.
      19· · · · · · ·MR. RANSON:· Possibly.                         19· · · · Q.· ·But you don't sell stock at Solu-Med.· Right?
      20· · · · · · ·MR. GOODMAN:· Well, how can you --             20· · · · A.· ·No.· Stock, when you say stock --
      21· · · · · · ·MR. RANSON:· Okay.· Well, I'm just asking      21· · · · Q.· ·Do you sell stock privately?· Do you sell
      22· · · · about his knowledge, but we'll -- we'll get there.  22· ·stock publicly?
      23· · · · Okay.                                               23· · · · A.· ·No.
      24· ·BY MR. RANSON:                                           24· · · · Q.· ·Do you sell stock of your corporation?
      25· · · · Q.· ·So when I -- when I click on Company Overview, 25· · · · A.· ·No.

                                                                    Page 18                                                                 Page 20
      ·1· ·it now takes me to a different definition of your                  ·1· · · · Q.· ·Okay.· And where is the company located in
      ·2· ·company, which says,                                               ·2· ·Florida?
      ·3· · · · · · ·"Solu-Med is a highly experienced and                    ·3· · · · A.· ·The company Solu-Med?
      ·4· · · · leading distributor of medical and surgical                   ·4· · · · Q.· ·Uh-huh.
      ·5· · · · supplies and equipment to the Southern Cone                   ·5· · · · A.· ·It's located at 2281 Griffin Road.
      ·6· · · · region of South America.· We work with public                 ·6· · · · Q.· ·Okay.· You probably already said that.
      ·7· · · · and private hospitals, nursing homes, clinics,                ·7· · · · · · ·And do the employees that work at Solu-Med, do
      ·8· · · · distributors and various government and military              ·8· ·they work strictly for Solu-Med or are they
      ·9· · · · agencies to service our brand -- broad portfolio              ·9· ·interchangeable with Q-Med and your other companies?
      10· · · · of primarily branded manufacturers."                          10· · · · A.· ·They work primarily for Solu-Med.
      11· · · · · · ·So my question is:· Do you sell -- are you a             11· · · · Q.· ·What does that mean?
      12· ·leading distributor of medical and surgical supplies or            12· · · · A.· ·They work primarily for Solu-Med.· I mean,
      13· ·are you a top-rated seller on Amazon, Walmart and eBay? 13· ·they spend most of their days working for Solu-Med.
      14· · · · A.· ·Okay.· So in 2009, Solu-Med was formulated.              14· · · · Q.· ·Do they spend other days working for Q-Med?
      15· · · · Q.· ·Uh-huh.                                                  15· · · · A.· ·No.
      16· · · · A.· ·After -- we -- during 2009, we basically sold            16· · · · Q.· ·Well, you said "primarily."· I'm just trying
      17· ·products in Southern Cone of South America.· In 2014, we 17· ·to understand what you meant by "primarily."
      18· ·shifted the focus of the company to selling online                 18· · · · A.· ·The reason I'm answering it that way is
      19· ·products.                                                          19· ·because we have warehouse workers and so from time to
      20· · · · Q.· ·So when was this added onto the Web site, the            20· ·time, based on load and demand, there could be warehouse
      21· ·new Company Overview?· So I think what you're telling              21· ·workers that are working for both Q-Med and Solu-Med on
      22· ·me, and you can correct me if I'm wrong, so you're                 22· ·a given day, so I don't want to misrepresent that, but
      23· ·saying that the -- this Company Overview, when I click             23· ·primarily their functions are they're Solu-Med
      24· ·it, right, which takes me to your Company Overview is              24· ·employees.
      25· ·old?· This is the new.                                             25· · · · Q.· ·So anybody besides the warehouse workers that



                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 302 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               21–24
                                                                Page 21                                                                  Page 23
      ·1· ·works for Solu-Med, do they also work for Q-Med?                ·1· · · · on.
      ·2· · · · A.· ·No.                                                   ·2· ·BY MR. RANSON:
      ·3· · · · Q.· ·Okay.· And when these warehouse workers are           ·3· · · · Q.· ·And what role did she play in acquiring the
      ·4· ·working for Solu-Med or Q-Med, are they aware of who            ·4· ·Youngblood products?
      ·5· ·they're working for that day?                                   ·5· · · · A.· ·None.
      ·6· · · · A.· ·Absolutely.                                           ·6· · · · Q.· ·Well, in your disclosure, sir, it says that
      ·7· · · · Q.· ·So they know like Monday I'm working for              ·7· ·Miss Siedle would have knowledge about the length of the
      ·8· ·Solu-Med, Tuesday I might be working for Q-Med?                 ·8· ·store being disabled due to Youngblood's actions and the
      ·9· · · · A.· ·Correct.                                              ·9· ·acquisition of Youngblood products.· So --
      10· · · · Q.· ·And they're paid separate paychecks for each          10· · · · A.· ·She -- she was aware of the actions taken by
      11· ·corporation?                                                    11· ·Youngblood, so she was very much aware that the store
      12· · · · A.· ·I'm going to say no, that they're only paid           12· ·was disabled for two months.
      13· ·from their working company.                                     13· · · · Q.· ·But she had no role in the acquisition of
      14· · · · Q.· ·So there's two corporations.· An employee that        14· ·Youngblood products?
      15· ·works in your storage warehouse could work for either           15· · · · A.· ·Kellon Goodson ran the store for -- for me, so
      16· ·corporation but they would still receive their salary or        16· ·Kellon Goodson did all the acquisitions and all the
      17· ·their pay from the corporation they were hired for.             17· ·sales.· He was the operator of the Amazon store.
      18· ·Correct?                                                        18· · · · Q.· ·Let me stop you there.· I may ask you about
      19· · · · A.· ·That's correct.                                       19· ·Mr. Goodson in a second, but did Miss Siedle, did she
      20· · · · Q.· ·Okay.· And does Solu-Med have offices in other        20· ·have any role in the acquisition of the Youngblood
      21· ·states?                                                         21· ·products?
      22· · · · A.· ·No.                                                   22· · · · A.· ·When you say "acquisition," I'm assuming that
      23· · · · Q.· ·Okay.· So it's just the one office in Fort            23· ·you mean the purchasing of the products.
      24· ·Lauderdale.· Correct?                                           24· · · · Q.· ·You -- you provided this to me so I'm -- I'm
      25· · · · A.· ·Correct.                                              25· ·asking you:· What role does Cheri Siedle have in the

                                                                 Page 22                                                                 Page 24
      ·1· · · · Q.· ·Okay.· And what's the name of the store that          ·1· ·acquisition of the Youngblood products?· The
      ·2· ·Solu-Med operates -- operates on Amazon?                        ·2· ·acquisition.
      ·3· · · · A.· ·Life & Health Source.                                 ·3· · · · A.· ·She -- she played no role in the purchasing of
      ·4· · · · Q.· ·Okay.· I'm going to refer to that as the              ·4· ·the product.
      ·5· ·Amazon store today.· Is that okay?                              ·5· · · · Q.· ·So it's fair to say that Cheri Siedle played
      ·6· · · · A.· ·Yes.                                                  ·6· ·no role in the acquisition of Youngblood products?
      ·7· · · · Q.· ·Okay.· And that's the store that sold the             ·7· · · · A.· ·Cheri's role was, during the time that we were
      ·8· ·Youngblood products that are in question in this                ·8· ·disabled, in assisting Kellon Goodson in trying to find
      ·9· ·lawsuit.· Correct?                                              ·9· ·ways that we could reopen the store based on
      10· · · · A.· ·That's correct.                                       10· ·Youngblood's actions.· So her primary role was helping
      11· · · · Q.· ·Okay.· I just want to go through some                 11· ·us reestablish the store.
      12· ·information that you provided us.                               12· · · · · · ·But when you say "was she involved with the
      13· · · · · · ·Who is Cheri Siedle?                                  13· ·acquisition of the product," she neither played a role
      14· · · · A.· ·Cheri Siedle was a Q-Med executive who helped         14· ·in the purchasing nor the sale of the product.· Is that
      15· ·us transition to our new facility and was earmarked to          15· ·clear?
      16· ·come over and be the chief operating officer of                 16· · · · Q.· ·Yes, sir.· Thank you.
      17· ·Solu-Med.· Unfortunately, due to greatly diminished             17· · · · · · ·And we just talked about Mr. Goodson.· And
      18· ·sales and impact to the bottom line, we offered her a           18· ·what does he do?· Does he create this Web site for you?
      19· ·severance package in June of this year.                         19· · · · A.· ·He creates the Web site.· He manages the
      20· · · · Q.· ·So she was -- she was fired in June.· Right?          20· ·Amazon store.· He procures the products that he believes
      21· · · · · · ·MR. GOODMAN:· Objection, form.                        21· ·we can sell successfully on the store.· He does the
      22· · · · · · ·THE WITNESS:· She was -- we agreed on a               22· ·purchasing and the selling.· He manages the entire
      23· · · · mutual -- there wasn't a role for her to take over         23· ·operation of the Amazon store.· That's his job.
      24· · · · in Solu-Med, so we agreed on a mutual basis that we        24· · · · Q.· ·And he reports directly to you?
      25· · · · give her a generous severance package and she moved 25· · · · A.· ·He does -- he reported directly to me,



                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com                  YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 303 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               25–28
                                                                 Page 25                                                              Page 27
      ·1· ·correct.                                                        ·1· · · · Solu-Med, Solu-Med's business.
      ·2· · · · Q.· ·Okay.· So I reviewed your listings on Amazon.         ·2· · · · · · ·MS. BLACK:· Okay.
      ·3· ·I noticed you have about 470 different brands.                  ·3· · · · · · ·THE WITNESS:· It's constantly in flux.
      ·4· · · · · · ·Does that sound about right?                          ·4· · · · There's constantly items being added and items
      ·5· · · · A.· ·I think we have about 470 different S.K.U.s.          ·5· · · · being deleted.
      ·6· ·I don't think it's 470 brands.                                  ·6· ·BY MR. RANSON:
      ·7· · · · · · ·MR. GOODMAN:· Excuse me, Mr. Ranson, are you ·7· · · · Q.· ·Okay.· Are you familiar with Amazon seller
      ·8· · · · referring to the listings as of this day?                  ·8· ·policies?
      ·9· · · · · · ·MR. RANSON:· Yes, sir.                                ·9· · · · A.· ·Generally, yes.
      10· · · · · · ·MR. GOODMAN:· Okay.                                   10· · · · Q.· ·Okay.· Do you feel like you have a duty to
      11· ·BY MR. RANSON:                                                  11· ·keep up with those policies?
      12· · · · Q.· ·As of today.                                          12· · · · A.· ·Absolutely.
      13· · · · A.· ·I just want to clarify --                             13· · · · Q.· ·Okay.· And who in your -- who in Solu-Med is
      14· · · · Q.· ·What's an S.K.U.?· I'm not aware.· You might          14· ·in -- would also, you know, be aware of those policies?
      15· ·have to tell me.                                                15· · · · A.· ·Kellon.
      16· · · · A.· ·Okay.· So when you say 470 items are listed on        16· · · · Q.· ·Kellon.· That's it?
      17· ·our store, that's a -- a unique selling item with a             17· · · · A.· ·That would be the primary -- it would have
      18· ·unique selling A.S.I.N. number in the Amazon system.            18· ·been Kellon and Cheri but Cheri has been gone since --
      19· ·When you say 470 brands, I'm going to correct you and           19· · · · Q.· ·Is Kellon the only person that lists these
      20· ·say that it's probably less than 470 brands because we          20· ·products for sale on Amazon?
      21· ·might sell a dozen different S.K.U.s of a particular            21· · · · A.· ·That's correct.
      22· ·brand.                                                          22· · · · Q.· ·Okay.· No one else is in charge of listing any
      23· · · · Q.· ·When you say "S.K.U.," are you meaning                23· ·other products on Amazon?
      24· ·different products?                                             24· · · · A.· ·He handles its complete responsibility for the
      25· · · · A.· ·Yes, a unique selling item.· So we might              25· ·store.

                                                               Page 26                                                              Page 28
      ·1· ·sell -- for example, one time we might have sold eight          ·1· · · · Q.· ·Okay.· And do you and Kellon both try to stay
      ·2· ·or ten Youngblood products.· I would refer to that as           ·2· ·up to date with the seller's policies and changes that
      ·3· ·eight different S.K.U.s or stock keeping units but it's         ·3· ·are made?
      ·4· ·only one brand.                                                 ·4· · · · A.· ·I would say yes.
      ·5· · · · Q.· ·So you're telling me -- this is                       ·5· · · · Q.· ·And -- and what do you do to -- what -- what
      ·6· ·approximately -- that you might, approximately, only            ·6· ·policy do you have in place at Solu-Med that would prove
      ·7· ·have 470 items for sale on Amazon?                              ·7· ·that you guys stay up to date with those policies?
      ·8· · · · A.· ·You're talking specifically of our store?             ·8· · · · A.· ·We have S.O.P.s within our distribution team
      ·9· · · · Q.· ·Uh-huh.                                               ·9· ·that basically monitors any changes Amazon would
      10· · · · A.· ·And that's what's listed on the Amazon store,         10· ·communicate, any changes to us directly in their selling
      11· ·yes.                                                            11· ·policy.· So if they communicate something that there's
      12· · · · Q.· ·Okay.· How many brands do you think you have          12· ·an issue, they would communicate it to us directly.
      13· ·for sale on Amazon?                                             13· · · · Q.· ·All right.· And what's S.O.P.· I'm sorry?
      14· · · · A.· ·I wouldn't want to just guess.· I could count         14· · · · A.· ·Standard operating procedures.
      15· ·them but it's -- it's not 470.                                  15· · · · Q.· ·Okay.· Have you ever had to change the way you
      16· · · · Q.· ·Are you familiar with the brands that you sell        16· ·do business on Amazon since you've had Solu-Med, from
      17· ·on Amazon?                                                      17· ·changes in their policies?
      18· · · · A.· ·Absolutely.                                           18· · · · A.· ·The only change that's taken place is from
      19· · · · Q.· ·You could name all of them?                           19· ·time to time manufacturers have gone to Amazon and
      20· · · · A.· ·No, I couldn't name them all, but it's                20· ·requested to become brand registered, and brand
      21· ·constantly changing.                                            21· ·registered means that they strike a deal with Amazon to
      22· · · · Q.· ·Sure.· And why is it always changing?                 22· ·basically eliminate any third-party sellers from Amazon
      23· · · · A.· ·Sourcing opportunities.                               23· ·sites, and so in that case Amazon will notify us and
      24· · · · · · ·MS. BLACK:· What topic are we on?                     24· ·basically send us a notification that says, Such and
      25· · · · · · ·MR. RANSON:· We're on the structure of                25· ·Such brand, XYZ Brand -- let's use Youngblood as an


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 304 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               29–32
                                                         Page 29                                                                     Page 31
      ·1· ·example -- has become brand registered and you have 60 ·1· ·these purchases?
      ·2· ·days to liquidate your inventory and whatever is              ·2· · · · · · ·MR. GOODMAN:· Are you referring to Youngblood?
      ·3· ·remaining will have to be shipped back to you.                ·3· · · · · · ·MR. RANSON:· Young -- Youngblood, sure.
      ·4· · · · Q.· ·Okay.· So since 2009, that's the only change        ·4· ·BY MR. RANSON:
      ·5· ·you're aware of in Amazon's policies?                         ·5· · · · Q.· ·How would you track a Youngblood purchase from
      ·6· · · · A.· ·I wouldn't say it's the only change.                ·6· ·the moment that you purchase the product?· How would you
      ·7· ·That's --                                                     ·7· ·track the item?
      ·8· · · · Q.· ·Strike that.                                        ·8· · · · A.· ·When you say track --
      ·9· · · · · · ·Since 2014, that's the only change that you're      ·9· · · · Q.· ·Do you -- do you have any tracking systems in
      10· ·aware of in Amazon's policies that has changed the way        10· ·place to track your items?
      11· ·you conduct business?                                         11· · · · A.· ·Sure.· Let's walk through an example of
      12· · · · A.· ·I'm going to say that it's the only one that        12· ·sourcing.
      13· ·I'm aware of.                                                 13· · · · Q.· ·Okay.
      14· · · · Q.· ·Sure.· Okay, that's fair.                           14· · · · A.· ·So let's say that we receive an offer for
      15· · · · · · ·And, to the best of your knowledge, you've          15· ·Youngblood products.· The way that that would play out
      16· ·never violated any of Amazon's policies.· Correct?            16· ·is the folks at Solu-Med would purchase merchandise
      17· · · · A.· ·Absolutely not.                                     17· ·directly from the manufacturer in an effort to basically
      18· · · · Q.· ·Okay.· And I know we discussed this yesterday,      18· ·assure that we're selling the exact same brand of
      19· ·but can you please tell -- tell me how Solu-Med received      19· ·product, so they would purchase a sample of four or five
      20· ·its Youngblood products.                                      20· ·items, basically get samples from the supplier to make
      21· · · · A.· ·How we receive the Youngblood product.· Okay.       21· ·sure that they match up exactly, that we're not
      22· ·Let's -- you want me to walk through an example of the        22· ·receiving something that's different, that's somehow
      23· ·purchasing of the Youngblood product?                         23· ·different product.· Once they're satisfied and it's gone
      24· · · · Q.· ·Sure.                                               24· ·through our Q.A. process and it's been approved, then we
      25· · · · A.· ·So we -- you know, we'll tell a -- suppliers        25· ·would place a purchase order from Q-Med to the supplier.

                                                               Page 30                                                               Page 32
      ·1· ·that we have that we're open to buy certain lines or          ·1· · · · · · ·In this case, the product that you're
      ·2· ·that we're interested, open to buy certain lines.· They       ·2· ·referring to came from Imperial Trading.· We would place
      ·3· ·will tell us what lines they have available.· And so we       ·3· ·an order with Imperial Trading.· They would ship it from
      ·4· ·will look at the -- at the lines that we're interested        ·4· ·their New Jersey warehouse freight prepaid to our
      ·5· ·in buying, that we're open to buy, the lines that             ·5· ·facility in Q-Med.· Q-Med would check it in off of a
      ·6· ·they're offering it and then we'll drill down on those        ·6· ·packing slip, place it into inventory.· Once it's in
      ·7· ·lines and ask them to send us pricing and availability        ·7· ·inventory, then Solu-Med would be free to place it on
      ·8· ·of what codes and prices they have on those lines.            ·8· ·the store.
      ·9· · · · Q.· ·And when you say "we," are you referring to         ·9· · · · Q.· ·So when Q-Med acquires the Youngblood product,
      10· ·Solu-Med or Q-Med?                                            10· ·for example, is there a bar code?· Is there some sort of
      11· · · · A.· ·I'm referring to -- I'm referring to both           11· ·scanning device that tracks that product from the moment
      12· ·because Kellon is a Solu-Med employee but we would            12· ·it's in your possession in Q-Med until -- then it is
      13· ·purchase the product through Q-Med.                           13· ·sold in Amazon?
      14· · · · Q.· ·So Youngblood acquires their products from          14· · · · A.· ·I want to make sure I understand the question.
      15· ·Q-Med.· Correct?                                              15· ·Could you repeat it one more time?
      16· · · · A.· ·Youngblood acquires their products --               16· · · · Q.· ·Sure.· My question really is:· How do you
      17· · · · Q.· ·I'm sorry -- strike that.                           17· ·track the goods that you acquire from the moment that
      18· · · · · · ·Solu-Med acquires their products from Q-Med?        18· ·you purchase them until the moment that they're sold, or
      19· · · · A.· ·That's correct.                                     19· ·do you track them at all?
      20· · · · Q.· ·Okay.· Do they -- does Solu-Med pay -- strike       20· · · · A.· ·We absolutely track them.
      21· ·that.                                                         21· · · · Q.· ·Okay.
      22· · · · · · ·Does Q-Med sell their products to Solu-Med at       22· · · · A.· ·We have a warehouse -- warehouse management
      23· ·a profit?                                                     23· ·system in our facility.
      24· · · · A.· ·At cost.                                            24· · · · Q.· ·And how does that system track it?
      25· · · · Q.· ·At cost.· And how do you -- how do you track        25· · · · A.· ·It's checked in, it's given a bin location and


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 305 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               33–36
                                                                   Page 33                                                                   Page 35
      ·1· ·it's updated monthly in -- and we keep an inventory of            ·1· · · · · · ·MS. BLACK:· I'm going to object to this
      ·2· ·every month how much product we've sold, how much we              ·2· · · · question.· When was this updated on the Web site;
      ·3· ·still have in stock.                                              ·3· · · · do you have any idea?
      ·4· · · · Q.· ·So you know where all your products are at all          ·4· · · · · · ·MR. RANSON:· No.
      ·5· ·times, what bin they're in, when they're shipped to one           ·5· · · · · · ·MS. BLACK:· So you don't know if it was before
      ·6· ·facility to the next, when they're shipped to Amazon?             ·6· · · · or after they purchased the product.· Right?
      ·7· · · · A.· ·That's correct.                                         ·7· · · · · · ·MR. RANSON:· Youngblood products have always
      ·8· · · · Q.· ·Okay.· And what steps do you take to verify             ·8· · · · had a warranty.
      ·9· ·the condition and authenticity of the products prior to           ·9· · · · · · ·MS. BLACK:· But how -- did they have this
      10· ·listing them for sale?                                            10· · · · statement on the Web site that you're reading to
      11· · · · A.· ·I think we just covered that.· We basically             11· · · · him?· It has no relevance in the case unless it was
      12· ·purchase samples to make sure that they're exact matches 12· · · · on Youngblood's Web site in October of 2018.
      13· ·and that there's no deviation from the product that               13· · · · · · ·MR. RANSON:· Are you directing him not to
      14· ·we're sourcing.                                                   14· · · · answer the question?
      15· · · · Q.· ·So if the samples are good, then you'll place           15· · · · · · ·MS. BLACK:· I'm asking you if you know when
      16· ·the order?                                                        16· · · · this was posted on the Web site.
      17· · · · A.· ·That's correct.                                         17· · · · · · ·MR. RANSON:· I can get that information to
      18· · · · Q.· ·Okay.· And did you check to see if these                18· · · · you.
      19· ·products had a manufacturer's warranty?                           19· · · · · · ·MS. BLACK:· He can go ahead and answer, but go
      20· · · · A.· ·All products have a manufacturer's warranty.            20· · · · ahead.
      21· · · · Q.· ·So the Youngblood products that you purchased           21· · · · · · ·MR. RANSON:· Okay.· Yeah.· We can -- we can
      22· ·had a manufacturer's warranty?                                    22· · · · sort that out.
      23· · · · A.· ·I'm assuming that they do.                              23· ·BY MR. RANSON:
      24· · · · Q.· ·Why are you assuming that they do?                      24· · · · Q.· ·So I was asking you:· Do you have -- does
      25· · · · A.· ·Most of the products that we source have --             25· ·Solu-Med have a spa?

                                                           Page 34                                                                           Page 36
      ·1· ·the manufacturer's will have some warranty on it.                 ·1· · · · A.· ·Does Solu-Med have a spa?
      ·2· · · · Q.· ·Okay.· Let me just show you.                            ·2· · · · Q.· ·Correct.· Do you -- do you have any spas under
      ·3· · · · · · ·Mark this as 2.                                         ·3· ·Solu-Med?
      ·4· · · · · · ·MR. GOODMAN:· Two?                                      ·4· · · · A.· ·No.
      ·5· · · · · · ·MR. RANSON:· Yes, sir.                                  ·5· · · · Q.· ·Okay.· Do you have any salons?
      ·6· · · · · · ·(Defendant's Exhibit Number 2 was marked for            ·6· · · · A.· ·No.
      ·7· ·identification.)                                                  ·7· · · · Q.· ·Okay.· Are you an authorized seller from
      ·8· ·BY MR. RANSON:                                                    ·8· ·Youngblood to sell their products?
      ·9· · · · Q.· ·I took this from Youngblood's Web site.                 ·9· · · · A.· ·No.
      10· · · · · · ·MS. BLACK:· I'm sorry.· Would you raise that            10· · · · Q.· ·Okay.· So I'm going to ask you again:· Does
      11· · · · up.                                                          11· ·your products come with a Youngblood warranty?
      12· · · · · · ·MR. RANSON:· Sure.· Yeah.                               12· · · · A.· ·No.
      13· ·BY MR. RANSON:                                                    13· · · · Q.· ·Okay.· Thank you.
      14· · · · Q.· ·I took this from Youngblood's Web site.· It             14· · · · · · ·And how did you become aware of Youngblood
      15· ·says,                                                             15· ·products?
      16· · · · · · ·"What is Youngblood doing to stop                       16· · · · A.· ·They were offered to us by one of our
      17· · · · diversion.· In order to ensure Youngblood                    17· ·suppliers.
      18· · · · consumers only receive the highest quality                   18· · · · Q.· ·I know I asked you this yesterday but we have
      19· · · · Youngblood products with a backed warranty and               19· ·to keep the record clean.· I'm sorry.
      20· · · · to protect Youngblood's authorized salons, spas              20· · · · · · ·So would it be fair to say that the Youngblood
      21· · · · and retailers, Youngblood continues in its                   21· ·products were offered to you for a price you felt like
      22· · · · commitment to aggressively combat diversion."                22· ·you could make some money on your e-commerce platforms?
      23· · · · · · ·Okay.· So I want to ask you:· Do you have a             23· · · · A.· ·Correct.
      24· ·Solu-Med spa?                                                     24· · · · Q.· ·Okay.· Do you guys look at customer trends on
      25· · · · A.· ·No.                                                     25· ·Amazon to select your products?



                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com                   YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 306 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               37–40
                                                                 Page 37                                                                Page 39
      ·1· · · · A.· ·I'm not sure what you mean by "customer               ·1· ·that work under Solu-Med.· When you say monitor the
      ·2· ·trends."                                                        ·2· ·warehouse, I'm not quite sure I understand your
      ·3· · · · Q.· ·Sure.· Well, Amazon has customer trends; you          ·3· ·question.
      ·4· ·can see the products that are trending, the products            ·4· · · · Q.· ·Sure.· Is there someone that's in charge of
      ·5· ·that are selling.· I didn't know if Solu-Med had a              ·5· ·the -- of Solu-Med's warehouse?
      ·6· ·policy to look at those products and then pick the ones         ·6· · · · A.· ·No.· We have the -- the warehouse of Solu-Med
      ·7· ·that were doing well and try to acquire those.                  ·7· ·is all managed by Greg May, who oversees both Q-Med and
      ·8· · · · A.· ·I -- I believe that Kellon would evaluate             ·8· ·Solu-Med.
      ·9· ·products based on their merit and based on making sure          ·9· · · · Q.· ·I'm sorry, who is that?
      10· ·that they met our quality standards and making sure that 10· · · · A.· ·Our warehouse manager.
      11· ·they were -- would have the adequate volume and would 11· · · · Q.· ·What's his name?
      12· ·make purchasing decisions based on all those factors.           12· · · · A.· ·Greg May.
      13· · · · Q.· ·So Kellon would probably be a better person to        13· · · · Q.· ·May or Bay?· I'm sorry.
      14· ·ask that question?                                              14· · · · A.· ·May.
      15· · · · A.· ·Could be, yeah.                                       15· · · · Q.· ·May?
      16· · · · Q.· ·Okay.· Were you aware of Youngblood products          16· · · · A.· ·Greg May, M-a-y.
      17· ·because of the high quality of those products?                  17· · · · Q.· ·Okay.· And he works for Q-Med but oversees
      18· · · · A.· ·No.                                                   18· ·Solu-Med's warehouse as well?
      19· · · · Q.· ·Okay.· Did you order samples of the Youngblood        19· · · · A.· ·Correct.
      20· ·products?                                                       20· · · · Q.· ·So you have two separate corporations but you
      21· · · · A.· ·Yes.                                                  21· ·have Q-Med's warehouse supervisor that monitors
      22· · · · Q.· ·And you can verify that?                              22· ·Solu-Med's warehouse as well?
      23· · · · A.· ·Can I verify.· In what way would you want --          23· · · · A.· ·The purpose of that is to maintain the same
      24· · · · Q.· ·Can you prove to me that you received                 24· ·integrity and quality that we do with our medical
      25· ·Youngblood samples from your --                                 25· ·supplies.

                                                           Page 38                                                                      Page 40
      ·1· · · · · · ·MR. GOODMAN:· Object to the form of the       ·1· · · · Q.· ·I see.· Okay.
      ·2· · · · question.                                                  ·2· · · · A.· ·We have one quality system and one -- you
      ·3· · · · · · ·You can answer.                                       ·3· ·know, one set of S.O.P.s for the entire warehouse.
      ·4· · · · · · ·THE WITNESS:· I -- we purchased Youngblood            ·4· · · · Q.· ·Okay.· Do you have a manual or a handbook that
      ·5· · · · samples -- we purchase samples of all products that        ·5· ·provides the protocol for monitoring the storage
      ·6· · · · we -- before we purchase --                                ·6· ·facility?
      ·7· ·BY MR. RANSON:                                                  ·7· · · · A.· ·Absolutely.
      ·8· · · · Q.· ·So you purchased the samples.· They didn't            ·8· · · · Q.· ·Okay.· I think we requested that in -- I don't
      ·9· ·send them to you for free.· Correct?                            ·9· ·think we received it, so do you mind sending me that?
      10· · · · A.· ·Correct.                                              10· · · · A.· ·Not at all.
      11· · · · Q.· ·So you would have a receipt?                          11· · · · · · ·MS. BLACK:· We produced --
      12· · · · A.· ·Potentially.                                          12· · · · · · ·MR. RANSON:· Did you?
      13· · · · · · ·MR. GOODMAN:· Objection.· Ask him whether he 13· · · · · · ·MS. BLACK:· -- those documents.
      14· · · · has a receipt.                                             14· · · · · · ·MR. RANSON:· Okay.· I'll check again but --
      15· ·BY MR. RANSON:                                                  15· · · · · · ·THE WITNESS:· Let me make sure I understand
      16· · · · Q.· ·Do you have a receipt for the Youngblood              16· · · · what you want, so you want the --
      17· ·products that you purchased the samples?                        17· · · · · · ·MR. GOODMAN:· Well, I believe we've already --
      18· · · · A.· ·I doubt that we have a receipt dating back to         18· · · · · · ·MR. RANSON:· If you've produced them, that's
      19· ·2017.                                                           19· · · · fine because I know that, you know --
      20· · · · Q.· ·Okay.· Now I want to ask you how you store            20· · · · · · ·MR. GOODMAN:· Yeah, I believe we did.
      21· ·these products.· Kind of went over a few of these               21· · · · · · ·MR. RANSON:· Okay.· All right.
      22· ·questions so. . . .                                             22· ·BY MR. RANSON:
      23· · · · · · ·What -- what employee monitors the Solu-Med           23· · · · Q.· ·Do you use Amazon's fulfillment centers?
      24· ·facility, the storage facility?                                 24· · · · A.· ·Yes.
      25· · · · A.· ·We have multiple employees in the warehouse           25· · · · Q.· ·Okay.· And -- and so you keep some products in


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 307 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               41–44
                                                            Page 41                                                            Page 43
      ·1· ·the fulfillment centers and some products at Q-Med's     ·1· ·BY MR. RANSON:
      ·2· ·storage facility.· Correct?                                ·2· · · · Q.· ·Yes, this one.· I'm sorry.· Page two.
      ·3· · · · A.· ·That's correct.                                  ·3· · · · A.· ·Okay.· Yes.
      ·4· · · · Q.· ·Do you have any idea what percentages of those   ·4· · · · Q.· ·Do you see where it's stricken out?
      ·5· ·are?                                                       ·5· · · · A.· ·Yes.
      ·6· · · · A.· ·It varies constantly.                            ·6· · · · Q.· ·Okay.· It's my understanding that it's
      ·7· · · · Q.· ·Okay.· I want to show you something.             ·7· ·stricken out because this was fulfilled by Amazon's
      ·8· · · · · · ·You can make this a composite exhibit.           ·8· ·fulfillment center and when they screw up, they will
      ·9· · · · · · ·(Defendant's Exhibit Number 3 was marked for     ·9· ·strike out your review.· Is that correct?
      10· ·identification.)                                           10· · · · A.· ·Yes.
      11· · · · · · ·MR. GOODMAN:· Thank you.· Which one is page      11· · · · Q.· ·Okay.· And on the other page, these are
      12· · · · one?                                                  12· ·reviews that were from your warehouse.· They were
      13· · · · · · ·MR. RANSON:· We'll make page one the one with    13· ·fulfilled by Q-Med's warehouse.
      14· · · · the stars.· How about that?· This one.                14· · · · A.· ·I don't know that you can say with certainty
      15· · · · · · ·MR. GOODMAN:· This one?                          15· ·that these would have been exclusively from our
      16· · · · · · ·MR. RANSON:· Yeah.· They're two separate pages 16· ·warehouse.
      17· · · · but page one would be the with the stars.             17· · · · Q.· ·Can you give me any reason why they wouldn't
      18· · · · · · ·MR. GOODMAN:· (Simultaneous cross talking)       18· ·be?
      19· · · · · · ·MR. RANSON:· Yes, page one with the stars.       19· · · · A.· ·We'd have to look at each one individually and
      20· · · · · · ·MR. GOODMAN:· So this will be Exhibit 3?         20· ·understand what was the product that was shipped, what
      21· · · · · · ·MR. RANSON:· Yes, Composite Exhibit 3.· Okay.    21· ·was the customer complaint, and then I can determine by
      22· · · · · · ·Did you do that?                                 22· ·researching it and the shipment number whether it came
      23· · · · · · ·THE COURT REPORTER:· No, because you were        23· ·from Amazon's fulfillment center or if it came from our
      24· · · · talking.                                              24· ·warehouse.
      25· · · · · · ·MR. RANSON:· That's right.· Sorry.               25· · · · Q.· ·Well, if you look at the second page, it says,

                                                       Page 42                                                       Page 44
      ·1· · · · · · ·THE COURT REPORTER:· You were moving pretty ·1· · · · · · ·"Message From Amazon.· This item was
      ·2· · · · fast so --                                            ·2· · · · fulfilled by Amazon and we take responsibility
      ·3· · · · · · ·MR. RANSON:· Yeah.· You've got to slow me        ·3· · · · for this fulfillment experience."
      ·4· · · · down.· Sorry.                                         ·4· · · · · · ·So when Amazon fulfills the item -- I'm sorry,
      ·5· · · · · · ·THE COURT REPORTER:· Yeah.                       ·5· ·when Amazon fulfills the shipment, the customer is
      ·6· · · · · · ·MR. RANSON:· Okay.                               ·6· ·unhappy, they'll take responsibility.
      ·7· · · · · · ·MR. GOODMAN:· Can you read it?· It's kind of     ·7· · · · · · ·When you ship the item, obviously Amazon is
      ·8· · · · faint.                                                ·8· ·not going to take responsibility because it's not from
      ·9· ·BY MR. RANSON:                                             ·9· ·their fulfillment center.· Correct?
      10· · · · Q.· ·I'm really more concerned with a different       10· · · · A.· ·If you're saying that all of these negative
      11· ·question rather than what the actual reviews say.· So in   11· ·customer reviews were exclusively shipped from our
      12· ·one, we have -- we have negative reviews on the first      12· ·facility, I wouldn't be able to confirm that.· That -- I
      13· ·page with the stars, you see, and they're not stricken     13· ·think I understand what you're saying, which is if
      14· ·through.· Correct?· They're not striked out.· Whereas if   14· ·Amazon strikes it, that they're owning that
      15· ·you look at the second page, it will say -- and these      15· ·responsibility.· The ones here that have negative
      16· ·are -- I'll represent to you, these are your Life &        16· ·reviews, what you're trying to imply is that all of
      17· ·Health Source reviews from your Web site on Amazon,        17· ·these came from our facility and what I'm trying to tell
      18· ·seller's Web site on Amazon.                               18· ·you is that some of them could have and some of them
      19· · · · · · ·The second page, you will see it says,           19· ·might have come from Amazon.· It does not mean
      20· · · · · · ·"Very rough material.· Not really cotton as      20· ·exclusively that they came from our facility.
      21· · · · described.· Can't wear."                              21· · · · Q.· ·So you're telling me that the negative reviews
      22· ·and then it's stricken out.· Do you see that?              22· ·on page one may have came from Amazon's fulfillment
      23· · · · A.· ·Can you point out what you're reading?           23· ·center?
      24· · · · · · ·MR. GOODMAN:· Is this page two?                  24· · · · A.· ·What I'm saying is without looking at each
      25                                                              25· ·individual claim and where it shipped from, I wouldn't


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 308 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               45–48
                                                          Page 45                                                                           Page 47
      ·1· ·know whether it shipped from Amazon or whether it      ·1· ·comes in bulk to the fulfillment center.· Correct?
      ·2· ·shipped from our warehouse.· I don't have that         ·2· · · · A.· ·It might contain, you know, 20 different
      ·3· ·information.                                                      ·3· ·S.K.U.s or 20 different items on that pallet that's
      ·4· · · · Q.· ·Who -- who handles the reviews on your Web              ·4· ·being shipped, and we prepare the items that we want to
      ·5· ·site, on your -- I'm sorry, on your Amazon e-commerce             ·5· ·ship to F.P.A. which is fulfillment by Amazon, and then
      ·6· ·platform?                                                         ·6· ·they direct us how they want it broken down.· So they
      ·7· · · · A.· ·I'm not sure I follow who handles                       ·7· ·might want a certain amount to go to Jacksonville, a
      ·8· ·(Simultaneous cross talking) --                                   ·8· ·certain amount to go to Kentucky.· And they have, as you
      ·9· · · · Q.· ·Let me ask you -- let me ask that question              ·9· ·well know, you know, hundreds of locations.
      10· ·again.                                                            10· · · · Q.· ·Does -- does Amazon tell you how many pallets
      11· · · · · · ·Do you have somebody that's in charge of                11· ·or shipments you're allowed to make at once -- strike
      12· ·monitoring your reviews?                                          12· ·that.
      13· · · · A.· ·Absolutely.                                             13· · · · · · ·Does Amazon tell you how many products you're
      14· · · · Q.· ·And who is that person?                                 14· ·allowed to send to their fulfillment center at the time?
      15· · · · A.· ·Kellon would monitor reviews and respond                15· · · · A.· ·They usually limit based on the seasonality of
      16· ·accordingly.                                                      16· ·the year, you know, how much -- you can't just ship to
      17· · · · Q.· ·So Kellon probably would be a better person to          17· ·them without their approval.
      18· ·ask this question?                                                18· · · · Q.· ·So they have to approve the shipment
      19· · · · A.· ·He monitors the reviews more closely than I             19· ·beforehand but there's not necessarily a maximum number
      20· ·do.                                                               20· ·of items you can send at once?
      21· · · · Q.· ·And how often do you monitor the reviews?               21· · · · A.· ·I'm -- I'm not aware of that level of detail.
      22· · · · A.· ·I go on -- we talk about it on a monthly    22· ·I don't believe that there's a --
      23· ·basis.· We have a board meeting every month.· We talk 23· · · · Q.· ·Okay.· Who's in charge of sending the
      24· ·about all business issues related to Solu-Med.                    24· ·shipments to Amazon?
      25· · · · Q.· ·Okay.· Now, when you send a lot today --                25· · · · A.· ·Generally, Kellon would be the one that would

                                                                   Page 46                                                        Page 48
      ·1· ·because you do use Amazon's fulfillment center.                   ·1· ·prepare because the Amazon's seller central store will
      ·2· ·Correct?                                                          ·2· ·indicate where you're running low on inventory, where
      ·3· · · · A.· ·We do.                                                  ·3· ·you're running low on -- on product, where you're on
      ·4· · · · Q.· ·Okay.· Now, when you send a shipment to the             ·4· ·back order, you're out of stock, and so, generally, you
      ·5· ·Amazon fulfillment center, do you send that in a large            ·5· ·monitor the -- the metrics that they provide you, which
      ·6· ·lot?· Do you send little tiny lots?· Do you -- how do             ·6· ·is like a tool to basically decide where you need to
      ·7· ·you do it?                                                        ·7· ·fulfill product.
      ·8· · · · A.· ·It would be -- Amazon will direct us.· They             ·8· · · · Q.· ·I see.· Okay.
      ·9· ·will give us the labels that we have to place on the              ·9· · · · · · ·Now, we -- we talked about expiration dates a
      10· ·product so they will -- all the product that goes to              10· ·little bit yesterday, but what's your expiration policy
      11· ·Amazon fulfillment center has to be pre-labeled, and              11· ·when purchasing products?
      12· ·Amazon would send us those labels so we can print them 12· · · · A.· ·Our purchasing product -- purchase order that
      13· ·and then we will label the product and then it will be            13· ·governs our agreements is 18 months, is what -- what we
      14· ·sent to the various distribution centers per Amazon's             14· ·request, the minimum of 18-month dating on the product.
      15· ·direction.                                                        15· · · · Q.· ·So you will not purchase any product with an
      16· · · · · · ·So let's say we have 100 pieces of a certain            16· ·expiration date that's less than 18 months?
      17· ·item.· They're going to tell us, Send 20 here, send 40            17· · · · A.· ·There are examples where some manufacturers
      18· ·there.· And, typically, our Amazon shipments are pallets          18· ·will sometimes produce product with less -- with a year
      19· ·of product, not just individual items or small boxes.             19· ·dating.· So if we're aware of that, there could be
      20· · · · Q.· ·So, if I understand you correct -- correctly,           20· ·exceptions to that.· But, generally speaking, I'm going
      21· ·you send pallets which is -- I'm not in the Amazon                21· ·to say 98 percent, 99 percent of our purchases are going
      22· ·sales --                                                          22· ·to be with 18-month dating or better.
      23· · · · A.· ·No, I understand.                                       23· · · · Q.· ·Okay.· So you're saying if a company -- if
      24· · · · Q.· ·-- industry, but when you send a pallet,                24· ·they make a product, you know, today that expires in 12
      25· ·that's a large, you know, shipment of items that all              25· ·months from today, then that would be acceptable to,


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com                  YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 309 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               49–52
                                                          Page 49                                                           Page 51
      ·1· ·obviously, purchase and --                               ·1· · · · · · ·MR. GOODMAN:· Okay.
      ·2· · · · A.· ·We would still have a minimum dating required. ·2· · · · · · ·MR. RANSON:· -- they were fulfilled by Q-Med.
      ·3· ·It might be six months.· It might be nine months.· We    ·3· · · · That was more into the storage of the products.
      ·4· ·would take that as a one-off unique example.· There's    ·4· · · · · · ·THE WITNESS:· Are you -- one of the things
      ·5· ·very few items that fall under that category.            ·5· · · · that should be mentioned is 98 percent positive
      ·6· · · · Q.· ·So how do you evaluate what your expiration    ·6· · · · ratings.
      ·7· ·date is going to be by each -- each purchase?            ·7· ·BY MR. RANSON:
      ·8· · · · A.· ·Again, we -- if -- if the manufacturer does    ·8· · · · Q.· ·That's very impressive.
      ·9· ·not have an expiration date or if the manufacturer has,  ·9· · · · A.· ·Very rare.
      10· ·typically, a five-year expiration date, we're going to   10· · · · Q.· ·That's a good job.
      11· ·govern it and say it has to have a minimum of 18 months. 11· · · · A.· ·Yeah.
      12· · · · Q.· ·Okay.· Are you --                              12· · · · Q.· ·Okay.· And I forgot to ask you this:· Solu-Med
      13· · · · A.· ·Eighteen months is the standard.               13· ·doesn't have an online store directly so I couldn't
      14· · · · Q.· ·Okay.· Do you know what a first-in, first-out  14· ·purchase these products from Solu-Med or -- directly. I
      15· ·policy is?                                               15· ·would have to go through one of the e-commerce
      16· · · · A.· ·For inventory terms?                           16· ·platforms.· Correct?
      17· · · · Q.· ·Yes.                                           17· · · · A.· ·No, we do have our own proprietary Web site.
      18· · · · A.· ·Yes.                                           18· · · · Q.· ·And -- and you're selling Solu-Med branded
      19· · · · Q.· ·And what is that?                              19· ·items or are you selling items based on the other
      20· · · · A.· ·Basically, we rotate the inventory to make     20· ·platforms?
      21· ·sure that the oldest inventory goes out first.           21· · · · A.· ·Items that are sold on other platforms.
      22· · · · Q.· ·Okay.· Are you aware that Amazon does not have 22· · · · Q.· ·Okay.· So I could purchase these items from
      23· ·a first-in first-out policy?                             23· ·you directly?
      24· · · · A.· ·I -- I don't know that.                        24· · · · A.· ·Potentially.
      25· · · · Q.· ·Do you think that's something you should know? 25· · · · Q.· ·Okay.

                                                          Page 50                                                           Page 52
      ·1· · · · · · ·MR. GOODMAN:· Objection to form.               ·1· · · · A.· ·It's a more limited Web site.
      ·2· ·BY MR. RANSON:                                           ·2· · · · Q.· ·What about Q-Med, can I purchase items from
      ·3· · · · Q.· ·I'll represent to you that Amazon does not     ·3· ·them directly?
      ·4· ·have a first-in first-out policy.                        ·4· · · · A.· ·No.
      ·5· · · · · · ·So, for example, if you ship a product today   ·5· · · · Q.· ·Okay.· Is there someone in your storage
      ·6· ·and you ship the same product six months from now and    ·6· ·facility that verifies that each shipment is accurate
      ·7· ·someone makes a purchase seven months from now, it does ·7· ·and what it's supposed to be?· Would that be Kellon?
      ·8· ·not necessarily mean that Amazon is going to fulfill     ·8· · · · A.· ·No, that would be the warehouse team.
      ·9· ·that order with the first shipment you sent.· They can   ·9· · · · Q.· ·Okay.· Is that a large team?· How many people
      10· ·send products from the second shipment.· Are you aware   10· ·work on the warehouse team?
      11· ·of that?                                                 11· · · · A.· ·Probably -- we probably have a total of at
      12· · · · A.· ·Yes.                                           12· ·least 60 warehouse employees.
      13· · · · Q.· ·Okay.                                          13· · · · Q.· ·Sixty?
      14· · · · · · ·MR. GOODMAN:· Mr. Ranson, are we finished with 14· · · · A.· ·Sixty.
      15· · · · this exhibit?                                       15· · · · Q.· ·And who do they report to?
      16· · · · · · ·MR. RANSON:· Yes, sir.· Yes.                   16· · · · A.· ·Greg May.
      17· · · · · · ·MR. GOODMAN:· All right.· I just wanted to     17· · · · Q.· ·Greg May, okay.
      18· · · · note for the record that there is no indication on  18· · · · · · ·And who processes the returns from the
      19· · · · Exhibit 3 that any of these complaints or reviews   19· ·customers on Amazon?
      20· · · · are with regard to Youngblood products.             20· · · · A.· ·We would process them through Solu-Med.
      21· · · · · · ·MR. RANSON:· I -- I wasn't asking about        21· · · · Q.· ·Okay.
      22· · · · Youngblood products, sir.· I was asking about in    22· · · · A.· ·We don't get that many returns, but we get
      23· · · · general about their fulfillment -- whether they     23· ·periodic returns.· Typically, we will inspect the
      24· · · · were at the fulfillment center or whether, you      24· ·product and, basically, it usually gets discarded.
      25· · · · know --                                             25· · · · Q.· ·So if I return an item to you, does that go to


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 310 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               53–56
                                                                  Page 53                                                              Page 55
      ·1· ·the Q-Med facility?                                              ·1· ·Source,
      ·2· · · · A.· ·It goes to the 2281 Griffin Road facility.             ·2· · · · · · ·"We are unable to accept returns or
      ·3· · · · Q.· ·Okay.· And what's your return policy on Amazon         ·3· · · · exchanges on cosmetics"?
      ·4· ·for cosmetics?· So, for example, I purchase Youngblood           ·4· · · · A.· ·This is to basically dis -- you know,
      ·5· ·lipstick from you and I don't like the lipstick, I want          ·5· ·discourage people from using products and just returning
      ·6· ·to send it back two days later.· What -- what would you          ·6· ·them.
      ·7· ·do?                                                              ·7· · · · Q.· ·So I'm a customer of Life & Health Source. I
      ·8· · · · A.· ·We have a 100 percent customer satisfaction            ·8· ·purchase Youngblood lipstick and I read this and -- and
      ·9· ·policy, we take back any product at any time.                    ·9· ·I think I can still return the product to you?· Should
      10· · · · Q.· ·No matter what?                                        10· ·I -- should I think that I can still return this product
      11· · · · A.· ·No matter what.                                        11· ·to you?
      12· · · · Q.· ·On all your cosmetics?                                 12· · · · A.· ·I don't know what you would conclude.
      13· · · · A.· ·On all the products that we sell, not just the         13· · · · Q.· ·How would a customer know that they can return
      14· ·cosmetics.                                                       14· ·the product to you?
      15· · · · Q.· ·Okay.· So this is a little bit bigger.                 15· · · · A.· ·Because the -- the Amazon policy is they
      16· ·Hopefully, you can read it, but this is from Life &              16· ·accept pretty much all returns.
      17· ·Health Source, Exhibit 4.· Sorry.                                17· · · · Q.· ·So you're saying Amazon will process the
      18· · · · · · ·(Defendant's Exhibit Number 4 was marked for           18· ·return for you?
      19· ·identification.)                                                 19· · · · A.· ·That's correct.
      20· · · · · · ·MR. GOODMAN:· Just give me a second, please. 20· · · · Q.· ·And how many days would that be?· How many
      21· · · · · · ·MR. RANSON:· Sure.                                     21· ·days would I have to -- before I had to -- for the
      22· ·BY MR. RANSON:                                                   22· ·item --
      23· · · · Q.· ·Okay.· Now, you had a chance to review this            23· · · · A.· ·It's immediate.
      24· ·document?                                                        24· · · · Q.· ·-- would not be able to be returned?· I'm
      25· · · · A.· ·I'm reading it.                                        25· ·sorry.

                                                                  Page 54                                                             Page 56
      ·1· · · · Q.· ·Okay.· Take your time.· I'm really just                ·1· · · · A.· ·It's, essentially, immediate.· They debit our
      ·2· ·focused on the -- it looks like it's darkened, but the           ·2· ·account and -- and return the product.
      ·3· ·third paragraph up from the middle.                              ·3· · · · Q.· ·Now, I purchase lipstick from you.· Okay?
      ·4· · · · A.· ·Uh-huh.                                                ·4· · · · · · ·How many days do I have to return the product?
      ·5· · · · Q.· ·Do you see that?                                       ·5· · · · A.· ·I don't think it gives you a specific number
      ·6· · · · A.· ·Yes.                                                   ·6· ·of days or a limit.
      ·7· · · · Q.· ·Can you read that for me?                              ·7· · · · Q.· ·How would a customer know that they can return
      ·8· · · · A.· ·"Due to Federal regulations we are                     ·8· ·cosmetics to your store?
      ·9· · · · unable to accept returns or exchanges on                    ·9· · · · A.· ·Because if -- if you purchase on Amazon,
      10· · · · personal hygiene items, hair care, cosmetic,                10· ·people have purchased things and returned them six
      11· · · · fragrances, skin care or toys."                             11· ·months later.
      12· · · · Q.· ·Okay.· Now, a moment ago you said that you             12· · · · Q.· ·But you would agree, sir, that this says,
      13· ·offer a hundred percent satisfaction guarantee, and here 13· · · · · · ·"We are unable to accept returns or
      14· ·it says you're unable to accept returns or exchanges on          14· · · · exchanges on cosmetics," among others?
      15· ·cosmetics.· So which one is it?                                  15· ·Would you agree that that says that?
      16· · · · A.· ·We still accept returns on cosmetics.· What            16· · · · A.· ·I agree that it says that, yes.
      17· ·happens with Amazon customers, sometimes people will 17· · · · Q.· ·Okay.· But you don't agree with that?
      18· ·open products, use them, say they're unhappy with them 18· · · · A.· ·I -- let's -- let's make sure I understand.
      19· ·and return them and so in order to --                            19· · · · Q.· ·Sure.
      20· · · · Q.· ·In that circumstance, you would not accept it.         20· · · · A.· ·What is it that you're asking me I don't agree
      21· ·Correct?                                                         21· ·to?
      22· · · · A.· ·In the end, Amazon governs the return policy           22· · · · Q.· ·Well, I'm reading --
      23· ·for their customers and so the answer is yes, we accept          23· · · · A.· ·I just told you that this --
      24· ·all returns.                                                     24· · · · Q.· ·-- I'm reading from your store that you do not
      25· · · · Q.· ·Then why does it say under Life & Health               25· ·accept returns or exchanges on cosmetics, among other


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 311 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               57–60
                                                               Page 57                                                               Page 59
      ·1· ·things.· Okay?· You're telling me that Amazon will --             ·1· · · · Q.· ·Both?
      ·2· ·will refund my money immediately.· I'm -- I'm -- I'm --           ·2· · · · A.· ·A.S.I.N. is an Amazon number and then the
      ·3· ·I'm confused as well.                                             ·3· ·manufacturer has their own manufacturer code number.
      ·4· · · · A.· ·There's no confusion.· If you return product            ·4· · · · Q.· ·The manufacturer code number, what do you call
      ·5· ·on Amazon, they will refund your money in full and they           ·5· ·that in your line of work?· Just the manufacturer code?
      ·6· ·will debit our account.                                           ·6· · · · A.· ·Code number, S.K.U.
      ·7· · · · Q.· ·What if I open the product, use the lipstick,           ·7· · · · Q.· ·Okay.
      ·8· ·I don't like the color, then I can send it back?                  ·8· · · · · · ·MR. GOODMAN:· Mr. Ranson --
      ·9· · · · A.· ·Yes.                                                    ·9· · · · · · ·MR. RANSON:· Yeah.
      10· · · · Q.· ·Okay.· What if I don't like it three months             10· · · · · · ·MR. GOODMAN:· -- it would be most helpful if
      11· ·later?                                                            11· · · · you had any of the Youngblood products here.
      12· · · · A.· ·This is the problem that you have with Amazon,          12· · · · · · ·MR. RANSON:· The what?
      13· ·is they take back all returns.                                    13· · · · · · ·MR. GOODMAN:· The Youngblood products here. I
      14· · · · Q.· ·All returns without any limits on time?                 14· · · · mean, the samples to show him.
      15· · · · A.· ·I'm sure there is some limit on time.                   15· · · · · · ·MR. RANSON:· Okay, thank you.
      16· · · · Q.· ·You're -- you're just not really aware of the           16· ·BY MR. RANSON:
      17· ·return policy for cosmetics?                                      17· · · · Q.· ·So I'm asking you:· If I purchase a Youngblood
      18· · · · A.· ·I don't agree with that statement.· I'm                 18· ·product from you, I'm unhappy with the product, you
      19· ·generally aware that, yes, you can return product on              19· ·would agree I couldn't return that to Youngblood in
      20· ·Amazon.· And on average you're going to get two to                20· ·California because you're not an authorized reseller of
      21· ·three percent returns of folks that are going to use the          21· ·Youngblood products.· Correct?
      22· ·product and then return it several months later.· That's          22· · · · · · ·MR. GOODMAN:· Object to the form.
      23· ·just a reality of doing business on Amazon.· It's the             23· · · · · · ·THE WITNESS:· I -- I don't know what
      24· ·cost of doing business.                                           24· · · · Youngblood's policy would be on that.
      25· · · · · · ·In order to discourage that, we try to make             25

                                                                   Page 58                                                   Page 60
      ·1· ·sure that we don't get people just willy-nilly buying    ·1· ·BY MR. RANSON:
      ·2· ·product and then returning it.                           ·2· · · · Q.· ·We just looked at it.· It's right here.
      ·3· · · · Q.· ·What do you mean by "willy-nilly buying        ·3· · · · · · ·The products will be backed with a warranty.
      ·4· ·product"?                                                ·4· ·I'll represent to you that Youngblood has a hundred
      ·5· · · · A.· ·People using product and then returning it     ·5· ·percent guarantee on all their products for the life of
      ·6· ·several months later when they've consumed the product. ·6· ·the product.· So I could use the lipstick down to the
      ·7· ·People will --                                           ·7· ·last drop, two years later say, I don't really want this
      ·8· · · · · · ·We've had situations where folks have bought a ·8· ·anymore and they would give me a brand new lipstick.
      ·9· ·box of bandages, used half the bandages, then three      ·9· ·Correct?
      10· ·months later returned the bandages.                      10· · · · A.· ·I don't know that.
      11· · · · Q.· ·And what do you do to combat that?             11· · · · Q.· ·Okay.· I'm representing that you to.
      12· · · · A.· ·Really, there's no combating it other than     12· · · · A.· ·Okay.
      13· ·trying to discourage people from doing that.             13· · · · Q.· ·So if I -- if I purchase the Youngblood
      14· · · · Q.· ·So you're saying that this note here,          14· ·products from you -- because you're not an authorized
      15· · · · · · ·"Due to Federal regulations, we're unable      15· ·dealer, are you?
      16· · · · to accept returns or exchanges on cosmetics,"       16· · · · A.· ·No.
      17· ·among other things, is a deterrent?                      17· · · · Q.· ·Okay.· So if I purchase the product from you,
      18· · · · A.· ·Correct.                                       18· ·I would not be able to go to Youngblood and then say,
      19· · · · Q.· ·Okay.· All right.· Because you're not an       19· ·Hey, I don't like this lipstick, will you replace this
      20· ·authorized retailer of Youngblood products, you would    20· ·lipstick.· Correct?
      21· ·agree I could not contact Youngblood, give them the      21· · · · A.· ·Why not?
      22· ·S.K.U. number, the -- is it S.K.U. number -- do items    22· · · · Q.· ·Because they're not going to give a war --
      23· ·have S.K.U. numbers on them or A.S.I.N.?· How -- how do 23· ·they're not going to back their product by a warranty in
      24· ·you identify each item?                                  24· ·a -- from someone that sold their product that was not
      25· · · · A.· ·There's both.                                  25· ·an authorized reseller.


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 312 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               61–64
                                                          Page 61                                                         Page 63
      ·1· · · · · · ·MR. GOODMAN:· You are assuming facts --      ·1· · · · A.· ·Our primary focus is to make sure that we
      ·2· · · · · · ·THE WITNESS:· You just said that they -- you             ·2· ·comply with Amazon's vigorous non-counterfeiting policy,
      ·3· · · · just said that they --                                        ·3· ·so we go through great lengths to ensure that we're only
      ·4· · · · · · ·MR. RANSON:· It is in Exhibit --                         ·4· ·selling first quality, authentic goods.· That's our
      ·5· · · · · · ·THE WITNESS:· -- you just said that they would           ·5· ·primary goal.
      ·6· · · · provide a hundred percent warranty on all products.           ·6· · · · Q.· ·Okay.· All right.· What's -- what's Amazon's
      ·7· ·BY MR. RANSON:                                                     ·7· ·authenticity requirement then?
      ·8· · · · Q.· ·Right, for the authorized resellers or salons            ·8· · · · A.· ·Authenticity requirement, making sure it's not
      ·9· ·or spas.· So -- okay.                                              ·9· ·counterfeit product.· You have to go to -- due diligence
      10· · · · · · ·Is it your understanding, then, that I would             10· ·to make sure you're not selling counterfeit product.
      11· ·be able to get my product replaced by Youngblood that I            11· · · · Q.· ·Do you know what a counterfeit product means
      12· ·purchased from you?                                                12· ·to Amazon?· Strike that.
      13· · · · A.· ·I don't know what it would be.                           13· · · · · · ·Do you know what a counterfeit product is as
      14· · · · Q.· ·Okay.                                                    14· ·it relates to Amazon?
      15· · · · A.· ·You have to do it to test it out.                        15· · · · A.· ·I -- well, you're asking a question that what
      16· · · · Q.· ·Okay.· Do all the individuals responsible for            16· ·do I -- do I understand what Amazon's definition of
      17· ·acquiring -- listing your Youngblood products, so they             17· ·counterfeit is?
      18· ·review the selling policies and the seller code of                 18· · · · Q.· ·Uh-huh.· Yes.· Do you?
      19· ·conduct posted on the Amazon seller central system prior 19· · · · A.· ·I -- I believe that the counterfeit product is
      20· ·to acquiring the products?                                         20· ·items that are not authentic product.
      21· · · · A.· ·I would say yes.                                         21· · · · Q.· ·What's an authentic product?
      22· · · · Q.· ·Okay.                                                    22· · · · A.· ·It's originally made by the manufacturer.
      23· · · · A.· ·When you say all -- all the folks, it would be           23· · · · Q.· ·So that's what an authentic product is?
      24· ·primarily one person.                                              24· · · · A.· ·Correct.
      25· · · · Q.· ·And who would that be?                                   25· · · · Q.· ·Okay.· Do you have any documentation that the

                                                                    Page 62                                                                Page 64
      ·1· · · · A.· ·Kellon.                                                  ·1· ·selling policies and seller code of conduct, those
      ·2· · · · Q.· ·Because Kellon is the only person that                   ·2· ·policies, were followed in the acquisition of selling
      ·3· ·acquires the products.· Correct?                                   ·3· ·the Youngblood products?
      ·4· · · · A.· ·Correct.                                                 ·4· · · · · · ·Initially, I asked you if you -- if you had
      ·5· · · · Q.· ·Okay.· And do you have any handbooks or                  ·5· ·any documentation when they acquired the Youngblood
      ·6· ·manuals that -- that I could look at that would show               ·6· ·products.· Now, I'm talking about when they sell the
      ·7· ·that Kellon must be -- must review the selling policies            ·7· ·Youngblood products, do you have any documentation that
      ·8· ·and seller code of conduct before he acquires products?            ·8· ·would show that Kellon -- that's the only person that
      ·9· · · · A.· ·Are we talking the warehouse S.O.P.s and --              ·9· ·sells the products.· Right?
      10· ·and --                                                             10· · · · · · ·Do you have any documentation that Kellon
      11· · · · Q.· ·I'm talking when an individual acquires                  11· ·followed the selling policies and seller code of conduct
      12· ·Youngblood products from your company.· Correct?· You 12· ·when he -- when he sold the Youngblood products on
      13· ·told me that you would imagine they were -- they review            13· ·Amazon?
      14· ·the selling policies and seller code of conduct before             14· · · · A.· ·I would say he would have followed the
      15· ·they acquired the items.· Correct?                                 15· ·policies that Amazon presents on -- on their Web site.
      16· · · · A.· ·Yes.                                                     16· · · · Q.· ·Why would you say that?
      17· · · · Q.· ·Okay.· Do you have any documentation that                17· · · · A.· ·Because that -- that's our policy, you must
      18· ·would show Kellon must review the selling policies and             18· ·comply with the Amazon's policies for sale.
      19· ·seller code of conduct before acquiring Youngblood                 19· · · · Q.· ·Okay.· So you said that's your policy.
      20· ·products?                                                          20· · · · · · ·Do you have that written somewhere?· Do you
      21· · · · A.· ·I'm going to say no.                                     21· ·have a written policy?
      22· · · · Q.· ·Or any cosmetics.· The answer is no?                     22· · · · A.· ·No.
      23· · · · A.· ·No.                                                      23· · · · Q.· ·No.· Okay.· So it's just like a -- a known
      24· · · · Q.· ·Okay.· Can you tell me anything that the                 24· ·policy that you guys have amongst each other, it's just
      25· ·selling policies and seller code of conduct says?                  25· ·not written down?


                                                                                                                  800.211.DEPO (3376)
                                                                                                                  EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 313 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               65–68
                                                              Page 65                                                           Page 67
      ·1· · · · A.· ·Correct.                                         ·1· ·Seller University Training, and that training is called
      ·2· · · · Q.· ·Okay.· Do you know if the selling policies and   ·2· ·Best Practices in Product Authenticity and Quality?· And
      ·3· ·seller code of conduct was followed in the customer        ·3· ·since Kellon is the only person that lists products on
      ·4· ·support of Youngblood's products?                              ·4· ·Amazon, let me rephrase that.
      ·5· · · · A.· ·Customer support.· Could you rephrase the            ·5· · · · · · ·Does Kellon complete the Amazon Seller
      ·6· ·question?                                                      ·6· ·University Training, Best Practices in Product
      ·7· · · · Q.· ·Sure.· Were the selling policies and the             ·7· ·Authenticity and Quality?
      ·8· ·seller code of conduct that you agreed to when you sold        ·8· · · · A.· ·You're asking me did Kellon complete that
      ·9· ·your products on Amazon, were they followed in the             ·9· ·course?
      10· ·customer support of Youngblood's products?                     10· · · · Q.· ·Uh-huh.
      11· · · · A.· ·I'm not aware of any customer returns or -- or 11· · · · A.· ·I personally don't know if he --
      12· ·any dissatisfaction with any of the Youngblood products 12· · · · Q.· ·Have you completed it?
      13· ·that we sold.                                            13· · · · A.· ·No.
      14· · · · Q.· ·Do you have any policy concerning customer    14· · · · Q.· ·Has anyone in your company, to your knowledge,
      15· ·returns for products on Amazon?· When I say "policy," I 15· ·completed that?
      16· ·mean, written.· Do you have any written policy that     16· · · · A.· ·I wouldn't know if Kellon completed it or not.
      17· ·would tell me how you handle a return on Amazon?        17· · · · Q.· ·Is today the first time you're aware that
      18· · · · A.· ·We -- we follow the Amazon protocol for              18· ·there's a Seller University Training?
      19· ·returns.                                                       19· · · · A.· ·I haven't heard of it referred to that.· I'm
      20· · · · Q.· ·I'm asking if Solu-Med has a written policy          20· ·sure that we basically have reviewed the policies
      21· ·for how to follow the selling policies and seller code         21· ·required to sell on Amazon.
      22· ·of conduct on Amazon when there's a customer return.           22· · · · Q.· ·No, sir, I'm not talking about the policies.
      23· · · · A.· ·I don't believe there is a written policy.           23· · · · · · ·So Amazon offers a Seller University where
      24· · · · Q.· ·Okay.· What written policies do you have?            24· ·they will train your employees on the Best Practices in
      25· · · · A.· ·We have quite a few.                                 25· ·Product Authenticity and Quality.· I'm asking if today

                                                             Page 66                                                                    Page 68
      ·1· · · · Q.· ·Okay.· What written policies do you have in     ·1· ·is the first time you've heard of that.
      ·2· ·regard to Amazon?                                         ·2· · · · A.· ·The first time I've heard it specifically in
      ·3· · · · A.· ·Can you be more specific?                       ·3· ·that term.
      ·4· · · · Q.· ·Sure.· What written policies do you have in     ·4· · · · Q.· ·Is today.· Correct?
      ·5· ·the acquiring, listing, sale, and customer support of          ·5· · · · A.· ·Yeah.
      ·6· ·your products on Amazon?                                       ·6· · · · Q.· ·Okay.· Do you think it's a good idea to have
      ·7· · · · A.· ·Okay.· So we have our purchase order; terms          ·7· ·Kellon or other people that sell products on Amazon to
      ·8· ·and conditions on our purchase order would govern the          ·8· ·complete that training?
      ·9· ·terms and conditions of the purchase.                          ·9· · · · · · ·MR. GOODMAN:· Objection as to form.
      10· · · · Q.· ·Let me stop you there.                               10· ·BY MR. RANSON:
      11· · · · · · ·What internal policies do you have in the            11· · · · Q.· ·Would you like me to repeat the question?
      12· ·acquiring, listing, selling and customer support of your       12· · · · A.· ·Sure.
      13· ·products that you sell on Amazon?                              13· · · · Q.· ·Okay.· Do you have any intentions of -- for
      14· · · · A.· ·I -- I'd have to go and retrieve those. I            14· ·your employees to complete the Amazon Seller University
      15· ·don't have those.                                              15· ·Training, Best Practices in Product Authenticity and
      16· · · · Q.· ·But there is some that exist?                        16· ·Quality?
      17· · · · A.· ·I believe we have -- yes, we have --                 17· · · · A.· ·I'm -- I'm going to look into it and decide,
      18· · · · Q.· ·How sure are you as you sit here today?              18· ·you know, if it makes sense.
      19· · · · A.· ·I'm sure we have policies and procedures.            19· · · · Q.· ·Do you think it's a good practice to have your
      20· · · · Q.· ·A hundred percent?                                   20· ·employees aware and trained on the authenticity and
      21· · · · A.· ·Yes.                                                 21· ·quality policies that are on Amazon where you sell
      22· · · · Q.· ·Okay.· Do you mind producing those to me?            22· ·products?
      23· · · · A.· ·Not a problem.                                       23· · · · A.· ·I -- I believe that Kellon probably has
      24· · · · Q.· ·Okay, thank you.· All right.                  24· ·complied with that.· He would know about it.
      25· · · · · · ·Did any of your employees complete the Amazon 25· · · · Q.· ·Okay.· All right.· We'll ask Kellon.


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com                  YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 314 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               69–72
                                                               Page 69                                                   Page 71
      ·1· · · · · · ·Okay.· Do you know if the Best Practices in       ·1· ·know what topic you're under when you're asking
      ·2· ·Product Authenticity and Quality guidelines were            ·2· ·questions.
      ·3· ·followed in the listing, acquisition, sales, and         ·3· · · · MR. RANSON:· Sure.· I'm -- this is -- this all
      ·4· ·customer support on Amazon?                              ·4· ·relates to the entire complaint in this entire
      ·5· · · · A.· ·I don't know.                                  ·5· ·lawsuit.
      ·6· · · · Q.· ·Okay.· And Kellon would know that?             ·6· · · · MS. BLACK:· Okay.· I mean, that's broad. I
      ·7· · · · A.· ·I don't know if Kellon would know that.        ·7· ·could formulate an objection based on that.· I'm
      ·8· · · · Q.· ·Well, he's the person that sells on Amazon.    ·8· ·not saying you can't ask that question, but it
      ·9· ·Correct?                                                 ·9· ·would be nice to stick to the topics.
      10· · · · A.· ·Yes.                                           10· · · · MR. RANSON:· This has to do with Solu-Med's
      11· · · · Q.· ·Okay.· So what information did you give Amazon 11· ·relationship with Amazon, selling and listing
      12· ·when you listed the Youngblood products for sale?        12· ·Youngblood's products on Amazon --
      13· · · · A.· ·What information?                              13· · · · THE COURT REPORTER:· You're going to have to
      14· · · · Q.· ·Sure.· Let me give you an example.· I'm sure   14· ·slow down.
      15· ·you had to give them a price.· Is that correct?          15· · · · MR. RANSON:· Okay, I'm sorry.
      16· · · · A.· ·I'm sure there's a process to upload items     16· · · · THE WITNESS:· Speed.
      17· ·onto the Amazon site.· I'm not specifically aware of all 17· · · · MS. BLACK:· That's not a topic.
      18· ·the details as far as what the process is.               18· · · · MR. RANSON:· It relates to the lawsuit --
      19· · · · Q.· ·So, as you sit here today, you're not really   19· · · · MS. BLACK:· Okay.
      20· ·aware of how you list a product for sale on Amazon?      20· · · · MR. RANSON:· -- to the Complaint that you
      21· · · · A.· ·I wouldn't be able to list a product for sale  21· ·filed.
      22· ·on Amazon myself.                                        22· · · · Okay.· It relates to the authenticity of
      23· · · · Q.· ·Okay, fair enough.                             23· ·the products.
      24· · · · · · ·Would Kellon be in charge of that?             24· · · · MS. BLACK:· Also.· Right.
      25· · · · A.· ·Correct.                                       25· · · · MR. RANSON:· Which is the subject of the

                                                               Page 70                                                   Page 72
      ·1· · · · Q.· ·Okay.· Do you know if Kellon listed the        ·1· ·lawsuit.· Okay.
      ·2· ·product without a warranty?                              ·2· · · · MR. GOODMAN:· Mr. Ranson, do you have a copy
      ·3· · · · A.· ·I -- I don't know.                             ·3· ·of the actual listing of the Youngblood products of
      ·4· · · · Q.· ·Okay.· When you sell cosmetics like Youngblood ·4· ·Life & Health Source that he can refer to?· You've
      ·5· ·on Amazon, do you list them in new condition or used     ·5· ·been asking him a lot of questions concerning the
      ·6· ·condition?                                               ·6· ·content of the listing and more --
      ·7· · · · A.· ·New condition.                                 ·7· · · · MR. RANSON:· Sure.· I mean, when you --
      ·8· · · · Q.· ·New condition.· Okay.                          ·8· ·whenever you -- on direct -- you're happy to
      ·9· · · · · · ·But you wouldn't list your products on Amazon  ·9· ·provide him any exhibits you want and show him
      10· ·with a manufacturer's warranty.· Correct?                10· ·anything that you want.
      11· · · · · · ·MR. GOODMAN:· Objection as to form.            11· · · · MR. GOODMAN:· Well, you're referring to the
      12· ·BY MR. RANSON:                                           12· ·warranty, presumably, the --
      13· · · · Q.· ·Do -- are your -- were your Youngblood         13· · · · MR. RANSON:· Yeah, I'm asking him about his
      14· ·products listed for sale on Amazon listed with a         14· ·knowledge of these things.
      15· ·manufacturer's warranty?                                 15· · · · MR. GOODMAN:· Oh.
      16· · · · A.· ·I couldn't say.                                16· · · · MR. RANSON:· Okay.
      17· · · · Q.· ·Are you -- are you familiar with Amazon's      17· · · · MR. GOODMAN:· But if we had the products, it
      18· ·seller's code of conduct?                                18· ·would be helpful.
      19· · · · A.· ·In general, yes.                               19· · · · MR. RANSON:· Sure.· Well, to my knowledge, the
      20· · · · Q.· ·Well, what do you know in general about it?    20· ·products are no longer for sale on Life & Health
      21· · · · A.· ·I've read it before.                           21· ·Source.· Is that correct?
      22· · · · Q.· ·Can -- can you tell me one thing that it says? 22· · · · MR. GOODMAN:· No.· I mean, do you have here in
      23· · · · · · ·MS. BLACK:· Can I -- he can answer.· I'm       23· ·your office samples of the Youngblood products that
      24· · · · sorry, but can you -- I think it will help for      24· ·were the subject of the notice?
      25· · · · purposes of today's deposition if you just let us   25· · · · MR. RANSON:· No, I don't have any Youngblood


                                                                                                800.211.DEPO (3376)
                                                                                                EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 315 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               73–76
                                                                   Page 73                                                                Page 75
      ·1· · · · products here today.· We could probably order you            ·1· · · · A.· ·That's what it says.
      ·2· · · · some.· Okay.                                                 ·2· · · · Q.· ·Okay.· Thank you.
      ·3· · · · · · ·What did we say we're on, 5?                            ·3· · · · · · ·And do you believe that Solu-Med does that?
      ·4· · · · · · ·MR. GOODMAN:· Five.                                     ·4· · · · A.· ·Yes.
      ·5· · · · · · ·MR. RANSON:· Okay.· Yeah, this is 5.                    ·5· · · · · · ·MR. RANSON:· Okay.· Mark this as Exhibit 6.
      ·6· ·BY MR. RANSON:                                                    ·6· · · · · · ·(Defendant's Exhibit Number 6 was marked for
      ·7· · · · Q.· ·So I went ahead and printed out the selling             ·7· ·identification.)
      ·8· ·policies --                                                       ·8· ·BY MR. RANSON:
      ·9· · · · · · ·THE COURT REPORTER:· Wait, wait, I'm sorry.             ·9· · · · Q.· ·So, sir, this is the Condition Guidelines.· Do
      10· · · · · · ·(Defendant's Exhibit Number 5 was marked for            10· ·you see that?
      11· ·identification.)                                                  11· · · · A.· ·Yes.
      12· · · · · · ·MR. RANSON:· Sorry.· Go ahead.                          12· · · · Q.· ·Do you understand what the Condition
      13· ·BY MR. RANSON:                                                    13· ·Guidelines means?· We discussed it earlier.· New, used,
      14· · · · Q.· ·So I went ahead and printed out the selling             14· ·so forth, the condition of the product.
      15· ·policies and seller code of conduct that you agreed to            15· · · · A.· ·Okay.
      16· ·when you became a seller on Amazon, and you said you -- 16· · · · Q.· ·And you sell your cosmetics, specifically the
      17· ·you're generally aware of this.· Correct?                         17· ·Youngblood products, as new.· Correct?
      18· · · · A.· ·I'm sure at some point I reviewed this. I               18· · · · A.· ·That's correct.
      19· ·couldn't regurgitate it.· If that's what you're                   19· · · · Q.· ·Okay.· Can you read where it says New, please?
      20· ·asking --                                                         20· · · · A.· ·"New, just like it sounds.· A brand new
      21· · · · Q.· ·Sure, I understand.· No, I mean, you just told          21· · · · item.· Original manufacturer's warranty, if any,
      22· ·me a minute ago that you've read through it, though.              22· · · · still applies, with warranty details included in
      23· ·Correct?                                                          23· · · · the listing comments.· Original packaging is
      24· · · · A.· ·Correct.                                                24· · · · present for most new items but certain items,
      25· · · · Q.· ·Okay.· I'm really just focused on the first             25· · · · like shoes, may be reboxed."

                                                             Page 74                                                              Page 76
      ·1· ·page, and you can look at the whole document if you               ·1· · · · Q.· ·Okay.· And you would agree, as we've been over
      ·2· ·want, but I'm really just focused on the first page               ·2· ·many times, that your Youngblood products for sale on
      ·3· ·where it says Accurate Information.· Do you see that?             ·3· ·Amazon did not contain the original manufacturer's
      ·4· ·You see at the bottom where it says Accurate                      ·4· ·warranty?
      ·5· ·Information?                                                      ·5· · · · · · ·MS. BLACK:· Objection, form.
      ·6· · · · A.· ·"You must provide accurate information                  ·6· · · · · · ·THE WITNESS:· I -- I don't have an actual
      ·7· · · · to Amazon and our customers and update                       ·7· · · · listing from 2017, so I -- I don't have the answer
      ·8· · · · information if it changes."                                  ·8· · · · to that question.
      ·9· · · · Q.· ·Then what?· Can you just read that for me,              ·9· ·BY MR. RANSON:
      10· ·please, the Accurate Information.                                 10· · · · Q.· ·Okay.· Are you an authorized reseller of
      11· · · · · · ·MR. GOODMAN:· It continues on the next page.            11· ·Youngblood products?
      12· · · · · · ·MR. RANSON:· Yeah.                                      12· · · · A.· ·No.
      13· · · · · · ·THE WITNESS:· "You must provide accurate                13· · · · Q.· ·Okay.· So I'll represent to you that you do
      14· · · · information to Amazon and our customers and                  14· ·not get a manufacturer's warranty from Youngblood.
      15· · · · update the information if it changes.· For                   15· · · · · · ·Have you purchased a -- a warranty from
      16· · · · example, this means that you must --"                        16· ·someone else for the Youngblood products?
      17· ·BY MR. RANSON:                                                    17· · · · · · ·MS. BLACK:· Objection, form.
      18· · · · Q.· ·I believe it says, "Have a business or use a            18· · · · · · ·THE WITNESS:· No.
      19· ·business name."                                                   19· ·BY MR. RANSON:
      20· · · · A.· ·"-- use a business name that accurately                 20· · · · Q.· ·Okay.· So why do you list your products as new
      21· · · · identifies your business and lists your products             21· ·when they do not contain the original manufacturer's
      22· · · · in the correct category."                                    22· ·warranty?
      23· · · · Q.· ·Okay.· So you would agree you have to list              23· · · · · · ·MS. BLACK:· Objection, form.
      24· ·your products in the correct category and you have to             24· · · · · · ·THE WITNESS:· The product is authentic
      25· ·provide accurate information to Amazon.· Correct?                 25· · · · product.· It's new product.· It's unused product.


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 316 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               77–80
                                                            Page 77                                                        Page 79
      ·1· ·BY MR. RANSON:                                           ·1· · · · case?
      ·2· · · · Q.· ·And you believe it's new as defined by Amazon? ·2· · · · · · ·MR. RANSON:· No.
      ·3· · · · A.· ·I believe it's new items.· It's -- it's not    ·3· ·BY MR. RANSON:
      ·4· ·used product.                                            ·4· · · · Q.· ·I'm asking if the product came with the
      ·5· · · · Q.· ·I'm asking you:· Do you believe your           ·5· ·manufacturer's warranty in the listing.
      ·6· ·Youngblood products you list for sale on Amazon meet the ·6· · · · A.· ·I've already answered.· I said no.
      ·7· ·new Condition Guideline as provided by Amazon?           ·7· · · · Q.· ·Okay, thank you.· That was it.
      ·8· · · · A.· ·When was this guideline implemented?· Is this  ·8· · · · · · ·MR. RANSON:· What are we on, 6 or 7?
      ·9· ·a recent change in the guidelines or is this the         ·9· · · · · · ·MR. GOODMAN:· Seven.
      10· ·guidelines that were in place --                         10· · · · · · ·MR. RANSON:· Seven.· Okay.
      11· · · · Q.· ·Well, you would know that, sir, because you    11· · · · (The testimony on pages 79 through 87, line 7 was
      12· ·monitor -- as you told me earlier, you monitor the       12· ·marked confidential, excerpted and bound separately.)
      13· ·changes in the Amazon policies.· Correct?                13
      14· · · · A.· ·As in general our organization monitors any    14
      15· ·changes within Amazon, but I'm asking you --             15
      16· · · · Q.· ·I will represent to you that this document     16
      17· ·existed at the time you listed the Youngblood products,  17
      18· ·okay, so if that's what you're asking me, even though    18
      19· ·I'm asking the questions.                                19
      20· · · · · · ·So I'm going to ask you again.· Do you believe 20
      21· ·the products you listed for sale on Amazon, the          21
      22· ·Youngblood products, meet the new Condition Guideline as 22
      23· ·provided by the Condition Guidelines on Amazon?          23
      24· · · · A.· ·Clearly, the issue that you're bringing forth  24
      25· ·is the warranty issue.                                   25

                                                               Page 78                                                   Page 80
      ·1· · · · Q.· ·So yes or no, sir?
                                                                         ·1
      ·2· · · · A.· ·From my perspective, yes.· From your
      ·3· ·perspective, no.
                                                                         ·2
                                                                         ·3
      ·4· · · · Q.· ·Why from your perspective yes?
      ·5· · · · A.· ·Because you're singling out the issue
                                                                         ·4
                                                                         ·5
      ·6· ·regarding this warranty as being -- that we're not
                                                                         ·6
      ·7· ·complying with the warranty issue.· I -- I cannot tell
                                                                         ·7
      ·8· ·you -- I'd have to see our original listing from 2017 to
                                                                         ·8
      ·9· ·see how it was listed to be able to answer the question.
                                                                         ·9
      10· · · · Q.· ·All right.· Let me ask you this:· How many --
                                                                         10
      11· ·how many products do you think you have for sale on
                                                                         11
      12· ·Amazon right now?· Roughly.
                                                                         12
      13· · · · A.· ·You thing -- I think you said 470 earlier this
                                                                         13
      14· ·morning.
                                                                         14
      15· · · · Q.· ·Okay, let's say 470.· Do you think any of the
                                                                         15
      16· ·470 products you have for -- for sale on Amazon right
                                                                         16
      17· ·now, do you think one of them says -- comes with an
                                                                         17
      18· ·original manufacturer's warranty on the listing?
                                                                         18
      19· · · · A.· ·I don't know.· I'd have to check and see.
                                                                         19
      20· · · · Q.· ·You can't tell me if one of them does?
                                                                         20
      21· · · · · · ·MS. BLACK:· Objection to form.
      22· · · · · · ·MR. RANSON:· What's wrong with the question?
                                                                         21
                                                                         22
      23· · · · · · ·MS. BLACK:· Because you're arguing with the
      24· · · · witness, and in addition, have you shown the
                                                                         23
                                                                         24
      25· · · · witness what the manufacturer's warranty is in this
                                                                         25
                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 317 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               81–84
                                     Page 81                              Page 83
      ·1                                       ·1
      ·2                                       ·2
      ·3                                       ·3
      ·4                                       ·4
      ·5                                       ·5
      ·6                                       ·6
      ·7                                       ·7
      ·8                                       ·8
      ·9                                       ·9
      10                                       10
      11                                       11
      12                                       12
      13                                       13
      14                                       14
      15                                       15
      16                                       16
      17                                       17
      18                                       18
      19                                       19
      20                                       20
      21                                       21
      22                                       22
      23                                       23
      24                                       24
      25                                       25
                                     Page 82                              Page 84
      ·1                                       ·1
      ·2                                       ·2
      ·3                                       ·3
      ·4                                       ·4
      ·5                                       ·5
      ·6                                       ·6
      ·7                                       ·7
      ·8                                       ·8
      ·9                                       ·9
      10                                       10
      11                                       11
      12                                       12
      13                                       13
      14                                       14
      15                                       15
      16                                       16
      17                                       17
      18                                       18
      19                                       19
      20                                       20
      21                                       21
      22                                       22
      23                                       23
      24                                       24
      25                                       25
                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com    YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 318 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               85–88
                                     Page 85                                                                   Page 87
                                               ·1
      ·1                                       ·2
      ·2                                       ·3
      ·3                                       ·4
      ·4                                       ·5
      ·5                                       ·6
      ·6                                       ·7
      ·7                                       ·8· · · · · · ·THE VIDEOGRAPHER:· We are back on the record.
      ·8                                       ·9· · · · The time is 11:37.
      ·9                                       10· ·BY MR. RANSON:
      10                                       11· · · · Q.· ·Okay, sir.· I wanted to follow up on something
      11                                       12· ·you mentioned earlier, which was the 60 warehouse
      12                                       13· ·employees that work in the Q-Med/Solu-Med warehouse
      13                                       14· ·facility.· Okay?
      14                                       15· · · · · · ·How many of those employees work for Solu-Med
      15                                       16· ·and how many work for Q-Med?
      16                                       17· · · · A.· ·Okay.· At one -- at its peak, prior to being
      17                                       18· ·delisted, Solu-Med had probably ten folks working in the
      18                                       19· ·warehouse, primarily working for Solu-Med, and we're
      19                                       20· ·down to about three now and Q-Med would have the
      20                                       21· ·balance.
      21                                       22· · · · Q.· ·Okay.· And are those employees paid hourly, or
      22                                       23· ·are they paid a salary?· How are they paid?
      23                                       24· · · · A.· ·All warehouse employees are paid an hourly
      24                                       25· ·wage and have bonuses based on accuracy and K.P.I.
      25
                                     Page 86                                                                   Page 88
                                               ·1· ·metrics, key performance metrics, so they're capable of
      ·1                                       ·2· ·earning a bonus based on shipping accuracy and other,
      ·2                                       ·3· ·you know, key performance indicators that we measure.
      ·3                                       ·4· · · · Q.· ·And do those employees also receive overtime?
      ·4                                       ·5· · · · A.· ·Yes.
      ·5                                       ·6· · · · Q.· ·Okay.· I'm going to switch gears a little bit.
      ·6                                       ·7· ·We were on the topic of authenticity before we took a
      ·7                                       ·8· ·break.
      ·8                                       ·9· · · · · · ·We can go off the record for one second.
      ·9                                       10· · · · · · ·THE VIDEOGRAPHER:· We're off the record.
      10                                       11· · · · · · ·(Thereupon, a recess was taken.)
      11                                       12· · · · · · ·THE VIDEOGRAPHER:· Back on the record.
      12                                       13· ·BY MR. RANSON:
      13                                       14· · · · Q.· ·Okay.· Before we took the -- the last break,
      14                                       15· ·we were discussing authenticity and quality.· We were
      15                                       16· ·discussing some Condition Guidelines by Amazon.· And now
      16                                       17· ·I want to show you what I think I mentioned to you
      17                                       18· ·earlier, which is the Best Practices in Product
      18                                       19· ·Authenticity and Quality, and this is also what -- if
      19                                       20· ·someone would have completed the Seller University
      20                                       21· ·Training what they would have been made aware of.
      21                                       22· · · · · · ·MR. GOODMAN:· Is this 9 or --
      22                                       23· · · · · · ·MR. RANSON:· I can't keep track.
      23                                       24· · · · · · ·MS. BLACK:· It is 9.
      24                                       25· · · · · · ·MR. RANSON:· Yeah, it's 9.· I won't say
      25
                                                                                     800.211.DEPO (3376)
                                                                                     EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 319 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               89–92
                                                               Page 89                                                                    Page 91
      ·1· · · · anything else.                                             ·1· ·BY MR. RANSON:
      ·2· · · · · · ·(Defendant's Exhibit Number 9 was marked for          ·2· · · · Q.· ·Okay.· This document was produced to me by
      ·3· ·identification.)                                                ·3· ·Amazon and it says, Current Selling Status of
      ·4· ·BY MR. RANSON:                                                  ·4· ·ABABPETWJQTSG.
      ·5· · · · Q.· ·Okay.· So this manual, this Best Practices in         ·5· · · · · · ·Is that -- is that something to do with your
      ·6· ·Product Authenticity and Quality basically lays out how         ·6· ·store?· I'm confused what that means.
      ·7· ·you can comply with all of Amazon's guidelines and not          ·7· · · · A.· ·I -- I couldn't say.
      ·8· ·be in violation of counterfeit, of intellectual property        ·8· · · · Q.· ·Is that maybe an abbreviation for your store?
      ·9· ·violations, and authenticity violations.                        ·9· ·You -- you might have been able to tell me.
      10· · · · · · ·If you look at the second page, do you see the        10· · · · · · ·Anyway, this was in response to the time
      11· ·second bullet point?· Do you see that, sir?                     11· ·periods that your store was suspended or prohibited.
      12· · · · A.· ·Yes.                                                  12· ·Okay?
      13· · · · Q.· ·Okay.· And you would agree with me that that          13· · · · · · ·Now, I understand on 11/13 the store was
      14· ·says that you must verify the authenticity of the               14· ·suspended due to the alleged complaint from Youngblood.
      15· ·products you source.· Correct?                                  15· ·Would you agree with me there?· On 11/13/2017.
      16· · · · A.· ·Yes.                                                  16· · · · A.· ·Yes.
      17· · · · Q.· ·Okay.· And if you look at the third page, when        17· · · · Q.· ·Okay.· So on 7/1/2018, it says your store was
      18· ·it says Listing the Products, do you see the third              18· ·suspended and then you were reinstated a day later.
      19· ·bullet point now?                                               19· · · · · · ·Do you -- do you remember that?
      20· · · · A.· ·Yes.                                                  20· · · · A.· ·I do not.
      21· · · · Q.· ·Can you read that for me?                             21· · · · Q.· ·Okay.· Do you want to change your answer a
      22· · · · A.· ·"Clearly state whether your products                  22· ·minute ago when I asked you if your store has ever been
      23· · · · are new or used, and list your products under              23· ·suspended or shut down on Amazon other than on
      24· · · · the most appropriate Amazon category.· Provide a           24· ·11/13/2018?
      25· · · · detail and accurate information about the                  25· · · · A.· ·I'd want to make sure that you're representing

                                                                 Page 90                                                                  Page 92
      ·1· · · · product you are selling."                                  ·1· ·that this is our store.
      ·2· · · · Q.· ·Okay.· And you would agree that new or -- and         ·2· · · · Q.· ·Well, I don't want -- I'm representing to you
      ·3· ·also the word "used" is in bold.· Correct?                      ·3· ·that Amazon gave me this in response and also provided
      ·4· · · · A.· ·Yes.                                                  ·4· ·to your attorney when Amazon produced these documents
      ·5· · · · Q.· ·Okay.· All right.                                     ·5· ·that shows this -- this is for your store.
      ·6· · · · · · ·So other than the alleged complaint by                ·6· · · · A.· ·So you're representing that this is --
      ·7· ·Youngblood against your store, has your store ever been ·7· · · · Q.· ·Absolutely, representing that this is your
      ·8· ·reported or shut down on Amazon?                                ·8· ·store.
      ·9· · · · A.· ·I think you're asking two questions, reported         ·9· · · · A.· ·Okay.
      10· ·or shut down.· The answer to shut down --                       10· · · · Q.· ·So you're not aware of a 7/1 suspension for
      11· · · · Q.· ·Let me -- you're right -- let me -- let me --         11· ·Performance-LSR?
      12· ·strike that question, please.· Okay.                            12· · · · A.· ·I am not.
      13· · · · · · ·Has your store ever been shut down on Amazon          13· · · · Q.· ·Okay.· Do you know what Performance-LSR means?
      14· ·other than the Youngblood instance in this lawsuit?             14· · · · A.· ·I do not.
      15· ·Strike that.· That was a terrible question.                     15· · · · Q.· ·Okay.· It means late shipment rate.· So I
      16· · · · · · ·Other than the time your store was shut down          16· ·assume, and you can tell -- correct me if I'm wrong,
      17· ·due to the alleged Youngblood complaint, has your store 17· ·that your store was shut down for having a late shipment
      18· ·ever been shut down on Amazon?                                  18· ·rate.· Were you not aware of that?
      19· · · · A.· ·No.                                                   19· · · · A.· ·I was not.
      20· · · · Q.· ·Never?                                                20· · · · Q.· ·Okay.· And then on 12/20/2018 your store was
      21· · · · A.· ·Never.                                                21· ·blocked for infringement and you were reinstated
      22· · · · Q.· ·Okay.                                                 22· ·1/14/2019.· I would assume that's in regard to this --
      23· · · · · · ·MR. RANSON:· Is this 10?                              23· ·to the Youngblood complaint.· Would you agree?
      24· · · · · · ·(Defendant's Exhibit Number 10 was marked for         24· · · · A.· ·We were -- I agree that on 11/13 we were shut
      25· ·identification.)                                                25· ·down for the Youngblood complaint and that we were



                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 320 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               93–96
                                                                    Page 93                                                                  Page 95
      ·1· ·reinstated on or about January 14th.                               ·1· ·one that processed that return?
      ·2· · · · Q.· ·Yeah.· That's why I'm confused, because why              ·2· · · · A.· ·Very unlikely.
      ·3· ·does it say on 12/20/2018 your store was blocked?                  ·3· · · · Q.· ·But it is possible?
      ·4· · · · · · ·MS. BLACK:· Objection.· This is my problem,              ·4· · · · A.· ·Anything is possible.
      ·5· · · · you're asking him to interpret an Amazon document,            ·5· · · · Q.· ·Well, I mean, if it's -- is it -- you told me
      ·6· · · · so whatever he says --                                        ·6· ·earlier that some of the Q-Med employees work for
      ·7· · · · · · ·MR. RANSON:· Well, he runs the -- he -- I                ·7· ·Solu-Med some days of the week, some days they're
      ·8· · · · don't want to get into an argument with you, but he           ·8· ·working for Q-Med.· Is that correct?
      ·9· · · · runs the store so I'm just -- I mean, if he's not             ·9· · · · A.· ·What I said was that during peak shipping
      10· · · · aware of when his store was shut down or suspended 10· ·seasons or peak shipping times, sometimes folks will
      11· · · · or blocked, that's fine.                           11· ·come over to support the Solu-Med team to make sure that
      12· · · · · · ·MS. BLACK:· But he can't testify to the                  12· ·we get shipments out on time.
      13· · · · accuracy of this document or it's only attesting              13· · · · Q.· ·Okay.· So on a peak --
      14· · · · this isn't -- as, you know --                                 14· · · · A.· ·That would be outbound shipments, not returns
      15· · · · · · ·MR. RANSON:· We can take that up with Amazon             15· ·or inbound shipments.
      16· · · · or you can tell me that these dates aren't -- this            16· · · · Q.· ·So you're a hundred percent sure that all the
      17· · · · isn't true, that this didn't happen.                          17· ·returns are handled by Solu-Med only?
      18· · · · · · ·MS. BLACK:· I'm just saying he has no way of             18· · · · A.· ·As reasonably -- a hundred -- yes.
      19· · · · knowing that.· So he can testify as to what he                19· · · · Q.· ·Okay.· I want to go through the Complaint with
      20· · · · thinks --                                                     20· ·you a little bit, which I have here.· I think.· Oh,
      21· · · · · · ·MR. RANSON:· To his knowledge.· Sure.                    21· ·right here.· I would like to represent that this
      22· · · · · · ·MS. BLACK:· -- but it's not -- it's hearsay              22· ·Complaint is the original Complaint.
      23· · · · and it's not going to --                                      23· · · · · · ·Is there anything different in this
      24· · · · · · ·MR. RANSON:· Okay, thank you.                            24· ·Complaint -- I'm asking you guys.· Is there anything
      25· · · · · · ·MR. GOODMAN:· I believe he did testify that              25· ·different in the Complaint other than the title Argo

                                                                    Page 94                                                                  Page 96
      ·1· · · · 11/13 through 12/20 is the same cause which is                ·1· ·Holdings?
      ·2· · · · infringement and then the restoration was                     ·2· · · · · · ·MR. GOODMAN:· No.
      ·3· · · · January 14th so it refers to the complaint.                   ·3· · · · · · ·MR. RANSON:· Okay.· All right.· Is this fine
      ·4· · · · · · ·MR. RANSON:· Thank you.· Okay.                           ·4· · · · if I use this as an exhibit, or do you want me to
      ·5· ·BY MR. RANSON:                                                     ·5· · · · print out one that says Solu-Med?
      ·6· · · · Q.· ·And then you see on 2/14/2019?                           ·6· · · · · · ·MR. GOODMAN:· No.
      ·7· · · · A.· ·Yes.                                                     ·7· · · · · · ·MR. RANSON:· Okay.
      ·8· · · · Q.· ·It says, Block MFN.· Are you aware of this?              ·8· · · · · · ·MR. GOODMAN:· Other than the change in the
      ·9· · · · A.· ·No.                                                      ·9· · · · caption and the --
      10· · · · Q.· ·Okay.· So I'll ask you again:· Are you aware             10· · · · · · ·MR. RANSON:· Right.
      11· ·of any other time, other than the report by Youngblood,            11· · · · · · ·MR. GOODMAN:· -- the removal of Argo, it's the
      12· ·where your store was shut down?                                    12· · · · same.
      13· · · · A.· ·I was not aware of any other shutdowns of the            13· · · · · · ·MR. RANSON:· Everything else is the same?
      14· ·store.                                                             14· · · · · · ·MR. GOODMAN:· Yeah.
      15· · · · Q.· ·Okay.· Okay.· Also, I meant to ask you this              15· · · · · · ·MR. RANSON:· Okay, all right.
      16· ·earlier:· When you said process the returns from the               16· · · · · · ·(Defendant's Exhibit Number 11 was marked for
      17· ·Q-Med storage facility, are you a hundred percent sure             17· ·identification.)
      18· ·that the Solu-Med employees processed those returns or             18· ·BY MR. RANSON:
      19· ·could there be a chance that a Q-Med employee processed 19· · · · Q.· ·So let's run through what happened.· Okay?
      20· ·that return?                                                       20· ·Okay.
      21· · · · A.· ·In our warehouse we have a segmented area for            21· · · · · · ·So you acquired Youngblood products.· You
      22· ·Solu-Med.· All returns come to that area to be processed           22· ·listed them for sale.· On or about November 13th, you
      23· ·and returned.                                                      23· ·received a notification from Amazon that your store was
      24· · · · Q.· ·Sure.· I understand they come to that area,              24· ·in violation of a counterfeit policy.· Is that correct?
      25· ·but would a Q-Med employee possibly on that day be the             25· · · · A.· ·What I recall is that our store -- our store


                                                                                                                   800.211.DEPO (3376)
                                                                                                                   EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 321 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                              97–100
                                                               Page 97                                                                 Page 99
      ·1· ·was shut down, assuming that we received some sort of            ·1· · · · MS. BLACK:· Twelve?· Oh.· Exhibit marked as
      ·2· ·notification from Amazon.                                        ·2· ·12.· It's our contention that this exhibit was not
      ·3· · · · Q.· ·But you're not aware when that notification --         ·3· ·produced to us before in discovery and we're just
      ·4· ·you don't remember ever receiving that correspondence            ·4· ·having an objection to any documents that we
      ·5· ·or --                                                            ·5· ·haven't had the opportunity to see before today's
      ·6· · · · A.· ·Kellon notified me that the store had been             ·6· ·corporate rep deposition.
      ·7· ·shut down due to a counterfeit allegation.                       ·7· · · · MR. RANSON:· Okay.· And I'll represent that
      ·8· · · · Q.· ·Okay.· Well, it says in the Complaint                  ·8· ·this was produced to plaintiff's counsel, and we'll
      ·9· ·November 11th and the 13th.· Right?· That's on page              ·9· ·take that issue up at a later time.
      10· ·four.· Do you see where it says that?                            10· · · · MR. GOODMAN:· And the report date is
      11· · · · A.· ·Yes.                                                   11· ·11/12/2018.· And we have produced for you a letter
      12· · · · Q.· ·Okay.· Did -- were you notified that -- that           12· ·from -- an e-mail communication of November 11
      13· ·Youngblood reported you for any products other than              13· ·providing the delisting of the products, which you
      14· ·Youngblood products as being counterfeit?                        14· ·have.· I think it's an exhibit on the Complaint.
      15· · · · · · ·MR. GOODMAN:· Would you rephrase that                  15· · · · MR. RANSON:· Okay.· Thank you.· All right.
      16· · · · question?                                                   16· · · · MR. GOODMAN:· And this is the listing of all
      17· · · · · · ·MR. RANSON:· Sure.                                     17· ·the Youngblood products, the different S.K.U.s.
      18· ·BY MR. RANSON:                                                   18· · · · MR. RANSON:· This is what Amazon removed
      19· · · · Q.· ·Are you aware -- let me ask it this way:               19· ·from --
      20· ·What -- what brand of products were reported as being            20· · · · MR. GOODMAN:· Yeah, I know.· They removed
      21· ·counterfeit?                                                     21· ·initially all the S.K.U.s.· You're correct.
      22· · · · A.· ·I believe it was Youngblood products.                  22· · · · MR. RANSON:· Sure.· Yes.· I just want to be
      23· · · · Q.· ·Okay.· Any other brands?                               23· ·clear.
      24· · · · A.· ·Not that I'm aware of.                                 24· · · · MR. GOODMAN:· From Youngblood.
      25· · · · · · ·MR. RANSON:· Okay.· Just to verify, I just             25· · · · MR. RANSON:· Yes, sir.· All right.· Thank you.

                                                                  Page 98                                                         Page 100
      ·1· · · · want to enter this as Composite Exhibit 14 -- 15 --         ·1· ·BY MR. RANSON:
      ·2· · · · 12.                                                         ·2· · · · Q.· ·So I just want to be clear, and my question to
      ·3· · · · · · ·(Defendant's Exhibit Number 12 was marked for          ·3· ·you is:· That no other products were removed other than
      ·4· ·identification.)                                                 ·4· ·the Youngblood products on 11/12/2018 -- strike that.
      ·5· ·BY MR. RANSON:                                                   ·5· · · · · · ·No other products were reported as counterfeit
      ·6· · · · Q.· ·So on this page, this is a list of all the             ·6· ·other than the Youngblood products?
      ·7· ·items that were reported as being counterfeit to Amazon.         ·7· · · · A.· ·Okay.· So no other products other than
      ·8· ·And I've actually -- I drafted this, which is a nice             ·8· ·Youngblood were referred to as counterfeit?
      ·9· ·chart.· It basically goes through each item as it is             ·9· · · · Q.· ·Uh-huh.· Correct.· Is that correct?
      10· ·shown on this fairly confusing rights infringement               10· · · · A.· ·You -- you're the one telling me that.
      11· ·e-mail to you or notification.· Okay?                            11· · · · Q.· ·I'm asking you.
      12· · · · · · ·MR. GOODMAN:· I believe that refers to                 12· · · · A.· ·I don't know.
      13· · · · everything that was on the platform.                        13· · · · Q.· ·You don't know, so you don't know if
      14· · · · · · ·MS. BLACK:· Can we go off the record one               14· ·Youngblood maybe reported your L'Oreal products as
      15· · · · second?                                                     15· ·counterfeit or --
      16· · · · · · ·MR. RANSON:· Sure.                                     16· · · · A.· ·I -- I have no knowledge of the Youngblood
      17· · · · · · ·MS. BLACK:· This document --                           17· ·complaint.· I don't have a copy of their complaint to
      18· · · · · · ·THE VIDEOGRAPHER:· Just a moment.· Off the             18· ·Amazon.
      19· · · · record.                                                     19· · · · Q.· ·Your counsel didn't provide you with a copy of
      20· · · · · · ·(Discussion held off the record.)                      20· ·the complaint?
      21· · · · · · ·THE VIDEOGRAPHER:· We are back on the record. 21· · · · A.· ·I haven't seen the Youngblood specific
      22· · · · · · ·MS. BLACK:· Counsel just showed us Exhibit             22· ·complaint.
      23· · · · marked as 15.· It's the --                                  23· · · · Q.· ·Oh.· Well, your counsel has it so I think
      24· · · · · · ·THE WITNESS:· Twelve.                                  24· ·maybe he can show that to you.· Okay.
      25· · · · · · ·MR. RANSON:· Twelve.                                   25· · · · · · ·Well, would you agree with me that it says the


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 322 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             101–104
                                                                     Page 101                                                                  Page 103
      ·1· ·only products that were removed, based on the                        ·1· · · · about -- I'm sure he would like to review --
      ·2· ·information that this brand protection e-mail address                ·2· · · · · · ·MS. BLACK:· No, he --
      ·3· ·provided, were the Youngblood products, which is on this             ·3· · · · · · ·MR. GOODMAN:· No.
      ·4· ·nice list here?                                                      ·4· · · · · · ·MS. BLACK:· -- needs to give them to the
      ·5· · · · · · ·MR. GOODMAN:· Can we go off the record for a               ·5· · · · witness because he doesn't have extra copies.
      ·6· · · · minute?                                                         ·6· · · · · · ·MR. RANSON:· Yeah, sorry.
      ·7· · · · · · ·MR. RANSON:· Sure.                                         ·7· · · · · · ·MS. BLACK:· They were Bates stamped --
      ·8· · · · · · ·THE VIDEOGRAPHER:· One moment, please.· Off                ·8· · · · · · ·MR. RANSON:· Yes.
      ·9· · · · the record.                                                     ·9· · · · · · ·THE COURT REPORTER:· I'm sorry, could you
      10· · · · · · ·(Discussion held off the record.)                          10· · · · speak up a little bit when you're talking.· I'm
      11· · · · · · ·THE VIDEOGRAPHER:· We are back on the record.              11· · · · having a hard time hearing.
      12· ·BY MR. RANSON:                                                       12· · · · · · ·MS. BLACK:· Of course.
      13· · · · Q.· ·So, sir, are you aware of any other products               13· · · · · · ·THE COURT REPORTER:· Thank you.
      14· ·that were complained of by Youngblood besides Youngblood 14· · · · · · ·MR. GOODMAN:· Here, this is yours.
      15· ·products when your store was shut down?                              15· · · · · · ·MR. RANSON:· Yes, sir.· Thank you.· Sorry I
      16· · · · A.· ·No.                                                        16· · · · didn't bring more copies.
      17· · · · Q.· ·Okay.· Thank you.· All right.                              17· ·BY MR. RANSON:
      18· · · · · · ·So on 11/13, you received notification from                18· · · · Q.· ·Okay, sir.· I'm going to -- I'm going to give
      19· ·Amazon that your store was shut down.                                19· ·you what is Plaintiffs marked Bates stamp PL00187
      20· · · · · · ·Are you aware of that?                                     20· ·through PL00229.· And I've done you a favor and made a
      21· · · · A.· ·Yes.                                                       21· ·nice little chart here of each of these complaints.
      22· · · · Q.· ·Okay.· And you said your store has never been              22· · · · · · ·(Defendant's Exhibit Number 13 was marked for
      23· ·shut down before.· Correct?                                          23· ·identification.)
      24· · · · A.· ·I was not aware of any other shutdowns --                  24· ·BY MR. RANSON:
      25· · · · Q.· ·Okay.                                                      25· · · · Q.· ·Take -- take a second to review those.

                                                                     Page 102                                                                  Page 104
      ·1· · · · A.· ·-- for counterfeit claims.                                 ·1· · · · · · ·You're aware of those complaints during that
      ·2· · · · Q.· ·What about complaints?                                     ·2· ·time?
      ·3· · · · A.· ·Complaints, yes.                                           ·3· · · · A.· ·Yes.
      ·4· · · · Q.· ·Okay.· So how many complaints do you think you ·4· · · · Q.· ·Okay.· Okay.
      ·5· ·had before your store was shut down?                                 ·5· · · · · · ·So you would agree that there was a complaint
      ·6· · · · A.· ·You're asking me to speculate.                             ·6· ·on, let's see, 1/27/2018?· Let me see that one second.
      ·7· · · · Q.· ·Do you know?                                               ·7· · · · · · ·Okay, sir, I'll -- I'll just do this.· It's a
      ·8· · · · A.· ·I -- I don't know.                                         ·8· ·lot easier.· I'll represent to you that from the
      ·9· · · · Q.· ·Okay.· I'll just give it in relation to this.              ·9· ·documents you produced, that are Bates stamp PL00187
      10· · · · A.· ·Are you talking about customer complaints or               10· ·through PL00229, that you had seven complaints on Amazon
      11· ·are you talking about brand complaints?                              11· ·before this Youngblood complaint.
      12· · · · Q.· ·I'm talking about complaints, trademark                    12· · · · · · ·MR. GOODMAN:· That's prior to November 11th of
      13· ·infringement complaints, counterfeit complaints,                     13· · · · 2018?
      14· ·authenticity complaints.                                             14· · · · · · ·MR. RANSON:· Yes, sir.
      15· · · · A.· ·Okay.                                                      15· · · · · · ·MR. GOODMAN:· Yep.
      16· · · · · · ·MR. RANSON:· All right.· So we don't have                  16· · · · · · ·THE WITNESS:· Well, some of these dates are
      17· · · · three copies of this, but I'm just going to show --             17· · · · 2019.
      18· · · · I can get them printed, but these are what you guys             18· ·BY MR. RANSON:
      19· · · · produced to us, which is the -- and I just made                 19· · · · Q.· ·That's why I only said seven.
      20· · · · this little list of the dates, which I think you                20· · · · A.· ·Okay.
      21· · · · provided to me in the -- yeah.· So I can do it that             21· · · · · · ·MR. GOODMAN:· He's only referring to seven of
      22· · · · way, if that's easier.                                          22· · · · them.
      23· · · · · · ·MS. BLACK:· Do you need these?· Is that what               23· · · · · · ·THE WITNESS:· Okay.
      24· · · · you're saying?                                                  24· ·BY MR. RANSON:
      25· · · · · · ·MR. RANSON:· I was just going to ask him                   25· · · · Q.· ·So, and as you told me -- and I'm not trying



                                                                                                                          800.211.DEPO (3376)
                                                                                                                          EsquireSolutions.com            YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 323 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             105–108
                                                                  Page 105                                                       Page 107
      ·1· ·to argue with you about when -- when your store was shut          ·1· ·provided to -- to Amazon.· Okay?· And this is what you
      ·2· ·down or not shut down, but there were seven complaints            ·2· ·said you're -- you were going to do.· You are going to
      ·3· ·that was filed against you on Amazon where your store             ·3· ·take down all Youngblood products from your store.
      ·4· ·was not shut down or suspended.· Correct?                         ·4· ·Correct?
      ·5· · · · A.· ·Yes.                                                    ·5· · · · A.· ·Yes.
      ·6· · · · Q.· ·Okay.· And then for this specific instance              ·6· · · · Q.· ·Okay.· You have deleted all your sales
      ·7· ·your store was shut down.· Correct?                               ·7· ·offerings to ensure that they don't infringe on anyone's
      ·8· · · · A.· ·Yes.                                                    ·8· ·intellectual property or Youngblood cosmetics.· Correct?
      ·9· · · · Q.· ·Do you know why?                                        ·9· · · · · · ·I'll show you.· If you want, I can make a --
      10· · · · A.· ·I believe because it was made as a counterfeit          10· ·we can go off the record -- I can make a quick copy.
      11· ·claim.                                                            11· ·This is your Plan of Action.
      12· · · · Q.· ·And -- and why would that matter?                       12· · · · · · ·Can you just read the Plan of Action?· That
      13· · · · · · ·MR. GOODMAN:· Objection as to form.· You're             13· ·might be easier -- one, two, and three.
      14· · · · asking him what Amazon's thinking process was in             14· · · · A.· ·"Your submission, the root cause of
      15· · · · taking it down.                                              15· · · · the issues:· We have offerings of the brand
      16· · · · · · ·THE WITNESS:· Go ahead, restate your question.          16· · · · Youngblood cosmetics with listings which the
      17· ·BY MR. RANSON:                                                    17· · · · intellectual property holder felt infringed on
      18· · · · Q.· ·You said you thought your store was taken down          18· · · · their intellectual property rights.· The actions
      19· ·because of the counterfeit claim.· Right?· Correct?· But          19· · · · you have taken to resolve the issue:· We have
      20· ·you had other -- as you can see in front of you, some of          20· · · · removed all listings for -- for Youngblood
      21· ·the seven complaints before this time that your store             21· · · · product line and deleted our sales offerings to
      22· ·was shut down included counterfeit complaints where your 22· · · · ensure that we don't infringe on any
      23· ·store was not shut down.· Correct?                                23· · · · intellectual property of Youngblood cosmetics.
      24· · · · A.· ·Correct.                                                24· · · · Three, the steps you have taken to prevent these
      25· · · · Q.· ·Okay.· So why do you think this time your               25· · · · issues going forward:· We will review our

                                                             Page 106                                                                   Page 108
      ·1· ·store was shut down?                                              ·1· · · · product offerings to ensure compliance with
      ·2· · · · A.· ·I don't know.                                           ·2· · · · Amazon terms and conditions."
      ·3· · · · Q.· ·Okay.· All right.                                       ·3· · · · Q.· ·Thank you.· So you would agree that you took
      ·4· · · · · · ·I just want to go through some of the exhibits          ·4· ·down the Youngblood products so you would be in
      ·5· ·in the Complaint.· It's kind of a timeline.                       ·5· ·compliance with Amazon's terms of service related to
      ·6· · · · · · ·MS. BLACK:· You're talking about the lawsuit?           ·6· ·intellectual property.· Correct?· And removed any
      ·7· · · · · · ·MR. RANSON:· Yeah, the Complaint that was               ·7· ·offerings that weren't in compliance.· Correct?
      ·8· · · · filed.                                                       ·8· · · · A.· ·Yes.
      ·9· · · · · · ·THE WITNESS:· Yeah.                                     ·9· · · · Q.· ·Okay.· And just -- just a quick question.
      10· ·BY MR. RANSON:                                                    10· ·When you were reinstated, which was in January --
      11· · · · Q.· ·Okay.· So on 11/13 -- and this is in the --             11· ·January 14th, correct, of 2019 -- did you sell
      12· ·this is actually Plaintiff's -- I'm not entering this as          12· ·Youngblood products anymore?
      13· ·an exhibit.· I'm just reading this to you.· This is a             13· · · · A.· ·We never sold Youngblood products after 11/13.
      14· ·Plaintiff's Bates stamp PL0048 and it says on 11/13,              14· · · · Q.· ·Why not?
      15· · · · · · ·"Reactivate your account.· Next step,                   15· · · · A.· ·Because, first off, Youngblood had already
      16· · · · please provide us -- I'm sorry, fulfill any open             16· ·filed to become brand registered --
      17· · · · orders to ensure customers receive their items               17· · · · Q.· ·Uh-huh.
      18· · · · to -- to avoid future impact to your account.                18· · · · A.· ·-- and had Youngblood contacted us, we would
      19· · · · The actions you have taken resolved the issues.              19· ·have said, We have only about $10,000 worth of inventory
      20· · · · We have removed all listings for the Youngblood              20· ·left and we're not going to continue to sell the
      21· · · · product line.· Deleted are sales offerings to                21· ·Youngblood products because they were -- had struck a
      22· · · · ensure that we don't infringe --"                            22· ·deal with Amazon.
      23· ·I'm sorry, strike everything that I just said.                    23· · · · Q.· ·Do you know when Youngblood became brand
      24· · · · A.· ·Yeah.                                                   24· ·registered?
      25· · · · Q.· ·This is your Plan of Action on 11/13 that you           25· · · · A.· ·I don't know the exact date, no.


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 324 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             109–112
                                                             Page 109                                                         Page 111
      ·1· · · · Q.· ·Okay.· So you submitted your Plan of Action        ·1· · · · Q.· ·Okay.· Young -- the e-mail
      ·2· ·which was on 11/13, but then your attorney sends an          ·2· ·brandprotection@ybskin.com says,
      ·3· ·e-mail on November 26th -- and this is Bates stamp           ·3· · · · · · ·"Hello, Amazon.· Please withdraw complaint
      ·4· ·PL00045 -- to my client stating,                             ·4· · · · I.D. number," the I.D. number, "We resolved our
      ·5· · · · · · ·"Amazon, consistent with their policies,           ·5· · · · complaint with the seller Life & Health Source,"
      ·6· · · · has delisted all of Solu-Med's products."               ·6· ·gives the merchant I.D. which is, for the record,
      ·7· · · · · · ·Do you know -- do you have any idea what that      ·7· ·ABABETWJQTSG, which I believe matches that Excel
      ·8· ·means, "consistent with their policies," which policies      ·8· ·spreadsheet that I gave you and says,
      ·9· ·that's in reference to?                                      ·9· · · · · · ·"Thank you to Youngblood."
      10· · · · A.· ·I don't.                                           10· ·So this is on December the 4th.· Are you aware of that?
      11· · · · Q.· ·Me neither.                                        11· · · · A.· ·Yes.
      12· · · · · · ·Then there's a demand,                             12· · · · Q.· ·Okay.· On the same day, on December 4th, their
      13· · · · · · ·"Demand is made that Youngblood immediately        13· ·e-mail sent to Mr. Saperstein --
      14· · · · communicate in writing to Amazon and copy us,           14· · · · · · ·MR. GOODMAN:· Saperstein.
      15· · · · advising that the statement made as to the lack         15· ·BY MR. RANSON:
      16· · · · of authenticity of the product is a complete            16· · · · Q.· ·It says,
      17· · · · fabrication."                                           17· · · · · · ·"A retraction has been filed with Amazon.
      18· ·And this was on November 26th.                               18· · · · Please review the attached."
      19· · · · · · ·Are you aware of this -- this letter?              19· ·Are you aware of that e-mail?
      20· · · · A.· ·Yes.                                               20· · · · A.· ·Yes.
      21· · · · Q.· ·I believe you're copied.                           21· · · · Q.· ·Okay.· That was on December the 4th.· On
      22· · · · A.· ·Yes.                                               22· ·December the 6th, two days later, after the retraction,
      23· · · · Q.· ·Okay.· So that's November 26th.                    23· ·Mr. Saperstein --
      24· · · · · · ·So three days later we have an e-mail from         24· · · · · · ·MR. GOODMAN:· This is a withdrawal.· You're
      25· ·brandprotection@ybskin.com, and this is PL00044.· It         25· · · · misstating.

                                                          Page 110                                                       Page 112
      ·1· ·says,                                                    ·1· · · · · · ·MR. RANSON:· What's that?
      ·2· · · · · · ·"Hello, we've agreed to file a retraction      ·2· · · · · · ·MR. GOODMAN:· It says we -- please withdraw
      ·3· · · · with Amazon.· Please provide me with the            ·3· · · · the complaint.· You said there was a retraction. I
      ·4· · · · following information so we can submit it to        ·4· · · · think you misspoke.
      ·5· · · · Amazon."                                            ·5· · · · · · ·MR. RANSON:· Okay.· Well, just to be clear,
      ·6· · · · · · ·Then it asks for the Amazon store name, the    ·6· · · · the document on December 4th, that was a -- that
      ·7· ·Amazon store e-mail, the merchant I.D. and the complaint ·7· · · · was withdrawing the complaint on Amazon.· It said,
      ·8· ·I.D.· Are you aware of that e-mail?                      ·8· · · · · · ·"Please withdraw complaint I.D. number
      ·9· · · · A.· ·Yes.                                           ·9· · · · 5518323151 as we have resolved our complaint
      10· · · · Q.· ·Okay.· Then on November 30th, which is the     10· · · · with the seller, Life & Health Source, merchant
      11· ·very next day, Mr. Goodman said,                         11· · · · I.D. ABABPETWJQTSG."
      12· · · · · · ·"Please send retraction upon receipt of        12· · · · · · ·MR. GOODMAN:· Okay.
      13· · · · this e-mail and copy me at Goodman and              13· · · · · · ·MR. RANSON:· Okay?· All right.
      14· · · · Sapersein -- Saperstein.                            14· · · · · · ·MR. GOODMAN:· Now we're right.
      15· · · · · · ·MR. GOODMAN:· Saperstein.                      15· ·BY MR. RANSON:
      16· · · · · · ·MR. RANSON:· Saperstein, sorry.                16· · · · Q.· ·All right.· So they sent that to Amazon.· You
      17· ·BY MR. RANSON:                                           17· ·said you were aware of that e-mail.· Correct?
      18· · · · Q.· ·Okay.· So that was the next day.· Right?· Are  18· · · · A.· ·Yes.
      19· ·you aware of that e-mail?                                19· · · · Q.· ·All right.· Then they forwarded a copy to
      20· · · · A.· ·Yes.                                           20· ·Mr. Saperstein.· You're aware of that e-mail --
      21· · · · Q.· ·Okay.· Then that was on a Thursday.· On        21· · · · A.· ·Yes.
      22· ·Tuesday, which was three business days later -- you      22· · · · Q.· ·-- on the following -- on the same day.· Two
      23· ·agree with me there?· Do you agree with me that Tuesday 23· ·days later, so it must have been Thursday,
      24· ·is three business days later from Thursday?              24· ·Mr. Saperstein sends another e-mail to
      25· · · · A.· ·Yes.                                           25· ·brandprotection@ybskin.com.· In that e-mail it says,


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 325 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             113–116
                                                               Page 113                                                             Page 115
      ·1· · · · · · ·"The communication of December 4th by                 ·1· ·retraction of the complaint is -- is -- is not the same
      ·2· · · · Youngblood to Amazon does not constitute a                 ·2· ·as a retraction of a counterfeit claim.
      ·3· · · · retraction, nor was there any resolution of the            ·3· · · · Q.· ·Sure.· So did Amazon ever send you any
      ·4· · · · baseless statements Youngblood made to Amazon."            ·4· ·correspondence whatsoever that says the retraction that
      ·5· · · · · · ·Do you know why that does not constitute a            ·5· ·was filed by Youngblood was insufficient?
      ·6· ·retraction?                                                     ·6· · · · A.· ·Their lack of putting us back on as a
      ·7· · · · A.· ·Because, basically, it did not retract the            ·7· ·storefront I think was their response.· It was
      ·8· ·statement of product being counterfeit.                         ·8· ·unsatisfactory.
      ·9· · · · Q.· ·So when you were asking for a retraction, you         ·9· · · · Q.· ·Okay.· Let me -- let me be more specific.
      10· ·wanted them to say their products are not counterfeit?          10· · · · · · ·Did Amazon ever send you any documentation
      11· · · · A.· ·Correct.                                              11· ·that said the retraction filed by Youngblood was
      12· · · · Q.· ·Okay.· Then it says,                                  12· ·insufficient?
      13· · · · · · ·"Although Amazon has received your                    13· · · · A.· ·I'm not aware.
      14· · · · December 4th e-mails, it has not yet restored              14· · · · Q.· ·Did -- did Amazon ever send you any
      15· · · · our client's status as a online retailer.· We              15· ·correspondence or documentation that said that the
      16· · · · have no information that would indicate when our           16· ·retraction was inadequate?
      17· · · · client's status will be restored."                         17· · · · · · ·MR. GOODMAN:· That the withdrawal --
      18· ·So the retrac -- what I'm calling the retraction, the --        18· · · · · · ·MR. RANSON:· What?
      19· · · · · · ·MR. GOODMAN:· Withdrawal.                             19· · · · · · ·MR. GOODMAN:· You said retraction.· I thought
      20· ·BY MR. RANSON:                                                  20· · · · we were talking about the withdrawal of the
      21· · · · Q.· ·-- withdrawal of the complaint that was sent          21· · · · complaint was not satisfactory.
      22· ·to Amazon on December the 4th, okay, your -- you two            22· · · · · · ·MR. RANSON:· We call it a retraction.
      23· ·days later are now unsatisfied that your store has not          23· · · · · · ·MR. GOODMAN:· You're calling --
      24· ·been reinstated.· Correct?                                      24· · · · · · ·MR. RANSON:· I'm calling it a retraction.
      25· · · · A.· ·Correct.                                              25· · · · · · ·MR. GOODMAN:· Okay.

                                                                Page 114                                                            Page 116
      ·1· · · · Q.· ·How long do you think it takes to get                 ·1· · · · · · ·MR. RANSON:· All right?
      ·2· ·reinstated on Amazon?                                           ·2· · · · · · ·THE WITNESS:· Okay.· Restate the question.
      ·3· · · · · · ·MR. GOODMAN:· Objection as to form.                   ·3· ·BY MR. RANSON:
      ·4· · · · · · ·MR. RANSON:· Sure.                                    ·4· · · · Q.· ·Sure.· Yeah, it's pretty simple.
      ·5· · · · · · ·THE WITNESS:· I -- I don't know.                      ·5· · · · · · ·Did Amazon ever notify you that the retraction
      ·6· ·BY MR. RANSON:                                                  ·6· ·or the withdrawal by Youngblood was insufficient?
      ·7· · · · Q.· ·Okay.· Do you think it takes two days?                ·7· · · · A.· ·Yes.
      ·8· · · · · · ·MR. GOODMAN:· Objection.                              ·8· · · · Q.· ·And what -- do you have a documentation?· Do
      ·9· · · · · · ·THE WITNESS:· I -- I wouldn't know what it            ·9· ·you have an e-mail?· What do you have that shows that?
      10· · · · takes.                                                     10· · · · A.· ·What we have is that our store was not -- our
      11· ·BY MR. RANSON:                                                  11· ·store was not restored.
      12· · · · Q.· ·Okay.· You would agree, though, that from --          12· · · · Q.· ·Okay.· When was your store restored?
      13· ·that during December it's probably Amazon's busiest time 13· · · · A.· ·I believe we said it was on or about
      14· ·of the year because it's Christmas?                             14· ·January 14th.
      15· · · · · · ·MS. BLACK:· Objection.                                15· · · · Q.· ·Okay.· So that's, roughly, 40 days after the
      16· · · · · · ·THE WITNESS:· Yes.                                    16· ·withdrawal or the retraction was sent, correct, which
      17· ·BY MR. RANSON:                                                  17· ·was on December 4th?
      18· · · · Q.· ·You would agree that the holidays occur in            18· · · · A.· ·Roughly, yes.
      19· ·December?                                                       19· · · · Q.· ·Okay.· So because your store was not
      20· · · · A.· ·Yes.                                                  20· ·reinstated from December 4th until January 14th, because
      21· · · · Q.· ·All right.                                            21· ·it took 40 days, you're telling me you assumed that the
      22· · · · · · ·MR. GOODMAN:· That, we could agree upon.              22· ·retraction was inadequate.· Is that correct?
      23· ·BY MR. RANSON:                                                  23· · · · A.· ·I didn't assume.
      24· · · · Q.· ·Okay.                                                 24· · · · Q.· ·Okay.· Then what?
      25· · · · A.· ·I think what we don't agree on is that a              25· · · · A.· ·I'm stating that it was inadequate.


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 326 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             117–120
                                                             Page 117                                                            Page 119
      ·1· · · · Q.· ·But you don't have any -- you don't have any     ·1· · · · Q.· ·Well, it doesn't say busy for you, sir.· It
      ·2· ·documentation from Amazon that it was inadequate?             ·2· ·says, "historically, the busiest time of the year."
      ·3· · · · A.· ·I'd have to check.· I don't know if we do or        ·3· · · · A.· ·What that refers to is that -- come on, you
      ·4· ·don't.                                                        ·4· ·know as well as I do that being shut down during Black
      ·5· · · · Q.· ·As you sit here today, to your knowledge, do        ·5· ·Friday and Cyber Monday was harmful to our business.
      ·6· ·you have any documentation that the withdrawal or             ·6· ·That's what I can attest to.
      ·7· ·retraction that was sent to Amazon by Youngblood was          ·7· · · · Q.· ·And Christmas?
      ·8· ·inadequate?                                                   ·8· · · · A.· ·Yeah.
      ·9· · · · A.· ·What I recall is Kellon sent multiple action        ·9· · · · Q.· ·Correct.· So I'm asking you a really simple
      10· ·plans to get the store reinstated.· None of them were         10· ·question.
      11· ·sufficient.· What Amazon -- what he stated to me was          11· · · · · · ·Do you agree that this time period for
      12· ·that Amazon wanted a full and comprehensive retraction 12· ·sellers, for e-commerce sellers in the marketplace, was
      13· ·of the counterfeit claim.                                     13· ·the busiest time of the year?
      14· · · · Q.· ·Do you have an e-mail where Amazon says that        14· · · · A.· ·Yes.
      15· ·they did not receive a full retraction of the complaint       15· · · · Q.· ·Okay.· Did you ever think that the 40 days it
      16· ·after December 4th?                                           16· ·took to get reinstated back online had anything to do
      17· · · · A.· ·No.                                                 17· ·with the historically busiest time of the year?
      18· · · · Q.· ·Would Kellon have that e-mail?                      18· · · · A.· ·No.
      19· · · · A.· ·I don't know.                                       19· · · · · · ·MR. GOODMAN:· Objection as to form.
      20· · · · Q.· ·Okay.· Did you get any letters, documentation       20· ·BY MR. RANSON:
      21· ·whatsoever that ever said that the retraction was             21· · · · Q.· ·Okay.· And it says it costed you hundreds of
      22· ·inadequate?                                                   22· ·thousands of dollars.
      23· · · · A.· ·I'm not aware of that.                              23· · · · · · ·When you say "hundreds of thousands of
      24· · · · Q.· ·Okay, thank you.                                    24· ·dollars," are you talking about hundreds of thousands of
      25· · · · · · ·I want to refer you to paragraph 17 of the          25· ·dollars in profit, in revenue?· What are you referring

                                                              Page 118                                                           Page 120
      ·1· ·Complaint.· Okay.· It says,                                   ·1· ·to there?
      ·2· · · · · · ·"Not only did plaintiffs lose income from           ·2· · · · A.· ·Referring to sales.
      ·3· · · · the shutdown of the store during the                     ·3· · · · Q.· ·Sales.· Okay.· So not profit then.· Just sales
      ·4· · · · historically busiest time of the year costing            ·4· ·in general?
      ·5· · · · them hundreds of thousands of dollars, but               ·5· · · · A.· ·Not sales in general.· Are -- are -- you --
      ·6· · · · plaintiffs also lost the goodwill and analytical         ·6· ·you can see through our sales that our average sales
      ·7· · · · data stored by Amazon and, essentially, had to           ·7· ·were for the first ten months of the year and then as
      ·8· · · · rebuild from start."                                     ·8· ·you -- as you stated during busy time of the year, we
      ·9· ·That's what that says.· Correct?                              ·9· ·were probably anticipating a significant bump in sales
      10· · · · A.· ·Yes.                                                10· ·during this time of year.
      11· · · · Q.· ·Okay.· I have two questions.· One, which I          11· · · · Q.· ·Sir, I'm just asking what you pled in this
      12· ·just asked you a second ago.                                  12· ·Complaint, sir.
      13· · · · · · ·Now, would you agree that this time period was      13· · · · A.· ·Uh-huh.
      14· ·historically the busiest time of the year?· We're             14· · · · Q.· ·Okay.· So when it says,
      15· ·talking about a time period from 11/13 to January 14th.       15· · · · · · ·"Shutdown of the store during the
      16· ·Correct?                                                      16· · · · historically busiest time of the year costing
      17· · · · A.· ·Yes.                                                17· · · · them hundreds of thousands of dollars --"
      18· · · · Q.· ·And as pled in your Complaint, do you agree         18· ·and when I say "them," I'm referring to you Solu-Med.
      19· ·that that time period is historically the busiest time        19· ·Okay.
      20· ·of the year?                                                  20· · · · A.· ·Yes.
      21· · · · A.· ·For who?                                            21· · · · Q.· ·I'm asking you:· Are you saying costing you
      22· · · · Q.· ·For -- for stores, for sellers, Amazon, for         22· ·hundreds of thousands of dollars in revenue or profit or
      23· ·you as a seller.                                              23· ·do you not know?
      24· · · · A.· ·It's busy for us, yes.· That's the only person      24· · · · A.· ·Of course I know.
      25· ·I can attest --                                               25· · · · Q.· ·Okay.


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 327 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             121–124
                                                                 Page 121                                                          Page 123
      ·1· · · · A.· ·It cost us hundreds of thousands of dollars in         ·1· ·that -- that Youngblood never filed a retraction to
      ·2· ·sales and probably well over a hundred thousand dollars          ·2· ·Amazon?
      ·3· ·in profit.                                                       ·3· · · · A.· ·That's correct.
      ·4· · · · Q.· ·Okay.· I appreciate that.                              ·4· · · · Q.· ·Okay.· And I'll ask you one more time:· Do you
      ·5· · · · · · ·All right.· Do you care if we take a 15-,              ·5· ·have any documentation from Amazon stating that the
      ·6· ·20-minute break?· And we'll finish this up.                      ·6· ·retraction sent by Youngblood was insufficient?
      ·7· · · · · · ·MR. GOODMAN:· Okay, sure.                              ·7· · · · A.· ·It wasn't considered a retraction.
      ·8· · · · · · ·MR. RANSON:· Unless you guys want to do lunch          ·8· · · · Q.· ·Okay.· Do you have any correspondence from
      ·9· · · · or something?                                               ·9· ·Amazon that said the withdrawal sent by Youngblood was
      10· · · · · · ·MS. BLACK:· Well, what do you -- how long do           10· ·not a retraction?
      11· · · · you think --                                                11· · · · A.· ·Merely the fact that we weren't reinstated for
      12· · · · · · ·MR. RANSON:· Can we go off the record, please?         12· ·two months.
      13· · · · · · ·MIDDLE ATTORNEY:· We are going off the record.         13· · · · Q.· ·Well, that would be 40 days after the
      14· · · · The time is 12:21.                                          14· ·withdrawal.· Correct?
      15· · · · · · ·(Thereupon, the deposition adjourned for the           15· · · · A.· ·Correct.
      16· ·luncheon recess at 12:21 p.m.)                                   16· · · · Q.· ·Okay.· But you don't have anything from Amazon
      17· ·AFTERNOON SESSION - 1:15 P.M.                                    17· ·that says their withdrawal filed by Youngblood was not
      18· · · · · · ·THE VIDEOGRAPHER:· We are back on the record. 18· ·in effect a retraction?
      19· · · · The time is 1:16.                                           19· · · · A.· ·Again, the lack of responsiveness from Amazon
      20· ·BY MR. RANSON:                                                   20· ·and the lack of restoring our store -- as you see,
      21· · · · Q.· ·I just want to go over your Answers to                 21· ·they -- they restored, you know, our store before very
      22· ·Interrogatories real quick.· I'll give you --                    22· ·quickly, in one day -- so the fact that they didn't
      23· · · · · · ·(Defendant's Exhibit Number 14 was marked for          23· ·restore it, we took it as insufficient retraction.
      24· ·identification.)                                                 24· · · · Q.· ·Okay.· You said they restored our store
      25· · · · · · ·MR. GOODMAN:· Thank you.· You're marking this?         25· ·quickly, in one day.· Right?

                                                             Page 122                                                                Page 124
      ·1· · · · · · ·MR. RANSON:· Please.                                   ·1· · · · A.· ·Yes.
      ·2· · · · · · ·MR. GOODMAN:· What number?                             ·2· · · · Q.· ·That's what you just said?
      ·3· · · · · · ·THE COURT REPORTER:· Fourteen.                         ·3· · · · A.· ·Uh-huh.
      ·4· ·BY MR. RANSON:                                                   ·4· · · · Q.· ·And what was that in response to?
      ·5· · · · Q.· ·And we discussed this a little bit earlier,            ·5· · · · A.· ·You showed me a document earlier today that
      ·6· ·sir, but I would just like you to turn to page four.             ·6· ·showed that our store was closed for one day for what
      ·7· · · · · · ·You say that, in your response to the                  ·7· ·they consider an LSR --
      ·8· ·question,                                                        ·8· · · · Q.· ·Uh-huh.
      ·9· · · · · · ·"If you contend that Youngblood by any of              ·9· · · · A.· ·-- which I'm not familiar with that, but we're
      10· · · · its officers, agents, managers or supervisors               10· ·going to --
      11· · · · made any statement that might constitute an                 11· · · · · · ·MR. GOODMAN:· That was Exhibit 10.
      12· · · · omission or might be construed to be against the            12· · · · · · ·MR. RANSON:· Uh-huh.
      13· · · · interest of Youngblood, identify the specific               13· ·BY MR. RANSON:
      14· · · · person that made the statement, any witnesses to            14· · · · Q.· ·So let me ask you this:· Have -- has your
      15· · · · the statement, the date of the statement and the            15· ·store ever been shut down previously for counterfeit
      16· · · · substance of the statement."                                16· ·allegations?
      17· · · · · · ·And in your response in the second paragraph           17· · · · A.· ·No.
      18· ·you say,                                                         18· · · · Q.· ·Okay.· So the -- the reference you just made
      19· · · · · · ·"Similarly, Youngblood informed plaintiffs             19· ·to "my store was shut down for one day" had nothing to
      20· · · · that it agreed to file a retraction with Amazon             20· ·do with the counterfeit complaint.· Correct?
      21· · · · but never filed one."                                       21· · · · A.· ·Correct.
      22· ·That's reference in paragraph 16 dealing with the                22· · · · Q.· ·Okay.· Thank you.· This is 15.
      23· ·Complaint.· Is that correct?                                     23· · · · · · ·(Defendant's Exhibit Number 15 was marked for
      24· · · · A.· ·Yes.                                                   24· ·identification.)
      25· · · · Q.· ·And is it your position here today still               25


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 328 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             125–128
                                                                 Page 125                                                       Page 127
      ·1· ·BY MR. RANSON:                                                   ·1· · · · · · ·Do you know how Solu-Med incurred $60,000 in
      ·2· · · · Q.· ·And you're looking at the second set of                ·2· ·freight and warehouse charges?
      ·3· ·interrogatories.· Is that correct?                               ·3· · · · A.· ·What I -- what we said in that statement was
      ·4· · · · A.· ·This is Exhibit 15?                                    ·4· ·that all the losses related to the freight and warehouse
      ·5· · · · · · ·MR. GOODMAN:· Yes.                                     ·5· ·impact of lost revenue and lost profits was incorporated
      ·6· · · · · · ·MR. RANSON:· Yes.                                      ·6· ·in the financial statements that we've provided, so it
      ·7· · · · · · ·THE WITNESS:· Yes.                                     ·7· ·was not to be in addition to.
      ·8· ·BY MR. RANSON:                                                   ·8· · · · Q.· ·Sure.· Now, I understand that, but did you
      ·9· · · · Q.· ·Does it say Second Set of Interrogatories at           ·9· ·incur $60,000 in freight and warehouse charges?
      10· ·the top of the page?                                             10· · · · A.· ·Approximately.
      11· · · · A.· ·Yes, it does.                                          11· · · · Q.· ·Okay.· Can you tell me why?
      12· · · · Q.· ·Okay, great.· And it says that Solu-Med's              12· · · · A.· ·I think we talked about when we were shut down
      13· ·financials are completed by Joaquin Lorie.· Is that              13· ·for a period of two months, basically Amazon's charge --
      14· ·correct?                                                         14· ·creates charges for you for storing of product, product
      15· · · · A.· ·That is correct.                                       15· ·that's not moving, shipping merchandise for you and,
      16· · · · Q.· ·Okay.· And explain to me how that works.· How          16· ·basically, all the -- this was an estimate that Kellon
      17· ·does -- how does Joaquin Lorie complete your financials 17· ·had put together for me of the financial impact of the
      18· ·each year?                                                       18· ·store being closed down for two months only, as it
      19· · · · · · ·MR. GOODMAN:· I'll object to the form.                 19· ·pertained to freight and Amazon-related charges.
      20· ·BY MR. RANSON:                                                   20· · · · Q.· ·Okay.· I need you to explain this to me
      21· · · · Q.· ·Okay.                                                  21· ·because I'm -- I'm not in your line work so I don't
      22· · · · A.· ·Joaquin Lorie is the C.F.O. of both Solu-Med           22· ·understand.
      23· ·as well as Q-Med and he files, in conjunction with our           23· · · · · · ·So what was the $60,000 charge for?· Did you
      24· ·C.P.A.s, our taxes, and he's a -- the chief financial            24· ·have to receive products back from Amazon?
      25· ·officer for both companies, as they both are QSUBS of            25· · · · A.· ·It was debits to our account.· Amazon froze

                                                         Page 126                                                      Page 128
      ·1· ·Argo Holdings.· He's been employed with us for 13 years. ·1· ·our account on November 13th and was not reinstated
      ·2· ·He's a C.P.A.                                            ·2· ·until January of 2019 and these were debits to our
      ·3· · · · Q.· ·Okay.· And he has done all of your financials          ·3· ·account.
      ·4· ·since 2014, since Solu-Med was founded?                          ·4· · · · Q.· ·Debits to your online seller's account on
      ·5· · · · A.· ·That's correct.                                        ·5· ·Amazon?
      ·6· · · · Q.· ·Okay.· So does he provide the information from         ·6· · · · A.· ·Debits to the seller, yes.
      ·7· ·Solu-Med to the accounting firm that files the                   ·7· · · · Q.· ·So you had $60,000 in debits --
      ·8· ·consolidated tax returns?                                        ·8· · · · A.· ·Approximately.
      ·9· · · · A.· ·He does.                                               ·9· · · · Q.· ·Approximately, $60,000 in debits to your
      10· · · · Q.· ·Okay.· And if you look at question number              10· ·Amazon account while your store was shut down, in
      11· ·three, it says,                                                  11· ·freight and warehouse charges?
      12· · · · · · ·"Please explain with detailed specificity              12· · · · A.· ·Correct.
      13· · · · how Solu-Med incurred approximately 60,000 in               13· · · · Q.· ·Okay.· And I don't have them with me and if
      14· · · · freight and warehouse charges with Amazon as,               14· ·you don't know, that's fine, but the Amazon documents
      15· · · · stated in your response to interrogatory number             15· ·you produced to me say you got an F.B.A. inventory
      16· · · · eight."                                                     16· ·credit of $25,000, approximately, in December.
      17· · · · · · ·You say,                                               17· · · · · · ·Do you know what that was for?
      18· · · · · · ·"The 60,000 loss relating to freight and               18· · · · A.· ·F.B.A. inventory credit.
      19· · · · warehouse is encompassed in the $1.1 million                19· · · · Q.· ·Uh-huh.· Well, now we know F.B.A. means
      20· · · · loss discussed in the previous response and                 20· ·fulfillment by Amazon.· Correct?
      21· · · · should not be separate line item of loss.                   21· · · · A.· ·You have to show me the document you're
      22· · · · Please accept this response as supplementing                22· ·referring to because I don't know which --
      23· · · · interrogatory response to number eight,                     23· · · · Q.· ·Okay.· You're not aware?
      24· · · · defendant's set of interrogatories."                        24· · · · A.· ·I don't know what you're looking -- what
      25· · · · · · ·So let me ask you that question again.                 25· ·you're referring to.· See, you're asking about a


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com            YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 329 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             129–132
                                                               Page 129                                                                 Page 131
      ·1· ·specific document that I haven't seen.                         ·1· ·and they were a corporation within Q-Med so both -- they
      ·2· · · · Q.· ·Okay, I'll get it for you.· All right.               ·2· ·were a department inside of Q-Med.· Is that -- is that
      ·3· · · · · · ·I don't think I want to enter this as an             ·3· ·correct, since 2009 --
      ·4· ·exhibit but I'll just give it to you so you can look at        ·4· · · · A.· ·It wasn't --
      ·5· ·it.· A copy for everybody.                                     ·5· · · · Q.· ·-- up until --
      ·6· · · · · · ·So these are some of the financial statements        ·6· · · · A.· ·We didn't produce -- all the financial
      ·7· ·that you produced to us.· You are aware that you               ·7· ·transactions within Solu-Med up through 2017 were
      ·8· ·produced these.· Correct?                                      ·8· ·incorporated within Q-Med.· And then in 2018, because we
      ·9· · · · A.· ·Yes.                                                 ·9· ·had the K.P.I. metrics that we were producing at a high
      10· · · · Q.· ·Okay.· And we were able to get the general           10· ·level, but it wasn't a detailed financial income
      11· ·ledger for 2018 and some of 2017.                              11· ·statement or balance sheet, so I told our C.F.O. that I
      12· · · · · · ·Did you not keep a general ledger in 2017, for       12· ·wanted to, as of 1/1/2018, break it out so I could
      13· ·the entire year?                                               13· ·really monitor the growth and the progress of the
      14· · · · A.· ·Let me see what you're looking at here.              14· ·organization separately, so we broke it out in 2018.
      15· · · · Q.· ·Well, it's not in here, sir, because you             15· · · · Q.· ·So until it was broke out, as you say, in
      16· ·didn't produce it.· What I'm saying, this is a general         16· ·2018, then everything was kind of commingled together?
      17· ·ledger for 2018.                                               17· · · · A.· ·Prior to 2018.
      18· · · · A.· ·Okay.                                                18· · · · Q.· ·Okay.· And you told me yesterday that Solu-Med
      19· · · · Q.· ·Right here on the front.                             19· ·was, roughly, five percent of Q-Med's business.· Is that
      20· · · · A.· ·Yep.                                                 20· ·still correct today?
      21· · · · Q.· ·I'll separate it for you, I believe.                 21· · · · A.· ·Correct.
      22· · · · · · ·So you have your tax returns in the back --          22· · · · Q.· ·Okay.· So Solu-Med is, approximately,
      23· ·I'm sorry, you have your K.P.I. metrics in the back and        23· ·five percent of Q-Med's business up until they broke
      24· ·then this is your general ledger for 2018.· You have two       24· ·off, and now Solu-Med is Solu-Med which is a hundred
      25· ·documents.· Do you see that?                                   25· ·percent, all -- everything, financials are all under

                                                             Page 130                                                                   Page 132
      ·1· · · · A.· ·Okay.· Yeah.                                         ·1· ·Solu-Med?· Correct?
      ·2· · · · Q.· ·Okay.· So you produced me -- to me a general         ·2· · · · A.· ·That's correct.
      ·3· ·ledger for 2018?                                               ·3· · · · Q.· ·Okay.· So when you found out your store was
      ·4· · · · A.· ·Yes.                                                 ·4· ·shut down, what actions did you take to mitigate your
      ·5· · · · Q.· ·But your counsel indicated that you do not           ·5· ·damages?
      ·6· ·have one for 2017.· I'm asking you --                          ·6· · · · A.· ·Well, the first thing we did was we filed an
      ·7· · · · A.· ·That is correct.                                     ·7· ·action plan with Amazon and -- to -- to get the store
      ·8· · · · Q.· ·Okay.· And your company has been around since        ·8· ·reopened, and as the days went by we started to,
      ·9· ·2014.· Correct?                                                ·9· ·basically, cut back on expenses.
      10· · · · A.· ·Correct.                                             10· · · · Q.· ·And how did you cut back on expenses?
      11· · · · Q.· ·Okay.· So why did you not keep a general             11· · · · A.· ·We -- as employees -- you know, our workload
      12· ·ledger until the end of 2017?                                  12· ·went from -- you can imagine we were doing as of
      13· · · · A.· ·In 2014 through 2017, Solu-Med operated as           13· ·October, roughly, some $300,000 in sales and so in
      14· ·strictly a department within Q-Med.· It was not                14· ·November and December, the sales that you see here
      15· ·maintained as a separate entity.                               15· ·listed in November and December would either be -- would
      16· · · · · · ·In 2018, we had separated out.· We wanted to         16· ·be other platforms other than Amazon, and the sales
      17· ·actually see the specific performance of the company           17· ·decreased dramatically and the profits quickly turned to
      18· ·because it was growing very rapidly and we decided as of 18· ·losses.· So as folks were basically, you know, let go
      19· ·1/1 -- January 2018, to start producing complete sets of       19· ·as -- until the store was, you know, returned to
      20· ·financials starting January of 2018.                           20· ·normalcy.
      21· · · · Q.· ·So was Solu-Med incorporated in 2014?                21· · · · Q.· ·Okay.· Well, let's discuss that.· So the first
      22· · · · A.· ·No.                                                  22· ·thing you did to mitigate your damages was you had to
      23· · · · Q.· ·When was Solu-Med incorporated?                      23· ·let some employees go.· Correct?
      24· · · · A.· ·I believe Solu-Med was incorporated in 2009.         24· · · · A.· ·Yes.
      25· · · · Q.· ·Okay.· So Solu-Med was incorporated in 2009          25· · · · Q.· ·Okay.· Did you reduce your costs and expenses?


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com                   YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 330 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             133–136
                                                                   Page 133                                                             Page 135
      ·1· · · · A.· ·Yes.                                                     ·1· ·in their facilities, all of that merchandise got refused
      ·2· · · · Q.· ·Did you reduce the amount of money you spent             ·2· ·and sent back at our expense.
      ·3· ·on advertising?                                                    ·3· · · · · · ·And we also, in addition to eating the freight
      ·4· · · · A.· ·Actually, we increased the amount of                     ·4· ·expense, also eat any subsequent damages or anything
      ·5· ·advertising on other sales platforms in an effort to try           ·5· ·that happens to that product getting shipped back.· And
      ·6· ·to grow our sales.                                                 ·6· ·the merchandise that was in the Amazon centers as
      ·7· · · · · · ·At the time of the shutdown on -- on Amazon,             ·7· ·fulfillment by Amazon over a period of time, if your
      ·8· ·Amazon was, approximately, 80 percent of our revenue.              ·8· ·product isn't moving, Amazon starts to hit you with
      ·9· ·Ten percent of our revenue was in the Walmart Jet                  ·9· ·slow-turning charges and fees and then, subsequently, if
      10· ·platform and, approximately, ten percent on eBay.· So              10· ·the product doesn't ship or sell, they, basically, ship
      11· ·with 80 percent of our revenue shut down, we started               11· ·it back to you at their discretion, at their expense --
      12· ·doing more advertising on other platforms in an effort             12· · · · Q.· ·So --
      13· ·to try to increase sales.                                          13· · · · A.· ·-- at -- at our expense.· Sorry.
      14· · · · Q.· ·Okay.· And what happened to the merchandise --           14· · · · Q.· ·I understand.
      15· ·because your entire store was shut down, not just the              15· · · · A.· ·Our expense.
      16· ·Youngblood products, correct, for those two months?                16· · · · Q.· ·So were you able to sell any of those other
      17· · · · A.· ·Correct.                                                 17· ·products on any other platforms?· Did you try to take
      18· · · · Q.· ·So what did you do with all the merchandise?             18· ·some of the products you received back and sell them on
      19· ·Was it all in a Amazon fulfillment center?· Was it in              19· ·Walmart or eBay or anywhere else?
      20· ·the Q-Med warehouse?· What happened to it?                         20· · · · A.· ·Sure.· We tried to advertise on Walmart.· We
      21· · · · A.· ·Well, it's a mixture.· Some of it was in our             21· ·tried to advertise on eBay.· We spent quite a bit on
      22· ·facility at Griffin Point, which is our -- our                     22· ·advertising on -- with Google.· And we did shuffle
      23· ·warehouse, and some of our merchandise was at Amazon 23· ·product from other -- you know, that we received back
      24· ·fulfillment centers all over the country.· And not                 24· ·that was in good sellable condition to other platforms.
      25· ·knowing the extent -- you know, we first had the store             25· · · · Q.· ·Okay.· And I'm not asking you about

                                                                   Page 134                                                             Page 136
      ·1· ·shut down, we thought it might be a one- or                        ·1· ·advertising.
      ·2· ·two-day event.                                                     ·2· · · · · · ·When you received the products back -- you
      ·3· · · · · · ·Once we realized it was a two-week event, we             ·3· ·said Amazon ships the products back to you.· Correct?
      ·4· ·started to take action and, ultimately, it turned out to           ·4· · · · A.· ·Yes.
      ·5· ·be more than a two-month event.                                    ·5· · · · Q.· ·Okay.· Did you wait to be reinstated on Amazon
      ·6· · · · Q.· ·Okay.· So I'm -- I'm sorry.· So what happened            ·6· ·and put those products back on Amazon or did you try to
      ·7· ·to all the merchandise during those two months?· That's            ·7· ·sell them during that two-month period on other
      ·8· ·what I'm asking you.· Did it sit in the warehouse?· Did            ·8· ·platforms or both?
      ·9· ·you sell it on another platform?· Did you throw it away?           ·9· · · · A.· ·I would both.
      10· · · · A.· ·You're asking about the merchandise that was             10· · · · Q.· ·Okay.
      11· ·sitting at Amazon?                                                 11· · · · · · ·THE VIDEOGRAPHER:· Excuse me.· We need to go
      12· · · · Q.· ·Yes, because I imagine you had -- well, yeah,            12· · · · off the record.
      13· ·tell me what happened.· I don't know.                              13· · · · · · ·(Discussion held off the record.)
      14· · · · A.· ·Okay.· So the merchandise that's sitting at              14· · · · · · ·THE VIDEOGRAPHER:· Okay.· We are back on the
      15· ·Amazon, after a certain period of time of it not moving,           15· · · · record.
      16· ·Amazon begins the process of shipping it back to you at            16· ·BY MR. RANSON:
      17· ·your expense.· And so, remember, it's -- it's a very               17· · · · Q.· ·Okay.· So we were discussing mitigating
      18· ·lengthy supply chain.· You have merchandise that's in              18· ·damages, what you did with the products, what you did
      19· ·transit going from our facility to Amazon that's on the            19· ·with Solu-Med store while the store was shut down.
      20· ·road.· Then you have merchandise that has arrived at an            20· · · · · · ·You said that you had to lay some people off
      21· ·Amazon warehouse that has not been checked in by Amazon. 21· ·during the shutdown.· That's correct?
      22· ·And then you have merchandise that Amazon has it in your           22· · · · A.· ·Yes, we reduced head count.
      23· ·inventory and is available for sale in the store.                  23· · · · Q.· ·Okay.· Did payroll reflect that?
      24· · · · · · ·So on the day of the shutdown, all that                  24· · · · A.· ·Not immediately because in some cases we gave
      25· ·merchandise that was in transit, both over the road and            25· ·people severance pays.



                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 331 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             137–140
                                                             Page 137                      Page 139
      ·1· · · · Q.· ·I see.· Okay.· All right.
                                                                         ·1
      ·2· · · · · · ·I'm going to ask you some questions about the
                                                                         ·2
      ·3· ·documents I gave you.· It starts on PL000308.
                                                                         ·3
      ·4· · · · · · ·Do you see that?
                                                                         ·4
      ·5· · · · A.· ·Yes.
                                                                         ·5
      ·6· · · · Q.· ·Yeah, so I'm going -- I'm actually going to
                                                                         ·6
      ·7· ·turn to 000328.
                                                                         ·7
      ·8· · · · · · ·MR. GOODMAN:· 328?
                                                                         ·8
      ·9· · · · · · ·MR. RANSON:· Yes, sir.
                                                                         ·9
      10· · · · · · ·MS. BLACK:· One thing we didn't do, any
                                                                         10
      11· · · · documents that are marked confidential, we would
                                                                         11
      12· · · · like to maintain that designation.
                                                                         12
      13· · · · · · ·MR. RANSON:· I -- I didn't enter in this
                                                                         13
      14· · · · exhibit.
                                                                         14
      15· · · · · · ·MS. BLACK:· It's not an exhibit.· Okay?
                                                                         15
      16· · · · Relevant to financial actual numbers and
                                                                         16
      17· · · · discussions on the record about confidential
                                                                         17
      18· · · · documents, we're probably going to designate that
                                                                         18
      19· · · · portion --
                                                                         19
      20· · · · · · ·MR. RANSON:· That's fine.
                                                                         20
      21· · · · · · ·MS. BLACK:· -- of the testimony --
                                                                         21
      22· · · · · · ·MR. RANSON:· Yeah.
                                                                         22
      23· · · · · · ·MS. BLACK:· -- as confidential.
                                                                         23
      24· · · · · · ·MR. RANSON:· That's what I was going to say,
                                                                         24
      25· · · · agreed.· All right.· Yeah.· So the rest of this
                                                                         25
                                                              Page 138                     Page 140
      ·1· · · · testimony probably will be confidential until I
      ·2· · · · tell you otherwise.
                                                                         ·1
      ·3· · · · · · ·MR. GOODMAN:· Some will be changed.
                                                                         ·2
      ·4· · · · · · ·MS. BLACK:· Thanks, Ryan.
                                                                         ·3
      ·5· · · · · · ·MR. RANSON:· Yep.
                                                                         ·4
      ·6· · · · (The testimony on pages 138 through 150, line 4 was
                                                                         ·5
      ·7· ·marked confidential, excerpted, and bound separately.)
                                                                         ·6
      ·8
                                                                         ·7
      ·9
                                                                         ·8
      10
                                                                         ·9
      11
                                                                         10
      12
                                                                         11
      13
                                                                         12
      14
                                                                         13
      15
                                                                         14
      16
                                                                         15
      17
                                                                         16
      18
                                                                         17
      19
                                                                         18
      20
                                                                         19
      21
                                                                         20
      22
                                                                         21
      23
                                                                         22
      24
                                                                         23
      25
                                                                         24
                                                                         25
                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com    YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 332 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             141–144
                                    Page 141                             Page 143
      ·1                                       ·1
      ·2                                       ·2
      ·3                                       ·3
      ·4                                       ·4
      ·5                                       ·5
      ·6                                       ·6
      ·7                                       ·7
      ·8                                       ·8
      ·9                                       ·9
      10                                       10
      11                                       11
      12                                       12
      13                                       13
      14                                       14
      15                                       15
      16                                       16
      17                                       17
      18                                       18
      19                                       19
      20                                       20
      21                                       21
      22                                       22
      23                                       23
      24                                       24
      25                                       25
                                    Page 142                             Page 144
      ·1                                       ·1
      ·2                                       ·2
      ·3                                       ·3
      ·4                                       ·4
      ·5                                       ·5
      ·6                                       ·6
      ·7                                       ·7
      ·8                                       ·8
      ·9                                       ·9
      10                                       10
      11                                       11
      12                                       12
      13                                       13
      14                                       14
      15                                       15
      16                                       16
      17                                       17
      18                                       18
      19                                       19
      20                                       20
      21                                       21
      22                                       22
      23                                       23
      24                                       24
      25                                       25
                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com    YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 333 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             145–148
                                    Page 145                             Page 147
      ·1                                       ·1
      ·2                                       ·2
      ·3                                       ·3
      ·4                                       ·4
      ·5                                       ·5
      ·6                                       ·6
      ·7                                       ·7
      ·8                                       ·8
      ·9                                       ·9
      10                                       10
      11                                       11
      12                                       12
      13                                       13
      14                                       14
      15                                       15
      16                                       16
      17                                       17
      18                                       18
      19                                       19
      20                                       20
      21                                       21
      22                                       22
      23                                       23
      24                                       24
      25                                       25
                                    Page 146                             Page 148
      ·1                                       ·1
      ·2                                       ·2
      ·3                                       ·3
      ·4                                       ·4
      ·5                                       ·5
      ·6                                       ·6
      ·7                                       ·7
      ·8                                       ·8
      ·9                                       ·9
      10                                       10
      11                                       11
      12                                       12
      13                                       13
      14                                       14
      15                                       15
      16                                       16
      17                                       17
      18                                       18
      19                                       19
      20                                       20
      21                                       21
      22                                       22
      23                                       23
      24                                       24
      25                                       25
                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com    YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 334 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             149–152
                                                                Page 149                                                              Page 151
                                                                           ·1· · · · Q.· ·Okay.· Do you see examples of drop shipping
      ·1                                                                   ·2· ·that is not permitted?· Do you see that?
      ·2                                                                   ·3· · · · A.· ·Where are you pointing to?
      ·3                                                                   ·4· · · · Q.· ·It says,
      ·4                                                                   ·5· · · · · · ·"Examples of drop shipping that is not
      ·5                                                                   ·6· · · · permitted."
      ·6                                                                   ·7· ·Do you see that?
      ·7                                                                   ·8· · · · A.· ·"Examples of drop shipping that is
      ·8                                                                   ·9· · · · not permitted.· Purchasing products from another
      ·9                                                                   10· · · · online retailer and having the retailer ship
      10                                                                   11· · · · directly to customers."
      11                                                                   12· · · · Q.· ·Okay.· My question is:· Do you guys ever
      12                                                                   13· ·purchase products from other retailers and have them
      13                                                                   14· ·ship them to the customers or do you always possess your
      14                                                                   15· ·products?
      15                                                                   16· · · · A.· ·We always possess our products.
      16                                                                   17· · · · Q.· ·So Q-Med, for example, wouldn't be sending
      17                                                                   18· ·products from Q-Med that were purchased through
      18                                                                   19· ·Solu-Med's Life & Health Source?
      19                                                                   20· · · · A.· ·No.
      20                                                                   21· · · · Q.· ·You're positive?
      21                                                                   22· · · · A.· ·State the question again.
      22                                                                   23· · · · Q.· ·Q-Med would not ship a product that was
      23                                                                   24· ·purchased by Solu-Med -- strike that.
      24                                                                   25· · · · · · ·Q-Med would not ship a product that was
      25
                                                                Page 150                                                     Page 152
      ·1                                                                   ·1· ·purchased from Life & Health Source under Solu-Med.
      ·2                                                                   ·2· ·Correct?
      ·3                                                                   ·3· · · · A.· ·Q-Med would not purchase a product that was --
      ·4                                                                   ·4· · · · Q.· ·Q-Med would not ship a product.· So I
      ·5· · · · Q.· ·Okay.· Are you aware of Amazon's drop shipping ·5· ·purchase -- let me give you a example.
      ·6· ·policy?                                                  ·6· · · · · · ·I purchase L'Oreal eye cream from Life &
      ·7· · · · A.· ·Drop shipping policy?                          ·7· ·Health Source under Solu-Med.· Correct?· Okay, follow
      ·8· · · · Q.· ·Yes.· Have you ever seen that before or heard  ·8· ·me?
      ·9· ·of that before?                                                 ·9· · · · · · ·Would Q-Med send that shipment or would
      10· · · · A.· ·I'm not familiar with what it is.                     10· ·Solu-Med?· Would Q -- would there ever be an instance
      11· · · · Q.· ·Okay, I'll show you.                                  11· ·where Q-Med would be the corporation sending that?
      12· · · · · · ·(Defendant's Exhibit Number 16 was marked for         12· · · · A.· ·No.
      13· ·identification.)                                                13· · · · Q.· ·Okay.· All right.· Thank you.
      14· ·BY MR. RANSON:                                                  14· · · · · · ·All right.· Back to, sorry, PL000340.· And we
      15· · · · Q.· ·So Amazon's Drop Shipping Policy, if you'll           15· ·were discussing the rent expense, and you were
      16· ·look to the fourth one down, can you read that for me?          16· ·explaining that that was for a third party to,
      17· · · · A.· ·"Be responsible for accepting and                     17· ·basically, collect the returns and then bring them to
      18· · · · processing customer returns of your products."             18· ·Solu-Med.· Is that correct?
      19· · · · Q.· ·Right.· And if you read at the very top,              19· · · · A.· ·It was a courier service.· Yes.
      20· ·it's -- it's basically the Drop Shipping Policy in              20· · · · Q.· ·A courier service.· Okay.
      21· ·reference to third parties.                                     21· · · · · · ·It was not rent for Solu-Med's section of
      22· · · · · · ·You would agree, though, that Solu-Med is             22· ·Q-Med's warehouse then?
      23· ·responsible for accepting and processing customer               23· · · · A.· ·No.
      24· ·returns.· Correct?                                              24· · · · Q.· ·Okay.· Does Solu-Med pay any rent to Q-Med for
      25· · · · A.· ·Yes.                                                  25· ·the warehouse?


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 335 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             153–156
                                                                  Page 153                                                                        Page 155
      ·1· · · · A.· ·No.                                                     ·1·   · · · · · · · · · C E R T I F I C A T E
                                                                             ·2·   ·THE STATE OF FLORIDA· )
      ·2· · · · Q.· ·So they use it, basically, free of charge?
                                                                             · ·   · · · · · · · · · · · ·)
      ·3· · · · A.· ·Correct.                                                ·3·   ·COUNTY OF BROWARD.· · )
                                                                             ·4·   · · · · · ·I, Dona J. Wong, Registered Professional
      ·4· · · · · · ·MR. RANSON:· Okay.· Can we just take like a
                                                                             · ·   ·Reporter, do hereby certify that I was authorized to and
      ·5· · · · five-minute break and I will just see if I have              ·5·   ·did stenographically report said deposition in
      ·6· · · · anything else.                                               · ·   ·stenotype, and that the foregoing deposition as
                                                                             ·6·   ·hereinabove shown is a true and correct computer
      ·7· · · · · · ·MR. GOODMAN:· Okay, sure.                               · ·   ·transcription under my shorthand notes of said
      ·8· · · · · · ·MR. RANSON:· I don't think I do.                        ·7·   ·deposition.
                                                                             ·8·   · · · · · ·I further certify that I am not a relative,
      ·9· · · · · · ·THE VIDEOGRAPHER:· Off the record.· The time            · ·   ·employee, attorney or counsel of any of the parties, nor
      10· · · · is 2:00 p.m.                                                 ·9·   ·am I a relative or employee of any attorney or counsel
                                                                             · ·   ·or party connected with the action, nor am I financially
      11· · · · · · ·(Thereupon, a recess was taken.)
                                                                             10·   ·interested in the action.
      12· · · · · · ·THE VIDEOGRAPHER:· We are back on the record.           11·   · · · · · ·The foregoing certification of this transcript
      13· · · · The time is 2:03.                                            · ·   ·does not apply to any reproduction of the same by any
                                                                             12·   ·means unless under the direct control and/or direction
      14· · · · · · ·THE WITNESS:· Oh.                                       · ·   ·of the certifying reporter.
      15· · · · · · ·MR. RANSON:· I have no further questions.               13
                                                                             · ·   · · · · · ·Dated this 27th day of November, 2019.
      16· · · · · · ·MR. GOODMAN:· One moment.· No further                   14
      17· · · · questions.· Thank you.                                       15
                                                                             · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·________________________________
      18· · · · · · ·MR. RANSON:· All right.· Thank you, guys.
                                                                             16·   ·   ·   ·   ·   ·   ·   ·   ·   ·Dona J. Wong, RPR, CSR
      19· · · · · · ·THE VIDEOGRAPHER:· Going off the record.· The           · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·My Commission #GG91873
      20· · · · time is 2:03.                                                17·   ·   ·   ·   ·   ·   ·   ·   ·   ·Expires May 16, 2021
                                                                             18
      21· · · · · · ·(The following discussion was held off the              19
      22· ·video record.)                                                    20
                                                                             21
      23· · · · · · ·THE COURT REPORTER:· Read or waive?                     22
      24· · · · · · ·MR. RANSON:· We'll waive it.· It's video.               23
                                                                             24
      25· · · · · · ·MS. BLACK:· We'll read but -- yeah.
                                                                             25

                                                        Page 154                                                                                  Page 156
      ·1· · · · · · ·THE VIDEOGRAPHER:· Are you ordering?        ·1· · · · · · · · ·DEPOSITION ERRATA SHEET
      ·2· · · · · · ·MR. RANSON:· Please, yes.· Yes.· How long will          ·2
                                                                             ·3· ·Our Assignment No.· J4467092
      ·3· · · · that take?
                                                                             ·4· ·Case Caption:
      ·4· · · · · · ·THE COURT REPORTER:· Ten business days.
                                                                             ·5· ·ARGO HOLDINGS, INC. AND SOLU-MED, INC.,
      ·5· · · · · · ·MR. RANSON:· Can you expedite it?
                                                                             ·6
      ·6· · · · · · ·THE COURT REPORTER:· How fast?                          · · · · · · ·vs.
      ·7· · · · · · ·MR. RANSON:· By next Monday.                            ·7
      ·8· · · · · · ·THE COURT REPORTER:· Monday, yeah.                      · · ·YOUNGBLOOD SKIN CARE PRODUCTS, LLC,
      ·9· · · · · · ·MR. RANSON:· Actually, ten days will be fine.           ·8
      10· · · · · · ·THE COURT REPORTER:· Okay.· Okay.· All right. ·9
      11· · · · Copy?                                                        10· · · · · · DECLARATION UNDER PENALTY OF PERJURY
                                                                             11· · · · · · · I declare under penalty of perjury that I
      12· · · · · · ·MS. BLACK:· Yeah, we'll take a copy.· I don't
                                                                             12· ·have read the entire transcript of my Deposition taken
      13· · · · want a hard copy.· I do want the exhibits and
                                                                             13· ·in the captioned matter or the same has been read to me,
      14· · · · addressed to me, not to Stanley.· And then a text            14· ·and the same is true and accurate, save and except for
      15· · · · TXT format.                                                  15· ·changes and/or corrections, if any, as indicated by me
      16· · · · · · ·(Thereupon, at 2:03 p.m., the deposition was            16· ·on the DEPOSITION ERRATA SHEET(S) hereof, with the
      17· ·concluded.)                                                       17· ·understanding· that I offer these changes as if still
      18· · · · · · ·(Witness excused.)                                      18· ·under oath.
      19· · · · · · · · · · · · -· -· -· - -                                 19· · · ·Signed on the ______ day of· ·____________, 20___.
                                                                             20
      20
                                                                             21· · · · · ·___________________________________
      21
                                                                             · · · · · · ·MANUEL E. AGUERO
      22
                                                                             22
      23                                                                     23
      24                                                                     24
      25                                                                     25



                                                                                                                            800.211.DEPO (3376)
                                                                                                                            EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 336 of
                                       338
      MANUEL E. AGUERO· Non-Confidential                       November 20, 2019
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             157–159
                                                     Page 157                                                         Page 159
      ·1· · · · · · · · ·DEPOSITION ERRATA SHEET                 ·1· · · · · · · · · · C E R T I F I C A T E
      ·2· ·Page No._____Line No._____Change to:______________    ·2· ·THE STATE OF FLORIDA, )
      ·3· ·__________________________________________________    · · · · · · · · · · · · · ·)
                                                                 ·3· ·COUNTY OF BROWARD.· · )
      ·4· ·Reason for change:________________________________
                                                                 ·4
      ·5· ·Page No._____Line No._____Change to:______________
                                                                 ·5· · · · · · ·I, the undersigned authority, certify that
      ·6· ·__________________________________________________
                                                                 ·6· ·MANUEL E. AGUERO personally appeared before me and was
      ·7· ·Reason for change:________________________________    ·7· ·duly sworn on the 20th day of November 2019.
      ·8· ·Page No._____Line No._____Change to:______________    ·8· · · · · · ·WITNESS my hand and official seal this 27th
      ·9· ·__________________________________________________    ·9· ·day of November 2019.
      10· ·Reason for change:________________________________    10
      11· ·Page No._____Line No._____Change to:______________    · · · · · · · · · · · · · · ________________________________
      12· · __________________________________________________   11· · · · · · · · · · · · · Dona J. Wong, RPR, CSR
                                                                 · · · · · · · · · · · · · · Notary Public - State of Florida
      13· ·Reason for change:________________________________
                                                                 12· · · · · · · · · · · · · My Commission #GG91873
      14· ·Page No._____Line No._____Change to:______________
                                                                 · · · · · · · · · · · · · · Expires May 16, 2021
      15· ·__________________________________________________
                                                                 13
      16· ·Reason for change:________________________________    14
      17· ·Page No._____Line No._____Change to:______________    15
      18· ·__________________________________________________    16
      19· ·Reason for change:________________________________    17
      20· ·Page No._____Line No._____Change to:______________    18
      21· ·__________________________________________________    19
                                                                 20
      22· ·Reason for change:________________________________
                                                                 21
      23
                                                                 22
      24· ·SIGNATURE:_______________________DATE:___________
                                                                 23
      · · · · · · · ·MANUEL E. AGUERO                            24
      25                                                         25

                                                     Page 158
      ·1· · · · · · · · · ·DEPOSITION ERRATA SHEET
      ·2· ·Page No._____Line No._____Change to:______________
      ·3· ·__________________________________________________
      ·4· ·Reason for change:________________________________
      ·5· ·Page No._____Line No._____Change to:______________
      ·6· ·__________________________________________________
      ·7· ·Reason for change:________________________________
      ·8· ·Page No._____Line No._____Change to:______________
      ·9· ·__________________________________________________
      10· ·Reason for change:________________________________
      11· ·Page No._____Line No._____Change to:______________
      12· · __________________________________________________
      13· ·Reason for change:________________________________
      14· ·Page No._____Line No._____Change to:______________
      15· ·__________________________________________________
      16· ·Reason for change:________________________________
      17· ·Page No._____Line No._____Change to:______________
      18· ·__________________________________________________
      19· ·Reason for change:________________________________
      20· ·Page No._____Line No._____Change to:______________
      21· ·__________________________________________________
      22· ·Reason for change:________________________________
      23
      24· ·SIGNATURE:_______________________DATE:___________
      · · · · · · · ·MANUEL E. AGUERO
      25



                                                                                                800.211.DEPO (3376)
                                                                                                EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 337 of
                                       338




                             EXHIBIT 9
Case 0:19-cv-60487-RKA Document 107-2 Entered on FLSD Docket 03/06/2020 Page 338 of
                                       338

   Current Selling Status of ABABPETWJQTSG: Normal
   First Registered: Thu Jan 17 16:48:46 UTC 2013
   Time Periods Suspended or Prohibited

Date of enforcement   Action       Reason            Reinstatement date
7/1/2018              Suspension   Performance‐LSR               7/2/2018
11/13/2018            Suspension   Infringement
12/20/2018            Block        Infringement                1/14/2019
2/14/2019             Block MFN    Performance‐LSR             2/15/2019




                                          EXHIBIT 10
